  Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 1 of 340 PageID #:14



                                                       The Cincinnati Insurance Company
                                                       The Cincinnati Casualty Company
                                                       The Cincinnati Indemnity Company




Policy Number: ECP 026 96 01

Effective Date: 10-14-2017

Named Insured: SANDY POINT DENTAL PC
For professional advice and policy questions or changes, please contact your local independent agency:


WEST'S INSURANCE AGENCY, INC.
1225 TRI STATE PKWY STE 500
GURNEE, IL 60031-9163


847-623-0456

Dear Policyholder:
Thank you
Thank you for trusting The Cincinnati Insurance Companies with your commercial insurance coverage. We
recognize that locally based independent agents have the working knowledge to help you choose the right
insurance company for your needs. Together with your local independent insurance agency, we are committed
to providing you with the highest level of service.
Please review your enclosed policy information to verify your coverage details, as well as deductibles and
coverage amounts. Should your needs change, your agent is available to review and update your policy.
Please promptly report claims
If you experience a policy-related loss, you may report it by contacting your local professional independent
agency representing The Cincinnati Insurance Companies or by directly calling us toll-free at 877-242-2544
and providing your policy number and claim-related information.


Sincerely,




Steve Spray
Senior Vice President - Commercial Lines




IA 4443 04 14
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 2 of 340 PageID #:15
  Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 3 of 340 PageID #:16




                                                     The Cincinnati Insurance Company n The Cincinnati Indemnity Company
                                                                                         The Cincinnati Casualty Company




                                                Today's Date:    08-08-2017

To:   SANDY POINT DENTAL PC

Policy Number:       ECP 026 96 01
Expiration Date:     10-14-2020
Agency:              WEST'S INSURANCE AGENCY, INC. 12-171

           Data privacy management services and resources added to your insurance policy

Dear Policyholder:

Your policy includes Cincinnati Data Defender™ coverage for an additional premium. This data privacy
exposure coverage helps safeguard your business against the potentially costly risk of a data breach and
assists you in the event of identity theft. Please save this information so you can access all the tools and
resources that come with your cyber protection coverage. Refer to Cincinnati Data Defender Coverage Form,
HC102, for a complete statement of coverages, exclusions and limits of insurance.

Policyholder tools and resources
Data breach portal – For your convenience, Cincinnati policyholders who purchase Data Defender coverage
gain access to www.eriskhub.com/cic, a website that provides you with the comprehensive, on-demand
resources you need to:
•   Prepare in advance:
    -    Access online resources when you need them
    -    Create your breach response plan from the template
    -    Learn about breach laws that apply to your business
•   Review risk management resources:
    -    Use the compliance reference guide and notification letter examples
    -    Locate credit bureau and government agency notification information
    -    Learn how to contact data risk management experts for more help
•   Manage your breach response:
    -    Call the help line for breach information and assistance
    -    Arrange assistance with notification letters
    -    Access public relations resources to help you respond to the media

The first time you visit this website, please complete new user registration using this information:

                                           Access code = 12116-868

Identity theft services - This coverage also includes case management services and reimbursement for
covered expenses if you, as a business owner, become the victim of identity theft or account takeover. If you
suspect that you may be an identity theft victim or you have questions, please call our Identity Recovery Help
Line, 866-219-9831.



IA4465 (01/16)
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 4 of 340 PageID #:17
Page 2 of 2

Claims services
If you suspect or know that a data breach may have exposed or compromised your organization's private,
customer or personal data, a swift response is critical for your protection. Please note that the Web portal and
help line provide advice and information, and using them does not satisfy any notice of claim requirement. The
only way to report a claim is to contact your independent agent or call us directly, 877-242-2544. Your agent
and Cincinnati Insurance will work with you to help preserve your company's goodwill, prevent regulatory
sanctions or fines, avoid civil litigation and safeguard your business reputation.

While we believe this is valuable coverage to have in today's world, you may have it removed from your policy
by notifying your agent.

Additional cyberattack coverage
To round out your cyber risk liability insurance, consider adding Cincinnati Network Defender™ coverage for
the computer systems and data that are integral to your business. This valuable protection pays the covered
costs associated with restoring computer software and recovering data following a cyberattack. It also protects
you against third-party liabilities you may incur as a result of your computer system's security failure. Please
see the enclosed brochure for details.

You can purchase Cincinnati Network Defender with a coverage limit of $100,000 for an annual premium of
$ 300                . Please contact your independent agent representing Cincinnati to add this coverage
to your policy or to request quotes for higher coverage limits. This quote is valid for sixty (60) days from the
date of this letter.

Thank you for trusting your agent and Cincinnati to protect your business.

                                                Sincerely,




                                                COMMERCIAL LINES DEPARTMENT
                                                Commercial Lines


Enclosure: Cincinnati Network Defender brochure, Adv. 715




IA4465 (01/16)
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 5 of 340 PageID #:18


                                              The Cincinnati Insurance Company
                                                              A Stock Insurance Company

                                            Headquarters: 6200 S. Gilmore Road, Fairfield, OH 45014-5141
                                            Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496
                                                           www.cinfin.com n 513-870-2000

                                                          ECP0269601
                                                                     Previous Policy Number
                                CinciPak™
                              FOR DENTISTS
                        COMMON POLICY DECLARATIONS
                                                             Billing Method:
                                       POLICY NUMBER      ECP 026 96 01 / EBA 026 96 01
 NAMED INSURED SANDY POINT DENTAL PC
                   REFER TO IA905
 ADDRESS           545 N RAND RD
 (Number & Street, LAKE ZURICH, IL 60047-3134
 Town, County,
 State & Zip Code)


 Policy Period:   At 12:01 A.M., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE

 All coverages except Automobile and / or Garage
    Policy number: ECP 026 96 01                FROM: 10-14-2017            TO: 10-14-2020
 Automobile and / or Garage
    Policy number: EBA 026 96 01          FROM: 10-14-2017                  TO: 10-14-2018
 Agency     WEST'S INSURANCE AGENCY, INC. 12-171
 City       GURNEE, IL

 Legal Entity / Business Description
 ORGANIZATION (ANY OTHER)
 IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
 POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 IL0017         11/98 COMMON POLICY CONDITIONS
 ICP101         05/11 CINCIPAK™ SUMMARY OF PREMIUMS CHARGED
 IA904          04/04 SCHEDULE OF LOCATIONS
 IA905          02/98 NAMED INSURED SCHEDULE
 IA4236         01/15 POLICYHOLDER NOTICE TERRORISM INSURANCE COVERAGE
 IA4433IL       03/17 IMPORTANT POLICYHOLDERS NOTICE - ILLINOIS
 IP409IL        01/91 IMPORTANT INFORMATION TO POLICYHOLDERS ILLINOIS
 IP446          08/01 NOTICE TO POLICYHOLDERS
 IA4006         07/10 SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
 IA4156IL       11/16 ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
 IA4210IL       03/16 ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
 IA4238         01/15 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 IA4338         05/11 SIGNATURE ENDORSEMENT
 IA4382IL       07/17 ILLINOIS CHANGES
 IA4395IL       11/15 ILLINOIS CHANGES - CIVIL UNION
 IA4442         05/14 NOTICE TO POLICYHOLDERS - EXCLUSION - ACCESS OR DISCLOSURE OF
                      CONFIDENTIAL OR PERSONAL INFORMATION AND DATA-RELATED LIABILITY
 FM502          07/08 COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
 GA532          07/08 COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS

ICP 513 07 11                                                                                 Page 1 of   2
                                                                    ECP 026 96 01 / EBA 026 96 01
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 6 of 340 PageID #:19
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 7 of 340 PageID #:20

 FORMS APPLICABLE TO ALL COVERAGE PARTS:
 MA573          06/07 ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE FORM DECLARATIONS
 CA516          03/09 CRIME AND FIDELITY COVERAGE PART DECLARATIONS (COMMERCIAL
                      ENTITIES)
 PA531          10/11 DENTIST'S PROFESSIONAL LIABILITY COVERAGE PART DECLARATIONS
                      (OCCURRENCE)
 AA505          03/06 BUSINESS AUTO COVERAGE PART DECLARATIONS
 HC502          01/16 CINCINNATI DATA DEFENDER™ COVERAGE PART DECLARATIONS




08-08-2017 15:55
Countersigned                                 By
                                 (Date)                       (Authorized Representative)




ICP 513 07 11                                                                Page 2 of      2
                                                         ECP 026 96 01 / EBA 026 96 01
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 8 of 340 PageID #:21
  Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 9 of 340 PageID #:22

                          COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.
A.   Cancellation                                                       b.   Give you reports on the conditions
                                                                             we find; and
     1.   The first Named Insured shown in the
          Declarations may cancel this policy by                        c.   Recommend changes.
          mailing or delivering to us advance writ-
          ten notice of cancellation.                              2.   We are not obligated to make any in-
                                                                        spections, surveys, reports or recom-
     2.   We may cancel this policy by mailing or                       mendations and any such actions we do
          delivering to the first Named Insured                         undertake relate only to insurability and
          written notice of cancellation at least:                      the premiums to be charged. We do not
                                                                        make safety inspections. We do not un-
          a.   10 days before the effective date of                     dertake to perform the duty of any person
               cancellation if we cancel for non-                       or organization to provide for the health
               payment of premium; or                                   or safety of workers or the public. And
          b.   30 days before the effective date of                     we do not warrant that conditions:
               cancellation if we cancel for any                        a.   Are safe or healthful; or
               other reason.
                                                                        b.   Comply with laws, regulations, codes
     3.   We will mail or deliver our notice to the                          or standards.
          first Named Insured's last mailing address
          known to us.                                             3.   Paragraphs 1. and 2. of this condition
                                                                        apply not only to us, but also to any rat-
     4.   Notice of cancellation will state the effec-                  ing, advisory, rate service or similar or-
          tive date of cancellation. The policy pe-                     ganization which makes insurance in-
          riod will end on that date.                                   spections, surveys, reports or recom-
     5.   If this policy is cancelled, we will send the                 mendations.
          first Named Insured any premium refund                   4.   Paragraph 2. of this condition does not
          due. If we cancel, the refund will be pro                     apply to any inspections, surveys, reports
          rata. If the first Named Insured cancels,                     or recommendations we may make rela-
          the refund may be less than pro rata.                         tive to certification, under state or munici-
          The cancellation will be effective even if                    pal statutes, ordinances or regulations, of
          we have not made or offered a refund.                         boilers, pressure vessels or elevators.
     6.   If notice is mailed, proof of mailing will be       E.   Premiums
          sufficient proof of notice.
                                                                   The first Named Insured shown in the Decla-
B.   Changes                                                       rations:
     This policy contains all the agreements be-                   1.   Is responsible for the payment of all pre-
     tween you and us concerning the insurance                          miums; and
     afforded. The first Named Insured shown in
     the Declarations is authorized to make                        2.   Will be the payee for any return premi-
     changes in the terms of this policy with our                       ums we pay.
     consent. This policy's terms can be amended
     or waived only by endorsement issued by us               F.   Transfer of Your Rights and Duties Under
     and made a part of this policy.                               this Policy

C.   Examination of Your Books and Records                         Your rights and duties under this policy may
                                                                   not be transferred without our written consent
     We may examine and audit your books and                       except in the case of death of an individual
     records as they relate to this policy at any                  named insured.
     time during the policy period and up to three
     years afterward.                                              If you die, your rights and duties will be
                                                                   transferred to your legal representative but
D.   Inspections and Surveys                                       only while acting within the scope of duties as
                                                                   your legal representative. Until your legal rep-
     1.   We have the right to:                                    resentative is appointed, anyone having
          a.   Make inspections and surveys at any                 proper temporary custody of your property will
               time;                                               have your rights and duties but only with re-
                                                                   spect to that property.



IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 10 of 340 PageID #:23
  Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 11 of 340 PageID #:24

                                CinciPak™
                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: ECP 026 96 01 / EBA 026 96 01                           Effective Date: 10-14-2017

Named Insured:   SANDY POINT DENTAL PC
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part     W/EBC                                 $           3,002
Commercial General Liability Coverage Part                                  $             643
Commercial Crime Coverage Part                                              $               65
Electronic Data Processing Equipment Coverage Part                          $               52
Commercial Auto Coverage Part                                               $             135
Commercial Umbrella / Excess Liability Coverage Part                        $
DATA DEFENDER COVERAGE PART                                                 $             186
DENTIST'S PROFESSIONAL LIABILITY                                            $           3,200
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $               33
Installment Charge                                                          $
    ANNUAL TOTAL                                                            $           7,316
PAYMENTS


                                                      First                      Remaining
                                                  Installment                   Installment(s)
              ANNUAL                            7,316                           7,316


Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.

                      ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED


ICP 101 05 11
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 12 of 340 PageID #:25
    Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 13 of 340 PageID #:26
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS        CITY   STATE   ZIP CODE
1       545 N RAND RD
        LAKE ZURICH, IL 60047-3134




IA 904 04 04
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 14 of 340 PageID #:27
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 15 of 340 PageID #:28
   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           NAMED INSURED SCHEDULE
This Schedule supplements the Declarations.

                                              SCHEDULE

Named Insured:
SANDY POINT DENTAL, PC




IA 905 02 98
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 16 of 340 PageID #:29
    Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 17 of 340 PageID #:30

                            POLICYHOLDER NOTICE
                        TERRORISM INSURANCE COVERAGE
THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.
Your policy may contain coverage for certain losses caused by terrorism.
Premium:
In accordance with the federal Terrorism Risk Insurance Act, we are required to notify you of the portion of the
premium, if any, attributable to the coverage for terrorist acts certified under the Terrorism Risk Insurance Act.
•     Refer to the SUMMARY OF PREMIUMS CHARGED or DECLARATIONS PAGE for the portion of your
      premium that is attributable to coverage for terrorist acts certified under the Act.
Federal Participation:
The Act also requires us to provide disclosure of federal participation in payment of terrorism losses.
•     Under your policy, any losses caused by certified acts of terrorism would be partially reimbursed by the
      United States Government, Department of Treasury, under a formula established by federal law. Under
      this formula, the federal share equals a percentage, as specified in the Schedule below, of that portion of
      the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate
      insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
      billion in a calendar year, the Treasury shall not make any payment for any portion of the amount of such
      losses that exceeds $100 billion.
•     Schedule:

            Federal Share of Terrorism Losses
              Percentage       Calendar Year
                  85%                 2015
                  84%                 2016
                  83%                 2017
                  82%                 2018
                  81%                 2019
                  80%                 2020
Cap on Insurer Participation:
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.
NOTE: IF YOUR POLICY IS A RENEWAL POLICY, THIS NOTICE IS PROVIDED TO SATISFY THE
      REQUIREMENTS UNDER THE TERRORISM RISK INSURANCE ACT FOR POLICYHOLDER
      DISCLOSURE: (1) AT THE TIME OF OUR OFFER TO RENEW THE POLICY AND (2) AT THE
      TIME THE RENEWAL IS COMPLETED.




IA 4236 01 15
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 18 of 340 PageID #:31
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 19 of 340 PageID #:32

            IMPORTANT POLICYHOLDERS NOTICE - ILLINOIS
Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you that if you
wish to contact the Illinois Department of Insurance, it maintains a Consumer Division at:
122. S. Michigan Ave., 19th Floor, Chicago, Illinois 60603; and
320 West Washington Street, Springfield, Illinois 62767,
You may also reach the Illinois Department of Insurance at http://insurance.illinois.gov; or
312-814-2420 or 217-782-4515.
Should you have any complaints arise regarding this insurance you may contact the following:
Complaint Department of The Cincinnati Insurance Company at P.O. Box 145496, Cincinnati, Ohio, 45250-
5496.
Public Service Section of the Department of Insurance at Illinois Department of Insurance, Consumer Division,
Springfield, Illinois, 62767.




IA 4433 IL 03 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 20 of 340 PageID #:33
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 21 of 340 PageID #:34
                      IMPORTANT INFORMATION TO POLICYHOLDERS
                                                ILLINOIS

In the event you need to contact someone about this policy for any reason, please contact your agent. If you
have additional questions, you may contact the insurance company issuing this policy at the following ad-
dress or telephone collect:
The Cincinnati Insurance Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278
The Cincinnati Casualty Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278
The Cincinnati Indemnity Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278




IP 409IL (1/91)
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 22 of 340 PageID #:35
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 23 of 340 PageID #:36

           THECINCINNATI INSURANCE COMPANY
          THE CINCINNATI CASUALTY COMPANY
          THE CINCINNATI INDEMNITY COMPANY

                             NOTICE TO POLICYHOLDERS
Please be advised that in your application for insurance you disclosed information to The Cincinnati Insurance
Company, The Cincinnati Casualty Company and The Cincinnati Indemnity Company. The information dis-
closed in the application and all information subsequently collected by any of these companies may be
shared among all three.




IP 446 08 01
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 24 of 340 PageID #:37
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 25 of 340 PageID #:38
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     SPECIAL PER OCCURRENCE DEDUCTIBLE ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
     COMMERCIAL INLAND MARINE COVERAGE PART
     CRIME AND FIDELITY COVERAGE PART
A.   Special Per Occurrence Deductible
     1.   If an "occurrence" happens to Covered Property under the Commercial Property Coverage Part and
          to Covered Property under at least one of the following:
          a.   The Commercial Inland Marine Coverage Part, and
          b.   The Crime and Fidelity Coverage Part;
          the most we will deduct from any loss or damage in any one "occurrence" is the deductible indicated
          on the COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS.
     2.   This endorsement does not apply to any of the forms listed in Paragraphs a. and b.:
          a.   * Electronic Data Processing Coverage Form, Section III, 2. Deductible, a.(2) Specified
                 Losses Deductible
               * Water Backup from Sewers, Drains, Septic Systems or Sump Pumps Endorsement
               Windstorm or Hail Percentage Deductible Form
               Earthquake and Volcanic Eruption Endorsement
               Earthquake and Volcanic Eruption Endorsement (Sub-Limit Form)
               Flood Coverage Endorsement
               Equipment Breakdown Coverage (Including Production Equipment)
               Equipment Breakdown Coverage (Excluding Production Equipment)
               * Temperature Change Coverage Form
               Commercial Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft, 2. Forgery
               or Alteration, 6. Computer Fraud and 7. Funds Transfer Fraud
               Crime Expanded Coverage (XC® ) Coverage or Expanded Coverage Plus Forms, A.
               Insuring Agreements, 1. Employee Theft and 2. Forgery or Alteration
               Government Crime Coverage Form, A. Insuring Agreements, 1. Employee Theft - Per Loss
               Coverage, 2. Employee Theft - Per Employee Coverage, 3. Forgery or Alteration, 7.
               Computer Fraud and 8. Funds Transfer Fraud
          *    Or such coverage as provided in the CinciPlus® Commercial Property or Commercial Property
               Power Expanded Coverage or Expanded Coverage Plus Forms
          b.      Other




IA 4006 07 10                                                                                   Page 1 of 2
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 26 of 340 PageID #:39
B.   Definition
     For the purpose of this endorsement only, any definition of "occurrence" is deleted in its entirety and the
     following definition is added to:
     1.   COMMERCIAL PROPERTY CONDITIONS,
     2.   COMMERCIAL INLAND MARINE CONDITIONS,
     3.   COMMERCIAL CRIME COVERAGE FORM,
     4.   CRIME EXPANDED COVERAGE (XC® ) COVERAGE FORM, and
     5.   GOVERNMENT CRIME COVERAGE FORM:
     "Occurrence" means all loss, damage, or a sequence of loss or damage, casualties or disasters arising
     from a single happening or event.




IA 4006 07 10                                                                                      Page 2 of 2
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 27 of 340 PageID #:40
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART

A. The Cancellation Common Policy Condition is                         ten notice at least 60 days before the ef-
    deleted in its entirety and replaced by the fol-                   fective date of cancellation. When cancel-
    lowing:                                                            lation is for nonpayment of premium, we
                                                                       will mail written notice at least 10 days be-
    CANCELLATION                                                       fore the effective date of cancellation.
    1.   The first Named Insured shown in the                     4.   We will mail our notice to you, any mort-
         Declarations may cancel this policy by                        gagee or lienholder known to us and to
         mailing to us advance written notice of                       the agent or broker.
         cancellation.
                                                                  5.   Notice of cancellation will state the effec-
    2.   If this policy has been in effect for 60 days                 tive date of cancellation. The policy period
         or less, except as provided in Paragraphs                     will end on that date.
         8. and 9. below, we may cancel this policy
         by mailing written notice of cancellation at             6.   If this policy is cancelled, we will send the
         least:                                                        first Named Insured any premium refund
                                                                       due. If we or the first Named Insured can-
         a.   10 days before the effective date of                     cel, the refund will be pro rata. The can-
              cancellation if we cancel for nonpay-                    cellation will be effective even if we have
              ment of premium; or                                      not made or offered a refund.
         b.   30 days before the effective date of                7.   Our notice of cancellation will state the
              cancellation if we cancel for any other                  reason for cancellation.
              reason.
                                                                  8.   Real Property Other Than Residential
    3.   If this policy has been in effect for more                    Properties Occupied by 4 Families or
         than 60 days, except as provided in Para-                     Less
         graphs 8. and 9. below, we may cancel
         this policy only for one or more of the fol-                  The following applies only if this policy co-
         lowing reasons:                                               vers real property other than residential
                                                                       property occupied by 4 families or less:
         a.   Nonpayment of premium;
                                                                       If any one or more of the following condi-
         b.   The policy was obtained through a                        tions exists at any building that is Covered
              material misrepresentation;                              Property in this policy, we may cancel this
         c.   You have violated any of the terms                       policy by mailing to you written notice of
              and conditions of the policy;                            cancellation if:

         d.   The risk originally accepted has                         a.   After a fire loss, permanent repairs to
              measurably increased;                                         the building have not started within
                                                                            60 days of satisfactory adjustment of
         e.   Certification to the Director of Insur-                       loss, unless the delay is due to a la-
              ance of the loss of reinsurance by the                        bor dispute or weather conditions.
              insurer which provided coverage to
              us for all or a substantial part of the                  b.   The building has been unoccupied 60
              underlying risk insured; or                                   or more consecutive days. This does
                                                                            not apply to:
         f.   A determination by the Director that
              the continuation of the policy could                          (1) Seasonal unoccupancy; or
              place us in violation of the insurance                        (2) Buildings under repair, construc-
              laws of this State.                                               tion or reconstruction, if properly
         If we cancel this policy based on one or                               secured against unauthorized
         more of the above reasons except for                                   entry.
         nonpayment of premium, we will mail writ-

                                     Includes copyrighted material of Insurance
IA 4156 IL 11 16                      Services Office, Inc., with its permission.                     Page 1 of 2
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 28 of 340 PageID #:41
         c.   The building has:                                        b.   The Director of the Illinois Depart-
                                                                            ment of Agriculture (at its Springfield
              (1) An outstanding order to vacate;                           Office);
              (2) An outstanding demolition order;                          60 days' written notice of cancella-
                   or                                                       tion.
              (3) Been declared unsafe in accord-            B. The following is added and supersedes any
                   ance with the law.                             provision to the contrary:
         d.   Heat, water, sewer service or public                NONRENEWAL
              lighting have not been connected to
              the building for 30 consecutive days                1.   If we decide not to renew or continue this
              or more.                                                 policy, we will mail you, your agent or bro-
                                                                       ker, and any mortgagee or lienholder
         The policy will terminate 10 days following                   known to us written notice, stating the
         receipt of the written notice by the named                    reason for nonrenewal, at least 60 days
         insured(s).                                                   before the end of the policy period. If we
    9.   Residential Properties Occupied by 4                          offer to renew or continue and you do not
         Families or Less                                              accept, this policy will terminate at the end
                                                                       of the current policy period. Failure to pay
         The following applies if this policy covers                   the required renewal or continuation pre-
         residential properties occupied by 4 fami-                    mium when due shall mean that you have
         lies or less:                                                 not accepted our offer.
         If this policy has been in effect for 60                      If we fail to mail proper written notice of
         days, or if this is a renewal policy, we may                  nonrenewal and you obtain other insur-
         only cancel this policy for one or more of                    ance, this policy will end on the effective
         the following reasons:                                        date of that insurance.
         a.   Nonpayment of premium;                              2.   The following provision applies only if this
                                                                       policy covers residential properties occu-
         b.   The policy was obtained by misrepre-                     pied by 4 families or less:
              sentation or fraud; or
                                                                       a.   If this policy has been issued to you
         c.   Any act that measurably increases                             and in effect with us for 5 or more
              the risk originally accepted.                                 years, we may not fail to renew this
         If we cancel this policy based on one or                           policy unless:
         more of the above reasons except for                               (1) The policy was obtained by mis-
         nonpayment of premium, we will mail writ-                              representation or fraud;
         ten notice at least 30 days before the ef-
         fective date of cancellation. When cancel-                         (2) The risk originally accepted has
         lation is for nonpayment of premium, we                                measurably increased; or
         will mail written notice at least 10 days be-
         fore the effective date of cancellation.                           (3) You received 60 days' notice of
                                                                                our intent not to renew as pro-
    10. For insurance provided under the Com-                                   vided in 1. above.
         mercial Property Coverage Part, the fol-
         lowing applies:                                               b.   If this policy has been issued to you
                                                                            and in effect with us for less than 5
         GRAIN IN PUBLIC GRAIN WARE-                                        years, we may not fail to renew this
         HOUSES                                                             policy unless you received 30 days’
                                                                            notice as provided in 1. above.
         (Not applicable to grain owned by the
         Commodity Credit Corporation)                       C. The following is added:
         The following applies only with respect to               MAILING OF NOTICES
         grain in public grain warehouses:
                                                                  We will mail cancellation and nonrenewal no-
         The first Named Insured or we may can-                   tices to the last addresses known to us. Proof
         cel this policy at any time by mailing to:               of mailing will be sufficient proof of notice.
         a.   The other; and




                                     Includes copyrighted material of Insurance
IA 4156 IL 11 16                      Services Office, Inc., with its permission.                     Page 2 of 2
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 29 of 340 PageID #:42
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   ILLINOIS CHANGES - CANCELLATION AND
                               NONRENEWAL
This endorsement modifies insurance provided under the following:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE FORM - CLAIMS-MADE
    CINCINNATI CYBER DEFENSE™ COVERAGE PART
    CINCINNATI DATA DEFENDER™ COVERAGE PART
    CINCINNATI NETWORK DEFENDER™ COVERAGE PART
    CLAIMS-MADE EXCESS LIABILITY COVERAGE FORM
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    EMPLOYEE BENEFIT LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE FORM
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    HOLE-IN-ONE COVERAGE FORM
    ILLINOIS CONTRACTORS' LIMITED WORKSITE POLLUTION LIABILITY COVERAGE FORM
    LIQUOR LIABILITY COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE FORM
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
    SEPTIC SYSTEMS DESIGN INSPECTION ERRORS AND OMISSIONS COVERAGE PART

A. Cancellation (Common Policy Conditions) is                                   has been in effect for more than
    deleted in its entirety and replaced by the fol-                            60 days.
    lowing:
                                                                  3.   If this policy has been in effect for more
    CANCELLATION                                                       than 60 days, we may cancel only for one
                                                                       or more of the following reasons:
    1.   The first Named Insured shown in the
         Declarations may cancel this policy by                        a.   Nonpayment of premium;
         mailing to us advance written notice of
         cancellation.                                                 b.   The policy was obtained through a
                                                                            material misrepresentation;
    2.   We may cancel this policy by mailing to
         you written notice stating the reason for                     c.   Any insured has violated any of the
         cancellation. If we cancel:                                        terms and conditions of the policy;

         a.   For nonpayment of premium, we will                       d.   The risk originally accepted has
              mail the notice at least 10 days prior                        measurably increased;
              to the effective date of cancellation.                   e.   Certification to the Director of Insur-
         b.   For a reason other than nonpayment                            ance of the loss of reinsurance by the
              of premium, we will mail the notice at                        insurer that provided coverage to us
              least:                                                        for all or a substantial part of the un-
                                                                            derlying risk insured; or
              (1) 30 days prior to the effective
                   date of cancellation if the policy                  f.   A determination by the Director of In-
                   has been in effect for 60 days or                        surance that the continuation of the
                   less.                                                    policy could place us in violation of
                                                                            the insurance laws of this State.
              (2) 60 days prior to the effective
                   date of cancellation if the policy


                                     Includes copyrighted material of Insurance
IA 4210 IL 03 16                      Services Office, Inc., with its permission.                     Page 1 of 2
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 30 of 340 PageID #:43
    4.   Notice of cancellation will state the effec-                If we offer to renew or continue and you
         tive date of cancellation. The policy period                do not accept, this policy will terminate at
         will end on that date.                                      the end of the current policy period. Fail-
                                                                     ure to pay the required renewal or contin-
    5.   If this policy is cancelled we will send the                uation premium when due shall mean that
         first Named Insured any premium refund                      you have not accepted our offer.
         due. If we or the first Named Insured can-
         cels, the refund will be pro rata. The can-                 If we fail to mail proper written notice of
         cellation will be effective even if we have                 nonrenewal and you obtain other insur-
         not offered a refund.                                       ance, this policy will end on the effective
                                                                     date of that insurance.
B. The following is added and supersedes any
    provision to the contrary:                              C. Mailing of Notices
    1.   NONRENEWAL                                              We will mail cancellation and nonrenewal no-
                                                                 tices to you, and the agent or broker, at the
         If we decide not to renew or continue this              last addresses known to us. Proof of mailing
         policy, we will mail you and your agent or              will be sufficient proof of notice.
         broker written notice, stating the reason
         for nonrenewal, at least 60 days before
         the end of the policy period.




                                    Includes copyrighted material of Insurance
IA 4210 IL 03 16                     Services Office, Inc., with its permission.                   Page 2 of 2
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 31 of 340 PageID #:44
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


    All Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements subject to the
    federal Terrorism Risk Insurance Act and any amendments and extensions thereto

A. The following definition is added with respect                 ceeds $100 billion, and in such case insured
    to the provisions of this endorsement:                        losses up to that amount are subject to pro ra-
                                                                  ta allocation in accordance with procedures
    "Certified act of terrorism" means an act that is             established by the Secretary of the Treasury.
    certified by the Secretary of the Treasury, in
    accordance with the provisions of the federal            C. Application of Other Exclusions
    Terrorism Risk Insurance Act, to be an act of
    terrorism pursuant to the federal Terrorism                   The terms and limitations of any terrorism ex-
    Risk Insurance Act. The criteria contained in                 clusion, or the inapplicability, omission or ab-
    the Terrorism Risk Insurance Act for a "certi-                sence of a terrorism exclusion, does not serve
    fied act of terrorism" include the following:                 to create coverage for any loss which would
                                                                  otherwise be excluded under this Coverage
    1.   The act resulted in insured losses in ex-                Part, Coverage Form, Policy or Endorsement
         cess of $5 million in the aggregate, attrib-             such as losses excluded by:
         utable to all types of insurance subject to
         the Terrorism Risk Insurance Act; and                    1.   Exclusions that address war, warlike ac-
                                                                       tion, insurrection, rebellion, revolution, mil-
    2.   The act is a violent act or an act that is                    itary action, nuclear hazard, nuclear mate-
         dangerous to human life, property or in-                      rials, nuclear reaction, radiation, or radio-
         frastructure and is committed by an indi-                     active contamination;
         vidual or individuals, as part of an effort to
         coerce the civilian population of the Unit-              2.   Exclusions that address pollutants, con-
         ed States or to influence the policy or af-                   tamination, deterioration, fungi or bacteria;
         fect the conduct of the United States                         or
         Government by coercion.                                  3.   Any other exclusion,
B. Cap On Losses from Certified Acts of Ter-                      regardless if the "certified act of terrorism"
   rorism                                                         contributes concurrently or in any sequence to
    If aggregate insured losses attributable to ter-              the loss.
    rorist acts certified under the Terrorism Risk           D. Sunset Clause
    Insurance Act exceed $100 billion in a calen-
    dar year and we have met our insurer deducti-                 If the federal Terrorism Risk Insurance Act ex-
    ble under the Terrorism Risk Insurance Act,                   pires or is repealed, then this endorsement is
    we shall not be liable for the payment of any                 null and void for any act of terrorism that takes
    portion of the amount of such losses that ex-                 place after the expiration or repeal of the Act.




                                          Includes copyrighted material of ISO
                                      Properties, Inc. and American Association
IA 4238 01 15                        of Insurance Services, with their permission.
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 32 of 340 PageID #:45
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 33 of 340 PageID #:46

                              SIGNATURE ENDORSEMENT
 IN WITNESS WHEREOF, this policy has been signed by our President and Secretary in the City of Fairfield,
 Ohio, but this policy shall not be binding upon us unless countersigned by an authorized representative of
 ours. The failure to countersign does not void coverage in Arizona, Virginia and Wisconsin.




                      Secretary                                                President


The signature on any form, endorsement, policy, declarations, jacket or application other than the signature of
the President or Secretary named above is deleted and replaced by the above signatures.




IA 4338 05 11
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 34 of 340 PageID #:47
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 35 of 340 PageID #:48
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
    STANDARD PROPERTY POLICY

A. When this endorsement is attached to Stand-                   3.   The Concealment, Misrepresentation
   ard Property Policy CP 00 99, the terms Cov-                       or Fraud Condition is replaced by the fol-
    erage Part and Coverage Form in this en-                          lowing:
    dorsement are replaced by the term Policy.
                                                                      CONCEALMENT,            MISREPRESENTA-
B. The following is added to the Legal Action                         TION OR FRAUD
   Against Us Condition:
                                                                      a.   This Coverage Part or Coverage
    The 2 year period for legal action against us is                       Form is void if you or any insured
    extended by the number of days between the                             ("insured") commit fraud or conceal
    date the proof of loss is filed with us and the                        or misrepresent a fact in the process
    date we deny the claim in whole or in part.                            leading to the issuance of this insur-
                                                                           ance, and such fraud, concealment
C. If this policy covers:                                                  or misrepresentation is stated in the
    1.   The following in a. and b., then Para-                            policy or endorsement or in the writ-
         graphs 2. and 3. apply:                                           ten application for this policy and:

         a.   Real property used principally for res-                      (1) Was made with actual intent to
              idential purposes up to and including                            deceive; or
              a four family dwelling; or                                   (2) Materially affected either our de-
         b.   Household or personal property that                              cision to provide this insurance
              is usual or incidental to the occupan-                           or the hazard we assumed.
              cy of any premises used for residen-                         However, this condition will not serve
              tial purposes.                                               as a reason to void this Coverage
    2.   The second paragraph of the Appraisal                             Part or Coverage Form after the
         Condition is deleted and replaced by the                          Coverage Part or Coverage Form
         following:                                                        has been in effect for one year or one
                                                                           policy term, whichever is less.
         a.   Each party will pay its own appraiser
              and bear the other expenses of the                      b.   We do not provide coverage under
              appraisal and umpire equally, except                         this Coverage Part or Coverage Form
              as provided in b. below.                                     to you or any other insured ("in-
                                                                           sured") who, at any time subsequent
         b.   We will pay your appraiser's fee and                         to the issuance of this insurance,
              the umpire's appraisal fee, if the fol-                      commit fraud or intentionally conceal
              lowing conditions exist:                                     or misrepresent a material fact relat-
                                                                           ing to:
              (1) You demanded the appraisal;
                   and                                                     (1) This Coverage Part or Coverage
                                                                               Form;
              (2) The full amount of loss, as set by
                   your appraiser, is agreed to by                         (2) The Covered Property;
                   our appraiser or by the umpire.
                                                                           (3) Your interest in the Covered
                                                                               Property; or
                                                                           (4) A claim under this Coverage Part
                                                                               or Coverage Form.
                                                                      c.   Notwithstanding the limitations stated
                                                                           in 3.a. above, we may cancel the
                                                                           Coverage Part or Coverage Form in

                                    Includes copyrighted material of Insurance
IA 4382 IL 07 17                     Services Office, Inc., with its permission.                    Page 1 of 2
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 36 of 340 PageID #:49
              accordance with the terms of the                        event will we pay more than the Limit of
              Cancellation Condition.                                 Insurance.
D. For the Commercial Property Coverage Part                E. The Intentional Loss Exclusion in the Caus-
    and the Standard Property Policy, the following              es of Loss Form - Farm Property, Mobile Agri-
    exclusion and related provisions are added to                cultural Machinery And Equipment Coverage
    Paragraph B.2. Exclusions in the Causes of                   Form and Livestock Coverage Form is re-
    Loss Forms and to any Coverage Form or pol-                  placed by the following:
    icy to which a Causes of Loss Form is not at-
    tached:                                                      1.   We will not pay for loss ("loss") or dam-
                                                                      age arising out of any act an "insured"
    1. We will not pay for loss or damage arising                     commits or conspires to commit with the
         out of any act an insured commits or con-                    intent to cause a loss ("loss").
         spires to commit with the intent to cause a
         loss.                                                        In the event of such loss ("loss"), no "in-
                                                                      sured" is entitled to coverage, even "in-
         In the event of such loss, no insured is en-                 sureds" who did not commit or conspire to
         titled to coverage, even insureds who did                    commit the act causing the loss ("loss").
         not commit or conspire to commit the act
         causing the loss.                                       2.   However, this exclusion will not apply to
                                                                      deny payment to an innocent co-"insured"
    2.   However, this exclusion will not apply to                    who did not cooperate in or contribute to
         deny payment to an innocent co-insured                       the creation of the loss ("loss") if:
         who did not cooperate in or contribute to
         the creation of the loss if:                                 a.   The loss ("loss") arose out of a pat-
                                                                           tern of criminal domestic violence;
         a.   The loss arose out of a pattern of                           and
              criminal domestic violence; and
                                                                      b.   The perpetrator of the loss ("loss") is
         b.   The perpetrator of the loss is crimi-                        criminally prosecuted for the act
              nally prosecuted for the act causing                         causing the loss.
              the loss.
                                                                 3.   If we pay a claim pursuant to Paragraph
    3.   If we pay a claim pursuant to Paragraph                      E.2., our payment to the "insured" is lim-
         D.2., our payment to the insured is limited                  ited to that "insured's" insurable interest in
         to that insured's insurable interest in the                  the property less any payments we first
         property less any payments we first made                     made to a mortgagee or other party with a
         to a mortgagee or other party with a legal                   legal secured interest in the property. In
         secured interest in the property. In no                      no event will we pay more than the Limit
                                                                      of Insurance.




                                    Includes copyrighted material of Insurance
IA 4382 IL 07 17                     Services Office, Inc., with its permission.                      Page 2 of 2
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 37 of 340 PageID #:50
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ILLINOIS CHANGES - CIVIL UNION
This endorsement modifies insurance provided under the following:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE FORM
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    EMPLOYEE BENEFIT LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE FORM
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    HOLE-IN-ONE COVERAGE FORM
    ILLINOIS CONTRACTORS' LIMITED WORKSITE POLLUTION LIABILITY COVERAGE FORM
    FARM COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
    SEPTIC SYSTEMS DESIGN INSPECTION ERRORS AND OMISSIONS COVERAGE PART
    UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:                 nized under Illinois law, who is a resident of
                                                                   the individual's household, including a ward
    Spouse or party to a civil union recognized un-                or foster child, if the Drive Other Car Cov-
    der Illinois law.                                              erage - Broadened Coverage For Named
B. Under the Commercial Auto Coverage Part, the                    Individual Endorsement is attached.
    term "family member" is replaced by the follow-       C. With respect to coverage for the ownership,
    ing:                                                      maintenance, or use of "covered autos" provid-
    "Family member" means a person related to                 ed under the Commercial Liability Umbrella
    the:                                                      Coverage Part, the term "family member" is re-
                                                              placed by the following:
    1.   Individual Named Insured by blood, adop-
         tion, marriage or civil union recognized un-         "Family member" means a person related to
         der Illinois law, who is a resident of such          you by blood, adoption, marriage or civil union
         Named Insured's household, including a               recognized under Illinois law, who is a resident
         ward or foster child; or                             of your household, including a ward or foster
                                                              child.
    2.   Individual named in the Schedule by blood,
         adoption, marriage or civil union recog-




                                   Includes copyrighted material of Insurance
IA 4395 IL 11 15                    Services Office, Inc., with its permission.
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 38 of 340 PageID #:51
    Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 39 of 340 PageID #:52

      NOTICE TO POLICYHOLDERS - EXCLUSION - ACCESS OR
         DISCLOSURE OF CONFIDENTIAL OR PERSONAL
          INFORMATION AND DATA-RELATED LIABILITY
This is a notice of a change in your policy. NO COVERAGE IS PROVIDED BY THIS NOTICE nor can it be
construed to replace any provisions of your policy. YOU SHOULD READ YOUR POLICY AND REVIEW
YOUR DECLARATIONS PAGE for complete information on the coverage you are provided. If there is any
conflict between the policy and this notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
This notice applies to the following coverage parts:
      BUSINESSOWNERS PACKAGE POLICY
      CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
      ELECTRONIC DATA LIABILITY COVERAGE PART
      EXCESS LIABILITY COVERAGE PART
      FARM LIABILITY COVERAGE FORM
      OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
      PERSONAL LIABILITY ENDORSEMENT
      PRODUCTS/COMPLETED OPERATIONS COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
      PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
This Notice provides information concerning the following new endorsements. More than one may apply to
your renewal policy being issued by us:
The following forms apply to Commercial General Liability Coverage Part (CG or GA prefix),
Businessowners Package Policy (IB prefix), Farm Liability Coverage Form or Personal Liability
Endorsement (FL prefix), or Umbrella or Excess Liability Coverage Parts (US or XS prefix).
Forms: GA 3024 05 14, FL 10 12 12 14, IB 320 05 14 or US 3093 05 14 all titled:
Exclusion - Access or Disclosure of Confidential or Personal Information and Data-Related Liability -
With Limited Bodily Injury Exception
When one of these endorsements is attached to your policy:
•     For any liability or damages for Bodily Injury and Property Damage Liability, coverage is excluded for
      damages arising out of any access to or disclosure of confidential or personal information. This is a
      reinforcement of coverage.
•     For any liability or damages for Personal and Advertising Injury Liability, coverage is excluded for personal
      and advertising injury arising out of any access to or disclosure of confidential or personal information. To
      the extent that any access or disclosure of confidential or personal information results in an oral or written
      publication that violates a person's right of privacy, this may result in a reduction in coverage.
Forms: GA 3025 05 14, FL 10 13 12 14, IB 321 05 14 or US 3094 05 14 all titled:
Exclusion - Access or Disclosure of Confidential or Personal Information and Data-Related Liability -
Limited Bodily Injury Exception Not Included
When one of these endorsements is attached to your policy:
•     For any liability or damages for Bodily Injury and Property Damage Liability, coverage is excluded for
      damages arising out of any access to or disclosure of confidential or personal information. This is a
      reinforcement of coverage. However, when this endorsement is attached, it will result in a reduction of
      coverage due to the deletion of an exception with respect to damages because of bodily injury arising out
      of loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate electronic
      data.
•     For any liability or damages for Personal and Advertising Injury Liability, coverage is excluded for personal
      and advertising injury arising out of any access to or disclosure of confidential or personal information. To
      the extent that any access or disclosure of confidential or personal information results in an oral or written
      publication that violates a person's right of privacy, this may result in a reduction in coverage.



                                      Includes copyrighted material of Insurance
IA 4442 05 14                          Services Office, Inc., with its permission.                       Page 1 of 2
    Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 40 of 340 PageID #:53
Forms CG 21 08 05 14 Exclusion - Access or Disclosure of Confidential or Personal Information
(Coverage B only), IB 322 05 14 Exclusion - Access or Disclosure of Confidential or Personal
Information (Personal and Advertising Injury Only), and US 3095 05 14 and XS 345 05 14 Both titled:
Exclusion - Access or Disclosure of Confidential or Personal Information
When one of these endorsements is attached to your policy, coverage is excluded for personal and advertising
injury arising out of any access to or disclosure of confidential or personal information. To the extent that any
access or disclosure of confidential or personal information results in an oral or written publication that violates
a person's right of privacy, this may result in a reduction in coverage
Forms GA 237 05 14 Electronic Data Liability Endorsement and FL 04 22 12 14 Electronic Data Liability
With respect to damages arising out of access or disclosure of confidential or personal information, when this
endorsement is attached to your policy:
•     Under Bodily Injury and Property Damage Liability, coverage is excluded for damages arising out of any
      access to or disclosure of confidential or personal information. This is a reinforcement of coverage.
•     Under Personal and Advertising Injury Liability, coverage is excluded for personal and advertising injury
      arising out of any access to or disclosure of confidential or personal information. To the extent that any
      access or disclosure of confidential or personal information results in an oral or written publication that
      violates a person's right of privacy, this may result in a reduction in coverage.
The following forms apply to the coverage(s) indicated under each description of the form number and
title.
GA 3026 05 14 - Exclusion - Access or Disclosure of Confidential or Personal Information and Data-
Related Liability - With Limited Bodily Injury Exception (For use with The Owners and Contractors
Protective Liability Coverage Part and Products/Completed Operations Coverage Part)
When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access
to or disclosure of confidential or personal information. This is a reinforcement of coverage.
GA 3027 05 14 - Exclusion - Access or Disclosure of Confidential or Personal Information and Data-
Related Liability - Limited Bodily Injury Exception Not Included (For use with The Owners and
Contractors Protective Liability and Products/Completed Operations Liability Coverage Parts)
When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access
to or disclosure of confidential or personal information. This is a reinforcement of coverage.
However, when this endorsement is attached, it will result in a reduction of coverage due to the deletion of an
exception with respect to damages because of bodily injury arising out of loss of, loss of use of, damage to,
corruption of, inability to access, or inability to manipulate electronic data.
CG 33 63 - Exclusion - Access, Disclosure or Unauthorized Use of Electronic Data (For use with The
Electronic Data Liability Coverage Part)
With respect to damages arising out of access or disclosure of confidential or personal information, when this
endorsement is attached to your policy coverage is excluded for damages arising out of any access to or
disclosure of confidential or personal information. This is a reinforcement of coverage.
However, to the extent that damages arising out of theft or unauthorized viewing, copying, use, corruption,
manipulation or deletion, of electronic data by any Named Insured, past or present employee, temporary
worker or volunteer worker of the Named Insured may extend beyond loss of electronic data arising out of
such theft or the other listed items, this revision may be considered a reduction in coverage.
FL 10 14 12 14 - Exclusion - Electronic Data (Bodily Injury and Property Damage Liability Only) and
Access or Disclosure of Confidential or Personal Information (Personal or Advertising Injury Liability
Only) (For use with Farm Liability Coverage Form or Personal Liability Endorsement)
With respect to bodily injury and property damage arising out of the loss of, loss of use of, damage to,
corruption of, inability to access, or inability to manipulate electronic data, these changes are a reinforcement
of coverage intent. Coverage for such injury or damage is not intended to be provided under the
aforementioned forms.
However, to the extent that any access or disclosure of confidential or personal information results in an oral or
written publication that violates a person's right of privacy, this revision may be considered a reduction in
personal injury and advertising injury coverage.


                                     Includes copyrighted material of Insurance
IA 4442 05 14                         Services Office, Inc., with its permission.                      Page 2 of 2
           Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 41 of 340 PageID #:54




                         THE   CINCINNATI INSURANCE COMPANY
                                             A Stock Insurance Company
           COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ECP 026 96 01
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.       (address)
           REFER TO IA904


                                                                                   OPTIONAL COVERAGES
                       COVERAGE PROVIDED                                     Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
    Item            Coverage               Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1           BUSINESS INCOME     12 MONTHS ALS                  SPECIAL
            W/EXTRA EXPENSE (a)

1-1         BUILDING                        596,000     90%    SPECIAL 2%             X

1-1         BUSINESS PERSONAL               396,500     90%    SPECIAL                X
            PROPERTY

DEDUCTIBLE: $500.00 unless otherwise stated $       1,000

MORTGAGE HOLDER
Item         Name and Address
1-1                JP MORGAN CHASE BANK NA BUSINESS BANKING LOAN SERVICES IL1-0054
                   PO BOX 6026
                   CHICAGO, IL 60680
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FM101          04/04 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                     OF LOSS)
FCP405         01/11 CINCIPLUS® CINCIPAK™ MEDICAL / DENTAL OFFICE PROPERTY XC+® (EXPANDED
                     COVERAGE PLUS) ENDORSEMENT SUMMARY OF COVERAGE LIMITS
FCP201         01/11 CINCIPAK™ COMMERCIAL PROPERTY AMENDATORY ENDORSEMENT
FCP238         09/15 CINCIPAK™ MEDICAL OR DENTAL OFFICE POLLUTANT CLEAN-UP COVERED PROPERTY
                     EXTENSION
FCP206         01/11 CINCIPAK™ MEDICAL OR DENTAL OFFICE ACTUAL LOSS SUSTAINED BUSINESS
                     INCOME ENDORSEMENT
FCP211         01/11 CINCIPAK™ MEDICAL OR DENTAL OFFICE COMMERCIAL PROPERTY COVERAGE
                     ENHANCEMENT
FCP217         03/11 CINCIPLUS® CINCIPAK™ MEDICAL / DENTAL OFFICE PROPERTY XC+® (EXPANDED
                     COVERAGE PLUS) ENDORSEMENT
FCP402         05/11 CINCIPAK™ MEDICAL / DENTAL OFFICE BUSINESS INCOME (AND EXTRA EXPENSE)
                     AMENDATORY ENDORSEMENT
FA286          01/13 THE BRIDGE ENDORSEMENT
FA4028IL       04/08 ILLINOIS CHANGES
FA4042         11/07 PROPERTY COVERAGE PART AMENDATORY ENDORSEMENT
FA450          11/04 COMMERCIAL PROPERTY CONDITIONS
FA480          02/16 LOSS PAYABLE PROVISIONS
FA245          05/11 EQUIPMENT BREAKDOWN COVERAGE (INCLUDING PRODUCTION MACHINERY)

FM 502 07 08                                   ECP 026 96 01                                                   Page 1 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 42 of 340 PageID #:55
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 43 of 340 PageID #:56

FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FA213       04/04 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM




FM 502 07 08                            ECP 026 96 01                             Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 44 of 340 PageID #:57
  Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 45 of 340 PageID #:58

     BUILDING AND PERSONAL PROPERTY COVERAGE FORM
            (INCLUDING SPECIAL CAUSES OF LOSS)

                                                    TABLE OF CONTENTS
SECTION A. COVERAGE................................................................................................................................ 3
   1. Covered Property................................................................................................................................ 3
       a. Building....................................................................................................................................... 3
       b. Outdoor Signs............................................................................................................................ 3
       c. Outdoor Fences......................................................................................................................... 3
       d. Business Personal Property...................................................................................................... 3
   2. Property Not Covered......................................................................................................................... 4
       a. Accounts, Deeds, Money or Securities .................................................................................... 4
       b. Animals....................................................................................................................................... 4
       c. Automobiles ............................................................................................................................... 4
       d. Contraband .................................................................................................................................4
       e. Electronic Data............................................................................................................................4
       f.  Excavations, Grading & Backfilling ........................................................................................... 4
       g. Foundations ............................................................................................................................... 4
       h. Land, Water or Growing Crops ................................................................................................. 4
       i.  Paved Surfaces ......................................................................................................................... 4
       j.  Property While Airborne or Waterborne ................................................................................... 4
       k. Pilings or Piers ........................................................................................................................... 4
       l.  Property More Specifically Insured ........................................................................................... 4
       m. Retaining Walls .......................................................................................................................... 4
       n. Underground Pipes, Flues or Drains ........................................................................................ 4
       o. Valuable Papers & Records and Cost to Research................................................................. 4
       p. Vehicles or Self-Propelled Machines........................................................................................ 5
       q. Property While Outside of Buildings ......................................................................................... 5
   3. Covered Causes of Loss .................................................................................................................. 5
       a. Risks of Direct Physical Loss .................................................................................................... 5
       b. Exclusions.................................................................................................................................. 5
       c. Limitations ................................................................................................................................ 10
   4. Additional Coverages...................................................................................................................... 11
       a. Change in Temperature or Humidity ...................................................................................... 11
       b. Debris Removal ....................................................................................................................... 11
       c. Fire Department Service Charge ............................................................................................ 12
       d. Fire Protection Equipment Recharge ..................................................................................... 13
       e. Inventory or Appraisal ............................................................................................................. 13
       f.  Key and Lock Expense ........................................................................................................... 13
       g. Ordinance or Law .................................................................................................................... 13
       h. Pollutant Clean Up and Removal............................................................................................ 14
       i.  Preservation of Property.......................................................................................................... 14
       j.  Rewards ................................................................................................................................... 15
   5. Coverage Extensions...................................................................................................................... 15
       a. Accounts Receivable............................................................................................................... 15

                                       Includes copyrighted material of ISO Properties, Inc.,
                                      with its permission. Includes copyrighted material with
FM 101 04 04                        permission of American Association of Insurance Services, Inc.                                           Page 1 of 35
              Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 46 of 340 PageID #:59
      b. Business Income and Extra Expense.....................................................................................16
      c. Collapse ....................................................................................................................................19
      d. Electronic Data.........................................................................................................................20
      e. Fairs or Exhibitions...................................................................................................................20
      f.    Fences......................................................................................................................................20
      g. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage ...................................................20
      h. Glass.........................................................................................................................................21
      i.    Newly Acquired or Constructed Property................................................................................22
      j.    Non-Owned Building Damage.................................................................................................23
      k. Outdoor Property .....................................................................................................................23
      l.    Personal Effects .......................................................................................................................23
      m. Property Off Premises..............................................................................................................23
      n. Signs.........................................................................................................................................24
      o. Trailers (Non-Owned Detached) .............................................................................................24
      p. Transportation ..........................................................................................................................24
      q. Utility Services..........................................................................................................................24
      r. Valuable Papers and Records ................................................................................................25
      s. Water, Other Liquids, Powder or Molten Material Damage ...................................................26
SECTION B. LIMITS OF INSURANCE ..........................................................................................................26
SECTION C. DEDUCTIBLE ...........................................................................................................................26
   1. Deductible Examples.......................................................................................................................26
   2. Glass Deductible .............................................................................................................................27
SECTION D. LOSS CONDITIONS.................................................................................................................27
   1. Abandonment ..................................................................................................................................27
   2. Appraisal ..........................................................................................................................................27
   3. Duties in the Event of Loss or Damage..........................................................................................27
   4. Loss Payment..................................................................................................................................28
   5. Recovered Property ........................................................................................................................29
   6. Vacancy ...........................................................................................................................................29
      a. Description of Terms................................................................................................................29
      b. Vacancy Provisions .................................................................................................................30
   7. Valuation ..........................................................................................................................................30
SECTION E. ADDITIONAL CONDITIONS.....................................................................................................31
   1. Coinsurance.....................................................................................................................................31
   2. Mortgage Holders............................................................................................................................32
SECTION F. OPTIONAL COVERAGES ........................................................................................................32
   1. Agreed Value ...................................................................................................................................32
   2. Inflation Guard .................................................................................................................................32
   3. Replacement Cost...........................................................................................................................33
SECTION G. DEFINITIONS ...........................................................................................................................33




                                        Includes copyrighted material of ISO Properties, Inc.,
                                       with its permission. Includes copyrighted material with
FM 101 04 04                         permission of American Association of Insurance Services, Inc.                                           Page 2 of 35
    Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 47 of 340 PageID #:60

         BUILDING AND PERSONAL PROPERTY COVERAGE FORM
                (INCLUDING SPECIAL CAUSES OF LOSS)

Various provisions in this policy restrict coverage.                     (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                        terations and repairs to a covered
duties and what is and is not covered.                                       building;
Throughout this policy the words "you" and "your"                        (b) Materials, equipment, supplies and
refer to the Named Insured shown in the Declara-                             temporary structures, on or within
tions. The words "we", "us" and "our" refer to the                           1,000 feet of the "premises", used
Company providing this insurance.                                            for making additions, alterations or
Other words and phrases that appear in quotation                             repairs to a covered building.
marks have special meaning. Refer to SECTION G.                 b. Outdoor Signs
DEFINITIONS.
                                                                     Your outdoor signs permanently installed
SECTION A. COVERAGE                                                  and not attached to a covered building, and
We will pay for direct physical "loss" to Covered                    located within 1,000 feet of the "premises".
Property at the "premises" caused by or resulting
from any Covered Cause of Loss.                                 c.   Outdoor Fences

1. Covered Property                                                  Your outdoor fences.

    Covered Property, as used in this Coverage                  d. Business Personal Property
    Part, means the following types of property for                  Your Business Personal Property located in
    which a Limit of Insurance is shown in the Dec-                  or on the building described in the Declara-
    larations:                                                       tions or in the open (or in a vehicle) within
    a.    Building                                                   1,000 feet of the "premises". Your Busi-
                                                                     ness Personal Property consists of the fol-
          Building, means the building or structure                  lowing unless otherwise specified in the
          described in the Declarations, including:                  Declarations or on the BUSINESS PER-
                                                                     SONAL PROPERTY - SEPARATION OF
          (1) Completed additions;                                   COVERAGE ENDORSEMENT.
          (2) Fixtures, including outdoor fixtures;                  (1) Furniture;
          (3) Permanently installed:                                 (2) Machinery and equipment;
              (a) Machinery and equipment;                           (3) "Stock";
              (b) Building glass, including any let-                 (4) All other personal property owned by
                  tering and ornamentation;                              you and used in your business;
              (c) Signs attached to a building or                    (5) The cost of labor, materials or services
                  structure that is Covered Property;                    furnished or arranged by you on per-
              (d) Awnings and canopies;                                  sonal property of others;

          (4) Personal property owned by you that is                 (6) Your use interest as tenant in im-
              used to maintain or service a covered                      provements and betterments.           Im-
              building or its "premises", including:                     provements and betterments are fix-
                                                                         tures, alterations, installations or addi-
              (a) Fire extinguishing equipment;                          tions:
              (b) Outdoor furniture;                                     (a) Made a part of the building or
                                                                             structure you occupy but do not
              (c) Floor coverings; and                                       own; and
              (d) Appliances used for refrigerating,                     (b) You acquired or made at your ex-
                  ventilating, cooking, dishwashing                          pense but cannot legally remove;
                  or laundering;
                                                                     (7) Leased personal property used in your
          (5) If not covered by other insurance:                         business for which you have a con-
                                                                         tractual responsibility to insure. Such
                                                                         leased property is not considered per-

                                Includes copyrighted material of ISO Properties, Inc.,
                               with its permission. Includes copyrighted material with
  FM 101 04 04               permission of American Association of Insurance Services, Inc.         Page 3 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 48 of 340 PageID #:61
            sonal property of others in your care,                   tronic Data, "Electronic data". This Para-
            custody or control;                                      graph e. does not apply to your "stock" of
                                                                     prepackaged software.
        (8) Personal Property of Others that is in
            your care, custody or control or for                f.   Excavations, Grading & Backfilling
            which you are legally liable.
                                                                     The cost of excavations, grading, backfilling
            (a) This does not include personal                       or filling;
                effects owned by you, your offi-
                cers, your partners, or if you are a            g. Foundations
                limited liability company, your                      Foundations of buildings, structures, ma-
                members or your managers, or                         chinery or boilers, if their foundations are
                your employees (including leased                     below:
                and temporary workers), except as
                provided in 5. Coverage Exten-                       (1) The lowest basement floor; or
                sions, l. Personal Effects;
                                                                     (2) The surface of the ground, if there is no
            (b) This does not include property of                        basement.
                others for which you are legally li-
                able as:                                        h. Land, Water or Growing Crops
                 1)   A carrier for hire; or                         Land (including land on which the property
                                                                     is located), water, growing crops or lawns;
                 2)   An arranger of transportation,
                      including carloaders, consoli-            i.   Paved Surfaces
                      dators, brokers, freight for-                  Bridges, roadways, walks, patios or other
                      warders, or shipping associa-                  paved surfaces;
                      tions; and
                                                                j.   Property While Airborne or Water-
        (9) Sales samples.                                           borne
2. Property Not Covered                                              Personal property while airborne or water-
   Covered Property does not include:                                borne;

   a.   Accounts, Deeds, Money or Securities                    k.   Pilings or Piers
        Except as provided in SECTION A. COV-                        Pilings, piers, bulkheads, wharves or docks;
        ERAGE, 5. Coverage Extensions, a. Ac-                   l.   Property More Specifically Insured
        counts Receivable, Accounts, bills, cur-
        rency, deeds, food stamps or other evi-                      Property that is covered under another cov-
        dences of debt, "money", notes or "securi-                   erage form of this or any other policy in
        ties";                                                       which it is more specifically described, ex-
                                                                     cept as provided in G. Other Insurance of
   b. Animals                                                        the COMMERCIAL PROPERTY CONDI-
        Animals, unless                                              TIONS;

        (1) Owned by others and boarded by you;                 m. Retaining Walls
            or                                                       Retaining walls that are not part of any
        (2) Owned by you and covered as "stock"                      building described in the Declarations;
            while inside of buildings                           n. Underground Pipes, Flues or Drains
        and then only as provided in 3. Covered                      Underground pipes, flues or drains;
        Causes of Loss, c. Limitations.
                                                                o. Valuable Papers & Records and Cost
   c.   Automobiles                                                to Research
        Automobiles held for sale;                                   Except as provided in SECTION A. COV-
   d. Contraband                                                     ERAGE, 5. Coverage Extensions, r. Valu-
                                                                     able Papers and Records, the cost to re-
        Contraband, or property in the course of il-                 search, replace or restore the information
        legal transportation or trade;                               on "valuable papers and records", including
   e.   Electronic Data                                              those which exist as "electronic data".

        Except as provided in SECTION A. COV-                        This does not apply to "valuable papers and
        ERAGE, 5. Coverage Extensions, d. Elec-                      records" held for sale by you.

                             Includes copyrighted material of ISO Properties, Inc.,
                            with its permission. Includes copyrighted material with
FM 101 04 04              permission of American Association of Insurance Services, Inc.         Page 4 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 49 of 340 PageID #:62
   p. Vehicles or Self-Propelled Machines                      b. Exclusions
        Vehicles or self-propelled machines (in-                   (1) We will not pay for "loss" caused di-
        cluding aircraft or watercraft) that:                          rectly or indirectly by any of the follow-
                                                                       ing, unless otherwise provided. Such
        (1) Are licensed for use on public roads; or                   "loss" is excluded regardless of any
        (2) Are operated principally away from the                     other cause or event that contributes
            "premises".                                                concurrently or in any sequence to the
                                                                       "loss".
        This paragraph does not apply to:
                                                                        (a) Ordinance or Law
        (1) Vehicles or self-propelled machines or
            autos you manufacture, process or                               Except as provided in SECTION A.
            warehouse;                                                      COVERAGE, 4. Additional Cov-
                                                                            erages, g. Ordinance or Law, the
        (2) Vehicles or self-propelled machines,                            enforcement of any ordinance or
            other than autos, you hold for sale;                            law:
        (3) Rowboats or canoes out of water and                             1)   Regulating the construction,
            located at the "premises"; or                                        use or repair of any building or
                                                                                 structure; or
        (4) Trailers, but only as provided in SEC-
            TION A. COVERAGE, 5. Coverage                                   2)   Requiring the tearing down of
            Extensions, o. Trailers (Non-Owned                                   any building or structure, in-
            Detached).                                                           cluding the cost of removing
                                                                                 its debris.
   q. Property While Outside of Buildings
                                                                            This exclusion applies whether
        The following property while outside of                             "loss" results from:
        buildings (except as provided in SECTION
        A. COVERAGE, 5. Coverage Extensions):                               1)   An ordinance or law that is
                                                                                 enforced even if the building
        (1) Grain, hay, straw or other crops;                                    or structure has not been
        (2) Signs, except:                                                       damaged; or

             a)   Signs attached to        a   covered                      2)   The increased costs incurred
                  building or structure;                                         to comply with an ordinance
                                                                                 or law in the course of con-
             b)   Signs for which a Limit of Insur-                              struction, repair, renovation,
                  ance is shown in the Declarations.                             remodeling or demolition of
                                                                                 any building or structure, or
        (3) Outdoor fences, except outdoor fences                                removal of its debris, following
            for which a Limit of Insurance is shown                              a physical "loss" to that build-
            in the Declarations;                                                 ing or structure.
        (4) Radio antennas, television antennas or                      (b) Earth Movement
            satellite dishes; including their lead-in
            wiring, masts, and towers; and                                  1)   Earthquake, including any
                                                                                 earth sinking, rising or shifting
        (5) Trees, shrubs or plants (other than                                  related to such event;
            "stock" of trees, shrubs or plants).
                                                                            2)   Landslide, including any earth
3. Covered Causes of Loss                                                        sinking, rising or shifting re-
   a.   Risks of Direct Physical Loss                                            lated to such event;

        Covered Causes of Loss means RISKS OF                               3)   Mine subsidence, meaning
        DIRECT PHYSICAL LOSS unless the "loss"                                   subsidence of a man-made
        is:                                                                      mine, whether or not mining
                                                                                 activity has ceased;
        (1) Excluded in SECTION A. COVERAGE,
            3. Covered Causes of Loss, b. Ex-                               4)   Earth sinking (other than
            clusions; or                                                         "sinkhole collapse"), rising or
                                                                                 shifting including soil condi-
        (2) Limited in SECTION A. COVERAGE, 3.                                   tions which cause settling,
            Covered Causes of Loss, c. Limita-                                   cracking or other disarrange-
            tions;                                                               ment of foundations or other
                                                                                 parts of realty. Soil conditions
        that follow.
                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.         Page 5 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 50 of 340 PageID #:63
                    include contraction, expan-                                    d)   Office furniture that is
                    sion, freezing, thawing, ero-                                       covered Business Per-
                    sion, improperly compacted                                          sonal Property.
                    soil and the action of water
                    under the ground surface.                           (c) Governmental Action

               But if Earth Movement, as de-                                  Seizure or destruction of property
               scribed in (b) 1) through 4) above,                            by order of governmental author-
               results in fire or explosion, we will                          ity. However, we will pay for "loss"
               pay for the "loss" caused by that                              caused by or resulting from acts of
               fire or explosion.                                             destruction ordered by govern-
                                                                              mental authority and taken at the
               5)   Volcanic eruption, explosion                              time of a fire to prevent its spread,
                    or effusion. But if volcanic                              if the fire would be covered under
                    eruption, explosion or effusion                           this Coverage Part.
                    results in fire, building glass
                    breakage or volcanic action,                        (d) Nuclear Hazard
                    we will pay for the "loss"                                Nuclear reaction or radiation, or
                    caused by that fire, building                             radioactive contamination, how-
                    glass breakage or volcanic                                ever caused.
                    action.
                                                                        (e) Utility Services
                    Volcanic action means direct
                    "loss" resulting from the erup-                           1)   Except as provided in SEC-
                    tion of a volcano when the                                     TION A. COVERAGE, 5.
                    "loss" is caused by:                                           Coverage Extensions, q.
                                                                                   Utility Services, the failure of
                    a)     Airborne volcanic blast or                              power or other utility services
                           airborne shock waves;                                   supplied to the "premises",
                    b)     Ash, dust or particulate                                however caused, if the failure
                           matter; or                                              occurs away from the "prem-
                                                                                   ises". Failure includes lack of
                    c)     Lava flow.                                              sufficient capacity and reduc-
                                                                                   tion in supply.
                    All volcanic eruptions that oc-
                    cur within any 168-hour pe-                                    However, if the failure of
                    riod will constitute a single                                  power or other utility service
                    occurrence.                                                    results in a Covered Cause of
                                                                                   Loss, we will pay for that por-
                    Volcanic action does not in-                                   tion of "loss" caused by that
                    clude the cost to remove ash,                                  Covered Cause of Loss.
                    dust or particulate matter that
                    does not cause direct physi-                              2)   This exclusion does not apply
                    cal "loss" to the described                                    to Business Income coverage
                    property.                                                      or Extra Expense coverage.
                                                                                   Instead, SECTION A. COV-
               6)   This exclusion Earth Move-                                     ERAGE, 3. Covered Causes
                    ment does not apply to:                                        of Loss, b. Exclusions, (4)
                    a)     SECTION A. COVER-                                       Special Exclusions applies
                           AGE, 5. Coverage Ex-                                    to these coverages.
                           tensions, a. Accounts                        (f)   War and Military Action
                           Receivable;
                                                                              1)   War, including undeclared or
                    b)     SECTION A. COVER-                                       civil war;
                           AGE, 5. Coverage Ex-
                           tensions, p. Transporta-                           2)   Warlike action by a military
                           tion;                                                   force, including action in hin-
                                                                                   dering or defending against
                    c)     SECTION A. COVER-                                       an actual or expected attack,
                           AGE, 5. Coverage Ex-                                    by any government, sovereign
                           tensions, r. Valuable                                   or other authority using mili-
                           Papers and Records; or                                  tary personnel or other
                                                                                   agents; or



                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.          Page 6 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 51 of 340 PageID #:64
               3)   Insurrection, rebellion, revolu-                        1)   Presence, growth, prolifera-
                    tion, usurped power, or action                               tion, spread or any activity of
                    taken      by    governmental                                "fungi", wet or dry rot or bacte-
                    authority in hindering or de-                                ria. But if "fungi", wet or dry
                    fending against any of these.                                rot or bacteria results in a
                                                                                 "specified cause of loss", we
           (g) Water                                                             will pay for the "loss" caused
               1)   Flood, surface water, waves,                                 by that "specified cause of
                    tides, tidal waves, overflow of                              loss".
                    any body of water, or their                             2)   This exclusion does not apply:
                    spray, all whether driven by
                    wind or not;                                                 a)   When "fungi", wet or dry
                                                                                      rot or bacteria results
               2)   Mudslide or mudflow;                                              from fire or lightning; or
               3)   Water or waterborne material                                 b)   To the extent that cover-
                    which backs up through or                                         age is provided in SEC-
                    overflows or is discharged                                        TION A. COVERAGE, 5.
                    from a sewer, drain, septic                                       Coverage Extensions, g.
                    system, sump pump or related                                      "Fungi", Wet Rot, Dry
                    equipment; or                                                     Rot and Bacteria - Lim-
               4)   Water or waterborne material                                      ited Coverage with re-
                    under the ground surface                                          spect to "loss" from a
                    pressing on, or flowing or                                        cause of loss other than
                    seeping through:                                                  fire or lightning.

                    a)     Foundations, walls, floors                   Exclusions b.(1)(a) through b.(1)(h)
                           or paved surfaces;                           apply whether or not the "loss" event
                                                                        results in widespread damage or af-
                    b)     Basements,       whether                     fects a substantial area.
                           paved or not; or
                                                                   (2) We will not pay for "loss" caused by or
                    c)     Doors, windows or other                     resulting from any of the following:
                           openings.
                                                                        (a) Electrical Current
               However, if water, as described in
               (g)1) through (g)4) above, results                           Artificially generated electrical cur-
               in fire, explosion or sprinkler leak-                        rent, including electric arcing, that
               age, we will pay for that portion of                         disturbs electrical devices, appli-
               "loss" caused by that fire, explo-                           ances or wires. However, if artifi-
               sion or sprinkler leakage.                                   cially generated electrical current
                                                                            results in fire, we will pay for that
               5)   This exclusion Water does not                           portion of the "loss" caused by that
                    apply to:                                               fire.
                    a)     SECTION A. COVER-                            (b) Delay or Loss of Use
                           AGE, 5. Coverage Ex-
                           tensions, a. Accounts                            Delay, loss of use or loss of mar-
                           Receivable;                                      ket.

                    b)     SECTION A. COVER-                            (c) Smoke, Vapor, Gas
                           AGE, 5. Coverage Ex-                             Smoke, vapor or gas from agri-
                           tensions, p. Transporta-                         cultural smudging or industrial op-
                           tion;                                            erations.
                    c)     SECTION A. COVER-                            (d) Miscellaneous Causes of Loss
                           AGE, 5. Coverage Ex-
                           tensions, r. Valuable                            1)   Wear and tear;
                           Papers and Records; or
                                                                            2)   Rust or other corrosion, de-
                    d)     Office furniture that is                              cay, deterioration, hidden or
                           covered Business Per-                                 latent defect or any quality in
                           sonal Property.                                       property that causes it to
                                                                                 damage or destroy itself;
           (h) "Fungi", Wet Rot, Dry Rot, and
               Bacteria                                                     3)   Smog;

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.         Page 7 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 52 of 340 PageID #:65
               4)   Settling, cracking, shrinking or                          through which the gases of com-
                    expansion;                                                bustion pass.
               5)   Nesting or infestation, or dis-                     (f)   Water Seepage
                    charge or release of waste
                    products or secretions, by in-                            Continuous or repeated seepage
                    sects, birds, rodents or other                            or leakage of water or the pres-
                    animals;                                                  ence or condensation of humidity,
                                                                              moisture, or vapor that occurs over
               6)   Mechanical breakdown, in-                                 a period of 14 days or more.
                    cluding rupture or bursting
                    caused by centrifugal force.                        (g) Freezing of Plumbing
                    However,       if    mechanical                           Water, other liquids, powder or
                    breakdown results in elevator                             molten material that leaks or flows
                    collision, we will pay for that                           from plumbing, heating, air condi-
                    portion of "loss" caused by                               tioning or other equipment (except
                    that elevator collision; or                               fire protection systems) caused by
               7)   The following causes of loss                              or resulting from freezing, unless:
                    to personal property:                                     1)   You did your best to maintain
                    a)     Marring or scratching;                                  heat in the building or struc-
                                                                                   ture; or
                    b)     Except as provided in
                           SECTION A. COVER-                                  2)   You drained the equipment
                           AGE, 4. Additional Cov-                                 and shut off the supply if the
                           erages, a. Change in                                    heat was not maintained.
                           Temperature or Humid-                        (h) Dishonest Acts
                           ity and 5. Coverage Ex-
                           tensions,    q.   Utility                          Dishonest or criminal acts by you,
                           Services;                                          anyone else with an interest in the
                                                                              property, any of your or their part-
                           i)    Dampness or dry-                             ners, employees (including leased
                                 ness of atmosphere;                          or temporary workers) directors,
                                 and                                          trustees, authorized representa-
                           ii)   Changes in or ex-                            tives or if you are a limited liability
                                 tremes of tempera-                           company, your members or your
                                 ture.                                        managers, or anyone to whom you
                                                                              entrust the property for any pur-
               However, if an excluded cause of                               pose:
               loss listed in (2)(d) 1) through 7)
               results in a "specified cause of                               1)   Acting alone or in collusion
               "loss" or building glass breakage,                                  with others; or
               we will pay for that portion of "loss"                         2)   Whether or not occurring dur-
               caused by that "specified cause of                                  ing the hours of employment.
               loss" or building glass breakage.
                                                                              This Dishonest Acts exclusion
           (e) Explosion of Steam Apparatus                                   does not apply to acts of destruc-
               Explosion of steam boilers, steam                              tion by your employees (including
               pipes, steam engines or steam                                  leased or temporary workers); ex-
               turbines owned or leased by you,                               cept theft by employees (including
               or operated under your control.                                leased or temporary workers) is
               However, if explosion of steam                                 not covered.
               boilers, steam pipes, steam en-                          (i)   False Pretense
               gines or steam turbines results in
               fire or combustion explosion, we                               Voluntary parting with any property
               will pay for that portion of "loss"                            by you or anyone else to whom
               caused by that fire or combustion                              you have entrusted the property if
               explosion. We will also pay for                                induced to do so by any fraudulent
               "loss" caused by or resulting from                             scheme, trick, device or false pre-
               the explosion of gases or fuel                                 tense.
               within the furnace of any fired ves-
               sel or within the flues or passages                      (j)   Exposure to Weather



                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.           Page 8 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 53 of 340 PageID #:66
                 Rain, snow, ice or sleet to per-                          (1)(a) through (1)(h) to produce
                 sonal property in the open.                               the "loss".
           (k) Collapse                                                (b) Acts or Decisions
                 Collapse, except as provided in                           Acts or decisions, including the
                 SECTION A. COVERGAE, 5.                                   failure to act or decide, of any per-
                 Coverage Extensions, c. Col-                              son, group, organization or gov-
                 lapse. However, if collapse results                       ernmental body.
                 in a Covered Cause of Loss at the
                 "premises", we will pay for that                      (c) Defects, Errors, and Omissions
                 portion of "loss" caused by that                          1)   An act, error, or omission
                 Covered Cause of Loss.                                         (negligent or not) relating to:
           (l)   Pollutants                                                     a)   Land use;
                 Discharge, dispersal, seepage,                                 b)   Design,     specifications,
                 migration, release, escape or                                       construction, workman-
                 emission of "pollutants" unless the                                 ship;
                 discharge, dispersal, seepage, mi-
                 gration, release, escape or emis-                              c)   Planning, zoning, devel-
                 sion is itself caused by any of the                                 opment, surveying, siting,
                 "specified causes of loss". But if                                  grading, compaction; or
                 the discharge, dispersal, seepage,
                 migration, release, escape or                                  d)   Maintenance, installation,
                 emission of "pollutants" results in a                               renovation, repair, or re-
                 "specified cause of loss", we will                                  modeling
                 pay for the "loss" caused by that                              of part or all of any property
                 "specified cause of loss".                                     on or off the "premises";
                 This exclusion does not apply to                          2)   A defect, weakness, inade-
                 "loss" to glass caused by chemi-                               quacy, fault, or unsoundness
                 cals applied to the glass.                                     in materials used in construc-
           (m) Work Process                                                     tion or repair of part or all of
                                                                                any property on or off the
                 Any processing or work upon                                    "premises"; or
                 Covered Property. But if "loss" by
                 fire results, we will pay for that re-                    3)   The cost to make good any
                 sulting "loss".                                                error in design.

           (n) Neglect                                            (4) Special Exclusions

                 Neglect of an insured to use all                      The Special Exclusions apply only to
                 reasonable means to save and                          SECTION A. COVERAGE, 5. Cover-
                 preserve property from further                        age Extensions, b. Business Income
                 damage at and after the time of                       and Extra Expense; and if attached to
                 "loss".                                               this policy, the following coverage
                                                                       forms: BUSINESS INCOME (AND EX-
       (3) We will not pay for "loss" caused by or                     TRA EXPENSE) COVERAGE FORM,
           resulting from any of the following:                        BUSINESS INCOME (WITHOUT EX-
           (3)(a) through (3)(c). However, if an                       TRA EXPENSE) COVERAGE FORM,
           excluded cause of loss that is listed in                    and EXTRA EXPENSE COVERAGE
           (3)(a) through (3)(c) results in a Cov-                     FORM.
           ered Cause of Loss, we will pay for that
           portion of "loss" caused by that Cov-                       We will not pay for:
           ered Cause of Loss:                                         (a) Except as provided in 5. Coverage
           (a) Weather Conditions                                          Extensions, q. Utility Services,
                                                                           any "loss" caused directly or indi-
                 Weather conditions, but this exclu-                       rectly by the failure of power or
                 sion only applies if weather condi-                       other utility service supplied to the
                 tions contribute in any way with a                        "premises", however caused, if the
                 cause or event excluded in SEC-                           failure occurs outside of a covered
                 TION A. COVERAGE, 3. Covered                              building. Failure includes lack of
                 Causes of Loss, b. Exclusions,                            sufficient capacity and reduction in
                                                                           supply. However, if the failure of

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 9 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 54 of 340 PageID #:67
                  power or other utility service re-               PART DECLARATIONS, unless otherwise
                  sults in a Covered Cause of Loss,                stated:
                  we will pay for that portion of "loss"
                  resulting from that Covered Cause                (1) Limitations - Various Types of Prop-
                  of Loss.                                             erty

            (b) Any "loss" caused by or resulting                       We will not pay for "loss" to property as
                from:                                                   described and limited in this section. In
                                                                        addition, we will not pay for any "loss"
                  1)   Damage or destruction of fin-                    that is a consequence of "loss" as de-
                       ished "stock"; or                                scribed and limited in this section.
                  2)   The time required to repro-                      (a) Steam Apparatus
                       duce finished "stock".
                                                                            Steam boilers, steam pipes, steam
                  This Exclusion (b) does not apply                         engines or steam turbines caused
                  to Extra Expense.                                         by or resulting from any condition
                                                                            or event inside such equipment.
            (c) Any "loss" caused by or resulting                           But we will pay for "loss" to such
                from damage to radio or television                          equipment caused by or resulting
                antennas     (including   satellite                         from an explosion of gases or fuel
                dishes) and their lead-in wiring,                           within the furnace of any fired ves-
                masts or towers.                                            sel or within the flues or passages
            (d) Any increase of "loss" caused by                            through which the gases of com-
                or resulting from:                                          bustion pass.

                  1)   Delay in rebuilding, repairing                   (b) Hot Water Boilers
                       or replacing the property or                         Hot water boilers or other water
                       resuming "operations", due to                        heating equipment caused by or
                       interference at the location of                      resulting from any condition or
                       the rebuilding, repair or re-                        event inside such boilers or
                       placement by strikers or other                       equipment, other than an explo-
                       persons; or                                          sion.
                  2)   Suspension, lapse or cancel-                     (c) Building Interiors
                       lation of any license, lease or
                       contract. However, if the sus-                       The interior of any building or
                       pension, lapse or cancellation                       structure, or to personal property
                       is directly caused by the "sus-                      in the building or structure, caused
                       pension" of "operations", we                         by or resulting from rain, snow,
                       will cover such "loss" that af-                      sleet, ice, sand or dust, whether
                       fects your Business Income                           driven by wind or not, unless:
                       during the "period of restora-
                       tion" and any extension of the                       1)   The building or structure first
                       "period of restoration" in ac-                            sustains damage by a Cov-
                       cordance with the terms of the                            ered Cause of Loss to its roof
                       Extended Business Income                                  or walls through which the
                       Additional Coverage and the                               rain, snow, sleet, ice, sand or
                       Extended Period of Indemnity                              dust enters; or
                       Optional Coverage or any                             2)   The "loss" is caused by or re-
                       variation of these.                                       sults from thawing of snow,
            (e) Any Extra Expense caused by or                                   sleet or ice on the building or
                resulting from suspension, lapse                                 structure.
                or cancellation of any license,                         (d) Building Materials - Theft
                lease or contract beyond the "pe-
                riod of restoration".                                       Building materials and supplies not
                                                                            attached as part of the building or
            (f)   Any other indirect "loss".                                structure, caused by or resulting
   c.   Limitations                                                         from theft.

        The following limitations apply to all policy                       However, this limitation does not
        forms and endorsements shown on the                                 apply to:
        COMMERCIAL PROPERTY COVERAGE                                        1)   Building materials and sup-
                                                                                 plies held for sale by you; or
                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.       Page 10 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 55 of 340 PageID #:68
                 2)   Business Income coverage or                      (a) $2,500 for furs, fur garments and
                      Extra Expense coverage.                              garments trimmed with fur.
           (e) Missing Property                                        (b) $2,500 for jewelry, watches, watch
                                                                           movements, jewels, pearls, pre-
                 Property that is missing, where the                       cious and semi-precious stones,
                 only evidence of the "loss" is a                          bullion, gold, silver, platinum and
                 shortage disclosed on taking in-                          other precious alloys or metals.
                 ventory, or other instances where                         This limit does not apply to jewelry
                 there is no physical evidence to                          and watches worth $100 or less
                 show what happened to the prop-                           per item.
                 erty.
                                                                       (c) $2,500 for patterns, dies, molds
           (f)   Gutters and Downspouts                                    and forms.
                 Gutters and downspouts caused                         (d) $250 for stamps, tickets, including
                 by or resulting from weight of                            lottery tickets held for sale, and
                 snow, ice or sleet.                                       letters of credit.
           (g) Transferred Property                                    These special limits are part of, not in
                 Property that has been transferred                    addition to, the Limit of Insurance ap-
                 to a person or to a place outside                     plicable to the Covered Property.
                 the "premises" on the basis of un-      4. Additional Coverages
                 authorized instructions.
                                                              Unless stated otherwise, SECTION C. DE-
       (2) Limitations - Various Property for                 DUCTIBLE does not apply to the Additional
           Specified Causes                                   Coverages. The Additional Coverages Limits of
           We will not pay for "loss" to the follow-          Insurance apply on a per location basis unless
           ing types of property unless caused by             stated otherwise.
           the "specified causes of loss" or build-           a.   Change in Temperature or Humidity
           ing glass breakage:
                                                                   We will pay for "loss" to your covered Busi-
           (a) Animals, and then only if they are                  ness Personal Property caused by a
               killed or their destruction is                      change in temperature or humidity or con-
               deemed necessary.                                   tamination by refrigerant resulting from
           (b) Contractors equipment, machinery                    damage by a Covered Cause of Loss to
               and tools owned by you or en-                       equipment used for refrigerating, cooling,
               trusted to you, provided such                       humidifying, dehumidifying, air conditioning,
               property is Covered Property.                       heating, generating or converting power
                                                                   (including their connections and supply or
                 However, this limitation does not                 transmission lines and pipes) when located
                 apply:                                            on the "premises".
                 1)   If the property is located on or             This Coverage is included within the Limits
                      within 1,000 feet of the                     of Insurance shown in the Declarations.
                      "premises"; or
                                                              b. Debris Removal
                 2)   To Business Income coverage
                      or to Extra Expense coverage.                (1) Subject to Paragraphs (3) and (4) of
                                                                       this Additional Coverage, we will pay
       (3) Limitation - Personal Property Theft                        your expense to remove debris of
                                                                       Covered Property caused by or result-
           This Limitation does not apply to Busi-                     ing from a Covered Cause of Loss that
           ness Income coverage or to Extra Ex-                        occurs during the "coverage term".
           pense coverage.       The special limit                     The expenses will be paid only if they
           shown for each category, (3)(a)                             are reported to us in writing within 180
           through (3)(d), is the most we will pay                     days of the date of direct physical
           for "loss" to all property in that cate-                    "loss".
           gory. The special limit applies to any
           one occurrence of theft, regardless of                  (2) This Additional Coverage does not ap-
           the types or number of articles that are                    ply to costs to:
           lost or damaged in that occurrence.
           The special limits are:                                     (a) Extract "pollutants" from land or
                                                                           water; or


                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 11 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 56 of 340 PageID #:69
           (b) Remove, restore or replace pol-             Example #1
               luted land or water.
                                                           Limit of Insurance                    $ 90,000
       (3) Subject to the exceptions in Paragraph          Amount of Deductible                  $    500
           (4), the following provisions apply:            Amount of "Loss"                      $ 50,000
                                                           Amount of "Loss" Payable              $ 49,500
           (a) The most we will pay for the total          ($50,000 - $500)
               of direct physical "loss" plus debris       Debris Removal Expense                $ 10,000
               removal expense is the Limit of In-         Debris Removal Expense
               surance applicable to the Covered            Payable                              $ 10,000
               Property that has sustained "loss".          ($10,000 is 20% of $50,000)
           (b) Subject to (a) above, the amount             The debris removal expense is less than 25% of
               we will pay for debris removal ex-           the sum of the "loss" payable plus the deducti-
               pense is limited to 25% of the sum           ble. The sum of the "loss" payable and the de-
               of the deductible plus the amount            bris removal expense ($49,500 + $10,000 =
               that we pay for direct physical              $59,500) is less than the Limit of Insurance.
               "loss" to the Covered Property that          Therefore, the full amount of debris removal ex-
               has sustained "loss".                        pense is payable in accordance with the terms
       (4) We will pay up to an additional $10,000          of Paragraph (3).
           for debris removal expense, for each             Example #2
           "premises", in any one occurrence of
           physical "loss" to Covered Property, if          Limit of Insurance                   $ 90,000
           one or both of the following circum-             Amount of Deductible                 $    500
           stances apply:                                   Amount of "Loss"                     $ 80,000
                                                            Amount of "Loss" Payable             $ 79,500
           (a) The total of the actual debris re-           ($80,000 - $500)
               moval expense plus the amount                Debris Removal Expense               $ 30,000
               we pay for direct physical "loss"            Debris Removal Expense
               exceeds the Limit of Insurance on             Payable
               the Covered Property that has                            Basic Amount             $ 10,500
               sustained "loss".                                        Additional Amount        $ 10,000
           (b) The actual debris removal ex-                The basic amount payable for debris removal
               pense exceeds 25% of the sum of              expense under the terms of Paragraph (3) is
               the deductible plus the amount               calculated as follows: $80,000 ($79,500 +
               that we pay for direct physical              $500) x .25 = $20,000; capped at $10,500. The
               "loss" to the Covered Property that          cap applies because the sum of the "loss" pay-
               has sustained "loss".                        able ($79,500) and the basic amount payable
           Therefore, if (4)(a) and/or (4)(b) apply,        for debris removal expense ($10,500) cannot
           our total payment for direct physical            exceed the Limit of Insurance ($90,000).
           "loss" and debris removal expense                The additional amount payable for debris re-
           may reach but will never exceed the              moval expense is provided in accordance with
           Limit of Insurance on the Covered                the terms of Paragraph (4), because the debris
           Property that has sustained "loss", plus         removal expense ($30,000) exceeds 25% of the
           $10,000.                                         "loss" payable plus the deductible ($30,000 is
       (5) Examples                                         37.5% of $80,000), and because the sum of the
                                                            "loss" payable and debris removal expense
           The following examples assume that               ($79,500 + $30,000 = $109,500) would exceed
           there is no coinsurance penalty.                 the Limit of Insurance ($90,000). The additional
                                                            amount of covered debris removal expense is
                                                            $10,000, the maximum payable under Para-
                                                            graph (4). Thus the total payable for debris re-
                                                            moval expense in this example is $20,500;
                                                            $9,500 of the debris removal expense is not
                                                            covered.
                                                            c.   Fire Department Service Charge
                                                                 When the fire department is called to save
                                                                 or protect Covered Property from a Covered
                                                                 Cause of Loss, we will pay up to $5,000 in
                                                                 any one occurrence for your liability, which

                         Includes copyrighted material of ISO Properties, Inc.,
                        with its permission. Includes copyrighted material with
FM 101 04 04          permission of American Association of Insurance Services, Inc.        Page 12 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 57 of 340 PageID #:70
        is determined prior to "loss", for fire depart-                (d) Billed by and payable to inde-
        ment service charges:                                              pendent or public adjusters; or
        (1) Assumed by contract or agreement; or                       (e) To prepare claims not covered by
                                                                           this Coverage Part.
        (2) Required by local ordinance.
                                                                   The most we will pay under this Additional
        This Coverage is in addition to the Limits of              Coverage for any one occurrence is
        Insurance shown in the Declarations.                       $10,000. This Coverage is in addition to
   d. Fire Protection Equipment Recharge                           the Limits of Insurance shown in the Decla-
                                                                   rations.
        (1) We will pay for the expenses you incur
            to recharge your automatic fire sup-              f.   Key and Lock Expense
            pression system or portable fire extin-                (1) If a key is lost, stolen, or damaged, we
            guishers when the equipment is dis-                        will pay for:
            charged:
                                                                       (a) The actual expense of the new
            (a) To combat a covered fire to which                          keys; and
                this insurance applies;
                                                                       (b) The adjustment of locks to accept
            (b) As a result of another covered                             new keys; or
                Cause of Loss other than fire; or
                                                                       (c) If required, new locks, including
            (c) As a result of an accidental dis-                          the expense of their installation;
                charge.
                                                                       but only for locks at buildings or struc-
        (2) We will not pay your expenses to re-                       tures covered by this Coverage Part.
            charge fire protection equipment as a
            result of a discharge during testing or                (2) This Coverage does not apply to keys
            installation.                                              that were given to former employees.
        (3) If it is less expensive to do so, we will              The most we will pay under this Additional
            pay your costs to replace your auto-                   Coverage is $1,000 per occurrence. This
            matic fire suppression system or port-                 Coverage is in addition to the Limits of In-
            able fire extinguishers rather than re-                surance shown in the Declarations.
            charge that equipment.
                                                              g. Ordinance or Law
        The most we will pay under this Additional
        Coverage is $25,000 in any one occur-                      (1) If a Covered Cause of Loss occurs to a
        rence. This Coverage is in addition to the                     covered building or structure, resulting
        Limits of Insurance shown in the Declara-                      in the enforcement of an ordinance or
        tions.                                                         law that:

   e.   Inventory or Appraisal                                         (a) Requires the demolition of un-
                                                                           damaged parts of covered build-
        (1) We will pay the necessary expenses                             ings or structures that are dam-
            you incur to prepare claim information                         aged or destroyed by a Covered
            as required by this Coverage Part. Ex-                         Cause of Loss; or
            penses must result from:
                                                                       (b) Regulates the construction or re-
            (a) Taking inventories;                                        pair of buildings or structures, or
                                                                           establishes building, zoning, or
            (b) Making appraisals; and                                     land use requirements at the
            (c) Preparing a statement of loss and                          "premises"; and
                other supporting exhibits.                             (c) Is in force at the time that "loss" is
        (2) We will not pay for any expenses:                              sustained;

            (a) Incurred to prove that "loss" is                       we will pay:
                covered;                                               (a) For loss in value of the undam-
            (b) Incurred under SECTION D. LOSS                             aged portion of the building or
                CONDITIONS, 2. Appraisal;                                  structure caused by enforcement
                                                                           of an ordinance or law that re-
            (c) Incurred for examinations under                            quires demolition of undamaged
                oath;                                                      parts of the same building or
                                                                           structure;

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 13 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 58 of 340 PageID #:71
           (b) The cost to demolish and clear the                          neutralize, or in any way respond
               site of undamaged parts of the                              to, or assess the effects of "pollut-
               building or structure; and                                  ants", "fungi", wet or dry rot or
                                                                           bacteria.
           (c) The increased cost to:
                                                                  (3) We will not pay for "loss" due to any
                1)   Repair or reconstruct dam-                       ordinance or law that:
                     aged portions of that building
                     or structure; and                                (a) You were required to comply with
                                                                          before the "loss", even if the
                2)   Reconstruct or remodel un-                           building was undamaged; and
                     damaged portions of that
                     building or structure whether                    (b) With which you failed to comply.
                     or not demolition is required;
                                                                  (4) The terms of this Additional Coverage
                when the increased cost is a con-                     apply separately to each building or
                sequence of enforcement of                            structure covered by this policy.
                building, zoning or land use ordi-
                nance or law. However, this in-                   (5) The most we will pay under this Addi-
                creased cost of construction ap-                      tional Coverage is $10,000 per build-
                plies only if the restored or remod-                  ing. This is in addition to the Limits of
                eled building or structure is in-                     Insurance shown in the Declarations.
                tended for occupancy similar to              h. Pollutant Clean Up and Removal
                the building or structure it re-
                places, unless such occupancy is                  We will pay your expenses to extract "pol-
                not permitted by zoning or land                   lutants" from land or water at the "premises"
                use ordinance or law.                             if the discharge, dispersal, seepage, migra-
                                                                  tion, release, escape or emission of the
           (d) The increased cost to repair or re-                "pollutants" is caused by or results from a
               construct the following:                           Covered Cause of Loss that occurs during
                1)   The cost of excavations,                     the "coverage term". The expenses will be
                     grading, backfilling and filling;            paid only if they are reported to us in writing
                                                                  within 180 days of the date on which the
                2)   Foundation of the building;                  Covered Cause of Loss occurs.
                3)   Pilings;                                     This Additional Coverage does not apply to
                                                                  costs to test for, monitor or assess the ex-
                4)   Underground pipes, flues and                 istence, concentration or effects of "pollut-
                     drains.                                      ants". But we will pay for testing which is
                The items listed in (d)1) through                 performed in the course of extracting the
                (d)4) above are deleted from                      "pollutants" from the land or water.
                SECTION A. COVERAGE, 2.                           The most we will pay under this Additional
                Property Not Covered; but only                    Coverage for each "premises" is $10,000
                with respect to the increased cost                for the sum of all covered expenses arising
                of construction coverage de-                      out of Covered Causes of Loss during each
                scribed in this Additional Cover-                 "coverage term". This is in addition to the
                age.                                              Limits of Insurance shown in the Declara-
       (2) We will not pay for:                                   tions.

           (a) Enforcement of any ordinance or               i.   Preservation of Property
               law which requires the demolition,                 If it is necessary to move Covered Property
               repair, replacement, reconstruc-                   from the "premises" to preserve it from im-
               tion, remodeling or remediation of                 minent "loss" by a Covered Cause of Loss,
               property due to contamination by                   we will pay for any direct physical "loss" to
               "pollutants" or due to the pres-                   that property:
               ence, growth, proliferation, spread
               or any activity of "fungi", wet or dry             (1) While it is being moved or while tempo-
               rot or bacteria; or                                    rarily stored at another location; and
           (b) The costs associated with the en-                  (2) Only if the "loss" occurs within 60 days
               forcement of any ordinance or law                      after the property is first moved.
               which requires any insured or oth-
               ers to test for, monitor, clean up,                This Coverage is included within the Limits
               remove, contain, treat, detoxify or                of Insurance shown in the Declarations.

                          Includes copyrighted material of ISO Properties, Inc.,
                         with its permission. Includes copyrighted material with
FM 101 04 04           permission of American Association of Insurance Services, Inc.         Page 14 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 59 of 340 PageID #:72
   j.   Rewards                                                   (3) We will extend coverage to include:
        We will pay to provide a reward for informa-                   (a) Removal
        tion that leads to a conviction for arson,
        theft, vandalism, or burglary. The conviction                      If you give us written notice within
        must involve a covered "loss" caused by                            30 days of removal of your records
        arson, theft, vandalism, or burglary. The                          of accounts receivable because of
        most we will pay for "loss" under this Addi-                       imminent danger of "loss" from a
        tional Coverage is $10,000 in any one oc-                          Covered Cause of Loss, we will
        currence. This Coverage is in addition to                          pay for "loss" while they are:
        the Limits of Insurance shown in the Decla-                        1)   At a safe place away from
        rations.                                                                your "premises"; or
5. Coverage Extensions                                                     2)   Being taken to and returned
   Unless amended within the Extension, each                                    from that place.
   Extension applies to property located in or on                          This Removal coverage is in-
   the building described in the Declarations or in                        cluded within the Limit of Insur-
   the open (or in a vehicle) within 1,000 feet of the                     ance applicable to this Coverage
   "premises".                                                             Extension.
   The limits applicable to the Coverage Exten-                        (b) Away From Your Premises
   sions are in addition to the Limits of Insurance
   shown in the Property Declarations. Limits of                           We will pay up to $5,000 in any
   Insurance specified in these Extensions apply                           one occurrence, regardless of the
   per location unless stated otherwise.                                   number of locations, for "loss"
                                                                           caused by a Covered Cause of
   SECTION E. ADDITIONAL CONDITIONS, 1.                                    Loss to Accounts Receivable while
   Coinsurance, does not apply to these Cover-                             they are away from your "prem-
   age Extensions.                                                         ises".
   a.   Accounts Receivable                                                This Away From Premises Limit is
        SECTION C. DEDUCTIBLE does not apply                               in addition to the Limit of Insurance
        to this Coverage Extension.                                        applicable to this Coverage Exten-
                                                                           sion.
        (1) When you sustain "loss" to your ac-
            counts receivable records caused by a                 (4) SECTION A. COVERAGE, 3. Covered
            Covered Cause of Loss, we will pay:                       Causes of Loss, b. Exclusions does
                                                                      not apply to this Coverage Extension,
            (a) All amounts due from your cus-                        except as follows:
                tomers that you are unable to col-
                lect;                                                  (a) Exclusion (1)(c) Governmental
                                                                           Action;
            (b) Interest charges on any loan re-
                quired to offset amounts you are                       (b) Exclusion (1)(d) Nuclear Hazard;
                unable to collect pending our                          (c) Exclusion (1)(f) War and Military
                payment of these amounts;                                  Action.
            (c) Collection expenses in excess of                  (5) In addition to Paragraph (4) of this
                your normal collection expenses                       Coverage Extension, we will not pay for
                that are made necessary by the                        "loss" resulting from any of the follow-
                "loss"; and                                           ing:
            (d) Other reasonable expenses that                         (a) Dishonest or criminal acts by:
                you incur to re-establish your rec-
                ords of accounts receivable.                               1)   You, your partners, employ-
                                                                                ees, directors, trustees or
        (2) Coverage does not apply to:                                         authorized representatives;
            (a) Records of accounts receivable in                          2)   A manager or a member if you
                storage away from the "premises";                               are a limited liability company;
                or
                                                                           3)   Anyone else with an interest
            (b) Contraband, or property in the                                  in the records of accounts re-
                course of illegal transportation or                             ceivable, or their employees
                trade.                                                          or authorized representatives;
                                                                                or
                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 15 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 60 of 340 PageID #:73
                 4)   Anyone else entrusted with                  (6) Determination of Receivables:
                      the records of accounts re-
                      ceivable for any purpose.                        (a) If you cannot accurately establish
                                                                           the amount of accounts receivable
                 This Paragraph (5)(a) applies                             outstanding as of the time of
                 whether or not such persons are                           "loss", the following method will be
                 acting alone or in collusion with                         used:
                 other persons or such act occurs
                 during the hours of employment.                           1)   Determine the total of the av-
                                                                                erage monthly amounts of ac-
                 However, this Paragraph (5)(a)                                 counts receivable for the 12
                 does not apply to dishonest acts of                            months immediately preced-
                 a carrier for hire or to acts of de-                           ing the month in which the
                 struction by your employees.                                   "loss" occurs; and
                 However, theft by employees is
                 still not covered.                                        2)   Adjust that total for any normal
                                                                                fluctuations in the amount of
           (b) Alteration, falsification, conceal-                              accounts receivable for the
               ment or destruction of records of                                month in which the "loss" oc-
               accounts receivable done to con-                                 curred or for any demon-
               ceal the wrongful giving, taking or                              strated variance from the av-
               withholding of "money", "securi-                                 erage for that month.
               ties" or other property.
                                                                       (b) The following will be deducted
                 This exclusion applies only to the                        from the total amount of accounts
                 extent of the wrongful giving, tak-                       receivable, however that amount is
                 ing or withholding.                                       established:
           (c) Bookkeeping, accounting or billing                          1)   The amount of the accounts
               errors or omissions.                                             for which there is no "loss";
                                                                                and
           (d) Electrical or magnetic injury, dis-
               turbance or erasure of "electronic                          2)   The amount of the accounts
               data" that is caused by or results                               that you are able to re-
               from:                                                            establish or collect; and
                 1)   Programming errors or faulty                         3)   An amount to allow for prob-
                      machine instructions;                                     able bad debts that you are
                                                                                normally unable to collect; and
                 2)   Faulty installation or mainte-
                      nance of data processing                             4)   All unearned interest       and
                      equipment or component                                    service charges.
                      parts;
                                                                  The most we will pay for "loss" under this
                 3)   An occurrence that took place               Coverage Extension is $25,000 in any one
                      more than 100 feet from your                occurrence.
                      "premises"; or
                                                              b. Business Income and Extra Expense
                 4)   Interruption of electrical power
                      supply, power surge, blackout               SECTION C. DEDUCTIBLE does not apply
                      or brownout if the cause of                 to this Coverage Extension.
                      such occurrence took place                  (1) Business Income
                      more than 100 feet from your
                      "premises".                                      We will pay for the actual loss of "Busi-
                                                                       ness Income" and "Rental Value" you
                 But we will pay for direct "loss"                     sustain due to the necessary "suspen-
                 caused by lightning.                                  sion" of your "operations" during the
           (e) Voluntary parting with any property                     "period of restoration". The "suspen-
               by you or anyone entrusted with                         sion" must be caused by direct physi-
               the property if induced to do so by                     cal "loss" to property at a "premises"
               any fraudulent scheme, trick, de-                       caused by or resulting from any Cov-
               vice or false pretense.                                 ered Cause of Loss. With respect to
                                                                       "loss" to personal property in the open
           (f)   A "loss" that requires any audit of                   or personal property in a vehicle, the
                 records or any inventory computa-                     "premises" include the area within
                 tion to prove its factual existence.

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 16 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 61 of 340 PageID #:74
           1000 feet of the site at which the                      (4) Civil Authority
           "premises" are located.
                                                                        We will pay for the actual loss of "Busi-
       (2) Extra Expense                                                ness Income" you sustain and "Extra
                                                                        Expense" you incur caused by action
           We will pay "Extra Expense" you incur                        of civil authority that prohibits access to
           during the "period of restoration":                          the "premises" due to direct physical
           (a) To avoid or minimize the "suspen-                        "loss" to property, other than at the
               sion" of business and to continue                        "premises", caused by or resulting from
               "operations":                                            any Covered Cause of Loss.

               1)   At the "premises"; or                               This coverage will apply for a period of
                                                                        up to 30 consecutive days from the
               2)   At replacement locations or at                      date of that action.
                    temporary locations, including:
                                                                   (5) Alterations and New Buildings
                    a)     Relocation     expenses;
                           and                                          We will pay for the actual loss of "Busi-
                                                                        ness Income" you sustain and "Extra
                    b)     Costs to equip and oper-                     Expense" you incur due to direct
                           ate the replacement or                       physical "loss" at the "premises"
                           temporary locations; or                      caused by or resulting from any Cov-
                                                                        ered Cause of Loss to:
           (b) To minimize the "suspension" of
               business if you cannot continue                          (a) New buildings or structures,
               "operations".                                                whether complete or under con-
                                                                            struction;
           However:
                                                                        (b) Alterations or additions to existing
           (a) We will pay "Extra Expense" to re-                           buildings or structures; and
               pair or replace any property, or to
               research, replace, or restore the                        (c) Machinery, equipment, supplies or
               lost information on damaged                                  building materials located on or
               "valuable papers and records"                                within 1,000 feet of the "premises"
               only to the extent it reduces the                            and:
               amount of "loss" that otherwise
               would have been payable under                                1)   Used in the construction, al-
               this Coverage Part; and                                           terations or additions; or

           (b) If any property obtained for tempo-                          2)   Incidental to the occupancy of
               rary use during the "period of res-                               new buildings.
               toration" remains after the re-                          If such direct physical "loss" delays the
               sumption of normal "operations",                         start of "operations", the "period of
               the amount we will pay under this                        restoration" for Business Income Cov-
               Coverage will be reduced by the                          erage will begin on the date "opera-
               salvage value of that property.                          tions" would have begun if the direct
       (3) Tenant Premises                                              physical "loss" had not occurred.

           If you are a tenant and occupy only                     (6) Newly Acquired Locations
           part of the site at which the "premises"                     We will pay the actual loss of "Business
           are located, for the purpose of this                         Income" you sustain and "Extra Ex-
           Coverage Extension only, your "prem-                         pense" you incur due to direct physical
           ises" is the portion of the building that                    "loss" to Covered Property at any loca-
           you rent, lease or occupy, including:                        tion you acquire caused by or resulting
           (a) Any area within the building or on                       from a Covered Cause of Loss. This
               the site at which the "premises"                         coverage for the Newly Acquired loca-
               are located if that area services or                     tions will end when any of the following
               is used to gain access to the                            first occurs:
               "premises"; and                                          (a) This policy expires;
           (b) Your personal property in the open                       (b) You report values to us;
               (or in a vehicle) within 1,000 feet.
                                                                        (c) 90 days pass from the date you
                                                                            acquire or begin to construct the
                                                                            Covered Property.

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.        Page 17 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 62 of 340 PageID #:75
       (7) Extended Business Income                                                   with reasonable speed, to
                                                                                      the level which would
           (a) For "Business Income" Other Than                                       generate the "Rental
               "Rental Value", if the necessary                                       Value" that would have
               "suspension" of your "operations"                                      existed if no direct physi-
               produces a "Business Income" or                                        cal "loss" had occurred;
               "Extra Expense" "loss" payable                                         or
               under this Coverage Part, we will
               pay for the actual loss of "Busi-                                 b)   60 consecutive days after
               ness Income" you sustain and                                           the date determined in
               "Extra Expense" you incur during                                       (b)1) above.
               the period that:
                                                                        However, Extended Business Income
               1)   Begins on the date property                         does not apply to loss of "Rental Value"
                    (except "finished stock") is                        incurred as a result of unfavorable
                    actually repaired, rebuilt or re-                   business conditions caused by the im-
                    placed and "operations" are                         pact of the Covered Cause of Loss in
                    resumed; and                                        the area where the "premises" are lo-
                                                                        cated.
               2)   Ends on the earlier of:
                                                                        Loss of "Rental Value" must be caused
                    a)     The date you could re-                       by direct physical "loss" at the "prem-
                           store your "operations",                     ises" caused by or resulting from any
                           with reasonable speed, to                    Covered Cause of Loss.
                           the level which would
                           generate the business in-               (8) Interruption of Computer Operations
                           come amount that would
                           have existed if no direct                    (a) Subject to all provisions of this
                           physical "loss" had oc-                          Coverage Extension, you may
                           curred; or                                       extend the insurance that applies
                                                                            to Business Income and Extra Ex-
                    b)     60 consecutive days after                        pense to apply to a "suspension"
                           the date determined in                           of "operations" caused by an inter-
                           (a)1) above.                                     ruption in computer operations due
                                                                            to destruction or corruption of
               However, Extended Business In-                               "electronic data" as described in
               come does not apply to loss of                               SECTION A. COVERAGE, 5.
               "Business Income" sustained or                               Coverage Extensions, d. Elec-
               "Extra Expense" incurred as a re-                            tronic Data.
               sult of unfavorable business con-
               ditions caused by the impact of the                      (b) Paragraph (8)(a) does not apply to
               Covered Cause of Loss in the area                            "loss" sustained or expense in-
               where the "premises" are located.                            curred after the end of the "period
                                                                            of restoration", even if the amount
               Loss of "Business Income" must                               of insurance stated in Paragraph
               be caused by direct physical "loss"                          (8)(c) has not been exhausted.
               at the "premises" caused by or re-
               sulting from any Covered Cause of                        (c) The most we will pay under Para-
               Loss.                                                        graph (8) of this Coverage Exten-
                                                                            sion is $2,500 for all "loss" sus-
           (b) For "Rental Value", if the neces-                            tained and expense incurred in the
               sary "suspension" of your "opera-                            "coverage term", regardless of the
               tions" produces a "Rental Value"                             number of interruptions or the
               "loss" payable under this Cover-                             number of "premises" or computer
               age Part, we will pay for the actual                         systems involved. If loss payment
               loss of "Rental Value" you incur                             relating to the first interruption
               during the period that:                                      does not exhaust this amount,
               1)   Begins on the date property is                          then the balance is available for
                    actually repaired, rebuilt or re-                       subsequent interruptions in that
                    placed and tenantability is re-                         "coverage term". A balance re-
                    stored; and                                             maining at the end of a "coverage
                                                                            term" does not carry over to the
               2)   Ends on the earlier of:                                 next "coverage term". With respect
                                                                            to an interruption that begins in a
                    a)     The date you could re-                           "coverage term" and continues or
                           store tenant occupancy,
                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.       Page 18 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 63 of 340 PageID #:76
                 results in additional "loss" or ex-                         known to an insured prior to col-
                 pense in a subsequent "coverage                             lapse;
                 term", all "loss" and expense is
                 deemed to be sustained in the                         (d) Weight of people or personal
                 "coverage term" in which the inter-                       property;
                 ruption began.                                        (e) Weight of rain that collects on a
                 This $2,500 coverage for Interrup-                        roof;
                 tion of Computer Operations does                      (f)   Use of defective material or meth-
                 not increase the Limit of Insurance                         ods in construction, remodeling, or
                 provided in this Coverage Exten-                            renovation if the collapse occurs
                 sion.                                                       during the course of the construc-
        The most we will pay for "loss" under this                           tion, remodeling, or renovation.
        "Business Income" and "Extra Expense"                                However, if the collapse occurs
        Coverage Extension is $25,000 in any one                             after construction, remodeling, or
        occurrence.                                                          renovation is complete and is
                                                                             caused in part by a cause of loss
   c.   Collapse                                                             listed in (2)(a) through (2)(e) of this
                                                                             Coverage Extension, we will pay
        (1) With respect to buildings:                                       for "loss" even if the use of defec-
            (a) Collapse means an abrupt falling                             tive material or methods, in con-
                down or caving in of a building or                           struction, remodeling or renova-
                any part of a building with the re-                          tion, contributes to the collapse.
                sult that the building or part of the                  The criteria set forth in (1)(a) through
                building cannot be occupied for its                    (1)(c) of this Coverage Extension do
                intended purpose.                                      not limit the coverage otherwise pro-
            (b) A building or any part of a building                   vided for the causes of loss listed in
                that is in imminent danger of col-                     (2)(a), (2)(d), or (2)(e) of this para-
                lapse is not considered to be in a                     graph.
                state of collapse.                                (3) If the following is Covered Property un-
            (c) A building that is standing or any                    der this Coverage Part:
                part of a building that is standing is                 (a) Outdoor radio or television anten-
                not considered to be in state of                           nas (including satellite dishes) and
                collapse even if it:                                       their lead-in wiring, masts or tow-
                 1)   Has separated from another                           ers;
                      part of a building; or                           (b) Awnings, gutters and downspouts;
                 2)   Shows evidence of cracking,                      (c) Yard fixtures;
                      bulging, sagging, bending,
                      leaning, settling, shrinking or                  (d) Outdoor swimming pools;
                      expanding.
                                                                       (e) Fences;
        (2) We will pay for "loss" to Covered Prop-
            erty, caused by collapse of a building                     (f)   Piers, wharves and docks;
            or any part of a building insured under                    (g) Beach or diving platforms; includ-
            this Coverage Part, if the collapse is                         ing their appurtenances;
            caused by one or more of the following:
                                                                       (h) Retaining walls; and
            (a) "Specified Causes of Loss" and
                breakage of building glass as pro-                     (i)   Walks, roadways and other paved
                vided under this Coverage Part.                              surfaces;
            (b) Decay that is hidden from view,                        we will pay for "loss" caused by its col-
                unless the presence of such decay                      lapse, if such "loss" is a direct result of
                is known or should reasonably                          the collapse of a building or structure
                have been known to an insured                          insured under this Coverage Part. That
                prior to collapse;                                     building collapse must be caused by a
                                                                       cause of loss listed in (2)(b) through
            (c) Insect or vermin damage that is                        (2)(f) of this Coverage Extension.
                hidden from view, unless the pres-
                ence of such damage is known or                   (4) If personal property abruptly falls down
                should reasonably have been                           or caves in and such collapse is not the

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.          Page 19 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 64 of 340 PageID #:77
           result of collapse of a building or                        inspect, design, install, modify, main-
           structure, we will pay for "loss" to Cov-                  tain, repair or replace that system or
           ered Property caused by such collapse                      "electronic data".
           of personal property only if:
                                                                  (3) The most we will pay under this Cover-
           (a) The collapse was caused by a                           age Extension is $2,500 for all "loss"
               cause of loss listed in (2)(a)                         sustained in the "coverage term", re-
               through (2)(f) of this Coverage                        gardless of the number of occurrences
               Extension;                                             of "loss" or the number of "premises" or
                                                                      computer systems involved. If loss
           (b) The personal property that col-                        payment on the first occurrence does
               lapses is inside a building; and                       not exhaust this amount, then the bal-
           (c) The property that collapses is not                     ance is available for subsequent "loss"
               of a kind listed in (3) of this Cover-                 sustained in the "coverage term". A
               age Extension, regardless of                           balance remaining in a "coverage term"
               whether that kind of property is                       does not carry over to the next "cover-
               considered to be personal prop-                        age term". With respect to an occur-
               erty or real property.                                 rence which begins in the "coverage
                                                                      term" and continues or results in addi-
           However, the coverage stated in (4) of                     tional "loss" in a subsequent "coverage
           this Coverage Extension does not ap-                       term", all "loss" is deemed to be sus-
           ply to personal property if marring                        tained in the "coverage term" in which
           and/or scratching is the only damage to                    the occurrence began.
           that personal property caused by the
           collapse.                                         e.   Fairs or Exhibitions
           Collapse of personal property does not                 You may extend the insurance provided by
           mean cracking, bulging, sagging,                       this Coverage Part to apply to "loss" to your
           bending, leaning, settling, shrinking or               Covered Property, including covered prop-
           expanding.                                             erty of others, while it is located at fairs or
                                                                  exhibitions. This Coverage Extension does
       (5) This Coverage Extension shall not in-                  not apply while Covered Property is in tran-
           crease the Limits of Insurance provided                sit to or from the fair or exhibition.
           in this Coverage Part.
                                                                  The most we will pay for "loss" under this
   d. Electronic Data                                             Coverage Extension is $10,000 in any one
                                                                  occurrence.
       (1) We will pay for the cost to replace or
           restore "electronic data" which has                    The Limit of Insurance provided under this
           been destroyed or corrupted by a Cov-                  Coverage Extension does not apply per lo-
           ered Cause of Loss that applies to                     cation.
           SECTION A. COVERAGE, 1. Covered
           Property, d. Business Personal                    f.   Fences
           Property. To the extent that "elec-                    You may extend the insurance provided for
           tronic data" is not replaced or restored,              Buildings to apply to "loss" to outdoor
           the "loss" will be valued at the cost of               fences for which a Limit of Insurance is not
           replacement of the media on which the                  shown in the Declarations that are located
           "electronic data" was stored with blank                within 1,000 feet of the "premises". The
           media of substantially identical type.                 most we will pay for "loss" under this Cov-
       (2) For this Coverage Extension only,                      erage Extension is $5,000 in any one oc-
           Covered Causes of Loss include a vi-                   currence.
           rus, harmful code or similar instruction          g. Fungi, Wet Rot, Dry Rot, and Bacteria
           introduced into or enacted on a com-                 - Limited Coverage
           puter system (including "electronic
           data") or a network to which it is con-                (1) The coverage described in g.(2) and
           nected, that is designed to damage or                      g.(3) only applies when the "fungi", wet
           destroy any part of the system or dis-                     or dry rot or bacteria is the result of a
           rupt its normal operation. However,                        Covered Cause of Loss that occurs
           there is no coverage for "loss" caused                     during the "coverage term" and only if
           by or resulting from manipulation of a                     all reasonable means were used to
           computer system (including "electronic                     save and preserve the property from
           data") by any employee, including a                        further damage at the time of and after
           temporary or leased employee, or by                        that occurrence.
           an entity retained by you or for you to

                          Includes copyrighted material of ISO Properties, Inc.,
                         with its permission. Includes copyrighted material with
FM 101 04 04           permission of American Association of Insurance Services, Inc.         Page 20 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 65 of 340 PageID #:78
       (2) We will pay for "loss" by "fungi", wet or                    (a) SECTION A. COVERAGE, 5.
           dry rot or bacteria. As used in this                             Coverage Extensions, c. Col-
           Coverage Extension, the term "loss"                              lapse;
           means:
                                                                        (b) SECTION A. COVERAGE, 5.
            (a) Direct physical "loss" to Covered                           Coverage Extensions, s. Water,
                Property caused by "fungi", wet or                          Other Liquids, Powder or Molten
                dry rot or bacteria, including the                          Material Damage
                cost of removal of the "fungi", wet
                or dry rot or bacteria;                            (6) The following (6)(a) or (6)(b) apply only
                                                                       if Business Income, Rental Value, or
            (b) The cost to tear out and replace                       Extra Expense Coverage applies to the
                any part of the building or other                      "premises" and only if the "suspension"
                property as needed to gain access                      of "operations" satisfies all terms and
                to the "fungi", wet or dry rot or                      conditions of the applicable Business
                bacteria; and                                          Income, Rental Value, or Extra Ex-
                                                                       pense Coverage.
            (c) The cost of testing performed after
                removal, repair, replacement or                         (a) If the "loss" which resulted in
                restoration of the damaged prop-                            "fungi", wet or dry rot or bacteria
                erty is completed, provided there is                        does not in itself necessitate a
                a reason to believe that "fungi",                           "suspension" of "operations", but
                wet or dry rot or bacteria are pres-                        such "suspension" is necessary
                ent.                                                        due to "loss" to property caused by
                                                                            "fungi", wet or dry rot or bacteria,
       (3) The coverage described under g.(2) of                            then our payment under Business
           this Coverage Extension is limited to                            Income and/or Extra Expense is
           $15,000. Regardless of the number of                             limited to the amount of "loss"
           claims, this limit is the most we will pay                       and/or expense sustained in a pe-
           for the total of all "loss" arising out of all                   riod of not more than 30 days.
           occurrences that take place in the                               The days need not be consecu-
           "coverage term". With respect to a                               tive.
           particular occurrence of "loss" which
           results in "fungi", wet or dry rot or bac-                   (b) If a covered "suspension" of "op-
           teria, we will not pay more than a total                         erations" was caused by "loss"
           of $15,000 even if the "fungi", wet or                           other than "fungi", wet or dry rot or
           dry rot or bacteria continues to be pre-                         bacteria but remediation of "fungi",
           sent or active, or recurs, in a subse-                           wet or dry rot or bacteria prolongs
           quent "coverage term".                                           the "period of restoration", we will
                                                                            pay for "loss" and/or expense
       (4) The coverage provided under this                                 sustained during the delay (re-
           Coverage Extension does not increase                             gardless of when such a delay oc-
           the applicable Limit of Insurance on                             curs during the "period of restora-
           any Covered Property. If a particular                            tion"), but such coverage is limited
           occurrence results in "loss" by "fungi",                         to 30 days. The days need not be
           wet or dry rot or bacteria, and other                            consecutive.
           "loss", we will not pay more, for the to-
           tal of all "loss" than the applicable Limit         h. Glass
           of Insurance on the affected Covered
           Property.                                               (1) If a Covered Cause of Loss occurs to
                                                                       building glass that is Covered Property,
            If there is covered "loss" to Covered                      we will also pay necessary expenses
            Property, not caused by "fungi", wet or                    you incur to:
            dry rot or bacteria, loss payment will
            not be limited by the terms of this Cov-                    (a) Put up temporary plates or board
            erage Extension, except to the extent                           up openings if repair or replace-
            that "fungi", wet or dry rot or bacteria                        ment of damaged glass is delayed;
            causes an increase in the "loss". Any                       (b) Repair    or    replace    encasing
            such increase in the "loss" will be sub-                        frames;
            ject to the terms of this Coverage Ex-
            tension.                                                    (c) Remove or replace obstructions
                                                                            (except expenses to remove or
       (5) The terms of this Coverage Extension                             replace window displays); and
           do not increase or reduce the coverage
           provided under:                                              (d) Repair or replace alarm tapes.

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.       Page 21 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 66 of 340 PageID #:79
        (2) If you are a tenant at a covered "prem-                     The most we will pay for "loss" to a
            ises" and:                                                  building under this Coverage Extension
                                                                        is $1,000,000 for each building.
            (a) The building you occupy is not
                Covered Property; and                              (2) Business Personal Property
            (b) You are legally liable for physical                     (a) If this policy provides coverage
                "loss" to the building glass in that                        under SECTION A. COVERAGE,
                building;                                                   1. Covered Property, d. Busi-
                                                                            ness Personal Property, you may
            we will pay up to $5,000 in any one oc-                         extend that insurance to apply to
            currence for "loss" to that building                            "loss" to:
            glass, subject to the deductible as de-
            scribed in SECTION C. DEDUCTIBLE.                               1)   Business personal property,
                                                                                 including such property that
        (3) For this Coverage Extension, SEC-                                    you newly acquire, at any lo-
            TION A. COVERAGE, 3. Covered                                         cation you acquire other than
            Causes of Loss, b. Exclusions does                                   at fairs, trade shows or exhibi-
            not apply to this Coverage Extension                                 tions;
            except as follows:
                                                                            2)   Business personal property,
            (a) Exclusion (1)(b) Earth Move-                                     including such property that
                ment;                                                            you newly acquire, located at
            (b) Exclusion (1)(c) Governmental                                    your newly constructed or ac-
                Action;                                                          quired buildings at a "prem-
                                                                                 ises"; or
            (c) Exclusion (1)(d) Nuclear Hazard;
                                                                            3)   Business personal property
            (d) Exclusion (1)(f) War and Military                                that you newly acquire pro-
                Action;                                                          vided it was already located at
                                                                                 the "premises" at the time of
            (e) Exclusion (2)(d)1) Wear and tear;                                acquisition.
                and
                                                                        (b) This Extension does not apply to:
            (f)   As listed in Exclusion (2)(d)2):
                  Rust or other corrosion, hidden or                        1)   Personal property of others
                  latent defect or any quality in                                that is temporarily in your
                  property that causes it to damage                              possession in the course of
                  or destroy itself.                                             installing or performing work
                                                                                 on such property; or
   i.   Newly Acquired or Constructed Prop-
        erty                                                                2)   Personal property of others
                                                                                 that is temporarily in your
        (1) Buildings                                                            possession in the course of
            If this Coverage Part provides cover-                                your manufacturing or whole-
            age under SECTION A. COVERAGE,                                       saling activities.
            1. Covered Property, a. Building, you                       The most we will pay for "loss" to your
            may extend that insurance to apply to                       Business Personal Property under this
            "loss" to:                                                  Coverage Extension is $500,000 at
            (a) Your new buildings while being                          each building.
                built on the "premises";                           (3) Insurance under this Coverage Exten-
            (b) Buildings you newly acquire cur-                       sion will end when any of the following
                rently at the "premises"; and                          first occurs:

            (c) Buildings you acquire at locations,                     (a) This policy expires.
                other than the "premises", in-                          (b) 90 days pass from the date you
                tended for:                                                 acquire your new building or busi-
                  1)   Similar use as the building                          ness personal property or begin
                       described in the Declarations;                       construction on that part of the
                       or                                                   building that would qualify as Cov-
                                                                            ered Property; or
                  2)   Use as a warehouse.
                                                                        (c) You report values to us.


                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.       Page 22 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 67 of 340 PageID #:80
        We will charge you additional premium for                     (f)   Falling objects.
        values reported from the date construction
        begins on that part of the building that                      The most we will pay for "loss" under this
        would qualify as Covered Property, or you                     Coverage Extension is $5,000 in any one
        acquire the new property.                                     occurrence, but not more than $1,000 for
                                                                      any one tree, shrub or plant.
   j.   Non-Owned Building Damage
                                                                 l.   Personal Effects
        If you are a tenant, you may extend the in-
        surance provided by this Coverage Part for                    You may extend the insurance that applies
        Business Personal Property to "loss" that                     to your Business Personal Property to apply
        occurs to the building at a "premises" you                    to "loss" to:
        occupy but do not own. Such "loss" must                       Personal effects owned by:
        be caused by theft or attempted theft.
                                                                      (1) You, your officers, or your partners, or
        This Coverage Extension applies only if                           if you are a limited liability company,
        your lease makes you legally responsible                          your members or your managers; or
        for that part of the building sustaining "loss".
                                                                      (2) Your employees (including temporary
        This Coverage Extension does not apply to:                        and leased employees), including tools
        (1) Glass, including lettering and orna-                          owned by your employees that are
            mentation, and also necessary:                                used in your business. However, em-
                                                                          ployee tools are not covered for theft.
            (a) Repair or replacement of encasing
                frames or alarm tapes; and                            This Coverage Extension does not apply to
                                                                      "money" or "securities".
            (b) Expenses incurred to board up
                openings or remove or replace                         If theft is included as a Covered Cause of
                obstruction.                                          Loss under this Coverage Part, then this
                                                                      Coverage Extension has a $500 per occur-
        (2) Building materials and equipment re-                      rence limitation for "loss" by theft.
            moved from the "premises".
                                                                      The most we will pay for "loss" under this
        The most we will pay for "loss" under this                    Coverage Extension is $10,000 in any one
        Coverage Extension is $25,000 in any one                      occurrence.
        occurrence.
                                                                 m. Property Off Premises
   k.   Outdoor Property
                                                                      (1) You may extend the insurance pro-
        You may extend the insurance provided by                          vided by this Coverage Part to apply to
        this Coverage Part to apply to "loss" to your:                    "loss" to your Covered Property, in-
                                                                          cluding personal property of others as
        (1) Radio antennas, television antennas or                        described in SECTION A. COVERAGE,
            satellite dishes (including their lead-in                     1. Covered Property, d. Business
            wiring, masts and towers);                                    Personal Property, while it is away
        (2) Trees, shrubs or plants (other than                           from the "premises", if it is:
            "stock" of trees, shrubs or plants); and                        (a) Temporarily at a location you do
        (3) If you are a tenant, to your awnings                                not own, lease, or operate; or
            that are attached to a building you oc-                         (b) In storage at a location you lease,
            cupy;                                                               provided the lease was executed
        including debris removal expense, but only                              for the first time after the beginning
        if caused by or resulting from any of the                               of the current "coverage term".
        following causes of loss if they are included                 (2) This Coverage Extension does not ap-
        as Covered Causes of Loss under this                              ply to Covered Property at exhibitions
        Coverage Part:                                                    or fairs or in transit.
        (a) Fire;                                                     The most we will pay for "loss" under this
        (b) Lightning;                                                Coverage Extension is $10,000 in any one
                                                                      occurrence.
        (c) Explosion;
                                                                      The Limit of Insurance provided by this
        (d) Riot or Civil Commotion;                                  Coverage Extension does not apply per lo-
                                                                      cation.
        (e) Aircraft; or

                              Includes copyrighted material of ISO Properties, Inc.,
                             with its permission. Includes copyrighted material with
FM 101 04 04               permission of American Association of Insurance Services, Inc.          Page 23 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 68 of 340 PageID #:81
   n. Signs                                                       Business Personal Property, while it is in
                                                                  or on a vehicle, including loading and un-
       You may extend the insurance provided by                   loading of the property.
       this Coverage Part, including debris re-
       moval expense, to apply to "loss" to signs                 The most we will pay for "loss" under this
       not otherwise insured by this Coverage                     Coverage Extension is $10,000 in any one
       Part.                                                      occurrence.
       The most we will pay for "loss" under this                 The Limit of Insurance provided by this
       Coverage Extension is $5,000 in any one                    Coverage Extension does not apply per lo-
       occurrence.                                                cation.
       The Limit of Insurance provided by this                q. Utility Services
       Coverage Extension does not apply per lo-
       cation.                                                    You may extend the insurance provided
                                                                  under this Coverage Part, including the in-
   o. Trailers (Non-Owned Detached)                               surance provided in SECTION A. COVER-
                                                                  AGE, 5. Coverage Extensions, b. Busi-
       (1) You may extend the insurance that ap-                  ness Income and Extra Expense, to apply
           plies to your Business Personal Prop-                  to "loss" caused by the partial or complete
           erty to apply to "loss" to trailers that you           suspension of the utility services listed be-
           do not own, provided that:                             low. The partial or complete suspension of
           (a) The trailer is used in your busi-                  services must be caused by direct damage
               ness;                                              to those services from a Covered Cause of
                                                                  Loss.
           (b) The trailer is temporarily in your
               care, custody or control at the                    (1) Power Supply Services, meaning the
               "premises"; and                                        following types of property supplying
                                                                      electricity, steam or natural gas to the
           (c) You have a contractual responsi-                       "premises":
               bility to pay for "loss" to the trailer.
                                                                       (a) Utility generating plants;
       (2) We will not pay for any "loss" that oc-
           curs:                                                       (b) Switching stations;

           (a) While the trailer is attached to any                    (c) Substations;
               motor vehicle or motorized con-                         (d) Transformers; and
               veyance, whether or not the motor
               vehicle or motorized conveyance                         (e) Transmission   lines,  excluding
               is in motion;                                               overhead transmission and distri-
                                                                           bution lines.
           (b) During hitching or unhitching op-
               erations, or when a trailer be-                    (2) Water Supply Services, meaning the
               comes accidentally unhitched from                      following types of property supplying
               a motor vehicle or motorized con-                      water to the "premises":
               veyance.
                                                                       (a) Pumping stations; and
       (3) This insurance is excess over the
           amount due, whether you can collect                         (b) Water mains.
           on it or not, from any other insurance                 (3) Communication       Supply     Services,
           covering such property.                                    meaning property supplying communi-
       (4) This Coverage Extension does not ap-                       cation services, including telephone,
           ply to any property inside or on the                       radio, microwave, or television services
           trailer.                                                   to the "premises", such as:

       The most we will pay for "loss" under this                      (a) Communication transmission lines
       Coverage Extension is $5,000 in any one                             including fiber optic transmission
       occurrence.                                                         lines, excluding overhead trans-
                                                                           mission and distribution lines;
   p. Transportation
                                                                       (b) Coaxial cables; and
       You may extend the insurance provided by
       this Coverage Part to apply to "loss" to your                   (c) Microwave radio relays, excluding
       Covered Property, including personal prop-                          satellites.
       erty of others as described in SECTION A.                  (4) This Coverage Extension does not ap-
       COVERAGE, 1. Covered Property, d.                              ply to "loss" to "electronic data", in-

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 24 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 69 of 340 PageID #:82
            cluding destruction or corruption of                       (a) Removal
            "electronic data".
                                                                           If you give us written notice within
        The most we will pay for "loss" under this                         30 days of removal of your "valu-
        Coverage Extension is $25,000 in any one                           able papers and records" because
        occurrence.                                                        of imminent danger of "loss" from
                                                                           a Covered Cause of Loss, we will
   r.   Valuable Papers and Records                                        pay for "loss" while they are:
        SECTION C. DEDUCTIBLE does not apply                               1)   At a safe place away from
        to this Coverage Extension.                                             your "premises"; or
        (1) Subject to Paragraph (3) of this Cover-                        2)   Being taken to and returned
            age Extension, we will pay necessary                                from that place.
            costs you incur to research, replace or
            restore lost or damaged information on                         This Removal coverage is in-
            "valuable papers and records" that are                         cluded within the Limits of Insur-
            your property or the property of others                        ance applicable to this Coverage
            in your care, custody or control; result-                      Extension.
            ing from "loss" caused by a Covered                        (b) Away From Your Premises
            Cause of Loss.
                                                                           We will pay up to $5,000 in any
        (2) Coverage does not apply to:                                    one occurrence, regardless of the
            (a) Property that cannot be replaced                           number of locations, for "loss"
                with other property of like kind and                       caused by a Covered Cause of
                quality;                                                   Loss to "valuable papers and rec-
                                                                           ords" while they are away from
            (b) Property held as samples or for                            your "premises".
                delivery after sale;
                                                                           This Away From Premises Limit is
            (c) Property in storage away from the                          in addition to the Limit of Insurance
                "premises", except as provided in                          applicable to this Coverage Exten-
                (4)(b) of this Coverage Extension;                         sion.
            (d) Contraband, or property in the                    (5) SECTION A. COVERAGE, 3. Covered
                course of illegal transportation or                   Causes of Loss, b. Exclusions does
                trade;                                                not apply to this Coverage Extension
                                                                      except as follows:
            (e) "Valuable papers and records" in
                the form of "electronic data", in-                     (a) Exclusion (1)(c) Governmental
                cluding the materials on which the                         Action;
                "electronic data" is recorded.
                                                                       (b) Exclusion (1)(d) Nuclear Hazard;
        (3) The most we will pay for "loss" is the                         and
            least of the following amounts:
                                                                       (c) Exclusion (1)(f) War and Military
            (a) The cost of reasonably restoring                           Action.
                the damaged property to its condi-
                tion immediately before the "loss";               (6) In addition to Paragraph (5) of this
                                                                      Coverage Extension, we will not pay for
            (b) The cost of replacing the damaged                     "loss" resulting from any of the follow-
                property with substantially identical                 ing:
                property; or
                                                                       (a) Dishonest or criminal acts by:
            (c) The actual cash value of the dam-
                aged property at the time of "loss".                       1)   You, your partners, employ-
                                                                                ees, directors, trustees or
            However, we will not pay for "loss" un-                             authorized representatives;
            less or until the damaged property is
            actually replaced or restored; and then                        2)   A manager or a member if you
            only if such replacement or restoration                             are a limited liability company;
            occurs within 36 months from the date                          3)   Anyone else with an interest
            of "loss".                                                          in the records of accounts re-
        (4) We will extend coverage to include:                                 ceivable, or their employees
                                                                                or authorized representatives;
                                                                                or

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 25 of 35
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 70 of 340 PageID #:83
                 4)   Anyone else entrusted with                       However, this Paragraph s.(2) does not
                      the records of accounts re-                      apply to Business Income coverage or
                      ceivable for any purpose.                        to Extra Expense coverage.
                 This Paragraph (6)(a) applies           SECTION B. LIMITS OF INSURANCE
                 whether or not such persons are
                 acting alone or in collusion with       The most we will pay for "loss" in any one occur-
                 other persons or such act occurs        rence is the applicable Limit of Insurance shown in
                 during the hours of employment.         the Declarations, except as amended in SECTION A.
                                                         COVERAGE:
                 However, this Paragraph (6)(a)
                 does not apply to dishonest acts of     1.   3. Covered Causes of Loss, c. Limitations.
                 a carrier for hire or to acts of de-    2.   4. Additional Coverages, and
                 struction by your employees.
                 However, theft by employees is          3.   5. Coverage Extensions.
                 still not covered.
                                                         SECTION C. DEDUCTIBLE
             (b) Errors or omissions in processing
                 or copying. However, we will pay        Except as otherwise provided, in any one occur-
                 for that portion of direct "loss"       rence of "loss", we will first reduce the amount of
                 caused by resulting fire or explo-      "loss" if required by SECTION E. ADDITIONAL
                 sion if these causes of loss would      CONDITIONS, 1. Coinsurance or F. OPTIONAL
                 be covered by this Coverage Part.       COVERAGES, 1. Agreed Value. If the adjusted
                                                         amount of "loss" is less than or equal to the Deducti-
             (c) Electrical or magnetic injury, dis-     ble, we will not pay for that "loss". If the adjusted
                 turbance or erasure of electronic       amount of "loss" exceeds the Deductible, we will
                 recordings. But we will pay for         then subtract the Deductible from the adjusted
                 "loss" caused by lightning.             amount of "loss", and will pay the resulting amount or
                                                         the Limit of Insurance, whichever is less.
             (d) Voluntary parting with any property
                 by you or anyone entrusted with         When the occurrence involves "loss" to more than
                 the property if induced to do so by     one item of Covered Property and separate Limits of
                 any fraudulent scheme, trick, de-       Insurance apply, the losses will not be combined in
                 vice or false pretense.                 determining application of the Deductible. But the
                                                         Deductible will be applied only once per occurrence.
        The most we will pay for "loss" under this
        Coverage Extension is $25,000 in any one         1. Deductible Examples
        occurrence.
                                                              Example No. 1:
   s.   Water, Other Liquids, Powder or Mol-
        ten Material Damage                                   (This example assumes there is no coinsurance
                                                              penalty as outlined in SECTION E. ADDI-
        (1) If a covered "loss" to which this insur-          TIONAL CONDITIONS, 1. Coinsurance).
            ance applies was caused by or re-
            sulted from water or other liquid, pow-           Deductible:                         $250
            der or molten material damage, we will            Limit of Insurance - Bldg. 1:    $60,000
            also pay the cost to tear out and re-             Limit of Insurance - Bldg. 2:    $80,000
            place any part of the building or struc-
            ture to repair damage to the system or            "Loss" to Bldg. 1:               $60,100
            appliance from which the water or other           "Loss" to Bldg. 2:               $90,000
            substance escapes.
                                                              The amount of "loss" to Bldg. 1 ($60,100) is less
        (2) We will not pay the cost to repair any            than the sum ($60,250) of the Limit of Insurance
            defect to a system or appliance from              applicable to Bldg. 1 plus the Deductible.
            which water, other liquid, powder or
            molten material escapes. But we will              The Deductible will be subtracted from the
            pay the cost to repair or replace dam-            amount of "loss" in calculating the "loss" payable
            aged parts of fire extinguishing equip-           for Bldg. 1:
            ment if the damage:                               $60,100 - $250 = $59,850 "Loss" Payable -
                                                              Bldg. 1
             (a) Results in discharge of any sub-
                 stance from an automatic fire pro-           The Deductible applies once per occurrence
                 tection system; or                           and therefore is not subtracted in determining
                                                              the amount of "loss" payable for Bldg. 2. "Loss"
             (b) Is directly caused by freezing.              payable for Bldg. 2 is the Limit of Insurance of
                                                              $80,000.

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 26 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 71 of 340 PageID #:84
    Total amount of "loss" payable:         $59,850 +          b.   Bear the other expenses of the appraisal
    80,000 = $139,850.                                              and umpire equally.
Example No. 2:                                                 If there is an appraisal, we still retain our right to
                                                               deny the claim.
(This example also assumes there is no coinsurance
penalty).                                                  3. Duties In The Event of Loss or Dam-
                                                              age
The Deductible and Limits of Insurance are the same
as those in Example No. 1:                                     a.   In the event of "loss" to Covered Property,
                                                                    you must see that the following are done in
    "Loss" to Bldg. 1:       $70,000                                order for coverage to apply:
    (Exceeds Limit of Insurance plus Deductible)                    (1) Notify the police if a law may have
    "Loss" to Bldg. 2:       $90,000                                    been broken.

    (Exceeds Limit of Insurance plus Deductible)                    (2) Give us prompt notice of the "loss". In-
                                                                        clude a description of the property in-
    "Loss" Payable - Bldg. 1:      $60,000                              volved.
                            (Limit of Insurance)                    (3) As soon as possible, give us a descrip-
                                                                        tion of how, when and where the "loss"
    "Loss" Payable - Bldg. 2:      $80,000                              occurred.
                            (Limit of Insurance)                    (4) Take all reasonable steps to protect
Total amount of "loss" payable: $140,000.                               the Covered Property from further
                                                                        damage. If feasible, set the damaged
2. Glass Deductible                                                     property aside and in the best possible
                                                                        order for examination. Keep a record
    When "loss" to Covered Property only involves                       of your expenses necessary to protect
    building glass, the Deductible for that "loss" will                 the Covered Property for consideration
    be the lesser of:                                                   in the settlement of the claim. This will
    a.   $500; or                                                       not increase your limit of insurance.
                                                                        However, in no event will we pay for
    b.   The Deductible shown in the Declarations-                      any subsequent "loss" resulting from a
         for that Covered Property.                                     cause of loss that is not a Covered
                                                                        Cause of Loss.
SECTION D. LOSS CONDITIONS
                                                                    (5) At our request, give us complete in-
The following conditions apply in addition to the                       ventories of the damaged and undam-
COMMON POLICY CONDITIONS and the COM-                                   aged property.     Include quantities,
MERCIAL PROPERTY CONDITIONS.                                            costs, values and amount of "loss"
1. Abandonment                                                          claimed.

    There can be no abandonment of any property                     (6) As often as may be reasonably re-
    to us.                                                              quired, permit us to inspect the prop-
                                                                        erty proving the "loss" and examine
2. Appraisal                                                            your books and records.
    If we and you disagree on the value of the prop-                     Also permit us to take samples of dam-
    erty, the amount of Net Income and operating                         aged and undamaged property for in-
    expense, or the amount of "loss", either may                         spection, testing and analysis and
    make written demand for an appraisal of the                          permit us to make copies from your
    "loss". In this event, each party will select a                      books and records.
    competent and impartial appraiser. The two ap-
    praisers will select an umpire. If they cannot                  (7) Submit a signed sworn proof of loss
    agree, either may request that selection be                         containing the information we request
    made by a judge of a court having jurisdiction.                     to investigate the claim. You must do
    The appraisers will state separately the value of                   this within 60 days after our request.
    the property, the amount of Net Income and op-                      We will supply you with the necessary
    erating expense, and amount of "loss". If they                      forms.
    fail to agree, they will submit their differences to            (8) Cooperate with us in the investigation
    the umpire. A decision agreed to by any two will                    or settlement of the claim.
    be binding. Each party will:
    a.   Pay its chosen appraiser; and

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.          Page 27 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 72 of 340 PageID #:85
        (9) If you intend to continue your business,          g.   We may elect to defend you against suits
            you must resume all or part of your                    arising from claims of owners of property.
            "operations" as quickly as possible.                   We will do this at our expense.
   b.   We may examine any insured under oath,                h.   We will pay for insured "loss" within 30 days
        while not in the presence of any other in-                 after we receive the sworn proof of loss if
        sured and at such times as may be rea-                     you have complied with all of the terms of
        sonably required about any matter relating                 this Coverage Part; and
        to this insurance or the claim, including an
        insured's books and records. In the event                  (1) We have reached agreement with you
        of an examination, an insured's answers                        on the amount of "loss"; or
        must be signed.                                            (2) An appraisal award has been made.
4. Loss Payment                                               i.   Loss Payment - Ordinance or Law.
   a.   In the event of "loss" insured by this Cover-              With respect to SECTION A. COVERAGE,
        age Part, at our option, we will either:                   4. Additional Coverages, g. Ordinance or
        (1) Pay the value of lost or damaged prop-                 Law:
            erty;                                                  (1) "Loss" to the building, including loss in
        (2) Pay the cost of repairing or replacing                     value of the undamaged portion of the
            the lost or damaged property;                              building due to enforcement of an ordi-
                                                                       nance or law, will be determined as
        (3) Take all or any part of the property at                    follows:
            an agreed or appraised value; or
                                                                       (a) If the Replacement Cost option is
        (4) Repair, rebuild or replace the property                        indicated in the Declarations and
            with other property of like kind and                           the property is repaired or re-
            quality.                                                       placed, on the same "premises" or
                                                                           another premises; we will not pay
        We will determine the value of lost or dam-                        more than the amount you actually
        aged property, or the cost of its repair or re-                    spend to repair, rebuild or recon-
        placement, in accordance with the applica-                         struct the building, but not for more
        ble terms of SECTION D. LOSS CONDI-                                than the amount it would cost to
        TIONS, 7. Valuation or any applicable pro-                         restore the building on the same
        vision that amends or supercedes this                              "premises" and to the same
        valuation condition.                                               height, floor area, style and com-
   b.   The cost of repair or replacement does not                         parable quality of the original
        include the increased cost attributable to                         property insured; or
        enforcement of any ordinance or law regu-                      (b) If the Replacement Cost option is
        lating the construction, use or repair of any                      shown in the Declarations and the
        property, except as provided in SECTION                            property is not repaired or re-
        A. COVERAGE, 4. Additional Coverages,                              placed, or if the Replacement Cost
        g. Ordinance or Law.                                               Coverage Option does not apply,
   c.   We will give notice of our intentions within                       we will not pay more than the ac-
        30 days after we receive the sworn proof of                        tual cash value of the building at
        loss.                                                              the time of "loss".

   d.   We will not pay you more than your financial               (2) For Demolition Cost, we will not pay
        interest in the Covered Property.                              more than the amount you actually
                                                                       spend to demolish and clear the site of
   e.   We may adjust "losses" with the owners of                      the "premises".
        lost or damaged property if other than you.
        If we pay the owners, such payments will                   (3) With respect to the Increased Cost of
        satisfy your claims against us for the own-                    Construction:
        ers' property. We will not pay the owners                      (a) We will not pay for the increased
        more than their financial interest in the Cov-                     cost of construction until the prop-
        ered Property.                                                     erty is actually repaired or re-
   f.   Our payment for "loss" to personal property                        placed, at the same "premises" or
        of others and personal effects will only be                        another premises; and unless the
        for the account of the owner of the property.                      repairs or replacement are made
                                                                           as soon as reasonably possible
                                                                           after the "loss", not to exceed two
                                                                           years.
                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.       Page 28 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 73 of 340 PageID #:86
              (b) If the building is repaired or re-                        had occurred. We will deduct from
                  placed at the same "premises", or                         the total of such expenses:
                  if you elect to rebuild at another
                  premises, the most we will pay for                        1)   The salvage value that re-
                  the increased cost of construction                             mains of any property bought
                  is the increased cost of construc-                             for temporary use during the
                  tion at the same "premises".                                   "period of restoration", once
                                                                                 "operations" are resumed;
              (c) If the ordinance or law requires                               and
                  relocation to another premises, the
                  most we will pay for the increased                        2)   Any "Extra Expense" that is
                  cost of construction is the in-                                paid for by other insurance,
                  creased cost of construction at the                            except for insurance that is
                  new premises.                                                  written subject to the same
                                                                                 plan, terms, conditions and
   j.   Loss Determination - Business Income and                                 provisions as this insurance;
        Extra Expense                                                            and
        With respect to SECTION A. COVERAGE,                            (b) Necessary expenses that reduce
        5. Coverage Extensions, b. Business In-                             the "Business Income" and "Rental
        come and Extra Expense,                                             Value" "loss" that otherwise would
                                                                            have been incurred.
        (1)    The amount of "Business Income" and
               "Rental Value" "loss" will be deter-                 (3) Resumption of Operations
               mined based on:
                                                                        We will reduce the amount of your:
              (a) The Net Income of the business
                  before the direct physical "loss"                     (a) "Business Income" and "Rental
                  occurred;                                                 Value" "loss", other than "Extra
                                                                            Expense", to the extent you can
              (b) The likely Net Income of the busi-                        resume your "operations", in whole
                  ness if no physical "loss" had oc-                        or in part, by using damaged or
                  curred, but not including any Net                         undamaged property (including
                  Income that would likely have                             merchandise or "stock") at the
                  been earned as a result of an in-                         "premises" or elsewhere.
                  crease in the volume of business
                  due to favorable business condi-                      (b) "Extra Expense" "loss" to the ex-
                  tions caused by the impact of the                         tent you can return "operations" to
                  Covered Cause of Loss on cus-                             normal and discontinue such "Ex-
                  tomers or on other businesses;                            tra Expense".

              (c) The operating expenses, including                 (4) If you do not resume "operations", or
                  payroll expenses, necessary to re-                    do not resume "operations" as quickly
                  sume "operations" with the same                       as possible, we will pay based on the
                  quality of service that existed just                  length of time it would have taken to
                  before the direct physical "loss";                    resume "operations" as quickly as pos-
                  and                                                   sible.

              (d) Other relevant sources of informa-      5. Recovered Property
                  tion, including;                             If either you or we recover any property after
                  1)   Your financial records and ac-          loss settlement, that party must give the other
                       counting procedures;                    prompt notice. At your option, the property will
                                                               be returned to you. You must then return to us
                  2)   Bills, invoices    and   other          the amount we paid to you for the property. We
                       vouchers; and                           will pay recovery expenses and the expenses to
                                                               repair the recovered property, subject to the
                  3)   Deeds, liens or contracts.              Limit of Insurance.
        (2) The amount of "Extra Expense" will be         6. Vacancy
            determined based on:
                                                               a.   Description of Terms
              (a) All expenses that exceed the nor-
                  mal operating expenses that would                 (1) As used in this Vacancy Condition, the
                  have been incurred by "opera-                         term building and the term vacant have
                  tions" during the "period of resto-                   the meanings set forth in (1)(a) and
                  ration" if no direct physical "loss"                  (1)(b) below:

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.      Page 29 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 74 of 340 PageID #:87
            (a) When this Coverage Part is issued              b.   If the Limit of Insurance for Building satisfies
                to a tenant, and with respect to                    SECTION E. ADDITIONAL CONDITIONS,
                that tenant's interest in Covered                   1. Coinsurance, and the cost to repair or
                Property, building means the unit                   replace the damaged building property is
                or suite rented or leased to the                    $2,500 or less, we will pay the cost of
                tenant. Such building is vacant                     building repairs or replacement.
                when it does not contain enough
                business personal property to                       The cost of building repairs or replacement
                conduct customary operations.                       does not include the increased cost attrib-
                                                                    utable to enforcement of any ordinance or
            (b) When this Coverage Part is issued                   law regulating the construction, use or re-
                to the owner or general lessee of a                 pair of any property. However, the following
                building, building means the entire                 property will be valued at actual cash value
                building. Such building is vacant                   even when attached to the building:
                unless at least 31% of its total
                square footage is:                                  (1) Awnings or floor coverings;

                  1)   Rented to a lessee or sub-                   (2) Appliances for refrigerating, ventilating,
                       lessee and used by them to                       cooking, dishwashing or laundering; or
                       conduct their customary op-                  (3) Outdoor equipment or furniture.
                       erations; or
                                                               c.   "Stock" you have sold but not delivered at
                  2)   Used by the building owner to                the selling price less discounts and ex-
                       conduct customary opera-                     penses you otherwise would have had.
                       tions.
                                                               d.   Glass at the cost of replacement with safety
        (2) Buildings under construction or reno-                   glazing material if required by law.
            vation are not considered vacant.
                                                               e.   Tenant's Improvements and Betterments at:
   b. Vacancy Provisions
                                                                    (1) "Actual Cash Value" of the lost or dam-
        If the building where "loss" occurs has been                    aged property if you make repairs
        vacant for more than 60 consecutive days                        promptly.
        before that "loss", we will:
                                                                    (2) A proportion of your original cost if you
        (1) Not pay for any "loss" caused by any of                     do not make repairs promptly. We will
            the following, even if they are Covered                     determine the proportionate value as
            Causes of Loss:                                             follows:
            (a) Vandalism;                                              (a) Multiply the original cost by the
            (b) Sprinkler leakage, unless you                               number of days from the "loss" or
                have protected the system against                           damage to the expiration of the
                freezing;                                                   lease; and

            (c) Building glass breakage;                                (b) Divide the amount determined in
                                                                            (a) above by the number of days
            (d) Water damage;                                               from the installation of improve-
                                                                            ments to the expiration of the
            (e) Theft; or                                                   lease.
            (f)   Attempted theft.                                      If your lease contains a renewal option,
        (2) Reduce the amount we would other-                           the expiration of the renewal option pe-
            wise pay for the "loss" by 15% with re-                     riod will replace the expiration of the
            spect to Covered Causes of Loss other                       lease in this procedure.
            than those listed in b.(1)(a) through                   (3) Nothing if others pay for repairs or re-
            b.(1)(f) of this Loss Condition.                            placement.
7. Valuation                                                        (4) For the purposes of valuation, tenants'
   We will determine the value of Covered Property                      improvements and betterments are not
   in the event of "loss" as follows:                                   considered to be the personal property
                                                                        of others.
   a.   At "Actual Cash Value" as of the time of
        "loss", except as provided in b., c., d., and
        e. below.



                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.         Page 30 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 75 of 340 PageID #:88
SECTION E. ADDITIONAL CONDITIONS                                    Example No. 2 (Adequate Insurance):
The following conditions apply in addition to the                   The value of the property is:  $250,000
COMMON POLICY CONDITIONS and the COM-                               The coinsurance percentage is:     80%
MERCIAL PROPERTY CONDITIONS.                                        The Limit of Insurance is:     $200,000
                                                                    The Deductible is:                $250
1. Coinsurance                                                      The amount of "loss" is:        $40,000
    If a Coinsurance percentage is shown in the                     Step (1):
    Declarations, the following condition applies.
                                                                        $250,000 X 80% = $200,000 (the
    a.   We will not pay the full amount of any "loss"                  minimum amount of insurance to meet
         if the value of Covered Property at the time                   your Coinsurance requirements)
         of "loss" times the Coinsurance percentage
         shown for it in the Declarations is greater                Step (2):
         than the Limit of Insurance for the property.
                                                                        $200,000 : $200,000 = 1.00
         Instead, we will determine the most we will
         pay using the following steps:                             Step (3):

         (1) Multiply the value of Covered Property                     $40,000 X 1.00 = $40,000
             at the time of "loss" by the Coinsurance               Step (4):
             percentage;
                                                                        $40,000 - $250 = $39,750.
         (2) Divide the Limit of Insurance of the
             property by the figure determined in                   We will pay no more than $39,750 "loss" in
             step (1);                                              excess of the Deductible. No penalty ap-
                                                                    plies.
         (3) Multiply to the total amount of "loss",
             before the application of any deducti-            b.   If one Limit of Insurance applies to two or
             ble, by the figure determined in step                  more separate items, this condition will ap-
             (2); and                                               ply to the total of all property to which the
                                                                    limit applies.
         (4) Subtract the deductible from the figure
             determined in step (3).                                Example No. 3:
         We will pay the amount determined in step                  The values of the property are:
         (4) or the Limit of Insurance, whichever is
         less. For the remainder, you will either                       Bldg. at Location No. 1:       $75,000
         have to rely on other insurance or absorb                      Bldg. at Location No. 2:      $100,000
         the "loss" yourself.                                           Personal Property at
         Example No. 1 (Underinsurance):                                Location No. 2:                $75,000

         The value of the property is:  $250,000                                                       250,000
         The coinsurance percentage is:     80%                     The coinsurance percentage is:        90%
         The Limit of Insurance is:     $100,000                    The Limit of Insurance for
         The Deductible is:                $250                         Buildings and Personal
         The amount of "loss" is:        $40,000
                                                                        Property at Location
         Step (1):                                                      Nos. 1 and 2 is:              $180,000
             $250,000 X 80% = $200,000 (the                         The Deductible is:                  $1,000
             minimum amount of insurance to                         The amount of "loss" is:
             meet your Coinsurance requirements)                        Bldg. at Location No. 2:       $30,000
                                                                        Personal Property at
         Step (2):                                                      Location No. 2:                $20,000
                                                                                                       $50,000
             $100,000 : $200,000 = .50
                                                                    Step (1):
         Step (3):
                                                                        $250,000 X 90% = $225,000
             $40,000 X .50 = $20,000                                    (the minimum amount of insurance to
         Step (4):                                                      meet your Coinsurance requirements
                                                                        and to avoid the penalty shown below)
             $20,000 - $250 = $19,750.
                                                                    Step (2):
         We will pay no more than $19,750. The re-                      $180,000 : $225,000 = .80
         maining $20,250 is not covered.

                            Includes copyrighted material of ISO Properties, Inc.,
                           with its permission. Includes copyrighted material with
FM 101 04 04             permission of American Association of Insurance Services, Inc.        Page 31 of 35
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 76 of 340 PageID #:89
        Step (3):                                             f.   If we cancel this policy, we will give written
                                                                   notice to the mortgage holder at least:
            $50,000 X .80 = $40,000
                                                                   (1) 10 days before the effective date of
        Step (4):                                                      cancellation if we cancel for your non-
            $40,000 - $1,000 = $39,000.                                payment of premium; or

        We will pay no more than $39,000.        The               (2) 30 days before the effective date of
        remaining $11,000 is not covered.                              cancellation if we cancel for any other
                                                                       reason.
2. Mortgage Holders
                                                              g.   If we elect not to renew this policy, we will
   a.   The term "mortgage holder" includes trus-                  give written notice to the mortgage holder at
        tee.                                                       least ten days before the expiration date of
                                                                   this policy.
   b.   We will pay for covered "loss" to buildings
        or structures to each mortgage holder            SECTION F. OPTIONAL COVERAGES
        shown in the Declarations in their order of
        precedence, as interests may appear.             If shown as applicable in the Declarations, the fol-
                                                         lowing Optional Coverages apply separately to each
   c.   The mortgage holder has the right to re-         item.
        ceive loss payment even if the mortgage
        holder has started foreclosure or similar ac-    1. Agreed Value
        tion on the building or structure.                    a.   The Additional Condition, Coinsurance,
   d.   If we deny your claim because of your acts                 does not apply to Covered Property to
        or because you have failed to comply with                  which this Optional Coverage applies. We
        the terms of this Coverage Part, the mort-                 will pay no more for "loss" to that property
        gage holder will still have the right to re-               than the proportion that the Limit of Insur-
        ceive loss payment if the mortgage holder:                 ance under this Coverage Part for the
                                                                   property bears to the Agreed Value shown
        (1) Pays any premium due under this                        for it in the Declarations.
            Coverage Part at our request if you
            have failed to do so;                             b.   If the Agreed Value Optional Coverage is
                                                                   deleted from the policy, the Additional Con-
        (2) Submits a signed, sworn statement of                   dition, Coinsurance, is reinstated and this
            loss within 60 days after receiving no-                Optional Coverage does not apply.
            tice from us of your failure to do so;
            and                                               c.   The terms of this Optional Coverage apply
                                                                   only to "loss" that occurs:
        (3) Has notified us of any change in own-
            ership, occupancy or substantial                       (1) On or after the effective date of this
            change in risk known to the mortgage                       Optional Coverage; and
            holder.                                                (2) Before the policy expiration date.
        All of the terms of this Coverage Part will           d.   This Agreed Value Optional Coverage does
        then apply directly to the mortgage holder.                not apply to SECTION A. COVERAGE, 5.
   e.   If we pay the mortgage holder for any "loss"               Coverage Extensions, b. Business In-
        and deny payment to you because of your                    come and Extra Expense.
        acts or because you have failed to comply        2. Inflation Guard
        with the terms of this Coverage Part:
                                                              a.   The Limit of Insurance for property to which
        (1) The mortgage holder's rights under the                 this Optional Coverage applies will auto-
            mortgage will be transferred to us to                  matically increase by the annual percent-
            the extent of the amount we pay; and                   age shown in the Declarations.
        (2) The mortgage holder's right to recover            b.   The amount of increase will be:
            the full amount of the mortgage
            holder's claim will not be impaired.                   (1) The Limit of Insurance that applied on
                                                                       the most recent of the Coverage Part
        At our option, we may pay to the mortgage                      inception date, the Coverage Part an-
        holder the whole principal on the mortgage                     niversary date, or any other Coverage
        plus any accrued interest. In this event,                      Part change amending the Limit of In-
        your mortgage and note will be transferred                     surance, multiplied by
        to us and you will pay your remaining mort-
        gage debt to us.                                           (2) The percentage of annual increase
                                                                       shown in the Declarations, expressed
                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 32 of 35
   Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 77 of 340 PageID #:90
            as a decimal (example:        8% is .08),              basis instead of on a replacement cost ba-
            multiplied by                                          sis. In the event you elect to have "loss"
                                                                   settled on an "Actual Cash Value" basis,
        (3) The number of days since the begin-                    you may still make a claim for the additional
            ning of the current "coverage term" or                 coverage this Optional Coverage provides if
            the effective date of the most recent                  you notify us of your intent to do so within
            policy change amending the Limit of                    180 days after the "loss".
            Insurance, divided by 365.
                                                              d.   We will not pay on a replacement cost basis
            Example:                                               for any "loss":
            If:   The applicable Limit of Insurance                (1) Until the lost or damaged property is
                  is: $100,000                                         actually repaired or replaced with other
                  The Annual percentage increase                       property of generally the same con-
                  is: 8%                                               struction and used for the same pur-
                                                                       pose as the lost or damaged property;
                  The number of days since the be-                     and
                  ginning of the policy year (or last
                  policy change) is: 146                           (2) Unless the repairs or replacement have
                                                                       been completed or at least underway
                  The amount of increase is                            within 2 years following the date of
                  $100,000 X .08 X 146 : 365 =                         "loss".
                  $3,200
                                                              e.   We will not pay more for "loss" on a re-
3. Replacement Cost                                                placement cost basis than the least of:
   a.   Replacement Cost (without deduction for                    (1) The Limit of Insurance applicable to the
        depreciation) replaces "Actual Cash Value"                     lost or damaged property;
        in SECTION D. LOSS CONDITIONS, 7.
        Valuation of this BUILDING AND PER-                        (2) The cost to replace, on the same
        SONAL PROPERTY COVERAGE FORM.                                  "premises", the lost or damaged prop-
                                                                       erty with other property:
   b.   This Optional Coverage does not apply to:
                                                                       (a) Of comparable material and qual-
        (1) Personal Property of others, except                            ity; and
            leased personal property as described
            in SECTION A. COVERAGE, 1. Cov-                            (b) Used for the same purpose; or
            ered Property, d.(7). The valuation of                 (3) The amount you actually spend that is
            such leased personal property will be                      necessary to repair or replace the lost
            based on the amount for which you are                      or damaged property.
            liable under the lease, but not to ex-
            ceed the replacement cost of the                  f.   The cost of repair or replacement does not
            leased item.                                           include the increased cost attributable to
                                                                   enforcement of any ordinance or law regu-
        (2) Personal effects;                                      lating the construction, use, or repair of any
        (3) Contents of a residence;                               building or structure except as provided in
                                                                   SECTION A. COVERAGE, 4. Additional
        (4) Manuscripts;                                           Coverages, g. Ordinance or Law.
        (5) Works of art, antiques or rare articles,     SECTION G. DEFINITIONS
            including etchings, pictures, statuary,
            marbles, bronzes, porcelains and bric-       1.   "Actual Cash Value" means replacement cost
            a-brac;                                           less a deduction that reflects depreciation, age,
                                                              condition and obsolescence.
        (6) "Stock" unless the Replacement Cost
            including "Stock" option is shown in the     2.   "Business Income" means the:
            Declarations; or
                                                              a.   Net Income (net profit or loss before income
        (7) Property, that at the time of "loss":                  taxes) that would have been earned or in-
                                                                   curred; and
            (a) Is outdated, or obsolete and is
                stored or not being used; or                  b.   Continuing normal operating expenses in-
                                                                   curred, including payroll.
            (b) Has no practical value to you.
                                                         3.   "Computer programs" means a set of related
   c.   You may make a claim for "loss" covered by            electronic instructions which direct the opera-
        this insurance on an "Actual Cash Value"              tions and functions of a computer or device

                           Includes copyrighted material of ISO Properties, Inc.,
                          with its permission. Includes copyrighted material with
FM 101 04 04            permission of American Association of Insurance Services, Inc.        Page 33 of 35
           Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 78 of 340 PageID #:91
     connected to it, which enable the computer or               a.   Currency, coins and bank notes whether or
     device to receive, process, store, retrieve or                   not in current use; and
     send data.
                                                                 b.   Travelers checks, registered checks and
4.   "Coverage term" means the following individual                   money orders held for sale to the public.
     increment, or if a multi-year policy period, incre-
     ments, of time, which comprise the policy period        11. "Operations" means:
     of this Coverage Part:                                      a.   Your business activities occurring at the
     a.    The year commencing on the Effective Date                  "premises"; and
           of this Coverage Part at 12:01 A.M. stan-             b.   The tenantability of the "premises", if cover-
           dard time at your mailing address shown in                 age for "Business Income" including "Rental
           the Declarations, and if a multi-year policy               Value" or "Rental Value" applies.
           period, each consecutive annual period
           thereafter, or portion thereof if any period is   12. "Period of Restoration" means the period of
           for a period of less than 12 months, consti-          time that:
           tute individual "coverage terms". The last
           "coverage term" ends at 12:00 A.M. stan-              a.   Begins at the time of direct physical "loss".
           dard time at your mailing address shown in            b.   Ends on the earlier of:
           the Declarations on the earlier of:
                                                                      (1) The date when the property at the
          (1)   The day the policy period shown in the                    "premises" should be repaired, rebuilt
                Declarations ends; or                                     or replaced with reasonable speed and
          (2)   The day the policy to which this Cover-                   similar quality; or
                age Part is attached is terminated or                 (2) The date when business is resumed at
                cancelled.                                                a new permanent location.
     b. However, if after the issuance of this Cover-            c.   "Period of restoration" does not include any
        age Part, any "coverage term" is extended                     increased period required due to the en-
        for an additional period of less than 12                      forcement of any ordinance or law that:
        months, that additional period of time will be
        deemed to be part of the last preceding                       (1) Regulates the construction, use or re-
        "coverage term".                                                  pair, or requires the tearing down of
                                                                          any property; or
5.   "Electronic data" means information, facts or
     "computer programs" stored as or on, created or                  (2) Requires any insured or others to test
     used on, or transmitted to or from computer                          for, monitor, clean up, remove, contain,
     software (including systems and applications                         treat, detoxify or neutralize, or in any
     software), on hard or floppy disks, CD-ROMs,                         way respond to or assess the effects of
     tapes, drives, cells, data processing devices or                     "pollutants".
     any other repositories of computer software
     which are used with electronically controlled               d.   The expiration date of the policy will not cut
     equipment.                                                       short the "period of restoration".

6.   "Extra Expense" means necessary expenses                13. "Pollutants" means any solid, liquid, gaseous
     you incur during the "period of restoration" that           or thermal irritant or contaminant, including
     you would not have incurred if there had been               smoke, vapor, soot, fumes, acids, alkalis,
     no direct physical "loss" to property caused by             chemicals, petroleum and petroleum by-
     or resulting from a Covered Cause of Loss.                  products, and waste. Waste includes materials
                                                                 to be recycled, reconditioned or reclaimed.
7.   "Finished Stock" means "stock" you have                     "Pollutants" include but are not limited to sub-
     manufactured, except "stock" you have manu-                 stances which are generally recognized in in-
     factured that is held for sale on the "premises" of         dustry or government to be harmful or toxic to
     any retail outlet insured under this Coverage               persons, property, or the environment regard-
     Part.                                                       less of whether injury or damage is caused di-
                                                                 rectly or indirectly by the "pollutants" and
8.   "Fungi" means any type or form of fungus, and               whether:
     includes, but is not limited to, any form or type of
     mold, mushroom or mildew and any mycotoxins,                a.   You are regularly or otherwise engaged in
     spores, scents or byproducts produced or re-                     activities which taint or degrade the envi-
     leased by fungi.                                                 ronment; or
9.   "Loss" means accidental loss or damage.                     b.   You use, generate or produce the "pollut-
                                                                      ant".
10. "Money" means:

                              Includes copyrighted material of ISO Properties, Inc.,
                             with its permission. Includes copyrighted material with
FM 101 04 04               permission of American Association of Insurance Services, Inc.        Page 34 of 35
    Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 79 of 340 PageID #:92
14. "Premises" means the Location of Premises                   c.   The value of the land.
    described in the Declarations.
                                                           18. "Specified Causes of Loss" means fire; light-
15. "Rental Value" means "Business Income" that                ning; explosion; windstorm or hail; smoke; air-
    consists of :                                              craft or vehicles; riot or civil commotion; vandal-
                                                               ism; leakage from fire extinguishing equipment;
    a.   Net Income (Net Profit or Loss before in-             "sinkhole collapse"; volcanic action; falling ob-
         come taxes) that would have been earned               jects; weight of snow, ice or sleet; water dam-
         or incurred as rental income from tenant              age.
         occupancy of the "premises" described in
         the Declarations as furnished and equipped             a.   Falling objects does not include "loss" to:
         by you, including fair rental value of any
         portion of the "premises" which is occupied                 (1) Personal property in the open; or
         by you; and                                                 (2) The interior of a building or structure, or
    b.   Continuing normal operating expenses in-                        property inside a building or structure,
         curred in connection with that "premises",                      unless the roof or an outside wall of the
         including:                                                      building or structure is first damaged by
                                                                         a falling object.
         (1) Payroll; and
                                                                b.   Water damage means accidental discharge
         (2) The amount of charges, which are the                    or leakage of water or steam as the direct
             legal obligation of the tenant(s) but                   result of the breaking apart or cracking of
             would otherwise be your obligations.                    any part of a system or appliance (other
                                                                     than a sump system including its related
16. "Securities" means negotiable and non-                           equipment and parts) containing water or
    negotiable instruments or contracts represent-                   steam.
    ing either "money" or other property and in-
    cludes:                                                19. "Stock" means merchandise held in storage or
                                                               for sale, raw materials and in-process or finished
    a.   Tokens, tickets, revenue and other stamps             goods, including supplies used in their packing
         whether or not in current use; and                    or shipping.
    b.   Evidences of debt issued in connection with       20. "Suspension" means:
         credit or charge cards, which are not of your
         own issue:                                             a.   The slowdown or cessation of your busi-
                                                                     ness activities; and
    but does not include "money". Lottery tickets
    held for sale are not "securities" or evidences of          b.   That a part or all of the "premises" is ren-
    debt.                                                            dered untenantable.
17. "Sinkhole collapse" means the sudden settle-           21. "Valuable Papers and Records" means in-
    ment or collapse of earth supporting the Cov-              scribed, printed or written documents, manu-
    ered Property into subterranean voids created              scripts or records, including abstracts, books,
    by the action of water on a limestone or similar           card index systems, deeds, drawings, films,
    rock formation. This does not include:                     maps, mortgages, or proprietary information.
    a.   The cost of filling sinkholes;                         But "valuable papers and records" does not
                                                                mean "money" or "securities" or "electronic
    b.   Sinking or collapse of land into man-made              data", including the materials on which the
         subterranean cavities; or                              "electronic data" is recorded.




                             Includes copyrighted material of ISO Properties, Inc.,
                            with its permission. Includes copyrighted material with
FM 101 04 04              permission of American Association of Insurance Services, Inc.        Page 35 of 35
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 80 of 340 PageID #:93
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 81 of 340 PageID #:94
                                                   ®
                                             CinciPlus
                            CinciPak™
                   MEDICAL / DENTAL OFFICE
            PROPERTY XC+® (EXPANDED COVERAGE PLUS)
                        ENDORSEMENT
                              SUMMARY OF COVERAGE LIMITS
                                                                                         ®           ™
This is a summary of the Coverages and the Limits of Insurance provided by the CinciPlus CinciPak Medical
                             ®
/ Dental Office Property XC+ (Expanded Coverage Plus) Endorsement, FCP 217, in combination with the
Commercial Property Coverage Form, FM 101, and Business Income (And Extra Expense) Coverage Form,
FA 213, which are included in this policy. No coverage is provided by this summary. Refer to endorsement
FCP 217 and the Commercial Property Coverage Form, FM 101, or Business Income (And Extra Expense)
Coverage Form, FA 213 to determine the scope of your insurance protection.


           Blanket Coverages:                          Blanket Coverage Limit:                     Page No.
                                                                                                   FCP217
                                                $ 150,000          in total for all loss arising
                                                from all Blanket Coverages arising from a
                                                single occurrence, except as noted otherwise
                                                in the form.
Accounts Receivable                                                                                      1
Debris Removal                                                                                           5
Electronic Data Processing Property (EDP):                                                               1
 Duplicate and Backup Electronic Data                                                                    2
 Newly Acquired EDP                                                                                      2
 In Transit or Away From Premises                                                                        3
 Worldwide Laptop Coverage                                                                               3
Ordinance or Law (Increased Construction                                                                 4
Costs and Demolition)
Peak Season                                                                                              5
Personal Property of Others                                                                              5
Tenant Move Back Expenses                                                                                4
Valuable Papers and Records                                                                              4
Water Backup from Sewers, Drains or Sump                                                                 9
Pumps




            Other Coverages                                Limit of Insurance:                      Page No.
                                                                                                    FCP217
    (not subject to Blanket Coverage Limit):
Brands and Labels                               $25,000                                                  7
Business Income and Extra Expense:
 Interruption of Computer Operations            $25,000 (sub-limit, subject to a 24 hour                 1
                                                deductible)



FCP 405 01 11                                                                                      Page 1 of 2
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 82 of 340 PageID #:95

             Other Coverages                                  Limit of Insurance:                   Page No.
                                                                                                    FCP217
    (not subject to Blanket Coverage Limit):
Inflation Guard                                     4% on all Building Property referenced in the       7
                                                    Declarations
Lessor's Leasehold Interest                         Actual loss sustained up to $25,000                 8
Limitation - Personal Property Theft:                                                                   8
  Furs, fur garments and garments trimmed with      $2,500                                              8
  fur
  Jewelry, watches, watch movements, jewels,        $5,000 (Limitation not applicable to watches        8
  pearls and precious and semi-precious stones.     and jewelry worth $500 or less per item.)
  Bullion, gold, silver, platinum and other         $25,000                                             8
  precious alloys or metals
  Patterns, dies, molds and forms                   $2,500                                              8
Non-Owned Building Damage:                                                                              7
  Loss caused by theft, burglary or robbery         Up to the Business Personal Property (BPP)          7
                                                    Limit of Insurance
  Loss by any other Covered Cause of Loss           $25,000 or the BPP Limit of Insurance               7
                                                    (whichever is less)
Ordinance or Law (other than            Increased   Subject to the Building Limit of Insurance          4
Construction Costs and Demolition)
Ordinance or Law - Increased Period of              $50,000                                             9
Restoration
Outdoor Property                                    $25,000 ($1,000 for any one tree, shrub or          4
                                                    plant)
Temperature Change                                  $50,000                                             5
Unauthorized Business Card Use                      $5,000                                              8




FCP 405 01 11                                                                                       Page 2 of 2
     Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 83 of 340 PageID #:96
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  CinciPak™
       COMMERCIAL PROPERTY AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
       COMMERCIAL PROPERTY COVERAGE PART

I.     SECTION A. COVERAGE, Paragraph 2.                             A. The following Additional Coverages are
       Property Not Covered is amended as fol-                           amended as follows:
       lows:
                                                                         1.   The Limit of Insurance referenced in
       Subparagraphs f., g., i., j., k., m. and n. are                        subparagraph (4) of b. Debris Re-
       deleted in their entirety.                                             moval is amended to $25,000.
II.    SECTION A. COVERAGE, Paragraph 3. Cov-                            2.   The Limit of Insurance referenced in
       ered Causes of Loss, b. Exclusions, (4)                                c. Fire Department Service Charge
       Special Exclusions is amended as follows:                              is amended to $25,000.
       Special Exclusions (b) and (c) are deleted in                     3.   Fire Protection Equipment Re-
       their entirety.                                                        charge - Actual Expenses Incurred
III. SECTION A. COVERAGE, Paragraph 3. Cov-                                   For this endorsement only, the last
     ered Causes of Loss, c. Limitations is                                   paragraph in BUILDING AND PER-
       amended as follows:                                                    SONAL PROPERTY COVERAGE
                                                                              FORM, SECTION A. COVERAGE, 4.
       A. Subparagraph (1) Limitations - Various                              Additional Coverages, d. Fire Pro-
          Types of Property is amended as fol-                                tection Equipment Recharge is de-
           lows:                                                              leted in its entirety and replaced by
           1.   Limitation (c) Building Interiors is                          the following:
                deleted in its entirety and replaced by                       This Coverage is in addition to the
                the following:                                                Limits of Insurance shown in the
                (c) Building Interiors                                        Declarations.

                       The interior of any building or                   4.   g. Ordinance or Law is amended as
                       structure caused by or resulting                       follows:
                       from rain, snow, sleet, ice, sand                      a.   The Limit of Insurance refer-
                       or dust, whether driven by wind                             enced in Paragraph (5) is
                       or not, unless:                                             amended to $25,000; and
                       1)   The building or structure                         b.   Paragraph (1) we will pay:, is
                            first sustains damage by a                             amended to include the follow-
                            Covered Cause of Loss to                               ing:
                            its roof or walls through
                            which the rain, snow, sleet,                           (e) The increased cost to re-
                            ice, sand or dust enters; or                                 pair, rebuild or reconstruct
                                                                                         tenant's improvements and
                       2)   The "loss" is caused by or                                   betterments, as described in
                            results from thawing of                                      SECTION A. COVERAGE;
                            snow, sleet or ice on the                                    1. Covered Property, d.
                            building or structure.                                       Business Personal Prop-
           2.   Limitation (d) Building Materials -                                      erty, subparagraph (6),
                Theft is deleted in its entirety.                                        caused by enforcement of
                                                                                         building, zoning or land use
       B. Subparagraph (3) Limitation - Personal                                         ordinance or law.
          Property Theft, item (d) is deleted in its
           entirety.                                                     5.   The Limit of Insurance referenced in
                                                                              h. Pollutant Clean Up and Removal
IV. SECTION A. COVERAGE, Paragraph 4. Ad-                                     is amended to $25,000.
    ditional Coverages is amended as follows:

                                        Includes copyrighted material of Insurance
FCP 201 01 11                             Services Office, Inc. with its permission.                    Page 1 of 6
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 84 of 340 PageID #:97
       6.   The number of days referenced in                       4.   Temporary Relocation of Property
            subparagraph (2) of i. Preservation
            of Property is amended to 90.                               (1) If Covered Property is removed
                                                                             from the "premises" and stored
   B. The following Additional Coverages are                                 temporarily at a location you
       added:                                                                own, lease or operate while the
                                                                             "premises" is being renovated or
       1.   Peak Season Limit Increase                                       remodeled, we will pay for direct
            a.   The Limit of Insurance for Busi-                            physical "loss" of that stored
                 ness Personal Property will                                 property:
                 automatically increase by 25%                               (a) Caused by or resulting from
                 to provide for seasonal varia-                                  a Covered Cause of Loss;
                 tions.
                                                                             (b) Up to $50,000 at each tem-
            b.   This increase will apply only if                                porary location in any one
                 the Limit of Insurance shown for                                occurrence; and
                 Business Personal Property in
                 the Declarations is at least 100%                           (c) During the storage period of
                 of your average monthly values                                  up to 90 consecutive days
                 during the lesser of:                                           but not beyond the expira-
                                                                                 tion of this policy.
                 (1) The 12 months immediately
                     preceding the date       the                       (2) This Additional Coverage does
                     "loss" occurs; or                                       not apply if the stored property is
                                                                             more specifically insured.
                 (2) The period of time you have
                     been in business as of the           V. SECTION A. COVERAGE, Paragraph 5. Cov-
                     date the "loss" occurs.                 erage Extensions is amended as follows:
       2.   Leasehold Improvements                             A. The following Coverage Extensions are
                                                                   amended as follows:
            If your lease is cancelled in accor-
            dance with a valid lease provision as                  1.   Coverage Extension a. Accounts
            the direct result of a Covered Cause                        Receivable is amended as follows:
            of Loss to property at the location in
            which you are a tenant, and you can-                        a.   The Limit of Insurance refer-
            not legally remove Tenant Improve-                               enced in subparagraph (3)(b)
            ments and Betterments, as described                              Away From Your Premises is
            in SECTION A. COVERAGE; 1.                                       amended to $25,000; and
            Covered Property, d. Business                               b.   The last Paragraph is deleted in
            Personal Property, subparagraph                                  its entirety and replaced by the
            (6), we will extend Business Personal                            following:
            Property coverage to apply to the
            unamortized value of Tenant Im-                                  The most we will pay for "loss"
            provement and Betterment that re-                                under this Coverage Extension
            main and that you were forced to                                 is $50,000 in any one occur-
            abandon.                                                         rence.
            The most we will pay in any one oc-                    2.   Coverage Extension b. Business
            currence for "loss" under this Addi-                        Income and Extra Expense is
            tional Coverage is $25,000.                                 amended to include the following:
       3.   Lease Assessment                                            (9) Business Income From Depend-
                                                                             ent Properties
            Your Business Personal Property is
            extended to apply to your share of                               (a) We will pay for the actual
            any assessment charged to all ten-                                   loss of "Business Income"
            ants by the building owner as a result                               you sustain due to physical
            of direct physical damage caused by                                  "loss" at the premises of a
            or resulting from a Covered Cause of                                 dependent property caused
            Loss to building property you occupy                                 by or resulting from any
            as agreed to in your written lease                                   Covered Cause of Loss.
            agreement.
                                                                                 However, this Coverage Ex-
            We will pay no more than $2,500 in                                   tension does not apply
            any one occurrence for this Addi-                                    when the only "loss" to de-
            tional Coverage.                                                     pendent property is "loss" to

                                  Includes copyrighted material of Insurance
FCP 201 01 11                       Services Office, Inc. with its permission.                    Page 2 of 6
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 85 of 340 PageID #:98
                    "electronic data", including                                The dependent property
                    destruction or corruption of                                must be located in the cov-
                    "electronic data". If the de-                               erage territory of this Cov-
                    pendent property sustains                                   erage Part.
                    "loss" to "electronic data"
                    and other property, cover-                              (e) The coverage period for
                    age under this Coverage                                     "Business Income" under
                    Extension will not continue                                 this Coverage Extension:
                    once the other property is                                  1)    Begins twenty-four (24)
                    repaired, rebuilt or replaced.                                    hours after the time of
                    The most we will pay under                                        direct physical "loss"
                    this Coverage Extension in                                        caused by or resulting
                    any one occurrence is                                             from   any     Covered
                    $10,000 for each dependent                                        Cause of Loss at the
                    property    location.   This                                      premises of the de-
                    $10,000 of coverage for                                           pendent property; and
                    Business Income From De-                                    2)    Ends on the date when
                    pendent Properties does not                                       the property at the
                    increase the Limit of Insur-                                      premises of the de-
                    ance provided in this Cov-                                        pendent          property
                    erage Extension.                                                  should be repaired, re-
                (b) We will reduce the amount                                         built or replaced with
                    of your "Business Income"                                         reasonable speed and
                    loss, other than Extra Ex-                                        similar quality.
                    pense, to the extent you can                            (f) The     "Business Income"
                    resume "operations", in                                     coverage period, as stated
                    whole or in part, by using                                  in Paragraph (e), does not
                    any other available:                                        include any increased pe-
                    1)   Source of materials; or                                riod required due to the en-
                                                                                forcement of any ordinance
                    2)   Outlet for your prod-                                  or law that:
                         ucts.
                                                                                1)    Regulates the con-
                (c) If you do not resume "op-                                         struction, use or repair,
                    erations", or do not resume                                       or requires the tearing
                    "operations" as quickly as                                        down of any property;
                    possible, we will pay based                                       or
                    on the length of time it
                    would have taken to resume                                  2)    Requires any insured
                    "operations" as quickly as                                        or others to test for,
                    possible.                                                         monitor, clean up, re-
                                                                                      move, contain, treat,
                (d) Dependent property means                                          detoxify or neutralize,
                    property owned by others                                          or in any way respond
                    whom you depend on to:                                            to, or assess the effects
                                                                                      of "pollutants".
                    1)   Deliver materials or
                         services to you, or to                             The expiration date of this policy
                         others for your account.                           will not reduce the "Business In-
                         But, services does not                             come" coverage period.
                         mean water, communi-
                         cation or power supply                   3.   The Limit of Insurance referenced in
                         services;                                     f. Fences is amended to $10,000.

                    2)   Accept your products                     4.   The Limit of Insurance referenced in
                         or services;                                  h. Glass subparagraph (2) is
                                                                       amended to $25,000.
                    3)   Manufacture your prod-
                         ucts for delivery to your                5.   In Coverage Extension, i. Newly Ac-
                         customers under con-                          quired or Constructed Property,
                         tract for sale; or                            Paragraph (3)(b), the number 90 is
                                                                       deleted and replaced by the number
                    4)   Attract customers     to                      180.
                         your business.

                                 Includes copyrighted material of Insurance
FCP 201 01 11                      Services Office, Inc. with its permission.                    Page 3 of 6
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 86 of 340 PageID #:99
       6.   The last paragraph of j. Non-Owned                        8.   SECTION A, COVERAGE 5. Cover-
            Building Damage is deleted in its                              age Extensions l. Personal Effects
            entirety and replaced by the follow-                           is deleted in its entirety and replaced
            ing:                                                           by the following:
            The most we will pay for "loss" under                          l.   Personal Effects
            this Coverage Extension in any one
            occurrence is your Business Per-                                    You may extend the insurance
            sonal Property Limit of Insurance for                               that applies to your Business
            the "premises" where the "loss" oc-                                 Personal Property to apply to
            curs.                                                               "loss" to:

       7.   Coverage    Extension k. Outdoor                                    Personal effects owned by:
            Property is deleted in its entirety and                             (1) You, your officers, or your
            replaced by the following:                                              partners, or if you are a lim-
            k.   Outdoor Property                                                   ited liability company, your
                                                                                    members or your managers;
                 You may extend the insurance                                       or
                 provided by this Coverage Part
                 to apply to "loss" to your:                                    (2) Your employees (including
                                                                                    temporary and leased em-
                 (1) Radio antennas, television                                     ployees), including tools
                     antennas or satellite dishes                                   owned by your employees
                     (including their lead-in wir-                                  that are used in your busi-
                     ing, masts and towers); and                                    ness.
                 (2) Trees, shrubs or plants                                    This Coverage Extension does
                     (other than "stock" of trees,                              not apply to "money" or "securi-
                     shrubs or plants);                                         ties".
                 including debris removal ex-                                   The most we will pay for "loss"
                 pense, but only if caused by or                                under this Coverage Extension
                 resulting from any of the follow-                              is $25,000 in any one occur-
                 ing causes of loss if they are in-                             rence.
                 cluded as Covered Causes of
                 Loss under this Coverage Part:                       9.   The Limit of Insurance referenced in
                                                                           n, Signs is amended to $10,000.
                     (a) Fire;
                                                                      10. The Limit of Insurance referenced in
                     (b) Lightning;                                       r. Valuable Papers and Records
                                                                          subparagraph (4)(b) Away From
                     (c) Explosion;                                        Your Premises       is   amended     to
                     (d) Riot or Civil Commo-                              $25,000.
                          tion;                                   B. The following Coverage Extensions are
                     (e) Aircraft;                                    added:

                     (f) Falling objects;                             1.   Appurtenant Buildings and Struc-
                                                                           tures
                     (g) Theft; or
                                                                           a.   When a Limit of Insurance is
                     (h) Vehicle; and                                           shown in the Declarations for
                                                                                Building at the "premises", you
                 (3) Awnings that are attached                                  may extend that insurance to
                     to a building that you oc-                                 apply to direct physical "loss" of
                     cupy as a tenant, including                                incidental appurtenant buildings
                     debris removal expense,                                    or structures, within 1,000 feet of
                     caused by or resulting from                                that "premises", caused by or
                     any of the Covered Causes                                  resulting from a Covered Cause
                     of Loss.                                                   of Loss.
                 The most we will pay for "loss"                           b.   When a Limit of Insurance is
                 under this Coverage Extension                                  shown in the Declarations for
                 is $10,000 in any one occur-                                   Business Personal Property at
                 rence, but not more than $1,000                                the "premises", you may extend
                 for any one tree, shrub or plant.                              that insurance to apply to direct
                                                                                physical "loss" of Business Per-

                                     Includes copyrighted material of Insurance
FCP 201 01 11                          Services Office, Inc. with its permission.                    Page 4 of 6
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 87 of 340 PageID #:100
                 sonal Property within incidental                        d.   The most we will pay for "loss"
                 appurtenant buildings or struc-                              under this Coverage Extension
                 tures within 1,000 feet of that                              is $25,000 in any one occur-
                 "premises", caused by or result-                             rence.
                 ing from a Covered Cause of
                 Loss.                                              3.   Ordinance or Law - Increased Pe-
                                                                         riod of Restoration
            c.   Incidental appurtenant buildings
                 or structures include:                                  a.   When:

                 (1) Storage buildings;                                       (1) A Covered Cause of Loss
                                                                                  occurs to property at the
                 (2) Carports;                                                    "premises"; and
                 (3) Garages;                                                 (2) The Declarations show that
                                                                                  you have coverage for Busi-
                 (4) Pump houses; or                                              ness Income and Extra Ex-
                 (5) Above ground tanks;                                          pense;

                 which have not been specifically                             you may extend that insurance
                 described in the Declarations.                               to apply to the amount of actual
                                                                              loss of Business Income you
            d.   The most we will pay for "loss"                              sustain and reasonable and
                 under this Coverage Extension                                necessary Extra Expense you
                 in any one occurrence for any                                incur during the increased period
                 combination of "loss" to Building                            of "suspension" of "operations"
                 and Business Personal Property                               caused by or resulting from the
                 is $50,000, regardless of the                                enforcement of any ordinance or
                 number of "premises" involved.                               law that:
            e.   Payments made under this Cov-                                (1) Regulates the construction,
                 erage Extension are in addition                                  repair or replacement of any
                 to the applicable Limits of Insur-                               property;
                 ance.
                                                                              (2) Requires the tearing down
       2.   Fine Arts                                                             or replacement of any parts
                                                                                  of property not damaged by
            a.   You may extend the insurance                                     a Covered Cause of Loss;
                 provided by this Coverage Part                                   and
                 to apply to paintings, etchings,
                 pictures, tapestries, art glass                              (3) Is in force at the time of
                 windows, and other bona fide                                     "loss".
                 works of art of rarity, historical
                 value, or artistic merit. The "loss"                    b.   This Coverage Extension ap-
                 must be caused by or result from                             plies only to the period that
                 a Covered Cause of Loss.                                     would be required, with reason-
                                                                              able speed, to reconstruct, re-
            b.   For this Coverage Extension, the                             pair or replace the property to
                 following exclusions in SEC-                                 comply with the minimum re-
                 TION A. COVERAGE, 3. Cov-                                    quirements of the ordinance or
                 ered Causes of Loss, b. Ex-                                  law.
                 clusions are deleted:
                                                                         c.   This Coverage Extension does
                 (1) Exclusion (1)(b)         Earth                           not apply to:
                     Movement; and
                                                                              (1) Loss due to an ordinance or
                 (2) Exclusion (1)(g) Water.                                      law that:
            c.   For this Coverage Extension,                                     (a) You were required to
                 SECTION D. LOSS CONDI-                                                comply with before the
                 TIONS, 7. Valuation is deleted                                        "loss", even if the prop-
                 in its entirety and replaced by                                       erty was undamaged;
                 the following:                                                        and
                 We will determine the value of                                   (b) You failed to comply
                 Covered Property in the event of                                      with; or
                 "loss" at the market value at the
                 time of "loss".                                              (2) Costs associated with the
                                                                                  enforcement of any ordi-
                                   Includes copyrighted material of Insurance
FCP 201 01 11                        Services Office, Inc. with its permission.                   Page 5 of 6
       Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 88 of 340 PageID #:101
                    nance or law that requires                              in any one occurrence           is
                    any insured or others to test                           $25,000 at each "premises".
                    for, monitor, clean up, re-
                    move, contain, treat, detox-                       e.   Payments made under this Cov-
                    ify or neutralize, or in any                            erage Extension are in addition
                    way respond to, or assess                               to the applicable Limits of Insur-
                    the effects of "pollutants".                            ance.

           d.   The most we will pay for "loss"
                under this Coverage Extension




                                 Includes copyrighted material of Insurance
FCP 201 01 11                      Services Office, Inc. with its permission.                   Page 6 of 6
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 89 of 340 PageID #:102
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        CinciPak™
       MEDICAL OR DENTAL OFFICE POLLUTANT CLEAN-UP
               COVERED PROPERTY EXTENSION
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

For this endorsement only, SECTION A - COVERAGES, COVERAGE 4. Additional Coverages, h. Pollutant
Clean Up and Removal, is deleted in its entirety and replaced with the following:
    We will pay your expenses to extract "pollutants" from Covered Property and land or water at the
    "premises" if the discharge, dispersal, seepage, migration, release, escape or emission of the "pollutants"
    is caused by or results from a Covered Cause of Loss that occurs during the "coverage term". The
    expenses will be paid only if they are reported to us in writing within 180 days of the date on which the
    Covered Cause of Loss occurs.
    This Additional Coverage does not apply to costs to test for, monitor or assess the existence,
    concentration or effects of "pollutants". But we will pay for testing which is performed in the course of
    extracting the "pollutants" from the land or water.
    The most we will pay under this Additional Coverage for each "premises" is $10,000 for the sum of all
    covered expenses arising out of Covered Causes of Loss during each "coverage term". This is in addition
    to the Limits of Insurance shown in the Declarations.




                                      Includes copyrighted material of ISO
FCP 238 09 15                          Properties, Inc., with its permission.
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 90 of 340 PageID #:103
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 91 of 340 PageID #:104
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              CinciPak™
    MEDICAL OR DENTAL OFFICE ACTUAL LOSS SUSTAINED
             BUSINESS INCOME ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART

A. This endorsement applies to the following                  (iii) 12 consecutive months after the date of
    Coverage Forms:                                                 direct physical "loss".
    BUSINESS INCOME (AND EXTRA EX-                       D. For the purposes of this endorsement only,
    PENSE) COVERAGE FORM                                    SECTION F. DEFINITIONS, 7., b. is deleted
                                                              in its entirety and replaced by the following:
    BUSINESS INCOME (WITHOUT EXTRA EX-
    PENSE) COVERAGE FORM                                      b.    Ends on the earlier of:
B. For the purposes of this endorsement only,                       (1) The date when the property at the
   SECTION A. COVERAGE, Additional Cov-                                 "premises" should be repaired, re-
   erages, Extended Business Income, (1),                               built or replaced with reasonable
   (b), (ii) is deleted in its entirety and replaced                    speed and similar quality;
   by the following, and (iii) is added:
                                                                    (2) The date when business is resumed
    (ii) 12 consecutive months after the date de-                       at a new permanent location; or
         termined in (1)(a) above; or
                                                                    (3) 12 consecutive months after the date
    (iii) 12 consecutive months after the date of                       of direct physical "loss".
         direct physical "loss".
                                                         E. When 12 months ALS (an acronym of Actual
C. For the purposes of this endorsement only,                 Loss Sustained) is shown in the Declarations
   SECTION A. COVERAGE, Additional Cov-                       as the Limit of Insurance for Business Income
   erages, Extended Business Income, (2),                     for a specific item, SECTION B. LIMITS OF
   (b), (ii) is deleted in its entirety and replaced          INSURANCE is deleted in its entirety for that
   by the following, and (iii) is added:                      item.
    (ii) 12 consecutive months after the date de-        F.   If the policy to which this endorsement is at-
         termined in (2)(a) above; or                         tached has been issued for a period of more
                                                              than one year, then this business income cov-
                                                              erage is subject to annual rerating.




FCP 206 01 11
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 92 of 340 PageID #:105
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 93 of 340 PageID #:106
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                CinciPak™
      MEDICAL OR DENTAL OFFICE COMMERCIAL PROPERTY
                 COVERAGE ENHANCEMENT
This endorsement modifies insurance provided under the following:
      COMMERCIAL PROPERTY COVERAGE PART

I.    SECTION A. COVERAGE, Paragraph 3. Cov-                               fects is deleted in its entirety and re-
      ered Causes of Loss, b. Exclusions, is                               placed by the following:
      amended as follows:
                                                                           l.   Personal Effects
      Exclusions (1)(b) Earth Movement and (1) (g)
      Water do not apply to:                                                    You may extend the insurance
                                                                                that applies to your Business
      A. Covered Business Personal Property; or                                 Personal Property to apply to
                                                                                "loss" to:
      B. BUILDING AND PERSONAL PROP-
         ERTY COVERAGE FORM, SECTION A.                                         Personal effects owned by:
         COVERAGE, 5. Coverage Extensions,
         b. Business Income and Extra Ex-                                       (1) You, your officers, or your
         pense.                                                                     partners, or if you are a lim-
                                                                                    ited liability company, your
II.   SECTION A. COVERAGE, Paragraph 5. Cov-                                        members or your managers;
      erage Extensions is amended as follows:                                       or
      A. The following Coverage Extensions are                                  (2) Your employees (including
          amended as follows:                                                       temporary and leased em-
                                                                                    ployees), including tools
          1.   a.    Accounts      Receivable      is                               owned by your employees
               amended as follows:                                                  that are used in your busi-
               a.   The Limit of Insurance refer-                                   ness.
                    enced in subparagraph (3)(b)                                This Coverage Extension does
                    Away From Your Premises is                                  not apply to "money" or "securi-
                    amended to $25,000.                                         ties".
               b.   The last Paragraph is deleted in                            This amendment of the Personal
                    its entirety and replaced by the                            Effects Coverage Extension re-
                    following:                                                  places, and is not in addition to,
                    The most we will pay for "loss"                             the amendment of the Personal
                    under this Coverage Extension                               Effects Coverage Extension in
                                                                                                ™
                    is $100,000 in any one occur-                               the    CinciPak      Commercial
                    rence.                                                      Property Amendatory Endorse-
                                                                                ment.
                    This amendment of the Ac-
                    counts Receivable Coverage Ex-                    4.   The Limit of Insurance referenced in
                    tension replaces, and is not in                        m., Property Off Premises is
                    addition to, the amendment of                          amended to $25,000.
                    the Accounts Receivable Cover-                    5.   The Limit of Insurance referenced in
                                                  ™
                    age Extension in CinciPak                              p., Transportation is amended to
                    Commercial Property Amenda-                            $25,000.
                    tory Endorsement.
                                                                      6.   q. Utility Services is deleted in its
          2.   The Limit of Insurance referenced in                        entirety and replaced by the follow-
               e. Fairs or Exhibitions is amended                          ing:
               to $25,000.
          3.   SECTION A, COVERAGE, 5. Cov-
               erage Extensions, l. Personal Ef-
                                     Includes copyrighted material of Insurance
FCP 211 01 11                        Services Office, Inc. with their permission.                     Page 1 of 3
       Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 94 of 340 PageID #:107
           q.   Utility Services                                    7.   r. Valuable Papers and Records is
                                                                         amended as follows:
                You may extend the insurance
                provided under this Coverage                             a.   The following is added to Para-
                Part to apply to "loss" caused by                             graph (2):
                the partial or complete suspen-
                sion of the utility services listed                           (f) Two year old x-rays, and x-
                below. The partial or complete                                    rays in excess of two years
                suspension of services must be                                    of age.
                caused by direct damage to                               b.   The Limit of Insurance refer-
                those services from a Covered                                 enced in subparagraph (4)(b)
                Cause of Loss.                                                Away From Your Premises is
                (1) Power       Supply Services,                              amended to $25,000.
                    meaning the following types                          c.   The last Paragraph is deleted in
                    of property supplying elec-                               its entirety and replaced by the
                    tricity, steam or natural gas                             following:
                    to the "premises":
                                                                              The most we will pay for "loss"
                    (a) Utility        generating                             under this Coverage Extension
                         plants;                                              is $100,000 in any one occur-
                    (b) Switching stations;                                   rence.

                    (c) Substations;                                     This amendment of the Valuable Pa-
                                                                         pers and Records Coverage Exten-
                    (d) Transformers; and                                sion replaces, and is not in addition
                                                                         to, the amendment of the Valuable
                    (e) Transmission lines, ex-                          Papers and Records Coverage Ex-
                         cluding       overhead                                                 ™
                                                                         tension in the CinciPak Commercial
                         transmission and distri-                        Property Amendatory Endorsement.
                         bution lines.
                                                                B. The following Coverage Extensions are
                (2) Water     Supply Services,                      added:
                    meaning the following types
                    of property supplying water                     1.   Tenant's Glass
                    to the "premises":
                                                                         a.   It is agreed and understood that
                    (a) Pumping stations; and                                 Paragraph (2) of Coverage Ex-
                                                                              tension h. Glass is deleted in its
                    (b) Water mains.                                          entirety and replaced by the fol-
                (3) Communication Supply Ser-                                 lowing.
                    vices, meaning property                              b.   If you are a tenant at a covered
                    supplying    communication                                "premises" and:
                    services, including tele-
                    phone, radio, microwave, or                               (1) The building you occupy is
                    television services to the                                    not Covered Property; and
                    "premises", such as:
                                                                              (2) You are legally liable for
                    (a) Communication trans-                                      physical "loss" to the build-
                         mission lines including                                  ing glass in that building;
                         fiber optic transmission
                         lines, excluding over-                               we will pay for direct physical
                         head transmission and                                "loss" to that building glass, in-
                         distribution lines;                                  cluding lettering and ornamenta-
                                                                              tion.
                    (b) Coaxial cables; and
                                                                         c.   If a Covered Cause of Loss oc-
                    (c) Microwave radio relays,                               curs to building glass, as pro-
                         excluding satellites.                                vided for under this Coverage
                                                                              Extension, we will also pay nec-
                (4) This Coverage Extension                                   essary expenses you incur to:
                    does not apply to "loss" to
                    "electronic data", including                              (1) Put up temporary plates or
                    destruction or corruption of                                  board up openings if repair
                    "electronic data".                                            or replacement of damaged
                                                                                  glass is delayed;


                                   Includes copyrighted material of Insurance
FCP 211 01 11                      Services Office, Inc. with their permission.                   Page 2 of 3
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 95 of 340 PageID #:108
                 (2) Repair or replace encasing                         backs up through or overflows or is
                     frames;                                            discharged from a sewer, drain, sep-
                                                                        tic system, sump pump or related
                 (3) Remove or replace obstruc-                         equipment.
                     tions when repairing or re-
                     placing glass that is part of                      a.   For this Coverage Extension,
                     a building. This does not in-                           SECTION A. COVERAGE, 3.
                     clude expenses to remove                                Covered Causes of Loss, b.
                     or replace window displays;                             Exclusions, (1)(g) Water, 3) is
                     and                                                     deleted in its entirety and re-
                                                                             placed by the following:
                 (4) Repair or replace alarm
                     tapes.                                                  3)   Water or waterborne mate-
                                                                                  rial which backs up through
            d.   SECTION A. COVERAGE, 3.b.                                        or overflows or is dis-
                 Exclusions does not apply to                                     charged from a sewer,
                 this Coverage Extension, except                                  drain, septic system, sump
                 for:                                                             pump or related equipment,
                 (1) Exclusion (1)(b)       Earth                                 except as provided in SEC-
                     Movement;                                                    TION A. COVERAGE, 5.
                                                                                  Coverage Extensions, Wa-
                 (2) Exclusion (1)(c) Govern-                                     ter Backup from Sewers,
                     mental Action;                                               Drains, or Sump Pumps.
                 (3) Exclusion (1)(d) Nuclear                           b.   For this Coverage Extension,
                     Hazard;                                                 SECTION C. DEDUCTIBLE is
                                                                             amended by adding the follow-
                 (4) Exclusion (1)(f) War and                                ing:
                     Military Action;
                                                                             We will not pay for "loss" in any
                 (5) Exclusion (2)(d)1) Wear and                             one occurrence caused by or re-
                     tear; and                                               sulting from water or waterborne
                 (6) As listed     in   Exclusion                            material which backs up or over-
                     (2)(d)2):                                               flows from a sewer, drain, septic
                                                                             system, sump pump or related
                     Rust or other corrosion, hid-                           equipment, until the amount of
                     den or latent defect or any                             "loss" exceeds the Deductible
                     quality in property that                                shown in the Declarations, or
                     causes it to damage or de-                              $1,000, whichever is greater.
                     stroy itself.                                           We will then pay the amount of
                                                                             "loss" in excess of that deducti-
       2.   Water Backup from            Sewers,                             ble, up to the applicable limit in-
            Drains or Sump Pumps                                             dicated in Paragraph c. of this
            You may extend the insurance pro-                                extension.
            vided by this Coverage Part to apply                        c.   The most we will pay is $25,000
            to "loss" caused by or resulting from                            for any one occurrence.
            water or waterborne material that




                                  Includes copyrighted material of Insurance
FCP 211 01 11                     Services Office, Inc. with their permission.                    Page 3 of 3
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 96 of 340 PageID #:109
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 97 of 340 PageID #:110
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CinciPlus®
                            CinciPak™
                   MEDICAL / DENTAL OFFICE
            PROPERTY XC+® (EXPANDED COVERAGE PLUS)
                        ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
    BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE PART
The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to the
above referenced Coverage Parts, or by any other Coverage Part forming a part of the policy of insur-
ance of which the above referenced Coverage Parts form a component.

                                                   SCHEDULE

                          Blanket Coverage Limit           The Limit of Insurance stated in
                                                           the Summary of Coverage Lim-
                                                           its
                          Applicable only to those coverages subject to the Blanket Cover-
                          age Limit, as indicated in this endorsement


A. Accounts Receivable                                                   With respect to a "suspension" of "op-
                                                                         erations" caused only by an interruption
    In BUILDING AND PERSONAL PROPERTY                                    in computer operations due to the de-
    COVERAGE FORM, SECTION A. COVER-                                     struction or corruption of "electronic da-
    AGE, 5. Coverage Extensions, a. Accounts                             ta" as described in SECTION A. COV-
    Receivable, the last paragraph is deleted in                         ERAGE, 5. Coverage Extensions, d.
    its entirety and replaced by the following:                          Electronic Data, Paragraph a. of Defini-
    The most we will pay in any one occurrence                           tion 12. "Period of Restoration" is de-
    for "loss" under this Coverage Extension is                          leted and replaced by the following:
    the Blanket Coverage Limit as provided in                            a.   Begins 24 hours after the time of di-
    Section T. of this endorsement.                                           rect physical "loss".
B. Business Income and Extra Expense                           C. Electronic Data Processing Property
    Interruption of Computer Operations                             BUILDING AND PERSONAL PROPERTY
    In BUILDING AND PERSONAL PROPERTY                               COVERAGE FORM, SECTION A. COVER-
    COVERAGE FORM, SECTION A. COVER-                                AGE, 5. Coverage Extensions is amended
    AGE, 5. Coverage Extensions, b. Business                        by adding the following:
    Income and Extra Expense, is modified as                        Electronic Data Processing Property
    follows for this endorsement only:
                                                                    (1) Covered Property
    1.   All references to $2,500 in Paragraph
         b.(8)(c) are deleted and replaced with                          You may extend the Coverage provided
         the Limit of Insurance stated in the                            by this Coverage Part to apply to "loss"
         Summary of Coverage Limits.                                     to Covered Property consisting of your:
    2.   BUILDING AND PERSONAL PROP-                                     (a) Data processing equipment;
         ERTY COVERAGE FORM, SECTION
         G. DEFINITIONS is amended as follows:                           (b) Air conditioning and other electrical
                                                                              equipment, used exclusively with
                                                                              your data processing equipment;

                                        Includes copyrighted material of ISO
FCP 217 03 11                            Properties, Inc., with its permission.                       Page 1 of 9
       Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 98 of 340 PageID #:111
       (c) Programming documentation and                                    4)    Exclusion (2)(b) Delay or Loss
           instruction manuals;                                                   of Use;
       (d) "Electronic data", but only as excess                            5)    Exclusion (2)(d) Miscellane-
           over what is valid and collectible un-                                 ous Causes of Loss, 1) Wear
           der SECTION A. COVERAGE, 5.                                            and tear;
           Coverage Extensions, d. Elec-
           tronic Data;                                                     6)    Exclusion   (2)(h)    Dishonest
                                                                                  Acts;
       (e) Media, meaning materials on which
           "electronic data" is recorded, such                              7)    Exclusion (3)(b) Acts or Deci-
           as magnetic tapes, disc packs, pa-                                     sions; and
           per tapes and cards, floppy discs                                8)    Exclusion (3)(c) Defects, Er-
           and compact discs used in process-                                     rors and Omissions.
           ing units; and
                                                                      (b) In addition to Paragraph (3)(a) of
       (f) Property of others in your care, cus-                            this Coverage Extension, we will
           tody or control that is similar to                               not pay for the following:
           property described in (1)(a) through
           (e) above.                                                       Hidden or latent defect, gradual de-
                                                                            terioration, and depreciation. How-
   (2) Property Not Covered                                                 ever, if "loss" by a Covered Cause
       This Coverage Extension does not apply                               of Loss results, we will pay for that
       to:                                                                  resulting "loss".

       (a) Accounts, records, documents and                      (4) Duplicate and Backup "Electronic Da-
           other "valuable papers and records"                       ta"
           unless they are programming do-                            We will pay for "loss" resulting from any
           cumentation or instruction manuals.                        of the Covered Causes of Loss to dupli-
           However, we will cover these items                         cate and backup "electronic data" that
           once they are converted to "elec-                          you store at a premises not described in
           tronic data" form.                                         the Declarations providing such "elec-
                                                                      tronic data" is not covered by another
       (b) "Electronic data" or media that can-                       policy.
           not be replaced with similar property
           of equal quality.                                     (5) Newly Acquired Electronic Data Proc-
                                                                     essing Property
       (c) Your property that you have rented
           or leased to someone else and that                         For      this   Coverage   Extension    only,
           property is not at your "premises".                        BUILDING AND PERSONAL PROP-
                                                                      ERTY COVERAGE FORM, SECTION A.
       (d) Any machine or apparatus that is                           COVERAGE, 5. Coverage Extensions,
           used for research, medical, diag-                          i. Newly Acquired or Constructed
           nostic, surgical, dental or pathologi-                     Property is deleted in its entirety and re-
           cal purposes.                                              placed by the following:
       (e) "Production equipment".                                    (a) We will pay for "loss" from a Cov-
                                                                            ered Cause of Loss to newly ac-
   (3) Exclusions                                                           quired Covered Property described
       (a) For this Coverage Extension only,                                in Paragraph (1) of this Coverage
           BUILDING     AND      PERSONAL                                   Extension while at:
           PROPERTY COVERAGE FORM,                                          1)    Any newly acquired location;
           SECTION A. COVERAGE, 3. Cov-
           ered Causes of Loss, b. Exclu-                                   2)    Any newly constructed or ac-
           sions does not apply except as fol-                                    quired buildings at a "prem-
           lows:                                                                  ises"; or
           1)   Exclusion (1)(c) Governmental                               3)    Any "premises" described in the
                Action;                                                           Declarations.
           2)   Exclusion (1)(d) Nuclear Haz-                         (b) Insurance under this Coverage Ex-
                ard;                                                        tension for such newly acquired
                                                                            property, or Covered Property al-
           3)   Exclusion (1)(f) War and Mili-                              ready insured by this Coverage Ex-
                tary Action;                                                tension which is moved to a newly


                                     Includes copyrighted material of ISO
FCP 217 03 11                         Properties, Inc., with its permission.                           Page 2 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 99 of 340 PageID #:112
           acquired location, will end when any                     (8) Electronic Data Processing Property
           of the following first occurs:                               Deductible
           1)   This Coverage Part expires;                              For this Coverage Extension only, SEC-
                                                                         TION C. DEDUCTIBLE is amended to
           2)   90 days pass from the date you                           include the following:
                acquire your new property or
                move Covered Property to a                               We will not pay for "loss" in any one oc-
                newly acquired location; or                              currence unless the amount of "loss"
                                                                         exceeds the Deductible shown in the
           3)   You report values to us.                                 Declarations. We will then pay the
   (6) In Transit or Away From Premises                                  amount of "loss" in excess of the De-
                                                                         ductible, up to the Limit of Insurance
       For this Coverage Extension only, SEC-                            provided by this Coverage Extension.
       TION A. COVERAGE, 5. Coverage Ex-
       tensions, e. Fairs or Exhibitions, m.                             However, "loss" caused by or resulting
       Property Off Premises and p. Trans-                               from any of the following Causes of Loss
       portation are deleted in their entirety                           will have the greater of the Deductible
       and replaced by the following:                                    shown in the Declarations or $1,000 as
                                                                         the applicable deductible:
       (a) You may extend the insurance pro-
           vided by this Coverage Extension to                           a. "Loss" caused by faulty construction,
           apply to Covered Property as de-                                   error in design or processing, or ser-
           scribed in Paragraph (1):                                          vice or work upon the data process-
                                                                              ing system;
           1)   While in or on a vehicle, includ-
                ing loading and unloading; or                            b. "Loss"     resulting in mechanical
                                                                              breakdown, short circuiting, blowout,
           2)   While at a location that is not                               or other electrical damage, unless
                your "premises".                                              caused by lightning; or
       (b) This In Transit or Away From                                  c. "Loss" caused by or resulting from
           Premises coverage does not apply                                   interruption of power supply, power
           per location.                                                      surge, blackout or brownout.
   (7) Worldwide Laptop Coverage                                    (9) Electronic Data Processing Property
                                                                        Valuation
       (a) You may extend the insurance pro-
           vided by this Coverage Extension to                           For this Coverage Extension only, SEC-
           apply to your laptops, notebooks                              TION D. LOSS CONDITIONS, 7. Valua-
           and similar highly portable personal                          tion is deleted in its entirety and re-
           computers, including their peripher-                          placed by the following:
           als and accessories, while such
           specific Covered Property is:                                 7.   Valuation of Electronic          Data
                                                                              Processing Property
           1)   In your or your employee's
                care, custody and control;                                    In the event of "loss", we will deter-
                                                                              mine the value of Covered Property
           2)   Not located at a premises you                                 as described in Paragraph (1) of this
                own or lease; and                                             Coverage Extension as follows:
           3)   Not located in the coverage ter-                              a.   Except for "electronic data"
                ritory stated in Paragraph 2. of
                the Commercial Property Con-                                       (1) If you repair or replace this
                dition H. Policy Period, Cov-                                          Electronic Data Processing
                erage Territory, provided that                                         property within a reason-
                location is not under a United                                         able time following the
                States Department of State                                             "loss", the property will be
                trade or travel restriction at the                                     valued at the full cost of
                time of "loss".                                                        repair or replacement.

       (b) This Worldwide Laptop Coverage                                              However, the most we will
           does not apply per location.                                                pay is the least of the fol-
                                                                                       lowing:
                                                                                       (a) The actual cost to re-
                                                                                            pair or restore the
                                                                                            property with materials
                                                                                            of like kind and quality;
                                        Includes copyrighted material of ISO
FCP 217 03 11                            Properties, Inc., with its permission.                       Page 3 of 9
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 100 of 340 PageID #:113
                    (b) The cost of replacing                            be used, to produce or process other
                         that    property with                           tangible property.
                         property of similar
                         quality and function;                      The most we will pay for "loss" under this
                                                                    Electronic Data Processing Property Cover-
                    (c) The amount you actu-                        age Extension in any one occurrence is the
                         ally and necessarily                       Blanket Coverage Limit as provided in Sec-
                         spend to repair or re-                     tion T. of this endorsement .
                         place the property; or
                                                               D. Ordinance or Law
                    (d) The Limit of Insurance
                         applicable to the prop-                    BUILDING AND PERSONAL PROPERTY
                         erty.                                      COVERAGE FORM, SECTION A. COVER-
                                                                    AGE, 4. Additional Coverages, g. Ordi-
                (2) If you do not repair or re-                     nance or Law, (5) is deleted in its entirety
                    place this property within a                    and replaced by the following:
                    reasonable time following a
                    "loss", the most we will pay                    (5) The most we will pay under this Addi-
                    will be the least of the fol-                        tional Coverage in any one occurrence is
                    lowing:                                              the following:

                    (a) "Actual cash value" of                           (a) For g.(1), under we will pay: (a), this
                         the property;                                        coverage is included within the Limit
                                                                              of Insurance shown in the Declara-
                    (b) "Actual cash value" of                                tions as applicable to the covered
                         repairs with material of                             Building property. This does not in-
                         like kind and quality;                               crease the Limit of Insurance.
                         or
                                                                         (b) For g.(1), under we will pay: (b), (c),
                    (c) The Limit of Insurance                               and (d) combined, the Blanket Cov-
                         applicable to the prop-                              erage Limit as provided in Section
                         erty.                                                T. of this endorsement. This is in
                                                                              addition to the Limits of Insurance
                    We reserve the right to re-                               shown in the Declarations.
                    pair or replace the property
                    or to pay for the property in              E. Valuable Papers and Records
                    money.
                                                                    In BUILDING AND PERSONAL PROPERTY
                    In the event of "loss", the                     COVERAGE FORM, SECTION A. COVER-
                    value of property will be                       AGE, 5. Coverage Extensions, r. Valuable
                    determined at the time of                       Papers and Records, the last paragraph is
                    "loss".                                         deleted in its entirety and replaced by the fol-
                                                                    lowing:
           b.   For "electronic data"
                                                                    The most we will pay for "loss" in any one oc-
                We will not pay more than the                       currence under this Coverage Extension is
                actual reproduction costs of                        the Blanket Coverage Limit as provided in
                your "electronic data". If you do                   Section T. of this endorsement.
                not replace or reproduce your
                "electronic data" following the                F.   Outdoor Property
                "loss", the most we will pay is
                the cost of blank media as de-                      In BUILDING AND PERSONAL PROPERTY
                scribed in Paragraph C.(1)(e) of                    COVERAGE FORM, SECTION A. COVER-
                this Coverage Extension.                            AGE, 5. Coverage Extensions, k. Outdoor
                                                                    Property, the last paragraph is deleted in its
   (10) Electronic Data Processing Property                         entirety and replaced by the following:
        Additional Definition
                                                                    The most we will pay for "loss" under this
       The following definition is added to                         Coverage Extension is the Limit of Insurance
       SECTION G. DEFINITIONS of the                                stated in the Summary of Coverage Limits in
       BUILDING AND PERSONAL PROP-                                  any one occurrence, but not more than the
       ERTY COVERAGE FORM:                                          Limit of Insurance stated in the Summary of
                                                                    Coverage Limits for any one tree, shrub, or
       "Production equipment" means any                             plant.
       machinery and related components, in-
       cluding any integrated or dedicated                     G. Tenant Move Back Expenses
       computer system, which is used, or can
                                                                    BUILDING AND PERSONAL PROPERTY
                                                                    COVERAGE FORM, SECTION A. COVER-
                                        Includes copyrighted material of ISO
FCP 217 03 11                            Properties, Inc., with its permission.                       Page 4 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 101 of 340 PageID #:114
   AGE, 5. Coverage Extensions is amended                              provided in Section T. of this endorse-
   to include the following:                                           ment to that "loss".
   Tenant Move Back Expenses                                      2.   Peak Season Demand means a tempo-
                                                                       rary (90 consecutive days or less) in-
   1.   We will reimburse you for expenses you                         crease in your inventory to meet a sea-
        pay for Covered Move Back Costs of                             sonal demand as verified by:
        your tenants who temporarily vacate a
        portion of the building at a "premises".                       a.   Your previous inventory records for
        The vacancy must have occurred while                                that historical period of time; and
        the portion of the building rented by your
        tenant could not be occupied due to di-                        b.   Custom and practice in your indus-
        rect physical "loss" to your Covered                                try.
        Property caused by or resulting from a               I.   Personal Property of Others
        Covered Cause of Loss during the "cov-
        erage term". The move back must be                        BUILDING AND PERSONAL PROPERTY
        completed within 60 calendar days after                   COVERAGE FORM, SECTION A. COVER-
        the portion of the building rented by your                AGE, 5. Coverage Extensions is amended
        tenant has been repaired or rebuilt and                   to include the following:
        is ready for occupancy.
                                                                  Personal Property of Others
   2.   Covered Move Back Costs means only
        documented, reasonable and necessary                      In the event that the limit of insurance stated
        costs of:                                                 in the Declarations for Business Personal
                                                                  Property is insufficient to fully insure a cov-
        a.   Packing, insuring and transporting                   ered "loss" to both your Covered Property
             business personal property;                          and that which would specifically be the sub-
                                                                  ject of SECTION A. COVERAGE, 1. Cov-
        b.   Re-establishing electric utility and                 ered Property, d. Business Personal
             communication services, less re-                     Property, Subpart (8), you may apply the
             funds from discontinued services;                    Blanket Coverage Limit as provided in Sec-
        c.   Assembling and setting up fixtures                   tion T. of this endorsement to such property
             and equipment; or                                    as contemplated by SECTION A. COVER-
                                                                  AGE, 1. Covered Property, d. Business
        d.   Unpacking and re-shelving stock                      Personal Property, Subpart (8).
             and supplies.
                                                             J.   Debris Removal
   3.   If your tenants have valid and collectible
        insurance for Covered Move Back                           BUILDING AND PERSONAL PROPERTY
        Costs, we will pay only for the amount of                 COVERAGE FORM, SECTION A. COVER-
        Covered Move Back Costs in excess of                      AGE, 5. Coverage Extensions is amended
        the amount payable from such other in-                    to include the following:
        surance.                                                  In the event that the limits of insurance stated
   4.   The most we will pay for the sum of all                   in BUILDING AND PERSONAL PROPERTY
        Covered Move Back Costs in any one                        COVERAGE FORM, SECTION A. COVER-
        occurrence under this Coverage Exten-                     AGE, 4. Additional Coverages, b. Debris
        sion is the Blanket Coverage Limit as                     Removal are insufficient to fully cover a
        provided in Section T. of this endorse-                   "loss" insured thereunder, you may apply the
        ment.                                                     Blanket Coverage Limit as provided in Sec-
                                                                  tion T. of this endorsement to such "loss" as
H. Peak Season                                                    is insured under Additional Coverage b. De-
                                                                  bris Removal.
   BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM, SECTION A. COVER-                          K. Temperature Change
   AGE, 5. Coverage Extensions is amended
   to include the following:                                      BUILDING AND PERSONAL PROPERTY
                                                                  COVERAGE FORM, SECTION A. COVER-
   Peak Season                                                    AGE, 5. Coverage Extensions is amended
                                                                  to include the following:
   1.   In the event that the limit of insurance
        stated in the Declarations for Business                   Temperature Change
        Personal Property is insufficient to fully
        insure a covered "loss" due to a Peak                     1.   Coverage
        Season Demand for your inventory, you                          a.   For this Coverage Extension only,
        may apply the Blanket Coverage Limit as                             BUILDING AND   PERSONAL
                                                                            PROPERTY COVERAGE FORM,

                                      Includes copyrighted material of ISO
FCP 217 03 11                          Properties, Inc., with its permission.                       Page 5 of 9
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 102 of 340 PageID #:115
              SECTION A. COVERAGE, 1. Cov-                                     (4) Exclusion (1)(f) War and Mili-
              ered Property is deleted in its en-                                  tary Action;
              tirety and replaced by the following:
                                                                               (5) Exclusion (1)(g) Water; or
              Covered Property means "perish-
              able stock" located in a building at a                           (6) Exclusion (1)(h) "Fungi", Wet
              "premises".                                                          Rot, Dry Rot, and Bacteria.

        b.    For this Coverage Extension only,                          b.    In addition to Paragraph 3.a. of this
              BUILDING     AND     PERSONAL                                    Coverage Extension, we will not pay
              PROPERTY COVERAGE FORM,                                          for "loss" caused by or resulting
              SECTION A. COVERAGE, 2. Prop-                                    from any of the following:
              erty Not Covered is deleted in its                               (1) The disconnecting of any heat-
              entirety and replaced by the follow-                                   ing, refrigerating, cooling or
              ing:                                                                   humidity control system from
              Covered Property does not include:                                     the source of its power;

              "Perishable Stock" Not in Buildings                              (2) The deactivation of electrical
                                                                                     power caused by the manipula-
              "Perishable stock" located on build-                                   tion of any switch or other de-
              ings, in or on vehicles, or otherwise                                  vice (on "premises") used to
              in the open.                                                           control the flow of electrical
                                                                                     power or current;
   2.   Covered Causes of Loss
                                                                               (3) The inability of an Electrical
        For    this   Coverage    Extension    only,                                 Utility Company or other power
        BUILDING AND PERSONAL PROP-                                                  source to provide sufficient
        ERTY COVERAGE FORM, SECTION A.                                               power due to:
        COVERAGE, 3. Covered Causes of
        Loss, a. Risks of Direct Physical Loss                                       (a) Lack of fuel, or
        is deleted in its entirety and replaced by
        the following:                                                               (b) Governmental order;

        a.    Risks of Direct Physical Loss                                    (4) The inability of a power source
                                                                                     at the "premises" to provide
              Covered Causes of Loss means                                           sufficient power due to the lack
              "loss" from "temperature change" to                                    of generating capacity to meet
              Covered Property unless "loss" is:                                     demand; or
              (1) Excluded in SECTION A.                                       (5) Breaking of any glass that is a
                  COVERAGE, 3.     Covered                                           permanent part of any heating,
                  Causes of Loss, b. Exclu-                                          refrigeration, cooling or humid-
                  sions; or                                                          ity control unit.
              (2) Limited in SECTION A. COV-                        4.   Limits of Insurance
                  ERAGE, 3. Covered Causes
                  of Loss, c. Limitations;                               For      this   Coverage   Extension   only,
                                                                         BUILDING AND PERSONAL PROP-
              that follow.                                               ERTY COVERAGE FORM, SECTION
                                                                         B. LIMITS OF INSURANCE is deleted in
   3.   Excluded Causes of Loss                                          its entirety and replaced by the following:
        a.    For this Coverage Extension only,                          SECTION B. LIMITS OF INSURANCE
              BUILDING     AND       PERSONAL
              PROPERTY COVERAGE FORM                                     a.    The most we will pay for "loss"
              SECTION A. COVERAGE, 3. Cov-                                     caused by "temperature change" in
              ered Causes of Loss, b. Exclu-                                   any one occurrence is the Limit of
              sions does not apply to this Cover-                              Insurance stated in the Summary of
              age Extension, except as follows:                                Coverage Limits.
              (1) Exclusion (1)(b) Earth Move-                           b.    The Limit of Insurance is not an ad-
                  ment;                                                        ditional amount of insurance and will
                                                                               not increase the Limit of Insurance
              (2) Exclusion (1)(c) Governmental                                shown in the Declarations for Busi-
                  Action;                                                      ness Personal Property or "stock".
              (3) Exclusion (1)(d) Nuclear Haz-
                  ard;

                                        Includes copyrighted material of ISO
FCP 217 03 11                            Properties, Inc., with its permission.                         Page 6 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 103 of 340 PageID #:116
     5.   Duties in the Event of Loss                                 Business Personal Property to "loss" that oc-
                                                                      curs to the building at a "premises" you oc-
          For    this   Coverage    Extension    only,                cupy but do not own.
          BUILDING AND PERSONAL PROP-
          ERTY COVERAGE FORM, SECTION                                 This Coverage Extension applies only if your
          D. LOSS CONDITIONS, 3. Duties in                            lease makes you legally responsible for that
          the Event of Loss or Damage, a.(2) is                       part of the building sustaining "loss".
          deleted in its entirety and replaced by the
          following:                                                  This Coverage Extension does not apply to:

          (2) All claims under this "Temperature                      (1) Glass, including lettering and ornamen-
                Change"      Coverage       Extension                      tation, and also necessary:
                should be reported immediately                             (a) Repair or replacement of encasing
                upon occurrence. Include a descrip-                             frames or alarm tapes; and
                tion of the damaged "stock". All
                damaged "stock" must be available                          (b) Expenses incurred to board up
                for inspection and verification.                                openings or remove or replace ob-
                                                                                struction.
     6.   Definitions
                                                                      (2) Building materials and equipment re-
          The following are added to BUILDING                              moved from the "premises".
          AND PERSONAL PROPERTY COV-
          ERAGE FORM, SECTION G. DEFINI-                              The most we will pay for "loss" under this
          TIONS:                                                      Coverage Extension in any one occurrence
                                                                      is:
          a.    "Perishable stock" means personal
                property:                                             (1) The actual "loss" sustained up to the ap-
                                                                           plicable Limit of Insurance for Business
                (1) Preserved and maintained un-                           Personal Property for "loss" caused by
                    der controlled conditions; and                         theft, burglary or robbery, or the attempt
                (2) Susceptible to "loss" if the con-                      of the foregoing; or
                    trolled conditions change.                        (2) The applicable Limit of Insurance for
          b.    "Temperature change" means:                                Business Personal Property or the Limit
                                                                           of Insurance stated in the Summary of
                (1) The fluctuation or total interrup-                     Coverage Limits, whichever is less, for
                    tion of electrical power, either                       "loss" caused by any other Covered
                    on or off "premises", resulting                        Cause of Loss, not referenced in (1)
                    from conditions beyond your                            above.
                    control.
                                                                 M. Inflation Guard
                (2) Mechanical breakdown of any
                    refrigerating or cooling appara-                  Per SECTION F. OPTIONAL COVERAGES,
                    tus or equipment (on "prem-                       2. Inflation Guard, the percentage (%)
                    ises") including the blowing of                   stated in the Summary of Coverage Limits
                    any fuse, fuses, or circuit                       applies to all Building Property referenced in
                    breakers.                                         the Declarations. This coverage is excess of
                                                                      any Inflation Guard coverage specifically ref-
                (3) Contamination by refrigerant.                     erenced in the Declarations.
                (4) The freezing of "perishable                  N. Brands and Labels
                    stock" resulting from the faulty
                    operation of any stationary                       BUILDING AND PERSONAL PROPERTY
                    heating plant, when such "per-                    COVERAGE FORM, SECTION A. COVER-
                    ishable stock" is contained                       AGE, 5. Coverage Extensions is amended
                    within a building at the "prem-                   to include the following:
                    ises".                                            Brands and Labels
L.   Non-Owned Building Damage                                        1.   If branded or labeled merchandise that is
     BUILDING AND PERSONAL PROPERTY                                        Covered Property is damaged by a Cov-
     COVERAGE FORM, SECTION A. COVER-                                      ered Cause of Loss, we may take all or
     AGE, 5. Coverage Extensions, j. Non-                                  any part of the property at an agreed or
     Owned Building Damage is deleted in its                               appraised value. If so, you may:
     entirety and replaced by the following:                               a.   Stamp "salvage" on the merchan-
     If you are a tenant, you may extend the in-                                dise or its containers, if the stamp
     surance provided by this Coverage Part for

                                          Includes copyrighted material of ISO
FCP 217 03 11                              Properties, Inc., with its permission.                        Page 7 of 9
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 104 of 340 PageID #:117
              will not physically damage the mer-                  AGE, 4. Additional Coverages is amended
              chandise; or                                         to include the following:
         b.   Remove the brands or labels, if do-                  Lessor's Leasehold Interest
              ing so will not physically damage the
              merchandise. You must relabel the                    1.   We will pay for the cost of Covered Lea-
              merchandise or its containers to                          sehold Interest you sustain due to the
              comply with the law.                                      cancellation of lease contracts by your
                                                                        tenants. The cancellation must result
    2.   We will pay reasonable costs you incur                         from direct physical "loss" to your Cov-
         up to the Limit of Insurance stated in the                     ered Property at the "premises" caused
         Summary of Coverage Limits in total in                         by or resulting from a Covered Cause of
         any one occurrence to perform the activi-                      Loss during the "coverage term".
         ties described in 1.a. and 1.b. above.
                                                                   2.   Covered Leasehold Interest:
O. Limitation - Personal Property Theft
                                                                        a.   Means the difference between the:
    In BUILDING AND PERSONAL PROPERTY
    COVERAGE FORM, SECTION A. COVER-                                         (1) Rent you were collecting at the
    AGE, 3. Covered Causes of Loss, c. Limi-                                     "premises" prior to the direct
    tations, Limitation (3) Personal Property                                    physical "loss"; and
    Theft is deleted in its entirety and replaced by                         (2) "Rental value" of the "premises"
    the following:                                                               after the direct physical "loss"
    (3) Limitation - Personal Property Theft                                     has been repaired or rebuilt;
                                                                                 and
         This Limitation does not apply to Busi-
         ness Income coverage or to Extra Ex-                           b.   Does not mean refunds or rebates
         pense coverage. The special limit shown                             of:
         for each category, (3)(a) through (3)(d),                           (1) Prepaid rent;
         is the most we will pay for "loss" to all
         property in that category. The special                              (2) Security or other deposits made
         limit applies to any one occurrence of                                  by your tenants; or
         theft, regardless of the types or number
         of articles that are lost or damaged in                             (3) Insurance, taxes or other pay-
         that occurrence. The special limits are:                                ments made on your behalf by
                                                                                 tenants.
         (a) The Limit of Insurance stated in the
              Summary of Coverage Limits for                       3.   The most we will pay under this Addi-
              furs, fur garments and garments                           tional Coverage is the least of:
              trimmed with fur.                                         a.   Your Covered Leasehold Interest for
         (b) The Limit of Insurance stated in the                            the 12 months immediately following
              Summary of Coverage Limits for                                 the "period of restoration" plus the
              jewelry, watches, watch move-                                  90 days of Extended Business In-
              ments, jewels, pearls and precious                             come but ending with the normal
              and semi-precious stones. This limit                           expiration date of each cancelled
              does not apply to jewelry and                                  lease; or
              watches worth $500 or less per                            b.   The Limit of Insurance stated in the
              item.                                                          Summary of Coverage Limits for all
         (c) The Limit of Insurance stated in the                            Covered Leasehold Interest of all
              Summary of Coverage Limits for                                 your tenants canceling their leases
              bullion, gold, silver, platinum and                            arising out of an occurrence at a
              other precious alloys or metals.                               "premises".

         (d) The Limit of Insurance stated in the             Q. Unauthorized Business Card Use
              Summary of Coverage Limits for                       1.   BUILDING AND PERSONAL PROP-
              patterns, dies, molds and forms.                          ERTY COVERAGE FORM, SECTION A.
         These special limits are part of, not in                       COVERAGE, 4. Additional Coverages
         addition to, the Limit of Insurance appli-                     is amended to include the following:
         cable to the Covered Property.                                 Unauthorized Business Card Use
P. Lessor's Leasehold Interest                                          We will pay for your loss of "money" or
    BUILDING AND PERSONAL PROPERTY                                      charges and costs you incur that result
    COVERAGE FORM, SECTION A. COVER-                                    directly from the unauthorized use of


                                       Includes copyrighted material of ISO
FCP 217 03 11                           Properties, Inc., with its permission.                         Page 8 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 105 of 340 PageID #:118
        credit, debit or charge cards issued in                    Water Backup from Sewers, Drains or
        your business name, including:                             Sump Pumps
        a.   Fund transfer cards;                                  You may extend the insurance provided by
                                                                   this Coverage Part to apply to "loss" caused
        b.   Charge plates; or                                     by or resulting from water or waterborne ma-
        c.   Telephone cards.                                      terial that backs up through or overflows or is
                                                                   discharged from a sewer, drain, septic sys-
        The most we will pay under this Addi-                      tem, sump pump or related equipment.
        tional Coverage in any one occurrence is
        the Limit of Insurance stated in the                       (1) For this Coverage Extension, SECTION
        Summary of Coverage Limits.                                    A. COVERAGE, 3. Covered Causes of
                                                                       Loss, b. Exclusions, (1)(g) Water, 3) is
   2.   BUILDING AND PERSONAL PROP-                                     deleted in its entirety and replaced by the
        ERTY COVERAGE FORM, SECTION A.                                  following:
        COVERAGE, 2. Property Not Covered
        is amended by deleting Paragraph a. in                          3)   Water or waterborne material which
        its entirety and replacing it with the fol-                          backs up through or overflows or is
        lowing:                                                              discharged from a sewer, drain,
                                                                             septic system, sump pump or re-
        Covered Property does not include:                                   lated equipment, except as provided
                                                                             in SECTION A. COVERAGE, 5.
        a.   Accounts, Deeds, Money or Secu-                                 Coverage Extensions, Water
             rities                                                          Backup from Sewers, Drains, or
             Except as provided in SECTION A.                                Sump Pumps.
             COVERAGE:                                             (2) For this Coverage Extension, SECTION
             (1) 4. Additional Coverages, Un-                          C. DEDUCTIBLE is amended by adding
                 authorized Business Card                               the following:
                 Use; and                                               We will not pay for "loss" in any one oc-
             (2) 5. Coverage Extensions, a.                             currence caused by or resulting from wa-
                 Accounts Receivable,                                   ter or waterborne material which backs
                                                                        up or overflows from a sewer, drain, sep-
             Accounts, bills, currency, deeds,                          tic system, sump pump or related
             food stamps or other evidences of                          equipment, until the amount of "loss" ex-
             debt, "money", notes or "securities";                      ceeds the Deductible shown in the Dec-
                                                                        larations, or $1,000, whichever is great-
R. Ordinance or Law - Increased Period of                               er. We will then pay the amount of "loss"
   Restoration                                                          in excess of that deductible, up to the
   In BUILDING AND PERSONAL PROPERTY                                    applicable limit indicated in Paragraph
   COVERAGE FORM, SECTION A. COVER-                                     (3) of this extension.
   AGE, 5. Coverage Extensions, Ordinance                          (3) The most we will pay for any one occur-
   or Law - Increased Period of Restoration,                            rence under this Coverage Extension is
   paragraph d. is deleted in its entirety and re-                      the Blanket Coverage Limit as provided
   placed by the following:                                             in Section T. of this endorsement.
   d.   The most we will pay for "loss" under this            T.   Blanket Coverage Limit
        Coverage Extension in any one occur-
        rence is the Limit of Insurance stated in                  We will pay up to the Limit of Insurance
        the Summary of Coverage Limits at each                     stated in the Schedule of this endorsement in
        "premises".                                                total in any one occurrence for the sum of all
                                                                   "loss" insured under coverages provided in
S. Water Backup from Sewers, Drains or                             this endorsement which are subject to the
   Sump Pumps                                                      Blanket Coverage Limit. You may apportion
   BUILDING AND PERSONAL PROPERTY                                  this Limit among these coverages as you
   COVERAGE FORM, SECTION A. COVER-                                choose.
   AGE, 5. Coverage Extensions is amended
   by adding the following:




                                       Includes copyrighted material of ISO
FCP 217 03 11                           Properties, Inc., with its permission.                       Page 9 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 106 of 340 PageID #:119
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 107 of 340 PageID #:120
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  CinciPak™
              MEDICAL / DENTAL OFFICE BUSINESS INCOME
           (AND EXTRA EXPENSE) AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
      COMMERCIAL PROPERTY COVERAGE PART
      BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE PART
                                                      SCHEDULE

                                      Valued Daily Loss of Income
     Location                  Building                    Limit Per Day         Number of Days
     1                         1                           6,500                       40




I.    SECTION A. COVERAGE, Paragraph 5. Ad-                              (2) Power Supply Services, meaning the
      ditional Coverages of the Business Income                              following types of property supplying
      (and Extra Expense) Coverage             Part   is                     electricity, steam or natural gas to the
      amended to include the following:                                      "premises":
      e.   Utility Services                                                  (a) Utility generating plants;
           We will pay for the actual loss of Business                       (b) Switching stations;
           Income you sustain and necessary Extra
           Expense caused by the partial or com-                             (c) Substations;
           plete suspension of the utility services                          (d) Transformers; and
           listed below. The partial or complete sus-
           pension of services must be caused by di-                         (e) Transmission lines, excluding
           rect physical "loss" to those services from                            overhead transmission and dis-
           a Covered Cause of Loss.                                               tribution lines.
           (1) Communications Supply Services,                           (3) Water Supply Services, meaning the
                meaning property supplying commu-                            following types of property supplying
                nication services, including tele-                           water to the "premises":
                phone, radio, microwave, or televi-
                sion services to the "premises", such                        (a) Pumping Stations; and
                as:                                                          (b) Water mains.
                (a) Communication        transmission                    (4) This Additional Coverage does not
                    lines including fiber optic trans-                       apply to "loss" to "electronic data" in-
                    mission lines, excluding over-                           cluding destruction or corruption of
                    head transmission and distribu-                          "electronic data".
                    tion lines;
                                                                    f.   Valued Daily Loss of Income
                (b) Coaxial cables; and
                                                                         (1) We will pay the stated Limit Per Day
                (c) Microwave radio relays, exclud-                          indicated in the Schedule of this en-
                    ing satellites.                                          dorsement for loss of income due to
                                                                             the necessary "suspension" of your
                                                                             "operations" during the "period of res-

                                        Includes copyrighted material of Insurance
FCP 402 05 11                            Services Office, Inc. with its permission.                    Page 1 of 2
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 108 of 340 PageID #:121
           toration" caused by or resulting from                       determined as if such complete or
           any Covered Cause of Loss, up to                            partial "operations" had been re-
           the Number of Days indicated in the                         sumed.
           Schedule of this endorsement.
                                                        II.   SECTION F. DEFINITIONS of the Business
       (2) A day is defined as a period of                    Income (and Extra Expense) Coverage Part is
           twenty-four hours, beginning at mid-               amended as follows:
           night, and during which the "opera-
           tions" of the insured were or normally             With respect to a "suspension" of "operations"
           would be performed. We shall pay                   insured under SECTION A. COVERAGE, Pa-
           the Limit Per Day indicated in the                 ragraph 5. Additional Coverages, e. Utility
           Schedule of this endorsement for                   Services of the Business Income (and Extra
           each full day of total "suspension" of             Expense) Coverage Part, Paragraph a. of
           business conducted by you at the                   Definition 7. "Period of Restoration" is de-
           "premises" where the "loss" occurred.              leted and replaced by the following:

       (3) For each day, during which there is a              a.   Begins 24 hours after the time of direct
           partial "suspension" of your "opera-                    physical "loss".
           tions", a part of the Limit Per Day in-      III. SECTION A. COVERAGE, 3.b. Exclusions of
           dicated in the Schedule of this en-                the Commercial Property Coverage Part is
           dorsement will be paid. That part of               amended as follows:
           the Limit Per Day will be calculated
           by determining the ratio of reduced                A. Exclusions (1)(b) Earth Movement and
           hours of "operations" compared to                     (1)(g) Water do not apply to Business In-
           normal hours of "operations", times                     come and Extra Expense Coverage.
           the Limit Per Day indicated in the
           Schedule of this endorsement.                      B. Special Exclusion (4)(a) does not apply
                                                                   to the insurance coverage provided under
       (4) You agree that if you could resume                      this endorsement.
           complete or partial "operations" at
           your "premises" or at another loca-
           tion, the amount we pay you shall be




                                 Includes copyrighted material of Insurance
FCP 402 05 11                     Services Office, Inc. with its permission.                   Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 109 of 340 PageID #:122




                                           THE BRIDGE ENDORSEMENT
                                              TABLE OF CONTENTS
                                                                                                                                       Begins on Page:
Schedule of Coverage Limits ................................................................................................................2
SECTION I - COVERAGES......................................................................................................................3
A. Business Travel Benefit ..................................................................................................................3
B. Conference Cancellation.................................................................................................................3
C. Donation Security ............................................................................................................................4
D. Emergency Travel Expense ............................................................................................................5
E. Fundraising Event Cancellation Expense .....................................................................................5
F. Image Restoration and Counseling Expense................................................................................6
G. Key Individual Replacement Expense............................................................................................6
H. Kidnap Expense ...............................................................................................................................7
I.   Lease Assessment...........................................................................................................................7
J. Leasehold Improvements................................................................................................................8
K. Political Unrest Evacuation Expense.............................................................................................8
L. Premises Boundary Increase..........................................................................................................9
M. Temporary Meeting Space Expense ..............................................................................................9
N. Travel Delay Expense ......................................................................................................................9
O. Unauthorized Business Card Use ................................................................................................10
P. Unintentional Error in Description ...............................................................................................10
Q. Workplace Violence Counseling Expense...................................................................................10
R. Deductible.......................................................................................................................................11
SECTION II - CONDITIONS...................................................................................................................11




FA 286 01 13                                                                                                                                 Page 1 of 12
       Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 110 of 340 PageID #:123

                          THE BRIDGE ENDORSEMENT
                   BRIDGE SCHEDULE OF COVERAGE LIMITS

                     Coverages:                              Limit of Insurance:

      Business Travel Benefit                      $50,000
      Conference Cancellation                      $25,000
      Donation Security                            $50,000
      Emergency Travel Expense                     $50,000
      Fundraising Event Cancellation Expense       $25,000
      Image Restoration and Counseling Expense     $50,000
      Key Individual Replacement Expense           $50,000
      Kidnap Expense                               $50,000
      Lease Assessment                             $2,500
      Leasehold Improvements                       $25,000
      Political Unrest Evacuation Expense          $25,000 ($5,000 per employee)
      Temporary Meeting Space Expense              $25,000
      Travel Delay Expense                         $1,500
      Unauthorized Business Card Use               $1,500
      Workplace Violence Counseling Expense        $50,000

                                            Deductible:
                                               $500.00




FA 286 01 13                                                                       Page 2 of 12
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 111 of 340 PageID #:124

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               THE BRIDGE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to this
Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which this
Coverage Part forms a component.

SECTION I - COVERAGES                                               c.    Accidental total loss of sight, speech
                                                                          or hearing.
A. Business Travel Benefit
                                                                    The "injury" outlined in Paragraphs a., b.,
    BUILDING AND PERSONAL PROPERTY                                  and c. above must physically occur to the
    COVERAGE FORM, SECTION A. COVER-                                current "director or officer".
    AGE, 5. Coverage Extensions is amended to
    include the following:                                    4.    For Business Travel Benefit only,
                                                                    BUILDING AND PERSONAL PROP-
    Business Travel Benefit                                         ERTY COVERAGE FORM, SECTION G.
    1.   We will pay you the business travel bene-                  DEFINITIONS, is amended to include the
         fit if your current "director or officer" while            following:
         occupying, as a fare-paying passenger, a                   "Director or officer" means that particular
         public conveyance provided and operated                    current director or current officer for which
         by a commercial transportation carrier for                 coverage under this Coverage Extension
         regular passenger service by land, water,                  is sought.
         or air suffers "injury" while traveling for
         purposes related to your business pur-               The most we will pay for all "injury" under
         suits during the "coverage term".                    Business Travel Benefit in any one "cover-
                                                              age term" is the Limit of Insurance indicated in
    2.   We will not pay business travel benefit for          the Bridge Schedule of Coverage Limits.
         "injury" caused directly or indirectly by any
         of the following:                                    Section I, R. Deductible applies.
         a.    An intentional injury by the insured,       B. Conference Cancellation
               "director or officer" or decedent;
                                                              BUILDING AND PERSONAL PROPERTY
         b.    An act of suicide or attempted suicide         COVERAGE FORM, SECTION A. COVER-
               by the insured, "director or officer" or       AGE, 5. Coverage Extensions is amended to
               decedent;                                      include the following:
         c.    An act of war; or                              Conference Cancellation
         d.    A disease process the insured, "di-            1.    We will reimburse the insured for any
               rector or officer" or decedent was di-               "business-related conference expense"
               agnosed with prior to the suffered "in-              incurred and not reimbursed by any other
               jury" for which coverage under this                  source as the result of a cancellation of a
               Coverage Extension is sought.                        conference or convention. The cancella-
                                                                    tion must be the direct result of an order
    3.   For Business Travel Benefit only,                          made by a civil authority responding to a
         BUILDING AND PERSONAL PROP-                                "natural catastrophe" or to a "communica-
         ERTY COVERAGE FORM, SECTION G.                             ble disease" outbreak during the "cover-
         DEFINITIONS, is amended to include the                     age term".
         following:
                                                              2.    For  Conference Cancellation only,
         "Injury" means:                                            BUILDING AND PERSONAL PROP-
         a.    Accidental loss of life caused by                    ERTY COVERAGE FORM, SECTION G.
               physical injury to the body;                         DEFINITIONS is amended to include the
                                                                    following:
         b.    Accidental loss of limbs or multiple
               fingers; or

FA 286 01 13                                                                                      Page 3 of 12
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 112 of 340 PageID #:125

        a.   "Business-related conference ex-                  "Failed donation" means notice to the in-
             pense" means those expenses in-                   sured during the "coverage term" of:
             curred by you for your em-
             ployee(s)scheduled to attend a con-               a.   The bankruptcy or reorganization of
             ference or convention provided that                    any donor whereby such bankruptcy
             the employee(s) was (were) regis-                      or reorganization prevents the donor
             tered for the conference or conven-                    from honoring a written pledge, made
             tion at least 30 days prior to the con-                during the "coverage term", of funds
             ference’s or convention’s cancella-                    or other measurable, tangible prop-
             tion.                                                  erty to the insured provided that the
                                                                    donor has never been in bankruptcy
        b.   "Communicable disease " means any                      or filed for bankruptcy/reorganization
             disease or any related or resulting                    prior to the time the donor’s pledge
             diseases, viruses, complexes, symp-                    was made to you; or
             toms, manifestations, effects, condi-
             tions or illnesses, except this en-               b.   The unemployment or "incapacita-
             dorsement does not apply to any                        tion" of an individual donor during the
             "loss" directly or indirectly attributable             "coverage term" preventing the donor
             to Anthrax, Avian Influenza, Crimean-                  from honoring a prior written pledge
             Congo Hemorrhagic Fever, Dengue                        of funds or other measurable, tangi-
             Hemorrhagic Fever, Ebola Hemor-                        ble property to the insured provided
             rhagic Fever, Francisella Tularensis,                  that, if the donor is an individual who
             Influenza, Lassa Fever, Marburg                        becomes unemployed or "incapaci-
             Hemorrhagic Fever, Meningococcal                       tated":
             disease, Plague, Rift Valley Fever,
                                                                    (1) Neither you nor the donor shall
             Severe Acute Respiratory Syndrome,                         have had reason to believe the
             Smallpox, Tularemia, Yellow Fever or
                                                                        donor would become unem-
             any pandemic or similar influenza
                                                                        ployed or "incapacitated" prior to
             which is defined by the United States
                                                                        the donation date;
             Center for Disease Control as virulent
             human influenza that may cause                         (2) The individual donor is unem-
             global outbreak, or pandemic, or se-                       ployed or "incapacitated" for at
             rious illness.                                             least 60 days before payment is
                                                                        made by the Company; and
        c.   "Natural catastrophe" means hurri-
             cane, tornado, earthquake or flood.                    (3) There is a written pledge of
                                                                        funds or other measurable, tan-
   The most we will pay for all "business related
                                                                        gible property dated during the
   conference expense" under Conference Can-
                                                                        "coverage term".
   cellation in any one "coverage term" is the
   Limit of Insurance indicated in the Bridge             4.   For Donation Security only, BUILDING
   Schedule of Coverage Limits.                                AND PERSONAL PROPERTY COVER-
                                                               AGE FORM, SECTION G. DEFINITIONS
   Section I, R. Deductible applies.
                                                               is amended to include the following:
C. Donation Security                                           "Incapacitated or incapacitation" means a
   BUILDING AND PERSONAL PROPERTY                              person who is impaired by physical injury,
   COVERAGE FORM, SECTION A. COVER-                            physical illness, or physical disability. The
   AGE, 5. Coverage Extensions is amended to                   cause of the physical injury, physical ill-
   include the following:                                      ness or physical disability must be acci-
                                                               dental.
   Donation Security
                                                          5.   A donation amount which is to be col-
   1.   We will reimburse you for a "failed dona-              lected by you over a period of more than
        tion" incurred and not reimbursed by any               12 months will be deemed a single dona-
        other source.                                          tion.
   2.   For non-cash donations, the value of the          The most we will pay for all "failed donations"
        "failed donation" will be determined based        under Donation Security in any one "cover-
        on the fair market value of the non-cash          age term" is the Limit of Insurance indicated in
        item at the time of the "failed donation".        the Bridge Schedule of Coverage Limits.
   3.   For Donation Security only, BUILDING              Section I, R. Deductible applies.
        AND PERSONAL PROPERTY COVER-
        AGE FORM, SECTION G. DEFINITIONS
        is amended to include the following:

FA 286 01 13                                                                                 Page 4 of 12
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 113 of 340 PageID #:126

D. Emergency Travel Expense                                                 Terrorism Risk Insurance Act;
                                                                            and
   BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM, SECTION A. COVER-                                   (2) The act is a violent act or an act
   AGE, 5. Coverage Extensions is amended to                              that is dangerous to human life,
   include the following:                                                 property or infrastructure and is
                                                                          committed by an individual or indi-
   Emergency Travel Expense
                                                                          viduals, as part of an effort to co-
   1.   We will reimburse the reasonable "emer-                           erce the civilian population of the
        gency travel expense", while traveling for                        United States or to influence the
        purposes related to your business pur-                            policy of affect the conduct of the
        suits during the "coverage term", incurred                        United States Government by co-
        by your current director or officer and ne-                       ercion.
        cessitated by a "certified act of terrorism"
        which:                                              The most we will pay for all emergency travel
                                                            expenses under Emergency Travel Expense
        a.   Occurs during the "coverage term";             in any one "coverage term" is the Limit of In-
             or                                             surance indicated in the Bridge Schedule of
                                                            Coverage Limits.
        b.   Begins to occur during the "coverage
             term".                                         Section I, R. Deductible applies.
   2.   For Emergency Travel Expense only,               E. Fundraising Event Cancellation Expense
        BUILDING AND PERSONAL PROP-
        ERTY COVERAGE FORM, SECTION G.                      BUILDING AND PERSONAL PROPERTY
        DEFINITIONS is amended to include the               COVERAGE FORM, SECTION A. COVER-
        following:                                          AGE, 5. Coverage Extensions is amended to
                                                            include the following:
        a.   "Emergency travel expense" means:
                                                            Fundraising Event Cancellation Expense
             (1) Hotel expense incurred, and not
                 reimbursed by any other source,            1.   We will reimburse you for fundraising
                 as the result of the cancellation               event related expense incurred, and not
                 of scheduled transportation by a                reimbursed by any other source, due to
                 commercial transportation carrier               the cancellation of a fundraising event.
                 for regular passenger service by                However:
                 land, water, or air. The cancella-
                 tion must occur within forty-eight              a.    The canceled fundraising event must
                 hours of a "certified act of terror-                  not be rescheduled within the "cover-
                 ism"; and                                             age term"; and

             (2) The increased amount incurred                   b.    The fundraising event cancellation
                 and not reimbursed by any other                       must be the direct result of an order
                 source for air or train fare result-                  made by a civil authority responding
                 ing from cancelling and re-                           to a "natural catastrophe" or a "com-
                 scheduling a form of transporta-                      municable disease" outbreak during
                 tion to replace a similarly sched-                    the "coverage term".
                 uled form of transportation can-           2.   For Fundraising Event Cancellation
                 celed by a commercial transpor-                 Expense only, BUILDING AND PER-
                 tation carrier.                                 SONAL   PROPERTY    COVERAGE
        b.   "Certified act of terrorism" means an               FORM, SECTION G. DEFINITIONS is
             act that is certified by the Secretary of           amended to include the following:
             the Treasury, in concurrence with the               a.    "Communicable disease" means any
             Secretary of State and the Attorney                       disease or any related or resulting
             General of the United States, to be                       diseases, viruses, complexes, symp-
             an act of terrorism pursuant to the                       toms, manifestations, effects, condi-
             federal Terrorism Risk Insurance Act.                     tions or illnesses, except this en-
             The criteria contained in the Terror-                     dorsement does not apply to any
             ism Risk Insurance Act for a "certified                   "loss" directly or indirectly attributable
             act of terrorism" include the following:                  to Anthrax, Avian Influenza, Crimean-
             (1) The act resulted in insured                           Congo Hemorrhagic Fever, Dengue
                 losses in excess of $5 million in                     Hemorrhagic Fever, Ebola Hemor-
                 the aggregate, attributable to all                    rhagic Fever, Francisella Tularensis,
                 types of insurance subject to the                     Influenza, Lassa Fever, Marburg
                                                                       Hemorrhagic Fever, Meningococcal

FA 286 01 13                                                                                     Page 5 of 12
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 114 of 340 PageID #:127

               disease, Plague, Rift Valley Fever,                    (2) Legal counseling and profes-
               Severe Acute Respiratory Syndrome,                         sional psychological counseling
               Smallpox, Tularemia, Yellow Fever or                       or other necessary professional
               any pandemic or similar influenza                          mental health treatment for you,
               which is defined by the United States                      any of your partners, directors,
               Center for Disease Control as virulent                     officers or employees as a result
               human influenza that may cause                             of a "covered event". These "im-
               global outbreak, or pandemic, or se-                       age restoration and counseling
               rious illness.                                             expenses" are payable only if
                                                                          and when the accused is acquit-
          b.   "Natural catastrophe" means hurri-                         ted or is discharged from being
               cane, tornado, earthquake or flood.                        accused of committing the "cov-
     The most we will pay for all fundraising event                       ered event".
     cancellation expenses under Fundraising                          (3) The recruitment of a replace-
     Event Cancellation Expense in any one                                ment for an officer who has been
     "coverage term" is the Limit of Insurance indi-                      relieved of their duties in your
     cated in the Bridge Schedule of Coverage Lim-                        "operations" as a result of the
     its.                                                                 "covered event".
     Section I, R. Deductible applies.                      The most we will pay for all "image restoration
F.   Image Restoration and Counseling Ex-                   and counseling expense" under Image Resto-
     pense                                                  ration and Counseling Expense in any one
                                                            "coverage term" is the Limit of Insurance indi-
     BUILDING AND PERSONAL PROPERTY                         cated in the Bridge Schedule of Coverage Lim-
     COVERAGE FORM, SECTION A. COVER-                       its.
     AGE, 4. Additional Coverages is amended to
     include the following:                                 Section I, R. Deductible applies.

     Image Restoration and Counseling Ex-                G. Key Individual Replacement Expense
     pense                                                  BUILDING AND PERSONAL PROPERTY
     1.   We will pay your "image restoration and           COVERAGE FORM, SECTION A. COVER-
          counseling expense" resulting from a              AGE, 5. Coverage Extensions is amended to
          "covered event" that occurs during the            include the following:
          "coverage term".                                  Key Individual Replacement Expense
     2.   For Image Restoration and Counseling              1.   We will pay the reasonable "replacement
          Expense only, BUILDING AND PER-                        expense" incurred, and not reimbursed by
          SONAL   PROPERTY    COVERAGE                           any other source, to replace your Chief
          FORM, SECTION G. DEFINITIONS is                        Executive Officer or your Executive Direc-
          amended to include the following:                      tor if your incumbent Chief Executive Offi-
          a.   "Covered event" means an actual or                cer or Executive Director is unable to con-
               alleged act, attempt or threat of sex-            tinue due to death or permanent disability
               ual misconduct or sexual molestation              resulting from an injury that takes place
               directed at one or more of your cli-              during the "coverage term".
               ents while in your care, custody and         2.   For Key Individual Replacement Ex-
               control, committed by you, any of                 pense only, BUILDING AND PERSONAL
               your partners, directors, officers, em-           PROPERTY COVERAGE FORM, SEC-
               ployees, independent contractors or               TION G. DEFINITIONS, is amended to
               volunteers.                                       include the following:
          b.   "Image restoration and counseling                 "Replacement expense" means:
               expense" means reasonable fees
               and expenses you necessarily incur                a.   Costs of advertising the employment
               after a "covered event" occurs for:                    position opening;
               (1) The services of a public relations            b.   Travel, lodging, and meals incurred in
                   or similar professional image                      interviewing job applicants for the po-
                   restoration organization to assist                 sition opening; and
                   or advise you in order to mini-
                   mize negative publicity and re-               c.   Reasonable extra expenses incurred
                   store or otherwise positively                      with our prior consent in finding, in-
                   communicate the image of your                      terviewing and negotiating with the
                   "operations".                                      job applicants including, but not lim-
                                                                      ited to, overtime pay, costs to verify

FA 286 01 13                                                                                  Page 6 of 12
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 115 of 340 PageID #:128

             the background and references of the                     (3) Travel and accommodation ex-
             applicants and legal expenses in-                             penses incurred by any current
             curred to draw up employment con-                             director or officer of the named
             tracts.                                                       insured;
   The most we will pay for all "replacement ex-                      (4) Reward paid by the insured, with
   pense" under Key Individual Replacement                                 our prior approval, to an "infor-
   Expense in any one "coverage term" is the                               mant" for information which
   Limit of Insurance indicated in the Bridge                              leads to the arrest and conviction
   Schedule of Coverage Limits.                                            of parties responsible for a "kid-
                                                                           napping", provided that the offer
   Section I, R. Deductible applies.                                       of such reward is approved by
H. Kidnap Expense                                                          the local law enforcement offi-
                                                                           cials; and
   BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM, SECTION A. COVER-                                   (5) Gross salary including bonuses
   AGE, 5. Coverage Extensions is amended to                               and allowances paid by you to
   include the following:                                                  your "kidnapped" director or offi-
                                                                           cer which is contractually due at
   Kidnap Expense                                                          the time the "kidnapping" occurs.
                                                                           The salary will be paid for a pe-
   1.   We will pay the reasonable "kidnap ex-                             riod beginning on the date of the
        pense" incurred by you or your current di-                         "kidnap" and will end upon the
        rector or officer as a result of the "kidnap"                      earlier of:
        of a "covered person" that takes place
        during the "coverage term".                                        (a) Up to 30 days after the re-
                                                                                lease of the director or offi-
        This coverage does not apply to any "kid-                               cer, if the director or officer
        napping" by or at the direction of any past                             has not yet returned to work;
        or present family member of the "covered
        person".                                                           (b) The discovery of the death
                                                                                of the director or officer;
   2.   For Kidnap Expense only, BUILDING
        AND PERSONAL PROPERTY COVER-                                       (c) 120 days after we receive
        AGE FORM, SECTION G. DEFINITIONS                                        the last credible evidence
        is amended to include the following:                                    following the "kidnapping"
                                                                                that the director or officer is
        a.   "Covered person" means:                                            still alive;
             (1) Any current director or officer of                        (d) 12 months after the date of
                 the named insured; or                                          the "kidnapping"; or
             (2) The spouse, parent, or child of a                         (e) The exhaustion of the kid-
                 current director or officer of                                 nap expense limit.
                 the named insured.
                                                                 d.   "Ransom" means money or other
        b.   "Kidnap", "kidnapped", or "kidnap-                       consideration demanded or paid for
             ping" means the illegal taking and                       the release of a "covered person".
             holding of a "covered person" by an
             individual who demands a "ransom".              The most we will pay for all "kidnap expense"
             The "ransom" must specifically be               under Kidnap Expense in any one "coverage
             demanded from your assets as a                  term" is the Limit of Insurance indicated in the
             condition for the release of the "cov-          Bridge Schedule of Coverage Limits.
             ered person".
                                                             Section I, R. Deductible applies.
        c.   "Kidnap expense" means:
                                                        I.   Lease Assessment
             (1) Fees and expenses of an inde-
                 pendent negotiator you have                 BUILDING AND PERSONAL PROPERTY
                 hired with our prior approval;              COVERAGE FORM, SECTION A. COVER-
                                                             AGE, 4. Additional Coverages is amended to
             (2) Incurred interest of loans taken            include the following:
                 for the purpose of paying "ran-
                 som", provided that the loan is             Lease Assessment
                 repaid within seven days of the             Your Business Personal Property insurance
                 insured receiving reimbursement             coverage is extended to apply to your share of
                 from us;                                    any assessment charged to all tenants by the
                                                             building owner as a result of direct physical
FA 286 01 13                                                                                    Page 7 of 12
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 116 of 340 PageID #:129

     damage caused by or resulting from a Cov-                 rest" must occur during the "coverage
     ered Cause of Loss that occurs during the                 term".
     "coverage term" to building property you oc-
     cupy at a "premises" as agreed to in your writ-           No coverage is granted for travel to coun-
     ten lease agreement.                                      tries in a state of "political unrest" at the
                                                               time of departure of the travel or countries
     The most we will pay for all "loss" under Lease           under a United States Department of
     Assessment in any one "coverage term" is the              State trade or travel restriction at the time
     Limit of Insurance indicated in the Bridge                of incident of "political unrest".
     Schedule of Coverage Limits.
                                                          2.   For Political Unrest Evacuation Ex-
     Section I, R. Deductible applies.                         pense only, BUILDING AND PERSONAL
                                                               PROPERTY COVERAGE FORM, SEC-
J.   Leasehold Improvements                                    TION G. DEFINITIONS is amended to in-
     BUILDING AND PERSONAL PROPERTY                            clude the following:
     COVERAGE FORM, SECTION A. COVER-                          a.   "Emergency        evacuation   expense"
     AGE, 4. Additional Coverages is amended to                     means:
     include the following:
                                                                    (1) Additional lodging expenses;
     Leasehold Improvements
                                                                    (2) Additional transportation costs;
     If your lease is cancelled in accordance with a
     valid lease provision as the direct result of a                (3) The cost of obtaining replace-
     Covered Cause of Loss to property during the                       ment of lost or stolen travel
     "coverage term" at a "premises" you occupy as                      documents         necessary  for
     a tenant, and you cannot legally remove Ten-                       evacuation from the area of "po-
     ant Improvements and Betterments, as de-                           litical unrest"; and
     scribed in SECTION A. COVERAGE, 1. Cov-
     ered Property, d. Business Personal Prop-                      (4) Translation services, message
     erty, (6) we will extend your Business Per-                        transmittals and other communi-
     sonal Property insurance coverage to apply to                      cation expenses provided that
     the unamortized value of Tenant Improvement                        these expenses are not other-
     and Betterment that remain and that you were                       wise reimbursable.
     forced to abandon.                                        b.   "Political unrest" means:
     The most we will pay for all "loss" under                      (1) A short-term condition of distur-
     Leasehold Improvements in any one "cover-                          bance, turmoil or agitation within
     age term" is the Limit of Insurance indicated in                   a foreign country that poses im-
     the Bridge Schedule of Coverage Limits.                            minent risks to the security of
     Section I, R. Deductible applies.                                  citizens of the United States;

K. Political Unrest Evacuation Expense                              (2) A long-term condition of distur-
                                                                        bance, turmoil or agitation that
     BUILDING AND PERSONAL PROPERTY                                     makes a foreign country danger-
     COVERAGE FORM, SECTION A. COVER-                                   ous or unstable for citizens of the
     AGE, 5. Coverage Extensions is amended to                          United States; or
     include the following:
                                                                    (3) A condition of disturbance, tur-
     Political Unrest Evacuation Expense                                moil or agitation in a foreign
                                                                        country that constrains the
     1.   We will reimburse any current director, of-                   United States Government’s abil-
          ficer, employee or volunteer of the named                     ity to assist citizens of the United
          insured for "emergency evacuation ex-                         States, due to the closure or in-
          pense" that is incurred as the direct result                  accessibility of an embassy or
          of "political unrest" outside of the United                   consulate or because of a reduc-
          States of America, its territories and pos-                   tion of its staff for which either an
          sessions, Puerto Rico or Canada. We will                      alert or travel warning has been
          only pay "emergency evacuation expense"                       issued by the United States De-
          directly related to traveling for your busi-                  partment of State.
          ness pursuits and we will only pay "emer-
          gency evacuation expenses" not reim-            The most we will pay for all "emergency
          bursed by any other source. The "political      evacuation expenses" under Political Unrest
          unrest" must occur in the country where         Evacuation Expense in any one "coverage
          your current director, officer, employee or     term" is the Limit of Insurance indicated in the
          volunteer is traveling and the "political un-   Bridge Schedule of Coverage Limits.


FA 286 01 13                                                                                  Page 8 of 12
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 117 of 340 PageID #:130

     Section I, R. Deductible applies.                      The most we will pay for all temporary meeting
                                                            space rental expenses under Temporary
L.   Premises Boundary Increase                             Meeting Space Expense in any one "cover-
     Any reference to 1,000 feet in BUILDING AND            age term" is the Limit of Insurance indicated in
     PERSONAL         PROPERTY           COVERAGE           the Bridge Schedule of Coverage Limits.
     FORM,                                                  Section I, R. Deductible applies.
     1.   SECTION A. COVERAGE, 1. Covered                N. Travel Delay Expense
          Property, a. Building, (5)(b); or
                                                            BUILDING AND PERSONAL PROPERTY
     2.   SECTION A. COVERAGE, 1. Covered                   COVERAGE FORM, SECTION A. COVER-
          Property, b. Outdoor Signs; or                    AGE, 5. Coverage Extensions is amended to
     3.   SECTION A. COVERAGE, 1. Covered                   include the following:
          Property, d. Business Personal Prop-              Travel Delay Expense
          erty; or
                                                            1.   We will reimburse your current director or
     4.   SECTION A. COVERAGE, 3. Covered                        officers any "travel delay expense" in-
          Causes of Loss, c. Limitations, (2)                    curred, and not reimbursed by any other
          Limitations - Various Property for                     source, as a result of delay or cancellation
          Specified Causes, (b), 1); or                          of any regularly scheduled travel on a
     5.   SECTION A. COVERAGE, 5. Coverage                       commercial transportation carrier. The
          Extensions; or                                         regularly scheduled travel must be directly
                                                                 related to your business pursuits and the
     6.   SECTION A. COVERAGE, 5. Coverage                       cause of the cancellation must occur dur-
          Extensions, b. Business Income and                     ing the "coverage term". However, we will
          Extra Expense, (1) Business Income; or                 only pay for "travel delay expense" first in-
                                                                 curred seventy-two (72) hours after the
     7.   SECTION A. COVERAGE, 5. Coverage                       cancellation occurred.
          Extensions, b. Business Income and
          Extra Expense, (3) Tenant Premises,                    We will not pay for "travel delay expense"
          (b); or                                                due to a "certified act of terrorism".
     8.   SECTION A. COVERAGE, 5. Coverage                  2.   For Travel Delay Expense only, BUILD-
          Extensions, b. Business Income and                     ING AND PERSONAL PROPERTY COV-
          Extra Expense, (5) Alterations and New                 ERAGE FORM, SECTION G. DEFINI-
          Buildings, (c); or                                     TIONS is amended to include the follow-
                                                                 ing:
     9.   SECTION A. COVERAGE, 5. Coverage
          Extensions, f. Fences;                                 a.     "Certified act of terrorism" means an
                                                                        act that is certified by the Secretary of
     is increased to 1,800 feet.                                        the Treasury, in concurrence with the
M. Temporary Meeting Space Expense                                      Secretary of State and the Attorney
                                                                        General of the United States, to be
     BUILDING AND PERSONAL PROPERTY                                     an act of terrorism pursuant to the
     COVERAGE FORM, SECTION A. COVER-                                   federal Terrorism Risk Insurance Act.
     AGE, 5. Coverage Extensions is amended to                          The criteria contained in the Terror-
     include the following:                                             ism Risk Insurance Act for a "certified
                                                                        act of terrorism" include the following:
     Temporary Meeting Space Expense
                                                                        (1) The act resulted in insured
     We will reimburse you the meeting space                                losses in excess of $5 million in
     rental expense incurred, and not reimbursed                            the aggregate, attributable to all
     by any other source, due to the temporary un-                          types of insurance subject to the
     availability of your primary meeting office                            Terrorism Risk Insurance Act;
     space on the "premises". The unavailability of                         and
     your primary meeting space must be the result
     of direct physical loss to a climate control sys-                  (2) The act is a violent act or an act
     tem or hot water heater during the "coverage                           that is dangerous to human life,
     term". However, Temporary Meeting Space                                property or infrastructure and is
     Expense does not apply to the renting of a                             committed by an individual or in-
     temporary meeting space solely for use by                              dividuals, as part of an effort to
     you, your "employees", your officers or direc-                         coerce the civilian population of
     tors unless the temporary meeting space is                             the United States or to influence
     also required for meeting with vendors, clients                        the policy of affect the conduct of
     or customers outside your organization.

FA 286 01 13                                                                                     Page 9 of 12
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 118 of 340 PageID #:131

                 the United States Government                    indicated in the Bridge Schedule of Cov-
                 by coercion.                                    erage Limits.
        b.   "Travel delay expense" means the                    Section I, R. Deductible applies.
             following travel-related expense for
             which your director or officer pro-        P. Unintentional Error in Description
             duces a receipt:                               BUILDING AND PERSONAL PROPERTY
             (1) Meals and lodging;                         COVERAGE FORM, SECTION E. ADDI-
                                                            TIONAL CONDITIONS is amended to include
             (2) Alternative transportation;                the following:
             (3) Clothing and necessary toiletries;         An unintentional error in the description of the
                 or                                         occupancy or address of Covered Property will
                                                            not impair this insurance, provided you report
             (4) Emergency      prescription and            the error to us as soon as practicable after the
                 non-prescription drug expenses.            error becomes known to you.
   The most we will pay for all "travel delay ex-       Q. Workplace Violence Counseling Expense
   pense" under Travel Delay Expense in any
   once "coverage term" is the Limit of Insur-              BUILDING AND PERSONAL PROPERTY
   ance indicated in the Bridge Schedule of Cov-            COVERAGE FORM, SECTION A. COVER-
   erage Limits.                                            AGE, 4. Additional Coverages is amended to
                                                            include the following:
   Section I, R. Deductible applies.
                                                            Workplace Violence Counseling Expense
O. Unauthorized Business Card Use
                                                            1.   We will reimburse you for emotional
   BUILDING AND PERSONAL PROPERTY                                counseling expense incurred and not re-
   COVERAGE FORM, SECTION A. COVER-                              imbursed by any other source resulting
   AGE, 4. Additional Coverages is amended to                    from a "workplace violence" incident at
   include the following:                                        your "premises" during the "coverage
   Unauthorized Business Card Use                                term". The emotional counseling ex-
                                                                 penses incurred must have been for:
   1.   We will pay for your loss of "money" or
        charges and costs you incur that result di-              a.   Your employees who were victims of,
        rectly from the unauthorized use of credit,                   or witnesses to the "workplace vio-
        debit or charge cards issued in your busi-                    lence";
        ness name, including:                                    b.   The spouse, parents or children of
        (a) Fund transfer cards;                                      your employees who were victims of,
                                                                      or witnesses to the "workplace vio-
        (b) Charge plates; or                                         lence"; and
        (c) Telephone cards.                                     c.   Any other person or persons who di-
                                                                      rectly witnessed the "workplace vio-
   2.   For this endorsement only, BUILDING                           lence" incident.
        AND PERSONAL PROPERTY COVER-
        AGE FORM, SECTION A. COVERAGE,                      2.   For Workplace Violence Counseling
        2. Property Not Covered, a. Accounts,                    Expense only, BUILDING AND PER-
        Deeds, Money or Securities is deleted in                 SONAL   PROPERTY    COVERAGE
        its entirety and replaced with the following:            FORM, SECTION G. DEFINITIONS is
                                                                 amended to include:
             Accounts, Deeds, Money or Secu-
             rities                                              "Workplace violence" means any inten-
                                                                 tional use of deadly force by any person
             Except as provided in SECTION A.                    with intent to cause harm and that results
             COVERAGE, 4. Additional Cover-                      in physical injury or death of any person
             ages, Unauthorized Business Card                    while on the insured’s "premises".
             Use; and 5. Coverage Extensions,
             a. Accounts Receivable, Accounts,              The most we will pay for all emotional counsel-
             bills, currency, deeds, food stamps or         ing expense under Workplace Violence
             other evidences of debt, "money",              Counseling Expense in any one "coverage
             notes or "securities".                         term" is the Limit of Insurance indicated in the
                                                            Bridge Schedule of Coverage Limits.
   3.   The most we will pay for all loss of money
        or charges and costs under Unauthor-                Section I, R. Deductible applies.
        ized Business Card Use in any one
        "coverage term" is the Limit of Insurance

FA 286 01 13                                                                                Page 10 of 12
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 119 of 340 PageID #:132

R. Deductible                                                            quantities, costs, values and the
                                                                         amount claimed as the result of
    For this endorsement only, BUILDING AND                              the insured event.
    PERSONAL    PROPERTY     COVERAGE
    FROM, SECTION C. DEDUCTIBLE is deleted                           (6) As often as may be reasonably
    in its entirety and replaced by the following:                       required, permit us to inspect
                                                                         any property proving the insured
   We will not pay for an insured event in any one                       event and examine your books
   occurrence until the amount of the insured                            and records.
   event exceeds the Deductible indicated in the
   Bridge Schedule of Coverage Limits. We will                           Also permit us to take samples
   then pay the amount of the insured event in                           of damaged and undamaged
   excess of the Deductible, up to the applicable                        property for inspection, testing
   Limit of Insurance in the Bridge Schedule of                          and analysis and permit us to
   Coverage Limits in this endorsement.                                  make copies from your books
                                                                         and records.
SECTION II - CONDITIONS
                                                                     (7) Submit a signed sworn proof of
A. For purposes of this endorsement only,                                loss containing the information
   BUILDING AND PERSONAL PROPERTY                                        we request to investigate the
   COVERAGE FORM, SECTION D. LOSS                                        claim. You must do this within 60
   CONDITIONS, 3. Duties In The Event of                                 days after our request. We will
   Loss or Damage, is deleted in its entirety and                        supply you with the necessary
    replaced by the following:                                           forms.

    3.   Duties In The Event of an Insured                           (8) Cooperate with us in the investi-
         Event                                                           gation or settlement of the claim.

         a.   In the event of an insured event for                   (9) If you intend to continue your
              which this coverage is sought, you                         business, you must resume all or
              must see that the following are done                       part of your "operations" as
              in order for coverage to apply:                            quickly as possible.

              (1) Notify the police if a law may                b.   We may examine any insured under
                  have been broken; however, this                    oath, while not in the presence of any
                  does not apply to SECTION I -                      other insured and at such times as
                  COVERAGES, H. KIDNAP EX-                           may be reasonably required about
                  PENSE.                                             any matter relating to this insurance
                                                                     or the claim, including an insured's
              (2) Give us prompt notice of the in-                   books and records. In the event of an
                  sured event. Include a descrip-                    examination, an insured's answers
                  tion of any property involved.                     must be signed.
              (3) As soon as possible, give us a       B. For purposes of this endorsement only,
                  description of how, when and            BUILDING AND PERSONAL PROPERTY
                  where the insured event oc-             COVERAGE FORM, SECTION D. LOSS
                  curred.                                 CONDITIONS, 3. Loss Payment, paragraphs
              (4) Take all reasonable steps to pro-       a. through h. are deleted in their entirety and
                                                           replaced by the following:
                  tect any property involved from
                  further damage. If feasible, set         a.   In the event of an event insured by this
                  the damaged property aside and                Coverage Part, at our option, we will ei-
                  in the best possible order for ex-            ther:
                  amination. Keep a record of your
                  expenses necessary to protect                 (1) Pay the value of lost or damaged
                  any property involved for consid-                  property;
                  eration in the settlement of the
                  claim. This will not increase your            (2) Pay the cost of repairing or replacing
                  limit of insurance. However, in                    the lost or damaged property;
                  no event will we pay for any sub-             (3) Take all or any part of the property at
                  sequent insured event resulting                    an agreed or appraised value; or
                  from a cause of loss that is not a
                  Covered Cause of Loss.                        (4) Repair, rebuild or replace the prop-
                                                                     erty with other property of like kind
              (5) At our request, give us complete                   and quality.
                  inventories of any damaged and
                  undamaged property. Include

FA 286 01 13                                                                               Page 11 of 12
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 120 of 340 PageID #:133

        We will determine the value of lost or             f.   Our payment for "loss" to personal prop-
        damaged property, or the cost of its repair             erty of others and personal effects will
        or replacement, in accordance with the                  only be for the account of the owner of the
        applicable terms of SECTION D. LOSS                     property.
        CONDITIONS, 7. Valuation or any appli-
        cable provision that amends or super-              g.   We may elect to defend you against suits
        cedes this valuation condition.                         arising from claims of owners of property.
                                                                We will do this at our expense.
   b.   The cost of repair or replacement does
        not include the increased cost attributable        h.   We will pay for an insured event within 30
        to enforcement of any ordinance or law                  days after we receive the sworn proof of
        regulating the construction, use or repair              loss if you have complied with all of the
        of any property, except as provided in                  terms of this Coverage Part; and
        SECTION A. COVERAGE, 4. Additional                      (1) We have reached agreement with
        Coverages, g. Ordinance or Law.                              you on the amount of the insured
   c.   We will give notice of our intentions within                 event; or
        30 days after we receive the sworn proof                (2) An appraisal award has been made.
        of loss.
                                                       C. For purposes of this endorsement only,
   d.   We will not pay you more than your finan-         BUILDING AND PERSONAL PROPERTY
        cial interest in any property for which cov-      COVERAGE FORM, SECTION D. LOSS
        erage is sought.                                  CONDITIONS, 7. Valuation, the first sentence
   e.   We may adjust amounts payable as the               is deleted in its entirety and replaced by the
        result of an insured event with the owners         following:
        of lost or damaged property if other than          7.   Valuation
        you. If we pay the owners, such payments
        will satisfy your claims against us for the             We will determine the value of any property
        owners' property. We will not pay the                   involved in the event of an insured event
        owners more than their financial interest               as follows:
        in the property for which coverage is
        sought.                                                 a.   At "Actual Cash Value" as of the time
                                                                     of the insured event, except as pro-
                                                                     vided in b., c., d., and e. below.




FA 286 01 13                                                                               Page 12 of 12
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 121 of 340 PageID #:134
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART
Exclusion (1)(d) Nuclear Hazard in SECTION A. COVERAGE, 3. Covered Causes of Loss, b. Exclusions
of the BUILDING AND PERSONAL PROPERTY COVERAGE FORM is deleted in its entirety and replaced by
the following:
(1)(d) Nuclear Hazard
Nuclear reaction or radiation, or radioactive contamination, however caused. However, if nuclear reaction or
radiation, or radioactive contamination, results in fire, we will pay for the "loss" caused by that fire.




FA 4028 IL 04 08
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 122 of 340 PageID #:135
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 123 of 340 PageID #:136
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ ITCAREFULLY.

                            PROPERTY COVERAGE PART
                            AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
     MORTGAGE HOLDER'S INSURANCE COVERAGE PART
A.   Gutters and Downspouts
     BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES OF
     LOSS), SECTION A. COVERAGE, 3. Covered Causes of Loss, c. Limitations, (1) Limitations -
     Various Types of Property, (f) Gutters and Downspouts is deleted in its entirety.
B.   Pollutant Definition
     BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES OF
     LOSS), SECTION G. DEFINITIONS, 13. "Pollutants" and MORTGAGE HOLDER'S INSURANCE
     COVERAGE FORM, SECTION V. DEFINITIONS, 18. "Pollutants" are deleted in their entirety and
     replaced by the following definition:
     "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
     soot, fumes, acids, alkalis, chemicals, petroleum, petroleum products and petroleum by-products, and
     waste. Waste includes materials to be recycled, reconditioned or reclaimed. "Pollutants" include but are
     not limited to substances which are generally recognized in industry or government to be harmful or toxic
     to persons, property, or the environment regardless of whether injury or damage is caused directly or
     indirectly by the "pollutants" and whether:
     a.   You are regularly or otherwise engaged in activities which taint or degrade the environment; or
     b.   You use, generate or produce the "pollutant".




FA 4042 11 07
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 124 of 340 PageID #:137
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 125 of 340 PageID #:138

                      COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.
A.   Concealment, Misrepresentation or Fraud               F.   No Benefit to Bailee
     This Coverage Part is void in any case of                  No person or organization, other than you,
     fraud by you as it relates to this Coverage                having custody of Covered Property will
     Part at any time. It is also void if you or any            benefit from this insurance.
     other insured, at any time, intentionally con-
     ceal or misrepresent a material fact concern-         G. Other Insurance
     ing:                                                       1.   You may have other insurance subject to
     1.   This Coverage Part;                                        the same plan, terms, conditions and
                                                                     provisions as the insurance under this
     2.   The Covered Property;                                      Coverage Part. If you do, we will pay our
                                                                     share of the covered "loss". Our share is
     3.   Your interest in the Covered Property; or                  the proportion that the applicable Limit of
     4.   A claim under this Coverage Part.                          Insurance under this Coverage Part
                                                                     bears to the Limits of Insurance of all in-
B.   Control of Property                                             surance covering on the same basis.
     Any act or neglect of any person other than                2.   If there is other insurance covering the
     you beyond your direction or control will not                   same "loss", other than that described in
     affect this insurance.                                          1. above, we will pay only for the amount
                                                                     of covered "loss" in excess of the amount
     The breach of any condition of this Coverage                    due from that other insurance, whether
     Part at any one or more locations will not af-                  you can collect on it or not. However, we
     fect coverage at any location where, at the                     will not reimburse any deductible or
     time of "loss", the breach of condition does                    difference between Actual Cash Value
     not exist.                                                      and Replacement Cost valuations. We
C.   Insurance Under Two or More Coverages                           will not pay more than the applicable Limit
                                                                     of Insurance.
     If two or more of this policy's coverages apply
     to the same "loss", we will not pay more than         H.   Policy Period, Coverage Territory
     the actual amount of the "loss".                           Under this Coverage Part:
D.   Legal Action Against Us                                    1.   We cover "loss" commencing:
     No one may bring a legal action against us                      a.   During the policy period shown in the
     under this Coverage Part unless:                                     Declarations; and
     1.   There has been full compliance with all of                 b.   Within the coverage territory.
          the terms of this Coverage Part; and
                                                                2.   The coverage territory:
     2.   The action is brought within 2 years after
          the date on which the direct physical                      a.   The United States of America (in-
          "loss" occurred.                                                cluding its territories and posses-
                                                                          sions);
E.   Liberalization
                                                                     b.   Puerto Rico; and
     If, within 60 days prior to the beginning of this
     Coverage Part or during the policy period, we                   c.   Canada.
     make any changes to any forms or endorse-
     ments of this Coverage Part for which there is        I.   Transfer of Rights of Recovery Against
     currently no separate premium charge, and                  Others to Us
     that change provides more coverage than this               If any person or organization to or for whom
     Coverage Part, the change will be considered               we make payment under this Coverage Part
     as included until the end of the current policy            has rights to recover damages from another,
     period. We will make no additional premium                 those rights are transferred to us to the extent
     charge for this additional coverage during the             of our payment. That person or organization
     interim.                                                   must do everything necessary to secure our
                                                                rights and must do nothing after "loss" to im-



                                  Includes copyrighted material of ISO Commercial
FA 450 11 04                           Risk Services, Inc., with its permission.                    Page 1 of 2
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 126 of 340 PageID #:139
   pair them. But you may waive your rights                             (1) Owned or controlled by you; or
   against another party in writing:
                                                                        (2) That owns or controls you; or
   1.   Prior to a "loss" to your Covered Property
        or Covered Income.                                         c.   Your tenant.

   2.   After a "loss" to your Covered Property or            This will not restrict your insurance.
        Covered Income only if, at time of "loss",       J.   Definitions
        that party is one of the following:
                                                              1.   "Loss" means accidental loss or damage.
        a.   Someone insured by this insurance;
        b.   A business firm:




                                Includes copyrighted material of ISO Commercial
FA 450 11 04                         Risk Services, Inc., with its permission.                     Page 2 of 2
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 127 of 340 PageID #:140
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  1                                                                       B

AMERICAN CHARTERED BANK, ISAOA
2205 BUTTERFIELD RD
DOWNERS GROVE, IL 60515-1157




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 128 of 340 PageID #:141
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 129 of 340 PageID #:142
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  1                                                                       B

JP MORGAN CAHSE BANK NA BUSINESS BANKING LOAN SERVICES IL1-0054
PO BOX 6026
CHICAGO, IL 60680-6026




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 130 of 340 PageID #:143
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 131 of 340 PageID #:144
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  1                                                                       B

SPD DEVELOPMENT LLC
545 N RAND RD
LAKE ZURICH, IL 60047-3134




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 132 of 340 PageID #:145
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 133 of 340 PageID #:146
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  1                                                                       B

WELLS FARGO PRACTICE FINANCE A DIVISION OF WELLS FARGO BANK NA
2000 POWELL ST
4TH FLOOR
EMERYVILLE, CA 94608-1804




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 134 of 340 PageID #:147
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 135 of 340 PageID #:148
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EQUIPMENT BREAKDOWN COVERAGE
                                    (Including Production Machinery)

This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE FORM
                                                                      apply. These limits apply to direct
A. COVERAGE                                                           damage only.
    1.   BUILDING AND PERSONAL PROP-                                  (1) Ammonia Contamination Limi-
         ERTY COVERAGE FORM, SECTION A.                                   tation
         COVERAGE is amended by adding the
         following:                                                        If Covered Property is contami-
                                                                           nated by ammonia as a result of
         We will pay for direct damage to Covered                          an "accident" to Covered Prop-
         Property caused by or resulting from an                           erty at the "premises", the most
         "accident" at the "premises".                                     we will pay for this kind of dam-
    2.   BUILDING AND PERSONAL PROP-                                       age, including salvage expense,
         ERTY COVERAGE FORM, SECTION A.                                    is $50,000 per location.
         COVERAGE, 3. Covered Causes of                               (2) Data, Media and Software Res-
         Loss, b. Exclusions is amended by:                               toration
         a.   Adding the following to (1)(e) Utility                       If "electronic data" is destroyed
              Services, (1)(g) Water 1), (2)(a)                            or corrupted as a result of an
              Electrical Current, (2)(d) Miscella-                         "accident" to covered equipment,
              neous Causes of Loss, (2)(j) Expo-                           the most we will pay for the ex-
              sure to Weather, (3)(a) Weather                              penses incurred by you for the
              Conditions, (3)(b) Acts or Deci-                             restoration of that "electronic
              sions, and (3)(c) Defects, Errors,                           data" is $50,000 for all loss sus-
              and Omissions:                                               tained in the "coverage term",
              However, this exclusion does not ap-                         regardless of the number of "ac-
              ply if these causes of loss are caused                       cidents" or the number of "prem-
              by, or result from, an "accident" to                         ises" involved.
              Covered Property at the "premises".                     (3) "Hazardous Substance" Limi-
         b.   Deleting in its entirety (2)(e) Explo-                      tation
              sion of Steam Apparatus.                                     The following applies despite the
    3.   BUILDING AND PERSONAL PROP-                                       operation of the Ordinance or
                                                                           Law Exclusion.
         ERTY COVERAGE FORM, SECTION A.
         COVERAGE, 3. Covered Causes of                                    If Covered Property is damaged,
         Loss, c. Limitations is amended:                                  contaminated or polluted by a
                                                                           "hazardous substance" as a re-
         a.   By deleting in its entirety:
                                                                           sult of an "accident" to Covered
              (1) (1)(a) Steam Apparatus; and                              Property at the "premises", the
                                                                           most we will pay for any addi-
              (2) (1)(b) Hot Water Boilers,                                tional expenses incurred by you
                                                                           for clean up, repair, replacement
         b.   And by adding the following:
                                                                           or disposal of that property is
              The following limitations apply only to                      $50,000. As used here, addi-
              "loss" covered by this endorsement.                          tional expenses mean expenses
              The sublimits provided in Paragraphs                         incurred beyond those for which
              (1), (2) and (3) below are included                          we would be liable if no "hazard-
              within, and are not in addition to, the                      ous substance" had been in-
              Limit of Insurance shown in the Dec-                         volved.
              larations as applicable to the Covered
              Property. These limits, or the appli-      B. Additional Coverages
              cable Limit of Insurance shown in the           For the purposes of the coverages in this en-
              Declarations as applicable to the               dorsement only, BUILDING AND PERSONAL
              Covered Property, whichever is less,            PROPERTY COVERAGE FORM, SECTION
FA 245 05 11                                                                                   Page 1 of 3
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 136 of 340 PageID #:149
   A. COVERAGE, 4. Additional Coverages is                to the lost or damaged Covered Property,
   amended as follows:                                    whichever is greater.
   1.   The first paragraph is deleted in its en-      D. Conditions
        tirety and replaced with the following:
                                                          For the purposes of the coverages in this en-
        All other terms and conditions of this Cov-       dorsement only, BUILDING AND PERSONAL
        erage Part, including Limits of Insurance         PROPERTY COVERAGE FORM, SECTION
        and deductibles, apply to these Additional        E. ADDITIONAL CONDITIONS is amended by
        Coverages.                                        adding the following:
   2.   The following is added:                           1.   Suspension
        a.   Drying Out                                        Whenever any covered equipment is
                                                               found to be in, or exposed to, a danger-
             If electrical equipment included in
                                                               ous condition, any of our representatives
             Covered Property requires "drying                 may immediately suspend the insurance
             out" as a result of a "flood", the rea-
                                                               against "loss" from an "accident" to that
             sonable expense incurred for the                  covered equipment. This can be done by
             "drying out" will be covered. This Ad-            delivering or mailing a written notice of
             ditional Coverage is included within
                                                               suspension to:
             the Limit of Insurance shown in the
             Declarations as applicable to the                 a.   Your last known address; or
             Covered Property.
                                                               b.   The address where the covered
        b.   Expediting Expenses                                    equipment is located.
             With respect to "loss" covered by this            Once suspended in this way, your insur-
             endorsement, and with respect to                  ance can be reinstated only by written no-
             your damaged Covered Property, we                 tice from us.
             will pay the reasonable extra cost to:
                                                               If we suspend your insurance, you will get
             (1) Make temporary repairs;                       a pro rata refund of premium for that cov-
                                                               ered equipment. However, the suspension
             (2) Expedite permanent repairs; and               will be effective even if we have not yet
             (3) Expedite    permanent     replace-            made or offered a refund.
                  ment.
                                                          2.   Inspection
        c.   Non-Owned Utility Service Equip-                  If any Covered Property requires inspec-
             ment                                              tion to comply with state or municipal
             We will pay for indirect loss resulting           boiler and pressure vessel regulations, we
             from an "accident" to non-owned util-             agree to perform such inspection on your
             ity equipment described in E. Defini-             behalf.
             tions, 1.a.(6) but we will not pay for    E. Definitions
             any expense to repair or replace di-
             rect damage to non-owned utility             For the purposes of the coverages in this en-
             equipment that:                              dorsement only, BUILDING AND PERSONAL
                                                          PROPERTY COVERAGE FORM, SECTION
             (1) You do not own, lease or rent, or        G. DEFINITIONS is amended by adding the
             (2) That is not in your care custody         following:
                  and control.
                                                          1. a."Accident" means a sudden and acci-
        This Additional Coverage is included                   dental breakdown of the following covered
        within the Limit of Insurance shown in the             equipment:
        Declarations as applicable to the Covered
                                                               (1) Any boiler;
        Property.
                                                               (2) Any fired or unfired pressure vessel
C. Deductible                                                       subject to vacuum or internal pres-
   For the purposes of the coverages in this en-                    sure other than the static pressure of
   dorsement only, BUILDING AND PERSONAL                            its contents;
   PROPERTY COVERAGE FORM, SECTION                             (3) Any piping and its accessory equip-
   C. DEDUCTIBLE is amended by adding the                           ment;
   following:
                                                               (4) Any refrigeration or air conditioning
   The deductible applicable to "loss" covered by
                                                                    system; or
   this endorsement is $500, or the deductible in-
   dicated in the Declarations as being applicable

FA 245 05 11                                                                                 Page 2 of 3
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 137 of 340 PageID #:150
          (5) Any mechanical or electrical machine            moval of excess moisture from that equipment
              or apparatus used for the generation,           including:
              transmission or utilization of me-
              chanical or electrical power.                   a.   Application of heat or controlled electrical
                                                                   current, circulation of air, or use of dehu-
          (6) Equipment of a type described in                     midification equipment, after rinsing the
              definition a.(1) through (5) above                   electrical equipment with clean fresh wa-
              which you do not own, lease or rent                  ter if necessary to flush away "flood" de-
              and is not in your care, custody or                  bris;
              control that is on or within one mile of
              a covered "location", and is supplying          b.   "Drying out" can be done in place or
              you with electricity, gas, water,                    equipment can be disconnected and re-
              steam, heat, refrigeration, air condi-               moved to a repair facility for drying if nec-
              tioning or communication services.                   essary.

          At the time the breakdown occurs, it must           c.   "Drying out" does not include or apply to:
          become apparent by physical damage                       (1) Replacement or repair of any electri-
          that requires repair or replacement of the                   cal equipment or parts thereof; or
          covered equipment or part thereof.
                                                                   (2) Any expense related to deconstruc-
     b.   None of the following is an "accident":                      tion, demolition, or reconstruction of
          (1) Depletion, deterioration, corrosion or                   any building component, structure or
              erosion, wear and tear;                                  part thereof to gain access to electri-
                                                                       cal equipment.
          (2) Leakage at any valve, fitting, shaft
              seal, gland packing, joint or connec-      3.   "Flood" means a general and temporary con-
              tion;                                           dition of partial or complete inundation of nor-
                                                              mally dry land areas due to:
          (3) The functioning of any safety or pro-
              tective device; or                              a.   The overflow of inland or tidal waters;

          (4) The breakdown of any structure or               b.   The unusual or rapid accumulation or
              foundation.                                          runoff of surface waters from any source;
                                                                   or
     c.   None of the following are covered equip-
          ment:                                               c.   Mudslides or mudflows, which are caused
                                                                   by flooding as defined above in Paragraph
          (1) Any sewer piping, underground gas                    3.b. For the purpose of this Covered
              piping, or piping forming a part of a                Cause of Loss, a mudslide or mudflow in-
              sprinkler system;                                    volves a river of liquid and flowing mud on
                                                                   the surface of normally dry land areas as
          (2) Water piping other than boiler feed                  when earth is carried by a current of water
              water piping, boiler condensate return               and deposited along the path of the cur-
              piping or water piping forming a part                rent.
              of a refrigeration or air conditioning
              system;                                              All flooding in a continuous or protracted
                                                                   event will constitute a single "flood".
          (3) Insulating or refractory material;
                                                         4.   "Hazardous Substance" means a substance
          (4) Vehicle, elevator, escalator, con-              declared to be hazardous to health by a gov-
              veyor, hoist or crane; or                       ernmental agency.
          (5) Felt, wire, screen, die, extrusion         5.   "Production Machinery" means:
              plate, swing hammer, grinding disc,
              cutting blade, non-electrical cable,            a.   Production or process machine or appara-
              chain, belt, rope, clutch plate, brake               tus that processes, forms, cuts, shapes
              pad, nonmetallic part, or any part or                grinds or conveys raw material, material in
              tool subject to periodic replacement.                process or finished products, and the
                                                                   computers and their peripherals that con-
     d.   If a strike, riot, civil commotion, act of               trol or operate such a machine or appara-
          sabotage or vandalism results in an "acci-               tus.
          dent", this insurance applies. However,
          the War and Military Action Exclusion and           b.   Machine or apparatus used for research,
          the conditions of this Coverage Part still               medical, diagnostic, surgical, dental or
          apply.                                                   pathological purposes, and computers
                                                                   and their peripherals that control or oper-
2.   "Drying out" means restoration of electrical                  ate such a machine or apparatus.
     equipment to service following a "flood" by re-


FA 245 05 11                                                                                      Page 3 of 3
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 138 of 340 PageID #:151
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 139 of 340 PageID #:152

                  BUSINESS INCOME (AND EXTRA EXPENSE)
                             COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F. DEFI-
NITIONS.

SECTION A. COVERAGE                                                     the building which you rent, lease or oc-
                                                                        cupy, including:
Coverage is provided as described and limited be-
low for one or more of the following options for                        (1) Any area within the building or on the
which a Limit of Insurance is shown in the Declara-                         site at which the "premises" are lo-
tions:                                                                      cated if that area services or is used
                                                                            to gain access to the described
a.   Business Income including "Rental Value".                              "premises".
b.   Business Income other than "Rental Value".                         (2) Your personal property in the open
c.   "Rental Value".                                                        (or in a vehicle) within 1,000 feet.

If option a. above is selected, the term Business             2.   Extra Expense
Income will include "Rental Value". If option c.                   a.   We will pay the actual and necessary Ex-
above is selected, the term Business Income will                        tra Expense you incur due to direct physi-
mean "Rental Value" only.                                               cal "loss" to property at a "premises"
If Limits of Insurance are shown under more than                        which is described in the Declarations and
one of the above options, the provisions of this                        for which an Extra Expense Limit of In-
Coverage Part apply separately to each.                                 surance is shown in the Declarations.
                                                                        The "loss" must be caused by or result
1.   Business Income                                                    from a Covered Cause of Loss. With re-
                                                                        spect to "loss" to personal property in the
     a.   We will pay for the actual loss of Business                   open or personal property in a vehicle, the
          Income you sustain due to the necessary                       "premises" include the area within 1,000
          "suspension" of your "operations" during                      feet of the site at which the "premises" are
          the "period of restoration". The "suspen-                     located.
          sion" must be caused by direct physical
          "loss" to property at a "premises" which is              b.   Extra Expense means necessary ex-
          described in the Declarations and for                         penses you incur during the "period of
          which a Business Income Limit of Insur-                       restoration" that you would not have in-
          ance is shown in the Declarations. The                        curred if there had been no direct physical
          "loss" must be caused by or result from a                     "loss" to property caused by or resulting
          Covered Cause of Loss. With respect to                        from a Covered Cause of Loss. Coverage
          "loss" to personal property in the open or                    pertains to expenses incurred (other than
          personal property in a vehicle, the "prem-                    the expense to repair or replace property)
          ises" include the area within 1,000 feet of                   to:
          the site at which the "premises" are lo-
          cated.                                                        (1) Avoid or minimize the "suspension" of
                                                                            business and to continue "opera-
     b.   Business Income means the:                                        tions":
          (1) Net Income (Net Profit or Loss before                         (a) At the "premises"; or
              income taxes) that would have been
              earned or incurred; and                                       (b) At replacement locations or at
                                                                                  temporary locations, including:
          (2) Continuing normal operating           ex-
              penses incurred, including payroll.                                 1)   Relocation expenses; and

     c.   If you are a tenant and occupy only part of                             2)   Costs to equip and operate
          the site at which the "premises" are lo-                                     the replacement or tempo-
          cated, for the purposes of this Coverage                                     rary locations.
          Part only, your "premises" is the portion of


                                        Includes copyrighted material of ISO
FA 213 04 04                             Properties, Inc., with its permission.                        Page 1 of 9
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 140 of 340 PageID #:153
          (2) Minimize the "suspension" of busi-               5.   Additional Coverages
              ness if you cannot continue "opera-
              tions".                                               The Additional Coverages are not additional
                                                                    Limits of Insurance.
          (3) To the extent it reduces the amount
              of "loss" that otherwise would have                   a.   Civil Authority
              been payable under this Coverage                           We will pay for the actual loss of Business
              Part, we will pay any Extra Expense                        Income you sustain and necessary Extra
              to:                                                        Expense caused by action of civil author-
              (a) Repair or replace any property;                        ity that prohibits access to the "premises"
                   or                                                    due to direct physical "loss" to property,
                                                                         other than at the "premises", caused by or
              (b) Research, replace or restore the                       resulting from any Covered Cause of
                   lost information on damaged                           Loss.
                   "valuable papers and records".
                                                                         This coverage for Business Income will
          However, if any property obtained for                          begin immediately after the time of that
          temporary use during the "period of resto-                     action and will apply for a period of up to
          ration" remains after the resumption of                        30 days from the date of that action.
          normal "operations", the amount we will
          pay under this Coverage will be reduced                        This coverage for Extra Expense will be-
          by the salvage value of that property.                         gin immediately after the time of that ac-
                                                                         tion and will end:
     c.   If you are a tenant and occupy only part of
          the site at which the "premises" are lo-                       (1) 30 consecutive days after the time of
          cated, for the purposes of this Coverage                           that action; or
          Part only, your "premises" is the portion of                   (2) When your Business Income cover-
          the building which you rent, lease or oc-                          age ends;
          cupy, including:
                                                                         whichever is later.
          (1) Any area within the building or on the
              site at which the "premises" are lo-                  b.   Alterations and New Buildings
              cated if that area services or is used
              to gain access to the described                            We will pay for the actual loss of Business
              "premises".                                                Income you sustain and necessary Extra
                                                                         Expense you incur due to direct physical
          (2) Your personal property in the open                         "loss" at the "premises" caused by or re-
              (or in a vehicle) within 1,000 feet.                       sulting from any Covered Cause of Loss
                                                                         to:
3.   Covered Causes of Loss
                                                                         (1) New buildings or structures, whether
     See BUILDING AND PERSONAL PROP-                                         complete or under construction;
     ERTY COVERAGE FORM, SECTION A.
     COVERAGE, 3. Covered Causes of Loss.                                (2) Alterations or additions to existing
                                                                             buildings or structures; and
4.   Limitation for Electronic Data
                                                                         (3) Machinery, equipment, supplies or
     a.   Coverage for Business Income does not                              building materials located on or within
          apply when a "suspension" of "operations"                          1,000 feet of the "premises" and:
          is caused by destruction or corruption of
          "electronic data", or any "loss" to "elec-                         (a) Used in the construction, altera-
          tronic data", except as provided under                                   tions or additions; or
          SECTION A. COVERAGE, 5. Additional
          Coverages, d. Interruption of Computer                             (b) Incidental to the occupancy of
          Operations.                                                              new buildings.

     b.   Coverage for Extra Expense does not ap-                        If such direct physical "loss" delays the
          ply when action is taken to avoid or mini-                     start of "operations", the "period of resto-
          mize a "suspension" of "operations"                            ration" for Business Income Coverage will
          caused by destruction or corruption of                         begin on the date "operations" would have
          "electronic data", or any "loss" to "elec-                     begun if the direct physical "loss" had not
          tronic data", except as provided under                         occurred.
          SECTION A. COVERAGE, 5. Additional                        c.   Extended Business Income
          Coverages, d. Interruption of Computer
          Operations.                                                    (1) Business Income Other Than "Rental
                                                                             Value"


                                         Includes copyrighted material of ISO
FA 213 04 04                              Properties, Inc., with its permission.                            Page 2 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 141 of 340 PageID #:154
            If the necessary "suspension" of your                         However, Extended Business Income
            "operations" produces a Business In-                          does not apply to loss of "Rental
            come loss payable under this Cover-                           Value" incurred as a result of unfa-
            age Part, we will pay for the actual                          vorable business conditions caused
            loss of Business Income you incur                             by the impact of the Covered Cause
            during the period that:                                       of Loss in the area where the "prem-
                                                                          ises" are located.
            (a) Begins on the date property (ex-
                cept "finished stock") is actually                        Loss of "Rental Value" must be
                repaired, rebuilt or replaced and                         caused by direct physical "loss" at the
                "operations" are resumed; and                             described "premises" caused by or
                                                                          resulting from any Covered Cause of
            (b) Ends on the earlier of:                                   Loss.
                (i) The date you could restore                   d.   Interruption of Computer Operations
                     your "operations", with rea-
                     sonable speed, to the level                      (1) Subject to all provisions of this Addi-
                     which would generate the                             tional Coverage, you may extend the
                     business income amount                               insurance that applies to Business
                     that would have existed if no                        Income and Extra Expense to apply
                     direct physical "loss" had                           to a "suspension" of "operations"
                     occurred; or                                         caused by an interruption in computer
                                                                          operations due to destruction or cor-
                (ii) 60 consecutive days after                            ruption of "electronic data" due to a
                     the     date   determined   in                       Covered Cause of Loss.
                     (1)(a) above.
                                                                      (2) The Covered Causes of Loss include
            However, Extended Business Income                             a virus, harmful code or similar in-
            does not apply to loss of Business In-                        struction introduced into or enacted
            come incurred as a result of unfavor-                         on a computer system (including
            able business conditions caused by                            "electronic data") or a network to
            the impact of the Covered Cause of                            which it is connected, designed to
            Loss in the area where the "prem-                             damage or destroy any part of the
            ises" are located.                                            system or disrupt its normal opera-
            Loss of Business Income must be                               tion. But there is no coverage for an
            caused by direct physical "loss" at the                       interruption related to manipulation of
            "premises" caused by or resulting                             a computer system (including "elec-
            from any Covered Cause of Loss.                               tronic data") by any employee, includ-
                                                                          ing a temporary or leased employee,
        (2) "Rental Value"                                                or by an entity retained by you or for
                                                                          you to inspect, design, install, main-
            If the necessary "suspension" of your                         tain, repair or replace that system.
            "operations" produces a "Rental
            Value" loss payable under this Cov-                       (3) The most we will pay under this Addi-
            erage Part, we will pay for the actual                        tional Coverage - Interruption of
            loss of "Rental Value" you incur dur-                         Computer Operations is $2,500 for
            ing the period that:                                          all "loss" sustained and expense in-
                                                                          curred in any "coverage term", re-
            (a) Begins on the date property is                            gardless of the number of interrup-
                actually repaired, rebuilt or re-                         tions or the number of "premises", lo-
                placed and tenantability is re-                           cations or computer systems in-
                stored; and                                               volved. If loss payment relating to
            (b) Ends on the earlier of:                                   the first interruption does not exhaust
                                                                          this amount, then the balance is
                (i) The date you could restore                            available for "loss" or expense sus-
                     tenant occupancy, with rea-                          tained or incurred as a result of sub-
                     sonable speed, to the level                          sequent interruptions in that "cover-
                     which would generate the                             age term". A balance remaining at
                     "Rental Value" that would                            the end of a "coverage term" does
                     have existed if no direct                            not increase the amount of insurance
                     physical "loss" had oc-                              in the next "coverage term". With re-
                     curred; or                                           spect to any interruption which begins
                                                                          in one "coverage term" and continues
                (ii) 60 consecutive days after                            or results in additional loss or ex-
                     the     date   determined   in                       pense in that subsequent "coverage
                     (2)(a) above.                                        term", all "loss" and expense is
                                      Includes copyrighted material of ISO
FA 213 04 04                           Properties, Inc., with its permission.                      Page 3 of 9
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 142 of 340 PageID #:155
                deemed to be sustained or incurred                  of "loss", either may make written demand for
                in the "coverage term" in which the                 an appraisal of the "loss". In this event, each
                interruption began.                                 party will select a competent and impartial ap-
                                                                    praiser.
          (4) This Additional Coverage - Interrup-
              tion in Computer Operations does                      The two appraisers will select an umpire. If
                not apply to "loss" sustained or ex-                they cannot agree, either may request that se-
                pense incurred after the end of the                 lection be made by a judge of a court having
                "period of restoration", even if the                jurisdiction. The appraisers will state sepa-
                amount of insurance stated in para-                 rately the amount of Net Income and operating
                graph (3) of this Additional Coverage               expense or amount of "loss". If they fail to
                has not been exhausted.                             agree, they will submit their differences to the
                                                                    umpire. A decision agreed to by any two will
6.   Coverage Extension                                             be binding. Each party will:
     The limit applicable to the Coverage Extension                 a.   Pay its chosen appraiser; and
     is in addition to the Limit of Insurance. SEC-
     TION D. ADDITIONAL CONDITION, 1. Coin-                         b.   Bear the other expenses of the appraisal
     surance does not apply to this Coverage Ex-                         and umpire equally.
     tension.
                                                                    If there is an appraisal, we will still retain our
     Newly Acquired Locations                                       right to deny the claim.
     a. You may extend your Business Income                    2.   Duties in the Event of Loss
          and Extra Expense Coverages to apply to
          property at any location you acquire other                a.   You must see that the following are done
          than property situated at fairs or exhibi-                     in the event of "loss":
          tions.                                                         (1) Notify the police if a law may have
     b.   The most we will pay for "loss" under this                         been broken.
          Extension for the sum of Business In-                          (2) Give us prompt notice of the direct
          come loss and Extra Expense incurred is                            physical "loss". Include a description
          $100,000 at each location.                                         of the property involved.
     c.   Insurance under this Extension for each                        (3) As soon as possible, give us a de-
          newly acquired location will end when any                          scription of how, when, and where
          of the following first occurs:                                     the direct physical "loss" occurred.
          (1) This policy expires;                                       (4) Take all reasonable steps to protect
          (2) 90 days pass from the date you ac-                             the Covered Property from further
                quire your new building or business                          damage, and keep a record of your
                personal property or begin construc-                         expenses necessary to protect the
                tion on that part of the building that                       Covered Property, for consideration
                would qualify as Covered Property; or                        in the settlement of the claim. This
                                                                             will not increase the Limit of Insur-
          (3) You report values to us.                                       ance. However, we will not pay for
                                                                             any subsequent "loss" resulting from
          We will charge you additional premium for                          a cause of loss that is not a Covered
          values reported from the date construc-                            Cause of Loss. Also, if feasible, set
          tion begins on that part of the building that                      the damaged property aside and in
          would qualify as Covered Property, or you                          the best possible order for examina-
          acquire the new property.                                          tion.
SECTION B. LIMITS OF INSURANCE                                           (5) As often as may be reasonably re-
The most we will pay for "loss" in any one occur-                            quired, permit us to inspect the prop-
rence is the applicable Limit of Insurance shown in                          erty proving the "loss" and examine
the Declarations.                                                            your books and records.

SECTION C. LOSS CONDITIONS                                                   Also permit us to take samples of
                                                                             damaged and undamaged property
The following conditions apply in addition to the                            for inspection, testing and analysis,
COMMON POLICY CONDITIONS and the COM-                                        and permit us to make copies from
MERCIAL PROPERTY CONDITIONS.                                                 your books and records.
1.   Appraisal                                                           (6) Send us a signed, sworn proof of loss
                                                                             containing the information we request
     If we and you disagree on the amount of Net                             to investigate the claim. You must do
     Income and operating expense or the amount
                                         Includes copyrighted material of ISO
FA 213 04 04                              Properties, Inc., with its permission.                        Page 4 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 143 of 340 PageID #:156
              this within 60 days after our request.                        (a) The salvage value that remains
              We will supply you with the necessary                               of any property bought for tem-
              forms.                                                              porary use during the "period of
                                                                                  restoration", once "operations"
          (7) Cooperate with us in the investigation                              are resumed; and
              or settlement of the claim.
                                                                            (b) Any Extra Expense that is paid
          (8) If you intend to continue your busi-                                for by other insurance, except for
              ness, you must resume all or part of                                insurance that is written subject
              your "operations" as quickly as pos-                                to the same plan, terms, condi-
              sible.                                                              tions and provisions as this in-
     b.   We may examine any insured under oath,                                  surance; and
          while not in the presence of any other in-                    (2) Necessary expenses that reduce the
          sured and at such times as may be rea-                            Business Income "loss" that other-
          sonably required, about any matter relat-                         wise would have been incurred.
          ing to this insurance or the claim, includ-
          ing an insured's books and records. In                   c.   Resumption of Operations
          the event of an examination, an insured's
          answers must be signed.                                       We will reduce the amount of your:

3.   Loss Determination                                                 (1) Business Income "loss", other than
                                                                            Extra Expense, to the extent you can
     a.   The amount of Business Income "loss"                              resume your "operations", in whole or
          will be determined based on:                                      in part, by using damaged or undam-
                                                                            aged property (including merchandise
          (1) The Net Income of the business be-                            or stock) at the "premises" or else-
              fore the direct physical "loss" oc-                           where.
              curred;
                                                                        (2) Extra Expense "loss" to the extent
          (2) The likely Net Income of the business                         you can return "operations" to normal
              if no physical "loss" had occurred, but                       and discontinue such Extra Expense.
              not including any Net Income that
              would likely have been earned as a                   d.   If you do not resume "operations", or do
              result of an increase in the volume of                    not resume "operations" as quickly as
              business due to favorable business                        possible, we will pay based on the length
              conditions caused by the impact of                        of time it would have taken to resume
              the Covered Cause of Loss on cus-                         "operations" as quickly as possible.
              tomers or on other businesses;
                                                              4.   Loss Payment
          (3) The operating expenses, including
              payroll expenses, necessary to re-                   We will pay for insured "loss" within 30 days
              sume "operations" with the same                      after we receive the sworn proof of loss, if you
              quality of service that existed just be-             have complied with all of the terms of this
              fore the direct physical "loss"; and                 Coverage Part and

          (4) Other relevant sources of informa-                   a.   We have reached agreement with you on
              tion, including;                                          the amount of "loss"; or

              (a) Your financial records and ac-                   b.   An appraisal award has been made.
                   counting procedures;                       SECTION D. ADDITIONAL CONDITION
              (b) Bills, invoices and other vouch-            1.   Coinsurance
                   ers; and
                                                                   If a Coinsurance percentage is shown in the
              (c) Deeds, liens or contracts.                       Declarations, the following condition applies in
     b.   The amount of Extra Expense will be de-                  addition to the COMMON POLICY CONDI-
          termined based on:                                       TIONS and the COMMERCIAL PROPERTY
                                                                   CONDITIONS.
          (1) All expenses that exceed the normal
              operating expenses that would have                   We will not pay the full amount of any Busi-
              been incurred by "operations" during                 ness Income "loss" if the Limit of Insurance for
              the "period of restoration" if no direct             Business Income is less than:
              physical "loss" had occurred. We will                a.   The Coinsurance percentage shown for
              deduct from the total of such ex-                         Business Income in the Declarations;
              penses:                                                   times
                                                                   b.   The sum of:
                                        Includes copyrighted material of ISO
FA 213 04 04                             Properties, Inc., with its permission.                       Page 5 of 9
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 144 of 340 PageID #:157
        (1) The Net Income (Net Profit or Loss                      11. All ordinary payroll expenses or the
            before income taxes), and                                   amount of payroll expense excluded (if
                                                                        form FA 465 is attached); and
        (2) Operating expenses, including payroll
            expenses,                                               12. Special deductions for mining properties
                                                                        (royalties unless specifically included in
        that would have been earned or incurred                         coverage; actual depletion commonly
        (had no "loss" occurred) by your "opera-                        known as unit or cost depletion - not per-
        tions" at the "premises" for the 12 months                      centage depletion; welfare and retirement
        following the inception, or last previous                       fund charges based on tonnage; hired
        anniversary date, of this Coverage Part                         trucks).
        (whichever is later).
                                                               Example No. 1 (Underinsurance):
   Instead, we will determine the most we will pay             When:    The Net Income and
   using the following steps:                                           operating expenses
   1.   Multiply the Net Income and operating ex-                       for the 12 months
        pense for the 12 months following the in-                       following the inception,
        ception, or last previous anniversary date,                     or last previous anni-
        of this Coverage Part by the Coinsurance                        versary date of this
        percentage;                                                     Coverage Part at the "premises"
                                                                        would have been                 $400,000
   2.   Divide the Limit of Insurance for the de-
        scribed "premises" by the figure deter-                         The Coinsurance
        mined in Step 1.; and                                           percentage is                       50%

   3.   Multiply the total amount of "loss" by the                      The Limit of Insurance
        figure determined in Step 2.                                    is                              $150,000

   We will pay the amount determined in Step 3.                         The amount of "loss" is          $80,000
   or the limit of insurance, whichever is less.               Step 1: $400,000 X 50% = $200,000
   For the remainder, you will either have to rely                     (the minimum amount of insurance to
   on other insurance or absorb the "loss" your-                       meet your Coinsurance requirements)
   self.
                                                               Step 2: $150,000 ÷ $200,000 = .75
   In determining operating expenses for the pur-
   pose of applying the Coinsurance condition,                 Step 3: $ 80,000 X .75 = $60,000
   the following expenses, if applicable, shall be
   deducted from the total of all operating ex-                We will pay no more than $60,000. The remaining
   penses:                                                     $20,000 is not covered.

   1.   Prepaid freight - outgoing;                            Example No. 2 (Adequate Insurance):

   2.   Returns and allowances;                                When:    The Net Income and
                                                                        operating expenses
   3.   Discounts;                                                      for the 12 months
                                                                        following the inception,
   4.   Bad debts;                                                      or last previous
   5.   Collection expenses;                                            anniversary date of
                                                                        this Coverage Part at the
   6.   Cost of raw stock and factory supplies                          "premises" would
        consumed    (including   transportation                         have been                       $400,000
        charges);
                                                                        The Coinsurance
   7.   Cost of merchandise           sold (including                   percentage is                       50%
        transportation charges);
                                                                        The Limit of Insurance
   8.   Cost of other supplies consumed (includ-                        is                              $200,000
        ing transportation charges);
                                                                        The amount of "loss" is          $80,000
   9.   Cost of services purchased from outsid-
        ers (not employees) to resell, that do not                 The minimum amount of insurance to meet
        continue under contract;                                   your Coinsurance requirement is $200,000
                                                                   ($400,000 x 50%). Therefore, the Limit of In-
   10. Power, heat and refrigeration expenses                      surance in this Example is adequate and no
        that do not continue under contract (if                    penalty applies. We will pay no more than
        form CP 15 11 is attached);                                $80,000 (amount of "loss").



                                         Includes copyrighted material of ISO
FA 213 04 04                              Properties, Inc., with its permission.                     Page 6 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 145 of 340 PageID #:158
     This condition does not apply to Extra Ex-                          Days       61-90                   30,000
     pense.                                                                                                $80,000
SECTION E. OPTIONAL COVERAGES                                            The remaining $10,000 is not
                                                                         covered.
If shown as applicable in the Declarations, the fol-
lowing Optional Coverages apply separately to                  3.   Business Income Agreed Value
each item.
                                                                    a.   To activate this Optional Coverage:
1.   Maximum Period of Indemnity
                                                                         (1) A Business Income Report/Work
     a.   SECTION D. ADDITIONAL CONDI-                                       Sheet must be made a part of this
          TIONS, 1. Coinsurance does not apply to                            Coverage Part and must show finan-
          this Coverage Part at the "premises" to                            cial data for your "operations":
          which this Optional Coverage applies.
                                                                             (a) During the 12 months prior to the
     b.   The most we will pay for the total of Busi-                              date of the Work Sheet; and
          ness Income "loss" and Extra Expense is
          the lesser of:                                                     (b) Estimated for the 12 months
                                                                                   immediately following the incep-
          (1) The amount of Business income                                        tion of this Optional Coverage.
               "loss" sustained and Extra Expense
               incurred during the 120 days imme-                        (2) The Declarations must indicate that
               diately following the beginning of the                        the Business Income Agreed Value
               "period of restoration"; or                                   Optional Coverage applies, and an
                                                                             Agreed Value must be shown on the
          (2) The Limit of Insurance shown in the                            Declarations.    The Agreed Value
               Declarations.                                                 should be at least equal to:
2.   Monthly Limit of Indemnity                                              (a) The      Coinsurance percentage
                                                                                   shown in the Declarations; multi-
     a.   SECTION D. ADDITIONAL CONDI-                                             plied by
          TIONS, 1. Coinsurance does not apply to
          this Coverage Part at the "premises" to                            (b) The amount of Net Income and
          which this Optional Coverage applies.                                    Operating Expenses for the fol-
                                                                                   lowing 12 months you report on
     b.   The most we will pay for loss of Business                                the Work Sheet.
          Income in each period of 30 consecutive
          days after the beginning of the "period of                b.   Except as noted in c. below, the ADDI-
          restoration" is:                                               TIONAL CONDITION Coinsurance, is
                                                                         suspended until the expiration date of this
          (1) The Limit of Insurance, multiplied by                      Coverage Part.
          (2) The fraction shown in the Declara-                    c.   We will reinstate the ADDITIONAL CON-
               tions for this Optional Coverage.                         DITION Coinsurance, automatically if
Example:                                                                 you do not submit a new Work Sheet and
                                                                         Agreed Value:
When:     The Limit of Insurance is        $120,000
                                                                         (1) When you request a change in your
          The fraction shown in                                              Business Income Limit of Insurance;
          the Declarations for                                               or
          this Optional Coverage is                1/4
                                                                         (2) When you request the coinsurance
          The most we will pay                                               percentage be changed on the Work
          for "loss" in each period                                          Sheet.
          of 30 consecutive days is:
                                                                    d.   If the Business Income Limit of Insurance
          $120,000 X 1/4 = $30,000                                       is less than the Agreed Value, we will not
                                                                         pay more of any "loss" than the amount of
          If, in this   example, the actual amount of                    "loss" multiplied by:
          "loss" is:
          Days           1-30               $40,000                      (1) The Business Income Limit of Insur-
          Days          31-60                20,000                          ance; divided by
          Days          61-90                30,000
                                            $90,000                      (2) The Agreed Value.
          We will pay:                                         Example:
          Days           1-30                $30,000           When:     The Limit of Insurance
          Days          31-60                 20,000                     is                                $100,000

                                         Includes copyrighted material of ISO
FA 213 04 04                              Properties, Inc., with its permission.                        Page 7 of 9
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 146 of 340 PageID #:159
          The Agreed Value is                $200,000           4.   "Finished Stock" means stock you have
                                                                     manufactured.
          The amount of "loss" is             $ 80,000
                                                                     "Finished Stock" also includes whiskey and al-
Step (a): $100,000 ÷ $200,000 = .50                                  coholic products being aged, unless there is a
Step (b): .50 X $80,000 = $40,000                                    Coinsurance percentage shown for Business
                                                                     Income in the Declarations.
We will pay $40,000. The remaining $40,000 is not
covered.                                                             "Finished stock" does not include stock you
                                                                     have manufactured that is held for sale on the
4.   Extended Period of Indemnity                                    "premises" of any retail outlet insured under
                                                                     this Coverage Part.
     In SECTION A. COVERAGE, 5. Additional
     Coverages, c. Extended Business Income,                    5.   "Loss" means accidental loss or damage.
     the number "60" in Subparagraphs (1)(b) and
     (2)(b) is replaced by the number shown in the              6.   "Operations" means:
     Declarations for this Optional Coverage.                        a.   Your business activities occurring at the
SECTION F. DEFINITIONS                                                    "premises"; and

1.   "Computer programs" means a set of re-                          b.   The tenantability of the "premises", if cov-
     lated electronic instructions which direct the                       erage for Business Income including
     operations and functions of a computer or de-                        "Rental Value" or "Rental Value" applies.
     vice connected to it, which enable the com-                7.   "Period of Restoration" means the period of
     puter or device to receive, process, store, re-                 time that:
     trieve or send data.
                                                                     a.   Begins at the time of direct physical
2.   "Coverage term" means the following individ-                         "loss".
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                  b.   Ends on the earlier of:
     period of this Coverage Part:
                                                                          (1) The date when the property at the
     a.   The year commencing on the Effective                                "premises" should be repaired, rebuilt
          Date of this Coverage Part at 12:01 A.M.                            or replaced with reasonable speed
          standard time at your mailing address                               and similar quality; or
          shown in the Declarations, and if a multi-
          year policy period, each consecutive an-                        (2) The date when business is resumed
          nual period thereafter, or portion thereof if                       at a new permanent location.
          any period is for a period of less than 12                 c.   "Period of restoration" does not include
          months, constitute individual "coverage                         any increased period required due to the
          terms". The last "coverage term" ends at                        enforcement of any ordinance or law that:
          12:00 A.M. standard time at your mailing
          address shown in the Declarations on the                        (1) Regulates the construction, use or
          earlier of:                                                         repair, or requires the tearing down of
                                                                              any property; or
          (1) The day the policy period shown in
              the Declarations ends; or                                   (2) Requires any insured or others to test
                                                                              for, monitor, clean up, remove, con-
          (2) The day the policy to which this Cov-                           tain, treat, detoxify or neutralize, or in
              erage Part is attached is terminated                            any way respond to or assess the ef-
              or cancelled.                                                   fects of "pollutants".
     b.   However, if after the issuance of this Cov-                d.   The expiration date of the Coverage Part
          erage Part, any "coverage term" is ex-                          will not cut short the "period of restora-
          tended for an additional period of less                         tion".
          than 12 months, that additional period of
          time will be deemed to be part of the last            8.   "Pollutants" means any solid, liquid, gaseous
          preceding "coverage term".                                 or thermal irritant or contaminant, including
                                                                     smoke, vapor, soot, fumes, acids, alkalis,
3.   "Electronic data" means information, facts or                   chemicals, petroleum and petroleum by-
     "computer programs" stored as or on, created                    products, and waste. Waste includes materi-
     or used on, or transmitted to or from computer                  als to be recycled, reconditioned or reclaimed.
     software (including systems and applications                    "Pollutants" include but are not limited to sub-
     software), on hard or floppy disks, CD-ROMs,                    stances which are generally recognized in in-
     tapes, drives, cells, data processing devices or                dustry or government to be harmful or toxic to
     any other repositories of computer software                     persons, property, or the environment regard-
     which are used with electronically controlled                   less of whether injury or damage is caused di-
     equipment.
                                          Includes copyrighted material of ISO
FA 213 04 04                               Properties, Inc., with its permission.                        Page 8 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 147 of 340 PageID #:160
     rectly or indirectly by the "pollutants" and                       (1) Payroll; and
     whether:
                                                                        (2) The amount of charges, which are
     a.   You are regularly or otherwise engaged in                         the legal obligation of the tenant(s)
          activities which taint or degrade the envi-                       but would otherwise be your obliga-
          ronment; or                                                       tions.
     b.   You use, generate or produce the "pollut-           11. "Suspension" means:
          ant".
                                                                   a.   The slowdown or cessation of your busi-
9.   "Premises" means the Location of Premises                          ness activities; and
     described in the Declarations.
                                                                   b.   That a part or all of the "premises" is ren-
10. "Rental Value" means Business Income that                           dered untenantable if coverage for Busi-
     consists of:                                                       ness Income including "Rental Value" or
                                                                        "Rental Value" applies.
     a.   Net Income (Net Profit or Loss before in-
          come taxes) that would have been earned             12. "Valuable Papers and Records" means in-
          or incurred as rental income from tenant                 scribed, printed or written documents, manu-
          occupancy of the "premises" described in                 scripts or records, including abstracts, books,
          the Declarations as furnished and                        card index systems, deeds, drawings, films,
          equipped by you, including fair rental                   maps, mortgages, or proprietary information.
          value of any portion of the "premises"                   But "valuable papers and records" does not
          which is occupied by you; and                            mean "money" or "securities" or "electronic
                                                                   data", including the materials on which the
     b.   Continuing normal operating expenses in-                 "electronic data" is recorded.
          curred in connection with that "premises",
          including:




                                        Includes copyrighted material of ISO
FA 213 04 04                             Properties, Inc., with its permission.                       Page 9 of 9
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 148 of 340 PageID #:161
     Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 149 of 340 PageID #:162




                   THE CINCINNATI                        INSURANCE COMPANY
                                              A Stock Insurance Company


                   COMMERCIAL GENERAL LIABILITY COVERAGE
                            PART DECLARATIONS
 Attached to and forming part of POLICY NUMBER: ECP 026 96 01
 Named Insured is the same as it appears in the Common Policy Declarations
 LIMITS OF INSURANCE
  EACH OCCURRENCE LIMIT                                           $ 2,000,000
  GENERAL AGGREGATE LIMIT                                         $ 4,000,000
  PRODUCTS-COMPLETED OPERATIONS AGGREGATE LIMIT                   $ 4,000,000
  PERSONAL & ADVERTISING INJURY LIMIT                             $ 2,000,000                 ANY ONE PERSON OR
                                                                                              ORGANIZATION
  DAMAGE TO PREMISES RENTED TO YOU LIMIT                                                      ANY ONE
  $100,000 limit unless otherwise indicated herein:               $ 2,000,000                 PREMISES
  MEDICAL EXPENSE LIMIT
  $5,000 limit unless otherwise indicated herein:                 $ SEE GCP203                ANY ONE PERSON



        CLASSIFICATION             CODE        PREMIUM                RATE                       ADVANCE PREMIUM
                                    NO.         BASE
                                            A - Area          Products /     All Other         Products /     All Other
                                            B - Payroll       Completed                        Completed
                                            C - Gross Sales   Operations                       Operations
                                            D - Units
                                            E - Other
LOC. 1 - IL
DENTISTS                 06034 A 3,000                                       147.672                                  443
INCL PROD AND/OR COMP OP

BROADENED COVERAGE                20291                                           2.5%                                150 MP

BI EXCEPTIONS TO                  20410                                                  2%                               50 MP
POLLUTANT EXCLUSION
  The General Liability Coverage Part is subject to an
  annual minimum premium.
                                                                  TOTAL ANNUAL PREMIUM                $ 643
  FORMS AND / OR ENDORSEMENTS APPLICABLE TO COMMERCIAL GENERAL LIABILITY COVERAGE PART:
  GA101    12/04      COMMERCIAL GENERAL LIABILITY COVERAGE FORM
  GA4251   01/06      NOTICE TO POLICYHOLDERS - MOBILE EQUIPMENT SUBJECT TO MOTOR
                      VEHICLE INSURANCE LAWS
  GCP203   05/11      CINCIPAK™ COMMERCIAL GENERAL LIABILITY BROADENED ENDORSEMENT
  CG2027   11/85      ADDITIONAL INSURED - CO-OWNER OF INSURED PREMISES
  CG2244   07/98      EXCLUSION - SERVICES FURNISHED BY HEALTH CARE PROVIDERS
  GA3024   05/14      EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                      INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY
                      INJURY EXCEPTION
  GA4205IL 10/01      ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
  GA4250   11/05      MOBILE EQUIPMENT SUBJECT TO MOTOR VEHICLE INSURANCE LAWS
  GA478    12/04      BODILY INJURY EXCEPTIONS TO POLLUTANT EXCLUSION
  GCP201   05/11      CINCIPAK™ COMMERCIAL GENERAL LIABILITY AMENDATORY ENDORSEMENT


     GA 532 07 08                             ECP 026 96 01                                          Page 1 of 1
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 150 of 340 PageID #:163
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 151 of 340 PageID #:164

          COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this Coverage Part restrict                      SUPPLEMENTARY PAYMENTS - COV-
this insurance. Read the entire Coverage Part                          ERAGES A AND B.
carefully to determine rights, duties and what is
and is not covered.                                               b.   This insurance applies to "bodily injury"
                                                                       and "property damage" only if:
Throughout this Coverage Part the words "you"
and "your" refer to the Named Insured shown in                         (1) The "bodily injury" or "property dam-
the Declarations, and any other person or organi-                          age" is caused by an "occurrence"
zation qualifying as a Named Insured under this                            that takes place in the "coverage ter-
Coverage Part. The words "we", "us" and "our"                              ritory";
refer to the Company providing this insurance.                         (2) The "bodily injury" or "property dam-
The word "insured" means any person or organi-                             age" occurs during the policy period;
zation qualifying as such under SECTION II - WHO                           and
IS AN INSURED.                                                         (3) Prior to the "coverage term" in which
Other words and phrases that appear in quotation                           "bodily injury" or "property damage"
marks have special meaning. Refer to SECTION                               occurs, you did not know, per Para-
V - DEFINITIONS.                                                           graph 1.d. below, that the "bodily in-
                                                                           jury" or "property damage" had oc-
SECTION I - COVERAGES                                                      curred or had begun to occur, in
                                                                           whole or in part.
COVERAGE A. BODILY INJURY AND PROP-
ERTY DAMAGE LIABILITY                                             c.   "Bodily injury" or "property damage"
                                                                       which:
1.   Insuring Agreement
                                                                       (1) Occurs during the "coverage term";
     a.   We will pay those sums that the insured                          and
          becomes legally obligated to pay as
          damages because of "bodily injury" or                        (2) Was not, prior to the "coverage
          "property damage" to which this insur-                           term", known by you, per Paragraph
          ance applies. We will have the right and                         1.d. below, to have occurred;
          duty to defend the insured against any
          "suit" seeking those damages. However,                       includes any continuation, change or re-
          we will have no duty to defend the in-                       sumption of that "bodily injury" or "prop-
          sured against any "suit" seeking dam-                        erty damage" after the end of the "cover-
          ages for "bodily injury" or "property dam-                   age term" in which it first became known
          age" to which this insurance does not                        by you.
          apply. We may, at our discretion, investi-              d.   You will be deemed to know that "bodily
          gate any "occurrence" and settle any                         injury" or "property damage" has oc-
          claim or "suit" that may result. But:                        curred at the earliest time when any
          (1) The amount we will pay for damages                       "authorized representative":
              is limited as described in SECTION                       (1) Reports all, or any part, of the "bodily
              III - LIMITS OF INSURANCE; and                               injury" or "property damage" to us or
          (2) Our right and duty to defend ends                            any other insurer;
              when we have used up the applica-                        (2) Receives a written or verbal demand
              ble limit of insurance in the payment                        or claim for damages because of the
              of judgments or settlements under                            "bodily injury" or "property damage";
              SECTION I - COVERAGES, COV-
              ERAGE A. BODILY INJURY AND                               (3) First observes, or reasonably should
              PROPERTY DAMAGE LIABILITY;                                   have first observed, the "bodily in-
              SECTION I - COVERAGES, COV-                                  jury" or "property damage";
              ERAGE B. PERSONAL AND AD-
              VERTISING INJURY LIABILITY; or                           (4) Becomes aware, or reasonably
              medical expenses under SECTION I                             should have become aware, by any
              - COVERAGES, COVERAGE C.                                     means other than as described in (3)
              MEDICAL PAYMENTS.                                            above, that "bodily injury" or "prop-
                                                                           erty damage" had occurred or had
          No other obligation or liability to pay sums                     begun to occur; or
          or perform acts or services is covered
          unless expressly provided for under                          (5) Becomes aware, or reasonably
                                                                           should have become aware, of a

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 1 of 22
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 152 of 340 PageID #:165
              condition from which "bodily injury"                     (3) Any statute, ordinance or regulation
              or "property damage" is substantially                        relating to the sale, gift, distribution
              certain to occur.                                            or use of alcoholic beverages.
     e.   Damages because of "bodily injury" in-                       This exclusion applies only if you are in
          clude damages claimed by any person or                       the business of manufacturing, distribut-
          organization for care, loss of services or                   ing, selling, serving or furnishing alcoholic
          death resulting at any time from the "bod-                   beverages.
          ily injury".
                                                                  d.   Workers' Compensation and Similar
2.   Exclusions                                                        Laws
     This insurance does not apply to:                                 Any obligation of the insured under a
                                                                       workers' compensation, disability benefits
     a.   Expected or Intended Injury                                  or unemployment compensation law or
          "Bodily injury" or "property damage"                         any similar law.
          which may reasonably be expected to re-                 e.   Employer's Liability
          sult from the intentional or criminal acts of
          the insured or which is in fact expected or                  "Bodily injury" to:
          intended by the insured, even if the injury
          or damage is of a different degree or type                   (1) An "employee" of the insured sus-
          than actually expected or intended. This                         tained in the "workplace";
          exclusion does not apply to "bodily injury"                  (2) An "employee" of the insured arising
          resulting from the use of reasonable force                       out of the performance of duties re-
          to protect persons or property.                                  lated to the conduct of the insured's
     b.   Contractual Liability                                            business; or

          "Bodily injury" or "property damage" for                     (3) The spouse, child, parent, brother or
          which the insured is obligated to pay                            sister of that "employee" as a conse-
          damages by reason of the assumption of                           quence of Paragraphs (1) or (2)
          liability in a contract or agreement. This                       above.
          exclusion does not apply to liability for                    This exclusion applies:
          damages:
                                                                       (1) Whether the insured may be liable
          (1) That the insured would have in the                           as an employer or in any other ca-
              absence of the contract or agree-                            pacity; and
              ment; or
                                                                       (2) To any obligation to share damages
          (2) Assumed in a contract or agreement                           with or repay someone else who
              that is an "insured contract", pro-                          must pay damages because of the
              vided the "bodily injury" or "property                       injury.
              damage" occurs subsequent to the
              execution of the contract or agree-                      This exclusion does not apply to liability
              ment. When a claim for such "bodily                      assumed by the insured under an "in-
              injury" or "property damage" is                          sured contract".
              made, we will defend that claim pro-
              vided the insured has assumed the                   f.   Pollutant
              obligation to defend such claim in the                   (1) "Bodily injury" or "property damage"
              "insured contract". Such defense                             arising out of the actual, alleged or
              payments will not reduce the limits of                       threatened discharge, dispersal,
              insurance.                                                   seepage, migration, release, escape
     c.   Liquor Liability                                                 or emission of "pollutants":

          "Bodily injury" or "property damage" for                          (a) At or from any premises, site or
          which any insured may be held liable by                               location which is or was at any
          reason of:                                                            time owned or occupied by, or
                                                                                rented or loaned to, any insured.
          (1) Causing or contributing to the intoxi-                            However, Paragraph (a) does
              cation of any person;                                             not apply to:
          (2) The furnishing of alcoholic bever-                                  1)   "Bodily injury" to any person
              ages to a person under the legal                                         injured while on any prem-
              drinking age or under the influence                                      ises, site or location owned
              of alcohol; or                                                           or occupied by, or rented or
                                                                                       loaned to, you provided:

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                      Page 2 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 153 of 340 PageID #:166
                 a)   The injury is caused by                                   airborne irritants or con-
                      the inadequate ventila-                                   taminants used in a manu-
                      tion of vapors;                                           facturing process or which
                                                                                is the product or by-product
                 b)   The person injured is                                     of any manufacturing proc-
                      first exposed to such                                     ess;
                      vapors during the pol-
                      icy period; and                                      2)   "Bodily injury" or "property
                                                                                damage" for which you may
                 c)   Within 30 days of such                                    be held liable, if you are a
                      first exposure, the per-                                  contractor, and the owner
                      son injured is clinically                                 or lessee of such premises,
                      diagnosed or treated                                      site or location has been
                      by a physician for the                                    added to this Coverage Part
                      medical          condition                                as an additional insured
                      caused by the expo-                                       with respect to your ongo-
                      sure to such vapors.                                      ing operations or "your
                      However, Paragraph c)                                     work" performed for that
                      does not apply if the                                     additional insured at that
                      "bodily injury" is caused                                 premises, site or location
                      by vapors produced by                                     and such premises, site or
                      or originating       from                                 location is not and never
                      equipment that is used                                    was owned or occupied by,
                      to heat, cool or dehu-                                    or rented or loaned to, any
                      midify the building, or                                   insured, other than that ad-
                      equipment that is used                                    ditional insured; or
                      to heat water for per-
                      sonal use, by the                                    3)   "Bodily injury" or "property
                      building's occupants or                                   damage" arising out of heat,
                      their guests.                                             smoke or fumes from a
                                                                                "hostile fire";
                 This exception 1) shall ap-
                 ply only to Named Insureds;                        (b) At or from any premises, site or
                 we shall have no duty to                               location which is or was at any
                 defend or pay damages for                              time used by or for any insured
                 any person or organization                             or others for the handling, stor-
                 that is not a Named In-                                age, disposal, processing or
                 sured. However, this para-                             treatment of waste;
                 graph does not apply if the
                 "bodily injury" is caused by                       (c) Which are or were at any time
                 vapors produced by or                                  transported, handled, stored,
                 originating from equipment                             treated, disposed of, or proc-
                 that is used to heat, cool or                          essed as waste by or for:
                 dehumidify the building, or                               1)   Any insured; or
                 equipment that is used to
                 heat water for personal use,                              2)   Any person or organization
                 by the building's occupants                                    for whom you may be le-
                 or their guests.                                               gally responsible;
                 For the purpose of the ex-                         (d) At or from any premises, site or
                 ception granted in Para-                               location on which any insured or
                 graph 1) only, vapors                                  any contractors or subcontrac-
                 means any gaseous or air-                              tors working directly or indirectly
                 borne irritant or airborne                             on any insured's behalf are
                 contaminant,       including                           performing operations if the
                 smoke, fumes, vapor or                                 "pollutants" are brought on or to
                 soot, but excluding asbes-                             the premises, site or location in
                 tos, which is discharged,                              connection with such operations
                 dispersed,    emitted,    re-                          by such insured, contractor or
                 leased or escapes from                                 subcontractor. However, Para-
                 materials, machinery or                                graph (d) does not apply to:
                 equipment used in the
                 service or maintenance of                                 1)   "Bodily injury" or "property
                 the premises. Vapors does                                      damage" arising out of the
                 not mean any gaseous or                                        discharge, dispersal, seep-
                                                                                age, migration, release, es-
                            Includes copyrighted material of Insurance
GA 101 12 04                 Services Office, Inc., with its permission.                      Page 3 of 22
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 154 of 340 PageID #:167
                    cape or emission of fuels,                                erations are to test for, monitor,
                    lubricants or other operating                             clean up, remove, contain, treat,
                    fluids, or exhaust gases,                                 detoxify or neutralize, or in any
                    which are needed to per-                                  way respond to, or assess the
                    form, or are the result of,                               effects of, "pollutants".
                    the normal electrical, hy-
                    draulic or mechanical func-                    (2) Any loss, cost or expense arising out
                    tions necessary for the op-                        of any:
                    eration of "mobile equip-                          (a) Request, demand, order or
                    ment" or its parts, if such                            statutory or regulatory require-
                    fuels, lubricants or other                             ment that any insured or others
                    operating fluids, or exhaust                           test for, monitor, clean up, re-
                    gases, escape, seep or mi-                             move, contain, treat, detoxify or
                    grate, or are discharged,                              neutralize, or in any way re-
                    dispersed,     released     or                         spond to, or assess the effects
                    emitted from a vehicle part                            of, "pollutants"; or
                    designed to hold, store or
                    receive them. This excep-                          (b) Claim or suit by or on behalf of a
                    tion does not apply if the fu-                         governmental authority for dam-
                    els, lubricants or other op-                           ages because of testing for,
                    erating fluids, or exhaust                             monitoring, cleaning up, remov-
                    gases, escape, seep or mi-                             ing, containing, treating, detoxi-
                    grate, or are discharged,                              fying or neutralizing, or in any
                    dispersed,     released     or                         way responding to, or assessing
                    emitted with the intent to                             the effects of, "pollutants".
                    cause "bodily injury" or
                    "property damage" or with                          However, Paragraphs (2)(a) and (b)
                    the knowledge that "bodily                         do not apply to liability for damages
                    injury" or "property damage"                       because of "property damage" that
                    is substantially certain to                        the insured would have in the ab-
                    occur, or if such fuels, lubri-                    sence of such request, demand, or-
                    cants or other operating                           der or statutory or regulatory re-
                    fluids, or exhaust gases,                          quirement, or such claim or "suit" by
                    are brought on or to the                           or on behalf of a governmental
                    premises, site or location                         authority.
                    with such intent to escape,               g.   Aircraft, Auto or Watercraft
                    seep or migrate, or be dis-
                    charged, dispersed, re-                        "Bodily injury" or "property damage" aris-
                    leased or emitted as part of                   ing out of the ownership, maintenance,
                    the operations being per-                      use or entrustment to others of any air-
                    formed by such insured,                        craft, "auto" or watercraft owned or oper-
                    contractor or subcontractor;                   ated by or rented or loaned to any in-
                                                                   sured.     Use includes operation and
               2)   "Bodily injury" or "property                   "loading or unloading".
                    damage" sustained within a
                    building and caused by the                     This exclusion applies even if the claims
                    release of gases, fumes or                     against any insured allege negligence or
                    vapors      from    materials                  other wrongdoing in the supervision, hir-
                    brought into that building in                  ing, employment, training or monitoring of
                    connection with operations                     others by that insured, if the "occurrence"
                    being performed by you or                      which caused the "bodily injury" or "prop-
                    on your behalf by a con-                       erty damage" involved the ownership,
                    tractor or subcontractor; or                   maintenance, use or entrustment to oth-
                                                                   ers of any aircraft, "auto" or watercraft
               3)   "Bodily injury" or "property                   that is owned or operated by or rented or
                    damage" arising out of heat,                   loaned to any insured.
                    smoke or fumes from a
                    "hostile fire"; or                             This exclusion does not apply to:
           (e) At or from any premises, site or                    (1) A watercraft while ashore on prem-
               location on which any insured or                        ises you own or rent;
               any contractors or subcontrac-
               tors working directly or indirectly                 (2) A watercraft you do not own that is:
               on any insured's behalf are                             (a) Less than 51 feet long; and
               performing operations if the op-

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                      Page 4 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 155 of 340 PageID #:168
              (b) Not being used to carry persons                         governmental authority in hindering
                  or property for a charge;                               or defending against any of these.
        (3) Parking an "auto" on, or on the ways                 j.   Damage to Property
            next to, premises you own or rent,
            provided the "auto" is not owned by                       "Property damage" to:
            or rented or loaned to you or the in-                     (1) Property you own, rent or occupy,
            sured;                                                        including any costs or expenses in-
        (4) Liability assumed under any "insured                          curred by you, or any other person,
            contract" for the ownership, mainte-                          organization or entity, for repair, re-
            nance or use of aircraft or watercraft;                       placement, enhancement, restora-
            or                                                            tion or maintenance of such property
                                                                          for any reason, including prevention
        (5) "Bodily injury" or "property damage"                          of injury to a person or damage to
            arising out of:                                               another's property;
              (a) The operation of machinery or                       (2) Premises you sell, give away or
                  equipment that is on, attached                          abandon, if the "property damage"
                  to, or part of, a land vehicle that                     arises out of any part of those prem-
                  would qualify under the defini-                         ises;
                  tion of "mobile equipment" if it
                  were not subject to a compul-                       (3) Property loaned to you;
                  sory or financial responsibility                    (4) Personal property in the care, cus-
                  law or other motor vehicle insur-                       tody or control of an insured;
                  ance law in the state where it is
                  licensed or principally garaged;                    (5) That particular part of real property
                  or                                                      on which you or any contractors or
                                                                          subcontractors working directly or
              (b) The operation of any of the ma-                         indirectly on your behalf are per-
                  chinery or equipment listed in                          forming operations, if the "property
                  Paragraph f.(2) or f.(3) of the                         damage" arises out of those opera-
                  definition of "mobile equipment".                       tions; or
   h.   Mobile Equipment                                              (6) That particular part of any property
        "Bodily injury" or "property damage" aris-                        that must be restored, repaired or
        ing out of:                                                       replaced because "your work" was
                                                                          incorrectly performed on it.
        (1) The transportation of "mobile equip-
            ment" by an "auto" owned or oper-                         Paragraphs (1), (3) and (4) of this exclu-
            ated by or rented or loaned to any                        sion do not apply to "property damage"
            insured; or                                               (other than damage by fire or explosion)
                                                                      to premises, including the contents of
        (2) The use of "mobile equipment" in, or                      such premises, rented to you for a period
            while in practice for, or while being                     of 7 or fewer consecutive days, for which
            prepared for, any prearranged rac-                        the amount we will pay is limited to the
            ing, speed, demolition, or stunting                       Damage To Premises Rented To You
            activity.                                                 Limit as described in SECTION III - LIM-
                                                                      ITS OF INSURANCE.
   i.   War
                                                                      Paragraph (2) of this exclusion does not
        "Bodily injury" or "property damage",                         apply if the premises are "your work" and
        however caused, arising, directly or indi-                    were never occupied, rented or held for
        rectly, out of:                                               rental by you.
        (1) War, including undeclared or civil                        Paragraphs (3), (4), (5) and (6) of this ex-
            war;                                                      clusion do not apply to liability assumed
        (2) Warlike action by a military force, in-                   under a sidetrack agreement.
            cluding action in hindering or de-                        Paragraph (6) of this exclusion does not
            fending against an actual or ex-                          apply to "property damage" included in
            pected attack, by any government,                         the "products-completed operations haz-
            sovereign or other authority using                        ard".
            military personnel or other agents; or
                                                                 k.   Damage to Your Product
        (3) Insurrection, rebellion, revolution,
            usurped power, or action taken by                         "Property damage" to "your product"
                                                                      arising out of it or any part of it.
                                  Includes copyrighted material of Insurance
GA 101 12 04                       Services Office, Inc., with its permission.                     Page 5 of 22
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 156 of 340 PageID #:169
   l.   Damage to Your Work                                     q.   Employment-Related Practices
        "Property damage" to "your work" arising                     "Bodily injury" to:
        out of it or any part of it and included in
        the "products-completed operations haz-                      (1) A person arising out of any:
        ard".                                                             (a) Refusal to employ that person;
        This exclusion does not apply if the dam-                         (b) Termination of      that person's
        aged work or the work out of which the                                employment; or
        damage arises was performed on your
        behalf by a subcontractor.                                        (c) Other employment-related prac-
                                                                              tices, policies, acts or omissions
   m. Damage to Impaired Property or Prop-                                    including but not limited to coer-
      erty Not Physically Injured                                             cion,      criticism,    demotion,
        "Property damage" to "impaired property"                              evaluation, failure to promote,
        or property that has not been physically                              reassignment, discipline, defa-
        injured, arising out of:                                              mation, harassment, humiliation
                                                                              or discrimination directed at that
        (1) A defect, deficiency, inadequacy or                               person; or
            dangerous condition in "your prod-
            uct" or "your work"; or                                  (2) The spouse, child, parent, brother or
                                                                         sister of that person as a conse-
        (2) A delay or failure by you or anyone                          quence of "bodily injury" to that per-
            acting on your behalf to perform a                           son at whom any of the employment-
            contract or agreement in accordance                          related practices described in Para-
            with its terms.                                              graphs (a), (b) or (c) above is di-
                                                                         rected.
        This exclusion does not apply to the loss
        of use of other property arising out of                      This exclusion applies:
        sudden and accidental physical injury to
        "your product" or "your work" after it has                   (1) Whether the insured may be liable
        been put to its intended use.                                    as an employer or in any other ca-
                                                                         pacity; and
   n.   Recall of Products, Work or Impaired
        Property                                                     (2) To any obligation to share damages
                                                                         with or repay someone else who
        Any liability or damages claimed for any                         must pay damages because of the
        loss, cost or expense incurred by you or                         injury.
        others for the loss of use, withdrawal, re-
        call, inspection, repair, replacement, ad-              r.   Additional Insured Prior Knowledge
        justment, removal or disposal of:                            An additional insured added by attach-
        (1) "Your product";                                          ment of an endorsement to this Coverage
                                                                     Part that is seeking coverage for a claim
        (2) "Your work"; or                                          or "suit", if that additional insured knew,
                                                                     per the following paragraph, that "bodily
        (3) "Impaired property";                                     injury" or "property damage" had oc-
        if such product, work or property is with-                   curred or had begun to occur, in whole or
        drawn or recalled from the market or from                    in part, prior to the "coverage term" in
        use by any person or organization be-                        which such "bodily injury" or "property
        cause of a known or suspected defect,                        damage" occurs or begins to occur.
        deficiency, inadequacy or dangerous                          An additional insured added by attach-
        condition in it.                                             ment of an endorsement to this Coverage
   o.   Personal and Advertising Injury                              Part will be deemed to have known that
                                                                     "bodily injury" or "property damage" has
        "Bodily injury" arising out of "personal and                 occurred or has begun to occur at the
        advertising injury".                                         earliest time when that additional insured,
                                                                     or any one of its owners, members, part-
   p.   Asbestos                                                     ners, managers, executive officers, "em-
        "Bodily injury" or "property damage" aris-                   ployees" assigned to manage that addi-
        ing out of, attributable to, or any way re-                  tional insured's insurance program, or
        lated to asbestos in any form or trans-                      "employees" assigned to give or receive
        mitted in any manner.                                        notice of an "occurrence", "personal and
                                                                     advertising injury" offense, claim or "suit":



                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                     Page 6 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 157 of 340 PageID #:170
           (1) Reports all, or any part, of the "bodily             a.   We will pay those sums that the insured
               injury" or "property damage" to us or                     becomes legally obligated to pay as
               any other insurer;                                        damages because of "personal and ad-
                                                                         vertising injury" to which this insurance
           (2) Receives a written or verbal demand                       applies. We will have the right and duty
               or claim for damages because of the                       to defend the insured against any "suit"
               "bodily injury" or "property damage";                     seeking those damages. However, we
           (3) First observes, or reasonably should                      will have no duty to defend the insured
               have first observed, the "bodily in-                      against any "suit" seeking damages for
               jury" or "property damage";                               "personal and advertising injury" to which
                                                                         this insurance does not apply. We may,
           (4) Becomes aware, or reasonably                              at our discretion, investigate any offense
               should have become aware, by any                          and settle any claim or "suit" that may re-
               means other than as described in (3)                      sult. But:
               above, that "bodily injury" or "prop-
               erty damage" had occurred or had                          (1) The amount we will pay for damages
               begun to occur; or                                            is limited as described in SECTION
                                                                             III - LIMITS OF INSURANCE; and
           (5) Becomes aware, or reasonably
               should have become aware, of a                            (2) Our right and duty to defend ends
               condition from which "bodily injury"                          when we have used up the applica-
               or "property damage" is substantially                         ble limit of insurance in the payment
               certain to occur.                                             of judgments or settlements under
                                                                             SECTION I - COVERAGES, COV-
     s.    Electronic Data                                                   ERAGE A. BODILY INJURY AND
                                                                             PROPERTY DAMAGE LIABILITY;
           Damages arising out of the loss of, loss                          SECTION I - COVERAGES, COV-
           of use of, damage to, corruption of, in-                          ERAGE B. PERSONAL AND AD-
           ability to access, or inability to manipulate                     VERTISING INJURY LIABILITY; or
           "electronic data".                                                medical expenses under SECTION I
     t.    Distribution of Material in Violation of                          - COVERAGES, COVERAGE C.
           Statutes                                                          MEDICAL PAYMENTS.

           "Bodily injury" or "property damage" aris-                    No other obligation or liability to pay sums
           ing directly or indirectly out of any action                  or perform acts or services is covered
           or omission that violates or is alleged to                    unless expressly provided for under
           violate:                                                      SUPPLEMENTARY PAYMENTS - COV-
                                                                         ERAGES A AND B.
          a.   The Telephone Consumer Protection
               Act (TCPA), including any amend-                     b.   This insurance applies to "personal and
               ment of or addition to such law; or                       advertising injury" only if:

          b.   The CAN-SPAM Act of 2003, includ-                         (1) The "personal and advertising injury"
               ing any amendment of or addition to                           is caused by an offense arising out
               such law; or                                                  of your business; and

          c.   Any statute, ordinance or regulation,                     (2) The "personal and advertising injury"
               other than the TCPA or CAN-SPAM                               offense was committed in the "cov-
               Act of 2003, that prohibits or limits the                     erage territory" during the policy pe-
               sending, transmitting, communicating                          riod; and
               or distribution of material or informa-                   (3) Prior to the "coverage term" in which
               tion.                                                         the "personal and advertising injury"
     Exclusions c. through q. do not apply to                                offense is committed, you did not
     "property damage" by fire or explosion to                               know, per Paragraph 1.d. below, that
     premises while rented to you or temporarily                             the offense had been committed or
     occupied by you with permission of the owner,                           had begun to be committed, in whole
     for which the amount we will pay is limited to                          or in part.
     the Damage to Premises Rented To You Limit                     c.   "Personal and advertising injury" caused
     as described in SECTION III - LIMITS OF IN-                         by an offense which:
     SURANCE.
                                                                         (1) Was committed during the "coverage
COVERAGE B. PERSONAL AND ADVERTISING                                         term"; and
INJURY LIABILITY
1.   Insuring Agreement

                                     Includes copyrighted material of Insurance
GA 101 12 04                          Services Office, Inc., with its permission.                     Page 7 of 22
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 158 of 340 PageID #:171
          (2) Was not, prior to the "coverage                            (1) The inception of this Coverage Part;
              term", known by you, per Paragraph                             or
              1.d. below, to have been committed;
                                                                         (2) The "coverage term" in which insur-
          includes any continuation, change or re-                           ance coverage is sought.
          sumption of that offense after the end of
          the "coverage term" in which it first be-                 d.   Criminal Acts
          came known by you.                                             "Personal and advertising injury" arising
     d.   You will be deemed to know that a "per-                        out of a criminal act committed by or at
          sonal and advertising injury" offense has                      the direction of the insured.
          been committed at the earliest time when                  e.   Contractual Liability
          any "authorized representative":
                                                                         "Personal and advertising injury" for
          (1) Reports all, or any part, of the "per-                     which the insured is obligated to pay
              sonal and advertising injury" to us or                     damages by reason of the assumption of
              any other insurer;                                         liability in a contract or agreement. This
          (2) Receives a written or verbal demand                        exclusion does not apply to liability for
              or claim for damages because of the                        damages:
              "personal and advertising injury";                         (1) That the insured would have in the
          (3) First observes, or reasonably should                           absence of the contract or agree-
              have first observed, the offense that                          ment; or
              caused the "personal and advertis-                         (2) Assumed in a contract or agreement
              ing injury";                                                   that is an "insured contract", pro-
          (4) Becomes aware, or reasonably                                   vided the "personal and advertising
              should have become aware, by any                               injury" is caused by or arises out of
              means, other than as described in                              an offense committed subsequent to
              (3) above, that the offense had been                           the execution of the contract or
              committed or had begun to be com-                              agreement. When a claim for such
              mitted; or                                                     "personal and advertising injury" is
                                                                             made, we will defend that claim, pro-
          (5) Becomes aware, or reasonably                                   vided the insured has assumed the
              should have become aware, of a                                 obligation to defend such claim in the
              condition from which "personal and                             "insured contract". Such defense
              advertising injury" is substantially                           payments will not reduce the limits of
              certain to occur.                                              insurance.
2.   Exclusions                                                     f.   Breach of Contract
     This insurance does not apply to:                                   "Personal and advertising injury" arising
                                                                         out of a breach of contract, except an im-
     a.   Knowing Violation of Rights of Another                         plied contract to use another's advertising
          "Personal and advertising injury" caused                       idea in your "advertisement".
          by or at the direction of the insured with                g.   Quality or Performance of Goods -
          the knowledge that the act would violate                       Failure to Conform to Statements
          the rights of another and would inflict
          "personal and advertising injury".                             "Personal and advertising injury" arising
                                                                         out of the failure of goods, products or
     b.   Material Published With Knowledge of                           services to conform with any statement of
          Falsity                                                        quality or performance made in your "ad-
          "Personal and advertising injury" arising                      vertisement".
          out of oral or written publication of mate-               h.   Wrong Description of Prices
          rial, if done by or at the direction of the in-
          sured with knowledge of its falsity.                           "Personal and advertising injury" arising
                                                                         out of the wrong description of the price
     c.   Material Published Prior to Coverage                           of goods, products or services stated in
          Term                                                           your "advertisement".
          "Personal and advertising injury" arising                 i.   Infringement of Copyright,         Patent,
          out of oral or written publication of mate-                    Trademark or Trade Secret
          rial whose first publication took place be-
          fore the later of the following:                               "Personal and advertising injury" arising
                                                                         out of the infringement of copyright, pat-


                                     Includes copyrighted material of Insurance
GA 101 12 04                          Services Office, Inc., with its permission.                    Page 8 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 159 of 340 PageID #:172
        ent, trademark, trade secret or other in-                               or discrimination directed at that
        tellectual property rights.                                             person; or
        However, this exclusion does not apply to                    (2) The spouse, child, parent, brother or
        infringement, in your "advertisement", of                        sister of that person as a conse-
        copyright, trade dress or slogan.                                quence of "personal and advertising
                                                                         injury" to that person at whom any of
   j.   Insureds in Media and Internet Type                              the employment-related practices
        Businesses                                                       described in Paragraphs (a), (b) or
        "Personal and advertising injury" com-                           (c) above is directed.
        mitted by an insured whose business is:                      This exclusion applies:
        (1) Advertising, broadcasting, publishing                    (1) Whether the insured may be liable
            or telecasting;                                              as an employer or in any other ca-
        (2) Designing or determining content of                          pacity; and
            web-sites for others; or                                 (2) To any obligation to share damages
        (3) An Internet search, access, content                          with or repay someone else who
            or service provider.                                         must pay damages because of the
                                                                         injury.
        However, this exclusion does not apply to
        Paragraphs 17. a., b. and c. of "personal               n.   Pollutant
        and advertising injury" under SECTION V                      "Personal and advertising injury" arising
        - DEFINITIONS.                                               out of the actual, alleged or threatened
        For the purposes of this exclusion, the                      discharge, dispersal, seepage, migration,
        placing of frames, borders or links, or ad-                  release, escape or emission of "pollut-
        vertising, for you or others anywhere on                     ants" at any time.
        the Internet is not, by itself, considered              o.   Pollutant-Related
        the business of advertising, broadcasting,
        publishing or telecasting.                                   Any loss, cost or expense arising out of
                                                                     any:
   k.   Electronic    Chatrooms      or    Bulletin
        Boards                                                       (1) Request, demand, order or statutory
                                                                         or regulatory requirement that any
        "Personal and advertising injury" arising                        insured or others test for, monitor,
        out of an electronic chatroom or bulletin                        clean up, remove, contain, treat,
        board any insured hosts, owns, or over                           detoxify or neutralize, or in any way
        which any insured exercises control.                             respond to, or assess the effects of,
   l.   Unauthorized Use of Another's Name                               "pollutants"; or
        or Product                                                   (2) Claim or suit by or on behalf of a
        "Personal and advertising injury" arising                        governmental authority for damages
        out of the unauthorized use of another's                         because of testing for, monitoring,
        name or product in your e-mail address,                          cleaning up, removing, containing,
        domain name or metatag, or any other                             treating, detoxifying or neutralizing,
        similar tactics to mislead another's poten-                      or in any way responding to, or as-
        tial customers.                                                  sessing the effects of, "pollutants".

   m. Employment Related Practices                              p.   Asbestos

        "Personal and advertising injury" to:                        "Personal and advertising injury" arising
                                                                     out of, attributable to, or any way related
        (1) A person arising out of any:                             to asbestos in any form or transmitted in
                                                                     any manner.
            (a) Refusal to employ that person;
                                                                q.   Additional Insured Prior Knowledge
            (b) Termination of      that person's
                employment; or                                       An additional insured added by attach-
                                                                     ment of an endorsement to this Coverage
            (c) Other employment-related prac-                       Part that is seeking coverage for a claim
                tices, policies, acts or omissions                   or "suit", if that additional insured knew,
                including but not limited to coer-                   per the following paragraph, that a "per-
                cion,      criticism,    demotion,                   sonal and advertising injury" offense had
                evaluation, failure to promote,                      been committed or had begun to be
                reassignment, discipline, defa-                      committed, in whole or in part, prior to the
                mation, harassment, humiliation                      "coverage term" in which such offense
                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                      Page 9 of 22
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 160 of 340 PageID #:173
        was committed or began to be commit-                          "Personal and advertising injury" arising
        ted.                                                          directly or indirectly out of any action or
                                                                      omission that violates or is alleged to
        An additional insured added by attach-                        violate:
        ment of an endorsement to this Coverage
        Part will be deemed to have known that a                     a.   The Telephone Consumer Protection
        "personal and advertising injury" offense                         Act (TCPA), including any amend-
        has been committed or has begun to be                             ment of or addition to such law; or
        committed at the earliest time when that
        additional insured, or any one of its own-                   b.   The CAN-SPAM Act of 2003, includ-
        ers, members, partners, managers, ex-                             ing any amendment of or addition to
        ecutive officers, "employees" assigned to                         such law; or
        manage that additional insured's insur-                      c.   Any statute, ordinance or regulation,
        ance program, or "employees" assigned                             other than the TCPA or CAN-SPAM
        to give or receive notice of an "occur-                           Act of 2003, that prohibits or limits the
        rence", "personal and advertising injury"                         sending, transmitting, communicating
        offense, claim or "suit":                                         or distribution of material or informa-
        (1) Reports all, or any part, of the "per-                        tion.
            sonal and advertising injury" to us or         COVERAGE C. MEDICAL PAYMENTS
            any other insurer;
                                                           1.   Insuring Agreement
        (2) Receives a written or verbal demand
            or claim for damages because of the                 a.    We will pay medical expenses as de-
            "personal and advertising injury";                        scribed below for "bodily injury" caused
                                                                      by an accident:
        (3) First observes, or reasonably should
            have first observed, the offense that                     (1) On premises you own or rent;
            caused the "personal and advertis-
            ing injury";                                              (2) On ways next to premises you own
                                                                          or rent; or
        (4) Becomes aware, or reasonably
            should have become aware, by any                          (3) Because of your operations;
            means other than as described in (3)                      provided that:
            above, that the "personal and adver-
            tising injury" offense had been com-                      (1) The accident takes place in the
            mitted or had begun to be commit-                             "coverage territory" and during the
            ted; or                                                       policy period;
        (5) Becomes aware, or reasonably                              (2) The expenses are incurred and re-
            should have become aware, of a                                ported to us within three years of the
            condition from which "personal and                            date of the accident; and
            advertising injury" is substantially
            certain to occur.                                         (3) The injured person submits to ex-
                                                                          amination, at our expense, by physi-
   r.   War                                                               cians of our choice as often as we
                                                                          reasonably require.
        "Personal and advertising injury", how-
        ever caused, arising, directly or indirectly,           b.    We will make these payments regardless
        out of:                                                       of fault. These payments will not exceed
                                                                      the applicable limit of insurance. We will
        (1) War, including undeclared or civil                        pay reasonable expenses for:
            war;
                                                                      (1) First aid administered at the time of
        (2) Warlike action by a military force, in-                       an accident;
            cluding action in hindering or de-
            fending against an actual or ex-                          (2) Necessary medical, surgical, x-ray
            pected attack, by any government,                             and dental services, including pros-
            sovereign or other authority using                            thetic devices; and
            military personnel or other agents; or
                                                                      (3) Necessary ambulance, hospital,
        (3) Insurrection, rebellion, revolution,                          professional nursing and funeral
            usurped power, or action taken by                             services.
            governmental authority in hindering
            or defending against any of these.             2.   Exclusions

   s.   Distribution of Material in Violation of                We will not pay expenses for "bodily injury":
        Statutes

                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                     Page 10 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 161 of 340 PageID #:174
     a.   Any Insured                                             cluding actual loss of earnings up to $250 a
                                                                  day because of time off from work.
          To any insured, except "volunteer work-
          ers".                                              5.   All costs taxed against the insured in the
                                                                  "suit".
     b.   Hired Person
                                                             6.   Prejudgment interest awarded against the
          To a person hired to do work for or on                  insured on that part of the judgment we be-
          behalf of any insured or a tenant of any                come obligated to pay and which falls within
          insured.                                                the applicable limit of insurance. If we make
     c.   Injury on Normally Occupied Premises                    an offer to pay the applicable limit of insur-
                                                                  ance, we will not pay any prejudgment interest
          To a person injured on that part of prem-               based on that period of time after the offer.
          ises you own or rent that the person nor-
          mally occupies.                                    7.   All interest on the full amount of any judgment
                                                                  that accrues after entry of the judgment and
     d.   Workers' Compensation and Similar                       before we have paid, offered to pay, or de-
          Laws                                                    posited in court the part of the judgment that
                                                                  is within the applicable limit of insurance.
          To a person, whether or not an "em-
          ployee" of any insured, if benefits for the        These payments will not reduce the limits of insur-
          "bodily injury" are payable or must be             ance.
          provided under a workers' compensation
          or disability benefits law or a similar law.       SECTION II - WHO IS AN INSURED

     e.   Athletic Activities                                1.   If you are designated in the Declarations as:

          To any person injured while officiating,                a.   An individual, you and your spouse are
          coaching, practicing for, instructing or                     insureds, but only with respect to the
          participating in any physical exercises or                   conduct of a business of which you are
          games, sports, or athletic contests or ex-                   the sole owner.
          hibitions of an athletic or sports nature.              b.   A partnership or joint venture, you are an
     f.   Products-Completed Operations Haz-                           insured. Your members, your partners,
          ard                                                          and their spouses are also insureds, but
                                                                       only with respect to the conduct of your
          Included within the "products-completed                      business.
          operations hazard".
                                                                  c.   A limited liability company, you are an in-
     g.   Coverage A Exclusions                                        sured. Your members are also insureds,
                                                                       but only with respect to the conduct of
          Excluded under COVERAGE A. BODILY                            your business. Your managers are in-
          INJURY AND PROPERTY DAMAGE LI-                               sureds, but only with respect to their du-
          ABILITY.                                                     ties as your managers.
SUPPLEMENTARY PAYMENTS - COVERAGES                                d.   An organization other than a partnership,
A AND B                                                                joint venture or limited liability company,
We will pay, with respect to any claim we investi-                     you are an insured. Your "executive offi-
gate or settle, or any "suit" against an insured we                    cers" and directors are insureds, but only
defend:                                                                with respect to their duties as your offi-
                                                                       cers or directors. Your stockholders are
1.   All expenses we incur.                                            also insureds, but only with respect to
                                                                       their liability as stockholders.
2.   Up to $250 for cost of bail bonds required be-
     cause of accidents or traffic law violations                 e.   A trust, you are an insured. Your trustees
     arising out of the use of any vehicle to which                    are also insureds, but only with respect to
     the Bodily Injury Liability Coverage applies.                     their duties as trustees.
     We do not have to furnish these bonds.
                                                             2.   Each of the following is also an insured:
3.   The cost of bonds to release attachments, but
     only for bond amounts within the applicable                  a.   Your "volunteer workers" only while per-
     limit of insurance. We do not have to furnish                     forming duties related to the conduct of
     these bonds.                                                      your business, or your "employees",
                                                                       other than either your "executive officers"
4.   All reasonable expenses incurred by the in-                       (if you are an organization other than a
     sured at our request to assist us in the inves-                   partnership, joint venture or limited liability
     tigation or defense of the claim or "suit", in-                   company) or your managers (if you are a
                                                                       limited liability company), but only for acts
                                                                       within the scope of their employment by
                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 11 of 22
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 162 of 340 PageID #:175
        you or while performing duties related to               d.   Your legal representative if you die, but
        the conduct of your business. However,                       only with respect to duties as such. That
        none of these "employees" or "volunteer                      representative will have all your rights
        workers" are insureds for:                                   and duties under this Coverage Part.
        (1) "Bodily injury" or "personal and ad-           3.   Any organization you newly acquire or form,
            vertising injury":                                  other than a partnership, joint venture or lim-
                                                                ited liability company, and over which you
            (a) To you, to your partners or                     maintain ownership or majority interest, will
                members (if you are a partner-                  qualify as a Named Insured if there is no other
                ship or joint venture), to your                 similar insurance available to that organiza-
                members (if you are a limited li-               tion. However:
                ability company), to a co-
                "employee" while in the course                  a.   Insurance under this provision is afforded
                of his or her employment or                          only until the 90th day after you acquire
                performing duties related to the                     or form the organization or the end of the
                conduct of your business, or to                      policy period, whichever is earlier;
                your other "volunteer workers"
                while performing duties related                 b.   COVERAGE A. BODILY INJURY AND
                to the conduct of your business;                     PROPERTY DAMAGE LIABILITY does
                                                                     not apply to "bodily injury" or "property
            (b) To the spouse, child, parent,                        damage" that occurred before you ac-
                brother or sister of that co-                        quired or formed the organization; and
                "employee"     or    "volunteer
                worker" as a consequence of                     c.   COVERAGE B. PERSONAL AND AD-
                Paragraph (1)(a) above;                              VERTISING INJURY LIABILITY does not
                                                                     apply to "personal and advertising injury"
            (c) For which there is any obligation                    arising out of an offense committed be-
                to share damages with or repay                       fore you acquired or formed the organi-
                someone else who must pay                            zation.
                damages because of the injury
                described in Paragraphs (1)(a)             No person or organization is an insured with re-
                or (b) above; or                           spect to the conduct of any current or past part-
                                                           nership, joint venture or limited liability company
            (d) Arising out of his or her provid-          that is not shown as a Named Insured in the Dec-
                ing or failing to provide profes-          larations.
                sional health care services.
                                                           SECTION III - LIMITS OF INSURANCE
        (2) "Property damage" to property:
                                                           1.   The Limits of Insurance shown in the Declara-
            (a) Owned, occupied or used by; or                  tions and the rules below fix the most we will
                                                                pay regardless of the number of:
            (b) Rented to, in the care, custody
                or control of, or over which                    a.   Insureds;
                physical control is being exer-
                cised for any purpose by,                       b.   Claims made or "suits" brought; or

            you, any of your "employees", "vol-                 c.   Persons or organizations making claims
            unteer workers", any partner or                          or bringing "suits".
            member (if you are a partnership or            2.   a.   The General Aggregate Limit is the most
            joint venture), or any member (if you                    we will pay for the sum of:
            are a limited liability company).
                                                                     (1) Medical expenses under COVER-
   b.   Any person (other than your "employee"                           AGE C. MEDICAL PAYMENTS;
        or "volunteer worker"), or any organiza-
        tion while acting as your real estate man-                   (2) Damages under COVERAGE A.
        ager.                                                            BODILY INJURY AND PROPERTY
                                                                         DAMAGE LIABILITY, except dam-
   c.   Any person or organization having proper                         ages because of "bodily injury" or
        temporary custody of your property if you                        "property damage" included in the
        die, but only:                                                   "products-completed     operations
        (1) With respect to liability arising out of                     hazard"; and
            the maintenance or use of that prop-                     (3) Damages under COVERAGE B.
            erty; and                                                    PERSONAL AND ADVERTISING
        (2) Until your legal representative has                          INJURY LIABILITY.
            been appointed.                                          This General Aggregate Limit will not ap-
                                                                     ply if either the Location General Aggre-

                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                  Page 12 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 163 of 340 PageID #:176
        gate Limit of Insurance, Paragraph 2.b.,                        your behalf at the same location for
        or the Construction Project General Ag-                         the same persons or organizations,
        gregate Limit of Insurance, Paragraph                           no matter how often or under how
        2.c. applies.                                                   many different contracts, will be
                                                                        deemed to be a single construction
   b.   A separate Location General Aggregate                           project.
        Limit of Insurance, equal to the amount of
        the General Aggregate Limit shown in the          3.   The Products-Completed Operations Aggre-
        Declarations, shall apply to each location             gate Limit is the most we will pay under COV-
        owned by, or rented or leased to you and               ERAGE A. BODILY INJURY AND PROP-
        is the most we will pay for the sum of:                ERTY DAMAGE LIABILITY for damages be-
                                                               cause of "bodily injury" and "property dam-
        (1) Damages under COVERAGE A.                          age" included in the "products-completed op-
            BODILY INJURY AND PROPERTY                         erations hazard".
            DAMAGE LIABILITY, except dam-
            ages because of "bodily injury" or            4.   Subject to 2.a. above, the Personal and Ad-
            "property damage" included in the                  vertising Injury Limit is the most we will pay
            "products-completed     operations                 under COVERAGE B. PERSONAL AND AD-
            hazard"; and                                       VERTISING INJURY LIABILITY for the sum of
                                                               all damages because of all "personal and ad-
        (2) Medical expenses under COVER-                      vertising injury" sustained by any one person
            AGE C. MEDICAL PAYMENTS,                           or organization.
        which can be attributed to operations at          5.   Subject to 2. or 3. above, whichever applies,
        only a single location owned by, or rented             the Each Occurrence Limit is the most we will
        or leased to you.                                      pay for the sum of:
   c.   A separate Construction Project General                a.   Damages under COVERAGE A. BODILY
        Aggregate Limit of Insurance, equal to                      INJURY AND PROPERTY DAMAGE LI-
        the amount of the General Aggregate                         ABILITY; and
        Limit shown in the Declarations, shall ap-
        ply to each construction project and is the            b.   Medical expenses under COVERAGE C.
        most we will pay for the sum of:                            MEDICAL PAYMENTS;
        (1) Damages under COVERAGE A.                          because of all "bodily injury" and "property
            BODILY INJURY AND PROPERTY                         damage" arising out of any one "occurrence".
            DAMAGE LIABILITY, except dam-
            ages because of "bodily injury" or            6.   Subject to 5. above, the Damage to Premises
            "property damage" included in the                  Rented to You Limit is the most we will pay
            "products-completed     operations                 under COVERAGE A. BODILY INJURY AND
            hazard"; and                                       PROPERTY DAMAGE LIABILITY for dam-
                                                               ages because of "property damage" to any
        (2) Medical expenses under COVER-                      one premises, while rented to you, or in the
            AGE C. MEDICAL PAYMENTS;                           case of damage by fire or explosion, while
                                                               rented to you or temporarily occupied by you
        which can be attributed only to ongoing                with permission of the owner.
        operations and only at a single construc-
        tion project.                                     7.   Subject to 5. above, the Medical Expense
                                                               Limit is the most we will pay under COVER-
   d.   Only for the purpose of determining which              AGE C. MEDICAL PAYMENTS for all medical
        General Aggregate Limit of Insurance,                  expenses because of "bodily injury" sustained
        2.a., 2.b., or 2.c., applies:                          by any one person.
        (1) Location means premises involving             The Limits of Insurance of this Coverage Part ap-
            the same or connecting lots, or               ply separately to each "coverage term".
            premises, whose connection is inter-
            rupted only by a street, roadway,             SECTION IV - COMMERCIAL GENERAL LI-
            waterway or right-of-way of a rail-           ABILITY CONDITIONS
            road.
                                                          1.   Bankruptcy
        (2) Construction project means a loca-
            tion you do not own, rent or lease                 Bankruptcy or insolvency of the insured or of
            where ongoing improvements, al-                    the insured's estate will not relieve us of our
            terations, installation, demolition or             obligations under this Coverage Part.
            maintenance work is performed by              2.   Duties in the Event of Occurrence, Offense,
            you or on your behalf. All connected               Claim or Suit
            ongoing improvements, alterations,
            installation, demolition or mainte-                a.   You must see to it that we are notified as
            nance work performed by you or on                       soon as practicable of an "occurrence" or

                                Includes copyrighted material of Insurance
GA 101 12 04                     Services Office, Inc., with its permission.                  Page 13 of 22
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 164 of 340 PageID #:177
          a "personal and advertising injury" of-                 under the terms of this Coverage Part or that
          fense which may result in a claim. To the               are in excess of the applicable limit of insur-
          extent possible, notice should include:                 ance. An agreed settlement means a settle-
                                                                  ment and release of liability signed by us, the
          (1) How, when and where the "occur-                     insured and the claimant or the claimant's le-
              rence" or offense took place;                       gal representative.
          (2) The names and addresses of any                 4.   Liberalization
              injured persons and witnesses; and
                                                                  If, within 60 days prior to the beginning of this
          (3) The nature and location of any injury               Coverage Part or during the policy period, we
              or damage arising out of the "occur-                make any changes to any forms or endorse-
              rence" or offense.                                  ments of this Coverage Part for which there is
     b.   If a claim is made or "suit" is brought                 currently no separate premium charge, and
          against any insured, you must:                          that change provides more coverage than this
                                                                  Coverage Part, the change will automatically
          (1) Immediately record the specifics of                 apply to this Coverage Part as of the latter of:
              the claim or "suit" and the date re-
              ceived; and                                         a.   The date we implemented the change in
                                                                       your state; or
          (2) Notify us as soon as practicable.
                                                                  b.   The date this Coverage Part became ef-
          You must see to it that we receive written                   fective; and
          notice of the claim or "suit" as soon as
          practicable.                                            will be considered as included until the end of
                                                                  the current policy period. We will make no
     c.   You and any other involved insured must:                additional premium charge for this additional
                                                                  coverage during the interim.
          (1) Immediately send us copies of any
              demands, notices, summonses or                 5.   Other Insurance
              legal papers received in connection
              with the claim or "suit";                           If other valid and collectible insurance is
                                                                  available to the insured for a loss we cover
          (2) Authorize us to obtain records and                  under COVERAGE A. BODILY INJURY AND
              other information;                                  PROPERTY DAMAGE LIABILITY or COV-
                                                                  ERAGE B. PERSONAL AND ADVERTISING
          (3) Cooperate with us in the investiga-                 INJURY LIABILITY of this Coverage Part, our
              tion or settlement of the claim or de-              obligations are limited as follows:
              fense against the "suit"; and
                                                                  a.   Primary Insurance
          (4) Assist us, upon our request, in the
              enforcement of any right against any                     This insurance is primary except when b.
              person or organization which may be                      below applies. If this insurance is pri-
              liable to the insured because of in-                     mary, our obligations are not affected
              jury or damage to which this insur-                      unless any of the other insurance is also
              ance may also apply.                                     primary. Then, we will share with all that
                                                                       other insurance by the method described
     d.   No insured will, except at that insured's                    in c. below.
          own cost, voluntarily make a payment,
          assume any obligation, or incur any ex-                 b.   Excess Insurance
          pense, other than for first aid, without our
          consent.                                                     This insurance is excess over:

3.   Legal Action Against Us                                           (1) Any of the other insurance, whether
                                                                           primary, excess, contingent or on
     No person or organization has a right under                           any other basis:
     this Coverage Part:
                                                                           (a) That is Fire, Extended Cover-
     a.   To join us as a party or otherwise bring                             age, Builder's Risk, Installation
          us into a "suit" asking for damages from                             Risk or similar insurance for
          an insured; or                                                       "your work";
     b.   To sue us on this Coverage Part unless                           (b) That is Fire or Explosion insur-
          all of its terms have been fully complied                            ance for premises rented to you
          with.                                                                or temporarily occupied by you
                                                                               with permission of the owner;
     A person or organization may sue us to re-
     cover on an agreed settlement or on a final                           (c) That is insurance purchased by
     judgment against an insured; but we will not                              you to cover your liability as a
     be liable for damages that are not payable                                tenant for "property damage" to

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                   Page 14 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 165 of 340 PageID #:178
                premises rented to you or tem-                      shown in the Declarations of this Cover-
                porarily occupied by you with                       age Part.
                permission of the owner; or
                                                               c.   Method of Sharing
           (d) If the loss arises out of the
               maintenance or use of aircraft,                      If all of the other insurance permits con-
               "autos" or watercraft to the ex-                     tribution by equal shares, we will follow
               tent not subject to SECTION I -                      this method also. Under this approach
               COVERAGES, COVERAGE A.                               each insurer contributes equal amounts
               BODILY INJURY AND PROP-                              until it has paid its applicable limit of in-
               ERTY DAMAGE LIABILITY, 2.                            surance or none of the loss remains,
               Exclusions, g. Aircraft, Auto or                     whichever comes first.
               Watercraft.                                          If any of the other insurance does not
       (2) Any other primary insurance avail-                       permit contribution by equal shares, we
           able to the insured covering liability                   will contribute by limits.         Under this
           for damages arising out of the                           method, each insurer's share is based on
           premises or operations, or the prod-                     the ratio of its applicable limit of insurance
           ucts and completed operations, for                       to the total applicable limits of insurance
           which the insured has been added                         of all insurers.
           as an additional insured by attach-            6.   Premium Audit
           ment of an endorsement.
                                                               a.   We will compute all premiums for this
       (3) Any other insurance:                                     Coverage Part in accordance with our
           (a) Whether primary, excess, con-                        rules and rates.
               tingent or on any other basis,                  b.   Premium shown in this Coverage Part as
               except when such insurance is                        advance premium is a deposit premium
               written specifically to be excess                    only. At the close of each audit period we
               over this insurance; and                             will compute the earned premium for that
           (b) That is a consolidated (wrap-up)                     period and send notice to the first Named
               insurance program which has                          Insured. The due date for audit and ret-
               been provided by the prime                           rospective premiums is the date shown
               contractor/project manager or                        as the due date on the bill. If:
               owner of the consolidated proj-                      (1) The earned premium is less than the
               ect in which you are involved.                           deposit premium, we will return the
       When this insurance is excess, we will                           excess to the first Named Insured; or
       have no duty under COVERAGE A.                               (2) The earned premium is greater than
       BODILY INJURY AND PROPERTY                                       the deposit premium, the difference
       DAMAGE LIABILITY or COVERAGE B.                                  will be due and payable to us by the
       PERSONAL AND ADVERTISING IN-                                     first Named Insured upon notice from
       JURY LIABILITY to defend the insured                             us.
       against any "suit" if any other insurer has
       a duty to defend the insured against that               c.   The first Named Insured must keep rec-
       "suit". If no other insurer defends, we will                 ords of the information we need for pre-
       undertake to do so, but we will be entitled                  mium computation, and send us copies at
       to the insured's rights against all those                    such times as we may request.
       other insurers.
                                                          7.   Representations
       When this insurance is excess over other
       insurance, we will pay only our share of                By accepting this Coverage Part, you agree:
       the amount of the loss, if any, that ex-                a.   The statements in the Declarations are
       ceeds the sum of:                                            accurate and complete;
       (1) The total amount that all such other                b.   Those statements are based upon repre-
           insurance would pay for the loss in                      sentations you made to us; and
           the absence of this insurance; and
                                                               c.   We have issued this Coverage Part in re-
       (2) The total of all deductible and self-                    liance upon your representations.
           insured amounts under all that other
           insurance.                                     8.   Separation of Insureds
       We will share the remaining loss, if any,               Except with respect to the Limits of Insurance,
       with any other insurance that is not de-                and any rights or duties specifically assigned
       scribed in this Excess Insurance provi-                 in this Coverage Part to the first Named In-
       sion and was not bought specifically to                 sured, this insurance applies:
       apply in excess of the Limits of Insurance

                                Includes copyrighted material of Insurance
GA 101 12 04                     Services Office, Inc., with its permission.                     Page 15 of 22
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 166 of 340 PageID #:179
     a.   As if each Named Insured were the only                       (1) An individual, you and your spouse
          Named Insured; and                                               are "authorized representatives".
     b.   Separately to each insured against whom                      (2) A partnership or joint venture, your
          claim is made or "suit" is brought.                              members, your partners, and their
                                                                           spouses are "authorized representa-
9.   Transfer of Rights of Recovery Against                                tives".
     Others to Us
                                                                       (3) A limited liability company, your
     If the insured has rights to recover all or part                      members and your managers are
     of any payment we have made under this                                "authorized representatives".
     Coverage Part, those rights are transferred to
     us. The insured must do nothing after loss to                     (4) An organization other than a part-
     impair them. At our request, the insured will                         nership, joint venture or limited liabil-
     bring "suit" or transfer those rights to us and                       ity company, your "executive offi-
     help us enforce them.                                                 cers" and directors are "authorized
                                                                           representatives". Provided you are
10. Two or More Coverage Forms or Policies                                 not a publicly traded organization,
    Issued by Us                                                           your stockholders are also "author-
     If this Coverage Part and any other Coverage                          ized representatives".
     Form, Coverage Part or policy issued to you                       (5) A trust, your trustees are "authorized
     by us or any company affiliated with us apply                         representatives".
     to the same "occurrence" or "personal and
     advertising injury" offense, the aggregate                   b.   Your "employees":
     maximum limit of insurance under all the Cov-
     erage Forms, Coverage Parts or policies shall                     (1) Assigned to manage your insurance
     not exceed the highest applicable limit of in-                        program; or
     surance under any one Coverage Form, Cov-                         (2) Responsible for giving or receiving
     erage Part or policy. This condition does not                         notice of an "occurrence", "personal
     apply to any Coverage Form, Coverage Part                             and advertising injury" offense, claim
     or policy issued by us or an affiliated company                       or "suit";
     specifically to apply as excess insurance over
     this Coverage Part.                                               are also "authorized representatives".
11. When We Do Not Renew                                     3.   "Auto" means:
     If we decide not to renew this Coverage Part,                a.   A land motor vehicle, trailer or semitrailer
     we will mail or deliver to the first Named In-                    designed for travel on public roads, in-
     sured shown in the Declarations written notice                    cluding any attached machinery or
     of the nonrenewal not less than 30 days be-                       equipment; or
     fore the expiration date.
                                                                  b.   Any other land vehicle that is subject to a
     If notice is mailed, proof of mailing will be suf-                compulsory or financial responsibility law
     ficient proof of notice.                                          or other motor vehicle insurance law in
                                                                       the state where it is licensed or principally
SECTION V - DEFINITIONS                                                garaged.
1.   "Advertisement" means a notice that is broad-                However, "auto" does not include "mobile
     cast, telecast or published to the general pub-              equipment".
     lic or specific market segments about your
     goods, products or services for the purpose of          4.   "Bodily injury" means bodily injury, sickness or
     attracting customers or supporters. "Adver-                  disease sustained by a person, including
     tisement" includes a publicity article. For pur-             death resulting from any of these at any time.
     poses of this definition:
                                                             5.   "Coverage term" means the following individ-
     a.   Notices that are published include mate-                ual increment, or if a multi-year policy period,
          rial placed on the Internet or on similar               increments, of time, which comprise the policy
          electronic means of communication; and                  period of this Coverage Part:
     b.   Regarding web-sites, only that part of a                a.   The year commencing on the Effective
          web-site that is about your goods, prod-                     Date of this Coverage Part at 12:01 AM
          ucts or services for the purposes of at-                     standard time at your mailing address
          tracting customers or supporters is con-                     shown in the Declarations, and if a multi-
          sidered an "advertisement".                                  year policy period, each consecutive an-
                                                                       nual period thereafter, or portion thereof if
2.   "Authorized representative" means:                                any period is for a period of less than 12
     a.   If you are designated in the Declarations                    months, constitute individual "coverage
          as:                                                          terms". The last "coverage term" ends at

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                    Page 16 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 167 of 340 PageID #:180
          12:00 AM standard time at your mailing             10. "Hostile fire" means one which becomes un-
          address shown in the Declarations on the               controllable or breaks out from where it was
          earlier of:                                            intended to be.
          (1) The day the policy period shown in             11. "Impaired property" means tangible property,
              the Declarations ends; or                          other than "your product" or "your work", that
                                                                 cannot be used or is less useful because:
          (2) The day the policy to which this Cov-
              erage Part is attached is terminated                a.   It incorporates "your product" or "your
              or cancelled.                                            work" that is known or thought to be de-
                                                                       fective, deficient, inadequate or danger-
     b.   However, if after the issuance of this                       ous; or
          Coverage Part, any "coverage term" is
          extended for an additional period of less               b.   You have failed to fulfill the terms of a
          than 12 months, that additional period of                    contract or agreement;
          time will be deemed to be part of the last
          preceding "coverage term".                              if such property can be restored to use by:

6.   "Coverage territory" means:                                  a.   The repair, replacement, adjustment or
                                                                       removal of "your product" or "your work";
     a.   The United States of America (including                      or
          its territories and possessions), Puerto
          Rico and Canada;                                        b.   Your fulfilling the terms of the contract or
                                                                       agreement.
     b.   International waters or airspace, but only
          if the injury or damage occurs in the              12. "Insured contract" means:
          course of travel or transportation between              a.   A contract for a lease of premises. How-
          any places included in a. above; or                          ever, that portion of the contract for a
     c.   All other parts of the world if the injury or                lease of premises that indemnifies any
          damage arises out of:                                        person or organization for "property
                                                                       damage" by fire or explosion to premises
          (1) Goods or products made or sold by                        while rented to you or temporarily occu-
              you in the territory described in a.                     pied by you with permission of the owner
              above;                                                   is not an "insured contract";
          (2) The activities of a person whose                    b.   A sidetrack agreement;
              home is in the territory described in
              a. above, but is away for a short time              c.   Any easement or license agreement, ex-
              on your business; or                                     cept in connection with construction or
                                                                       demolition operations on or within 50 feet
          (3) "Personal and advertising injury" of-                    of a railroad;
              fenses that take place through the
              Internet or similar electronic means                d.   An obligation, as required by ordinance,
              of communication,                                        to indemnify a municipality, except in
                                                                       connection with work for a municipality;
          provided the insured's responsibility to
          pay damages is determined in a "suit" on                e.   An elevator maintenance agreement;
          the merits, in the territory described in a.            f.   That part of any other contract or agree-
          above or in a settlement to which we                         ment pertaining to your business (includ-
          agree.                                                       ing an indemnification of a municipality in
7.   "Electronic data" means information, facts or                     connection with work performed for a
     programs stored as or on, created or used on,                     municipality) under which you assume
     or transmitted to or from computer software,                      the tort liability of another party to pay for
     including systems and applications software,                      "bodily injury", "property damage" or
     hard or floppy disks, CD-ROMs, tapes, drives,                     "personal and advertising injury" to a third
     cells, data processing devices or any other                       person or organization.          Tort liability
     media which are used with electronically con-                     means a liability that would be imposed
     trolled equipment.                                                by law in the absence of any contract or
                                                                       agreement.
8.   "Employee" includes a "leased worker". "Em-
     ployee" does not include a "temporary                             Paragraph f. does not include that part of
     worker".                                                          any contract or agreement:

9.   "Executive officer" means a person holding                        (1) That indemnifies a railroad for "bodily
     any of the officer positions created by your                          injury", "property damage" or "per-
     charter, constitution, by-laws or any other                           sonal and advertising injury" arising
     similar governing document.                                           out of construction or demolition op-
                                                                           erations, within 50 feet of any rail-

                                   Includes copyrighted material of Insurance
GA 101 12 04                        Services Office, Inc., with its permission.                     Page 17 of 22
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 168 of 340 PageID #:181
           road property and affecting any rail-                       engines; marketing analysis; and
           road bridge or trestle, tracks, road-                       providing access to the Internet or
           beds, tunnel, underpass or crossing;                        other similar networks; or
       (2) That indemnifies an architect, engi-                    (7) Under which the insured, if a web-
           neer or surveyor for injury or damage                       site designer or content provider, or
           arising out of:                                             Internet search, access, content or
                                                                       service provider, assumes liability for
           (a) Preparing, approving, or failing                        injury or damage arising out of the
               to prepare or approve, maps,                            insured's rendering or failure to ren-
               shop drawings, opinions, re-                            der Internet services, including those
               ports, surveys, field orders,                           listed in Paragraph (6), above.
               change orders or drawings and
               specifications; or                        13. "Leased worker" means a person leased to
                                                             you by a labor leasing firm under an agree-
           (b) Giving directions or instructions,            ment between you and the labor leasing firm,
               or failing to give them, if that is           to perform duties related to the conduct of
               the primary cause of the injury               your business. "Leased worker" includes su-
               or damage;                                    pervisors furnished to you by the labor leasing
       (3) Under which the insured, if an archi-             firm. "Leased worker" does not include a
           tect, engineer or surveyor, assumes               "temporary worker".
           liability for an injury or damage aris-       14. "Loading or unloading" means the handling of
           ing out of the insured's rendering or             property:
           failure to render professional serv-
           ices, including those listed in Para-              a.   After it is moved from the place where it is
           graph (2) above and supervisory, in-                    accepted for movement into or onto an
           spection, architectural or engineering                  aircraft, watercraft or "auto";
           activities;
                                                              b.   While it is in or on an aircraft, watercraft
       (4) That indemnifies an advertising, pub-                   or "auto"; or
           lic relations or media consulting firm
           for "personal and advertising injury"              c.   While it is being moved from an aircraft,
           arising out of the planning, execution                  watercraft or "auto" to the place where it
           or failure to execute marketing com-                    is finally delivered;
           munications programs.        Marketing             but "loading or unloading" does not include
           communications programs include                    the movement of property by means of a me-
           but are not limited to comprehensive               chanical device, other than a hand truck, that
           marketing campaigns; consumer,                     is not attached to the aircraft, watercraft or
           trade and corporate advertising for                "auto".
           all media; media planning, buying,
           monitoring and analysis; direct mail;         15. "Mobile equipment" means any of the follow-
           promotion; sales materials; design;               ing types of land vehicles, including any at-
           presentations; point-of-sale materi-              tached machinery or equipment:
           als; market research; public relations
           and new product development;                       a.   Bulldozers, farm machinery, forklifts and
                                                                   other vehicles designed for use princi-
       (5) Under which the insured, if an adver-                   pally off public roads;
           tising, public relations or media con-
           sulting firm, assumes liability for                b.   Vehicles maintained for use solely on or
           "personal and advertising injury"                       next to premises you own or rent;
           arising out of the insured's rendering             c.   Vehicles that travel on crawler treads;
           or failure to render professional
           services, including those services                 d.   Vehicles, whether self-propelled or not,
           listed in Paragraph (4), above;                         maintained primarily to provide mobility to
                                                                   permanently mounted:
       (6) That indemnifies a web-site designer
           or content provider, or Internet                        (1) Power cranes, shovels, loaders, dig-
           search, access, content or service                          gers or drills; or
           provider for injury or damage arising
           out of the planning, execution or fail-                 (2) Road construction or resurfacing
           ure to execute Internet services.                           equipment such as graders, scrap-
           Internet services include but are not                       ers or rollers;
           limited to design, production, distri-
                                                              e.   Vehicles not described in a., b., c. or d.
           bution, maintenance and administra-                     above that are not self-propelled and are
           tion of web-sites and web-banners;
                                                                   maintained primarily to provide mobility to
           hosting web-sites; registering do-
           main names; registering with search

                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                    Page 18 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 169 of 340 PageID #:182
         permanently attached equipment of the                   d.   Oral or written publication, in any manner,
         following types:                                             of material that slanders or libels a per-
                                                                      son or organization or disparages a per-
         (1) Air compressors, pumps and gen-                          son's or organization's goods, products or
             erators, including spraying, welding,                    services;
             building cleaning, geophysical explo-
             ration, lighting and well servicing                 e.   Oral or written publication, in any manner,
             equipment; or                                            of material that violates a person's right of
                                                                      privacy;
         (2) Cherry pickers and similar devices
             used to raise or lower workers;                     f.   The use of another's advertising idea in
                                                                      your "advertisement"; or
    f.   Vehicles not described in a., b., c. or d.
         above maintained primarily for purposes                 g.   Infringing upon another's copyright, trade
         other than the transportation of persons                     dress or slogan in your "advertisement".
         or cargo.
                                                            18. "Pollutant" means any solid, liquid, gaseous or
         However, self-propelled vehicles with the              thermal irritant or contaminant, including
         following types of permanently attached                smoke, vapor, soot, fumes, acids, alkalis,
         equipment are not "mobile equipment"                   chemicals, petroleum, petroleum products
         but will be considered "autos":                        and petroleum by-products, and waste.
                                                                Waste includes materials to be recycled, re-
         (1) Equipment designed primarily for:                  conditioned or reclaimed. "Pollutants" include
             (a) Snow removal;                                  but are not limited to substances which are
                                                                generally recognized in industry or govern-
             (b) Road maintenance, but not con-                 ment to be harmful or toxic to persons, prop-
                 struction or resurfacing; or                   erty or the environment regardless of whether
                                                                the injury or damage is caused directly or indi-
             (c) Street cleaning;                               rectly by the "pollutants" and whether:
         (2) Cherry pickers and similar devices                  a.   The insured is regularly or otherwise en-
             mounted on automobile or truck                           gaged in activities which taint or degrade
             chassis and used to raise or lower                       the environment; or
             workers; and
                                                                 b.   The insured uses, generates or produces
         (3) Air compressors, pumps and gen-                          the "pollutant".
             erators, including spraying, welding,
             building cleaning, geophysical explo-          19. "Products-completed operations hazard":
             ration, lighting and well servicing
             equipment.                                          a.   Includes all "bodily injury" and "property
                                                                      damage" occurring away from premises
    However, "mobile equipment" does not in-                          you own or rent and arising out of "your
    clude any land vehicles that are subject to a                     product" or "your work" except:
    compulsory or financial responsibility law or
    other motor vehicle insurance law in the state                    (1) Products that are still in your physical
    where it is licensed or principally garaged.                          possession; or
    Land vehicles subject to a compulsory or fi-                      (2) Work that has not yet been com-
    nancial responsibility law or other motor vehi-                       pleted or abandoned.         However,
    cle insurance law are considered "autos".                             "your work" will be deemed com-
16. "Occurrence" means an accident, including                             pleted at the earliest of the following
    continuous or repeated exposure to substan-                           times:
    tially the same general harmful conditions.                           (a) When all of the work called for in
17. "Personal and advertising injury" means in-                               your contract has been com-
    jury, including consequential "bodily injury",                            pleted; or
    arising out of one or more of the following of-                       (b) When all of the work to be done
    fenses:                                                                   at the job site has been com-
    a.   False arrest, detention or imprisonment;                             pleted if your contract calls for
                                                                              work at more than one job site;
    b.   Malicious prosecution;                                               or
    c.   The wrongful eviction from, wrongful entry                       (c) When that part of the work done
         into, or invasion of the right of private oc-                        at a job site has been put to its
         cupancy of a room, dwelling or premises                              intended use by any person or
         that a person occupies, committed by or                              organization other than another
         on behalf of its owner, landlord or lessor;                          contractor    or   subcontractor
                                                                              working on the same project.


                                  Includes copyrighted material of Insurance
GA 101 12 04                       Services Office, Inc., with its permission.                    Page 19 of 22
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 170 of 340 PageID #:183
             Work that may need service, main-                  her work and acts at the direction of and
             tenance, correction, repair or re-                 within the scope of duties determined by you,
             placement, but which is otherwise                  and is not paid a fee, salary or other compen-
             complete, will be treated as com-                  sation by you or anyone else for their work
             pleted.                                            performed for you.
    b.   Does not include "bodily injury" or "prop-        24. "Workplace" means that place and during
         erty damage" arising out of:                          such hours to which the "employee" sustain-
                                                               ing "bodily injury" was assigned by you, or
         (1) The transportation of property, un-               any other person or entity acting on your be-
             less the injury or damage arises out              half, to work on the date of "occurrence".
             of a condition in or on a vehicle not
             owned or operated by you, and that            25. "Your product":
             condition was created by the "load-
             ing or unloading" of that vehicle by               a.   Means:
             any insured;                                            (1) Any goods or products, other than
         (2) The existence of tools, uninstalled                         real property, manufactured, sold,
             equipment or abandoned or unused                            handled, distributed or disposed of
             materials; or                                               by:

         (3) Products or operations for which the                        (a) You;
             classification, listed in the Declara-                      (b) Others trading under your name;
             tions or in a schedule, states that                             or
             products-completed operations are
             included.                                                   (c) A person or organization whose
                                                                             business or assets you have
20. "Property damage" means:                                                 acquired; and
    a.   Physical injury to tangible property, in-                   (2) Containers (other than vehicles),
         cluding all resulting loss of use of that                       materials, parts or equipment fur-
         property. All such loss of use shall be                         nished in connection with such
         deemed to occur at the time of the physi-                       goods or products.
         cal injury that caused it; or
                                                                b.   Includes:
    b.   Loss of use of tangible property that is
         not physically injured. All such loss of                    (1) Warranties or representations made
         use shall be deemed to occur at the time                        at any time with respect to the fit-
         of the "occurrence" that caused it.                             ness, quality, durability, performance
                                                                         or use of "your product"; and
    For the purposes of this insurance, "electronic
    data" is not tangible property.                                  (2) The providing of or failure to provide
                                                                         warnings or instructions.
21. "Suit" means a civil proceeding in which
    money damages because of "bodily injury",                   c.   Does not include vending machines or
    "property damage" or "personal and advertis-                     other property rented to or located for the
    ing injury" to which this insurance applies are                  use of others but not sold.
    alleged. "Suit" includes:
                                                           26. "Your work":
    a.   An arbitration proceeding in which such
         damages are claimed and to which the                   a.   Means:
         insured must submit or does submit with                     (1) Work or operations performed by
         our consent;                                                    you or on your behalf; and
    b.   Any other alternative dispute resolution                    (2) Materials, parts or equipment fur-
         proceeding in which such damages are                            nished in connection with such work
         claimed and to which the insured submits                        or operations.
         with our consent; or
                                                                b.   Includes:
    c.   An appeal of a civil proceeding.
                                                                     (1) Warranties or representations made
22. "Temporary worker" means a person who is                             at any time with respect to the fit-
    furnished to you to substitute for a permanent                       ness, quality, durability, performance
    "employee" on leave or to meet seasonal or                           or use of "your work"; and
    short-term workload conditions.
                                                                     (2) The providing of or failure to provide
23. "Volunteer worker" means a person who is                             warnings or instructions.
    not your "employee", and who donates his or



                                 Includes copyrighted material of Insurance
GA 101 12 04                      Services Office, Inc., with its permission.                   Page 20 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 171 of 340 PageID #:184

                   NUCLEAR ENERGY LIABILITY EXCLUSION
                              (Broad Form)
1.   The insurance does not apply:                                          an insured of services, materials,
                                                                            parts or equipment in connection
     A.   Under any Liability Coverage, to "bodily                          with the planning, construction,
          injury" or "property damage":                                     maintenance, operation or use of
          (1) With respect to which an insured un-                          any "nuclear facility", but if such fa-
              der this Coverage Part is also an in-                         cility is located within the United
              sured under a nuclear energy liability                        States of America, its territories or
              policy issued by Nuclear Energy Li-                           possessions or Canada, this Exclu-
              ability Insurance Association, Mutual                         sion (3) applies only to "property
              Atomic Energy Liability Underwriters,                         damage" to such "nuclear facility"
              Nuclear Insurance Association of                              and any property thereat.
              Canada, or any of their successors,             2.   As used in this exclusion:
              or would be an insured under any
              such policy but for its termination                  "Hazardous properties" includes radioactive,
              upon exhaustion of its limit of liability;           toxic or explosive properties.
              or
                                                                   "Nuclear material" means "source material",
          (2) Resulting from the "hazardous prop-                  "special nuclear material" or "by-product ma-
              erties" of "nuclear material" and with               terial".
              respect to which (a) any person or
              organization is required to maintain                 "Source material", "special nuclear material",
              financial protection pursuant to the                 and "by-product material" have the meanings
              Atomic Energy Act of 1954, or any                    given them in the Atomic Energy Act of 1954
              law amendatory thereof, or (b) the                   or in any law amendatory thereof.
              insured is, or had this Coverage Part                "Spent fuel" means any fuel element or fuel
              not been issued would be, entitled to                component, solid or liquid, which has been
              indemnity from the United States of                  used or exposed to radiation in a "nuclear re-
              America, or any agency thereof, un-                  actor".
              der any agreement entered into by
              the United States of America, or any                 "Waste" means any waste material (a) con-
              agency thereof, with any person or                   taining "by-product material" other than the
              organization.                                        tailings or wastes produced by the extraction
                                                                   or concentration of uranium or thorium from
     B.   Under any Medical Payments coverage,                     any ore processed primarily for its "source
          to expenses incurred with respect to                     material" content, and (b) resulting from the
          "bodily injury" resulting from the "hazard-              operation by any person or organization of
          ous properties" of "nuclear material" and                any "nuclear facility" included under the first
          arising out of the operation of a "nuclear               two paragraphs of the definition of "nuclear
          facility" by any person or organization.                 facility".
     C.   Under any Liability Coverage, to "bodily                 "Nuclear facility" means:
          injury" or "property damage" resulting
          from the "hazardous properties" of "nu-                  A.   Any "nuclear reactor";
          clear material", if:
                                                                   B.   Any equipment or device designed or
          (1) The "nuclear material" (a) is at any                      used for (1) separating the isotopes of
              "nuclear facility" owned by, or oper-                     uranium or plutonium, (2) processing or
              ated by or on behalf of, an insured,                      utilizing "spent fuel", or (3) handling,
              or (b) has been discharged or dis-                        processing or packaging "waste";
              persed therefrom;
                                                                   C.   Any equipment or device used for the
          (2) The "nuclear material" is contained in                    processing, fabricating or alloying of
              "spent fuel" or "waste" at any time                       "special nuclear material" if at any time
              possessed, handled, used, proc-                           the total amount of such material in the
              essed, stored, transported or dis-                        custody of the insured at the premises
              posed of, by or on behalf of an in-                       where such equipment or device is lo-
              sured; or                                                 cated consists of or contains more than
                                                                        25 grams of plutonium or uranium 233 or
          (3) The "bodily injury" or "property dam-                     any combination thereof, or more than
              age" arises out of the furnishing by                      250 grams of uranium 235;

                                    Includes copyrighted material of Insurance
GA 101 12 04                         Services Office, Inc., with its permission.                   Page 21 of 22
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 172 of 340 PageID #:185
   D.   Any structure, basin, excavation, prem-               "Nuclear reactor" means any apparatus de-
        ises or place prepared or used for the                signed or used to sustain nuclear fission in a
        storage or disposal of "waste";                       self-supporting chain reaction or to contain a
                                                              critical mass of fissionable material.
   and includes the site on which any of the
   foregoing is located, all operations conducted             "Property damage" includes all forms of ra-
   on such site and all premises used for such                dioactive contamination of property.
   operations.




                               Includes copyrighted material of Insurance
GA 101 12 04                    Services Office, Inc., with its permission.                 Page 22 of 22
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 173 of 340 PageID #:186

         NOTICE TO POLICYHOLDERS - MOBILE EQUIPMENT
          SUBJECT TO MOTOR VEHICLE INSURANCE LAWS
This is a notice of a change in your policy. NO COVERAGE IS PROVIDED BY THIS NOTICE nor can it be
construed to replace any provisions of your policy. YOU SHOULD READ YOUR POLICY AND REVIEW
YOUR DECLARATIONS PAGE for complete information on the coverage you are provided. If there is any
conflict between the policy and this notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
                          COMMERCIAL GENERAL LIABILITY COVERAGE PART

GA 4250 Mobile Equipment Subject to Motor Vehicle Insurance Laws has been added to your policy.
This endorsement revises the definitions of "mobile equipment" and "auto" to those definitions used prior to
the introduction of Commercial General Liability Form, GA 101 12 04. This endorsement only applies if you
have no Auto Coverage Form in force or the land vehicle does not meet the definition of auto in your Auto
Coverage Form.




GA 4251 01 06
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 174 of 340 PageID #:187
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 175 of 340 PageID #:188
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                              CinciPak™
              COMMERCIAL GENERAL LIABILITY BROADENED
                          ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
A. Endorsement - Table of Contents:
    Coverage:                                                                                                                     Begins on Page:
    1.   Employee Benefit Liability Coverage.................................................................................................. 2
    2.   Unintentional Failure to Disclose Hazards ......................................................................................... 7
    3.   Medical Payments.............................................................................................................................. 7
    4.   180 Day Coverage for Newly Formed or Acquired Organizations ..................................................... 7
    5.   Waiver of Subrogation ....................................................................................................................... 7
    6.   Automatic Additional Insured - Specified Relationships: .................................................................. 8
         • Managers or Lessors of Premises;
         • Lessor of Leased Equipment;
         • Vendors; and
         • State or Political Subdivisions - Permits Relating to Premises
    7.   Property Damage to Borrowed Equipment ...................................................................................... 10
    8.   Employees as Insureds - Specified Health Care Services: ............................................................ 11
         • Nurses;
         • Emergency Medical Technicians; and
         • Paramedics
    9.   Broadened Notice of Occurrence..................................................................................................... 11

B. Limits of Insurance:
    The Commercial General Liability Limits of Insurance apply to the insurance provided by this endorsement,
    except as provided below:
    1.   Employee Benefit Liability Coverage
         Each Employee Limit:                 $ 1,000,000
         Aggregate Limit:                     $ 3,000,000
         Deductible:                          $     1,000
    3.   Medical Payments
         Medical Expense Limit:               $      10,000
    7.   Property Damage to Borrowed Equipment
         Each Occurrence Limit: $                    10,000
         Deductible:            $                       250




GCP 203 05 11                                                                                                                           Page 1 of 11
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 176 of 340 PageID #:189

                                                                      a)   You did not have
C. Coverages                                                               knowledge of a
   1.   Employee Benefit Liability Coverage                                claim or "suit" on or
                                                                           before the "first ef-
        a.   The following is added to SECTION I                           fective date" of this
             - COVERAGES: Employee Benefit                                 endorsement.
             Liability Coverage.
                                                                           You     will   be
             (1) Insuring Agreement                                        deemed to have
                                                                           knowledge of a
                 (a) We will pay those sums that                           claim   or "suit"
                     the insured becomes legally                           when any "author-
                     obligated to pay as damages                           ized   representa-
                     caused by any act, error or                           tive";
                     omission of the insured, or
                     of any other person for                               i)   Reports all, or
                     whose acts the insured is le-                              any part, of the
                     gally liable, to which this in-                            act, error or
                     surance applies. We will                                   omission to us
                     have the right and duty to                                 or any other
                     defend the insured against                                 insurer;
                     any "suit" seeking those
                     damages. However, we will                             ii) Receives      a
                     have no duty to defend                                     written or ver-
                     against any "suit" seeking                                 bal demand or
                     damages to which this in-                                  claim for dam-
                     surance does not apply. We                                 ages because
                     may, at our discretion, inves-                             of the act, er-
                     tigate any report of an act,                               ror or omis-
                     error or omission and settle                               sion; and
                     any claim or "suit" that may
                     result. But:                                     b) There is no other
                                                                           applicable     insur-
                     1)   The amount we will pay                           ance.
                          for damages is limited
                          as described in SEC-            (2) Exclusions
                          TION III - LIMITS OF               This insurance does not apply to:
                          INSURANCE; and
                     2)   Our right and duty to de-          (a) Bodily Injury, Property
                          fend ends when we                      Damage or Personal and
                          have used up the appli-                Advertising Injury
                          cable limit of insurance               "Bodily injury", "property
                          in the payment of judg-                damage" or "personal and
                          ments or settlements.                  advertising injury".
                     No other obligation or liability        (b) Dishonest,     Fraudulent,
                     to pay sums or perform acts                 Criminal or Malicious Act
                     or services is covered
                     unless explicitly provided for              Damages arising out of any
                     under Supplementary Pay-                    intentional,        dishonest,
                     ments.                                      fraudulent, criminal or mali-
                                                                 cious act, error or omission,
                 (b) This insurance applies to                   committed by any insured,
                     damages only if the act, er-                including the willful or reck-
                     ror or omission, is negli-                  less violation of any statute.
                     gently committed in the
                     "administration" of your "em-           (c) Failure to Perform a Con-
                     ployee benefit program"; and                tract
                     1)   Occurs during the policy               Damages arising out of fail-
                          period; or                             ure of performance of con-
                                                                 tract by any insurer.
                     2)   Occurred prior to the
                          "first effective date" of          (d) Insufficiency of Funds
                          this endorsement pro-
                          vided:                                 Damages arising out of an
                                                                 insufficiency of funds to

GCP 203 05 11                                                                    Page 2 of 11
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 177 of 340 PageID #:190

                    meet any obligations under                 (j) Employment-Related Prac-
                    any plan included in the                       tices
                    "employee benefit program".
                                                                    Any liability arising out of
                (e) Inadequacy of Perform-                          any:
                    ance of Investment / Ad-
                    vice Given With Respect                         (1) Refusal to employ;
                    to Participation                                (2) Termination of employ-
                    Any claim based upon:                               ment;

                    1)   Failure of any invest-                     (3) Coercion,     demotion,
                         ment to perform;                               evaluation,    reassign-
                                                                        ment, discipline, defa-
                    2)   Errors in providing in-                        mation,     harassment,
                         formation on past per-                         humiliation, discrimina-
                         formance of investment                         tion or other employ-
                         vehicles; or                                   ment-related practices,
                                                                        acts or omissions; or
                    3)   Advice given to any
                         person with respect to                     (4) Consequential liability
                         that person's decision to                      as a result of (1), (2) or
                         participate or not to par-                     (3) above.
                         ticipate in any plan in-
                         cluded in the "employee                    This     exclusion     applies
                         benefit program".                          whether the insured may be
                                                                    held liable as an employer or
                (f) Workers'    Compensation                        in any other capacity and to
                    and Similar Laws                                any obligation to share dam-
                                                                    ages with or repay someone
                    Any claim arising out of your                   else who must pay damages
                    failure to comply with the                      because of the injury.
                    mandatory provisions of any
                    workers' compensation, un-             (3) Supplementary Payments
                    employment compensation
                    insurance, social security or              SECTION I - COVERAGES,
                    disability benefits law or any             SUPPLEMENTARY PAYMENTS
                    similar law.                               - COVERAGES A AND B also
                                                               apply to this Coverage.
                (g) ERISA
                                                      b.   Who is an Insured
                    Damages for which any in-
                    sured is liable because of li-         As respects Employee Benefit Liability
                    ability imposed on a fiduciary         Coverage, SECTION II - WHO IS AN
                    by the Employee Retirement             INSURED is deleted in its entirety and
                    Income Security Act of 1974,           replaced by the following:
                    as      now    or     hereafter        (1) If you are designated in the Dec-
                    amended, or by any similar                 larations as:
                    federal, state or local laws.
                                                               (a) An individual, you and your
                (h) Available Benefits                              spouse are insureds, but
                    Any claim for benefits to the                   only with respect to the con-
                    extent that such benefits are                   duct of a business of which
                    available, with reasonable                      you are the sole owner.
                    effort and cooperation of the              (b) A partnership or joint ven-
                    insured, from the applicable                    ture, you are an insured.
                    funds accrued or other col-                     Your members, your part-
                    lectible insurance.                             ners, and their spouses are
                (i) Taxes, Fines or Penalties                       also insureds but only with
                                                                    respect to the conduct of
                    Taxes, fines or penalties, in-                  your business.
                    cluding those imposed under
                    the Internal Revenue Code                  (c) A limited liability company,
                    or any similar state or local                   you are an insured. Your
                    law.                                            members are also insureds,
                                                                    but only with respect to the
                                                                    conduct of your business.
                                                                    Your managers are insur-

GCP 203 05 11                                                                       Page 3 of 11
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 178 of 340 PageID #:191

                    eds, but only with respect to    c.   Limits of Insurance
                    their duties as your manag-
                    ers.                                  As respects Employee Benefit Liability
                                                          Coverage, SECTION III - LIMITS OF
                (d) An organization other than a          INSURANCE is deleted in its entirety
                    partnership, joint venture or         and replaced by the following:
                    limited liability company, you
                    are an insured. Your "execu-          (1) The Limits of Insurance shown in
                    tive officers" and directors              Section B. Limits of Insurance,
                    are insureds, but only with               1. Employee Benefit Liability
                    respect to their duties as                Coverage and the rules below fix
                    your officers or directors.               the most we will pay regardless
                    Your stockholders are also                of the number of:
                    insureds, but only with re-               (a) Insureds;
                    spect to their liability as
                    stockholders.                             (b) Claims      made   or   "suits"
                                                                   brought;
                (e) A trust, you are an insured.
                    Your trustees are also insur-             (c) Persons   or organizations
                    eds, but only with respect to                  making claims or bringing
                    their duties as trustees.                      "suits";
           (2) Each of the following is also an               (d) Acts, errors or omissions; or
                insured:
                                                              (e) Benefits included in your
                (a) Each of your "employees"                       "employee benefit program".
                    who is or was authorized to
                    administer your "employee             (2) The Aggregate Limit shown in
                    benefit program".                         Section B. Limits of Insurance,
                                                              1. Employee Benefit Liability
                (b) Any persons, organizations                Coverage of this endorsement is
                    or    "employees"     having              the most we will pay for all dam-
                    proper temporary authoriza-               ages because of acts, errors or
                    tion to administer your "em-              omissions negligently committed
                    ployee benefit program" if                in the "administration" of your
                    you die, but only until your              "employee benefit program".
                    legal representative is ap-
                    pointed.                              (3) Subject to the limit described in
                                                              (2) above, the Each Employee
                (c) Your legal representative if              Limit shown in Section B. Limits
                    you die, but only with respect            of Insurance, 1. Employee
                    to duties as such. That rep-              Benefit Liability Coverage of
                    resentative will have all your            this endorsement is the most we
                    rights and duties under this              will pay for all damages sus-
                    Coverage Part.                            tained by any one "employee",
                                                              including damages sustained by
           (3) Any organization you newly ac-                 such "employee's" dependents
                quire or form, other than a part-             and beneficiaries, as a result of:
                nership, joint venture or limited
                liability company, and over which             (a) An act, error or omission; or
                you maintain ownership or major-
                ity interest, will qualify as a               (b) A series of related acts, er-
                Named Insured if no other similar                  rors or omissions, regard-
                insurance applies to that organi-                  less of the amount of time
                zation. However, coverage under                    that lapses between such
                this provision:                                    acts, errors or omissions,

                (a) Is afforded only until the                negligently committed in the
                    180th day after you acquire               "administration" of your "em-
                    or form the organization or               ployee benefit program".
                    the end of the policy period,             However, the amount paid under
                    whichever is earlier; and                 this endorsement shall not ex-
                (b) Does not apply to any act,                ceed, and will be subject to the
                    error or omission that was                limits and restrictions that apply
                    committed before you ac-                  to the payment of benefits in any
                    quired or formed the organi-              plan included in the "employee
                    zation.                                   benefit program".

GCP 203 05 11                                                                    Page 4 of 11
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 179 of 340 PageID #:192

            (4) Deductible Amount                           2.   Duties in the Event of an
                                                                 Act, Error or Omission, or
                (a) Our obligation to pay dam-                   Claim or Suit
                     ages on behalf of the in-
                     sured applies only to the                   a.   You must see to it that
                     amount of damages in ex-                         we are notified as soon
                     cess of the deductible                           as practicable of an act,
                     amount stated in the Decla-                      error or omission which
                     rations as applicable to Each                    may result in a claim.
                     Employee. The limits of in-                      To the extent possible,
                     surance shall not be reduced                     notice should include:
                     by the amount of this de-
                     ductible.                                        (1) What the act, error
                                                                           or omission was
                (b) The     deductible    amount                           and when it oc-
                     stated in the Declarations                            curred; and
                     applies to all damages sus-
                     tained by any one "em-                           (2) The     names and
                     ployee", including such "em-                          addresses of any-
                     ployee's" dependents and                              one who may suf-
                     beneficiaries, because of all                         fer damages as a
                     acts, errors or omissions to                          result of the act, er-
                     which this insurance applies.                         ror or omission.

                (c) The terms of this insurance,                 b.   If a claim is made or
                     including those with respect                     "suit" is brought against
                     to:                                              any insured, you must:

                     1)   Our right and duty to de-                   (1) Immediately record
                          fend the insured against                         the specifics of the
                          any "suits"     seeking                          claim or "suit" and
                          those damages; and                               the date received;
                                                                           and
                     2)   Your duties, and the du-
                          ties of any other in-                       (2) Notify us as soon
                          volved insured, in the                           as practicable.
                          event of an act, error or                   You must see to it that
                          omission, or claim,                         we receive written no-
                     apply irrespective of the ap-                    tice of the claim or "suit"
                     plication of the deductible                      as soon as practicable.
                     amount.                                     c.   You and any other in-
                (d) We may pay any part or all                        volved insured must:
                    of the deductible amount to                       (1) Immediately send
                    effect settlement of any                               us copies of any
                    claim or "suit" and, upon no-                          demands, notices,
                    tification of the action taken,                        summonses or le-
                    you shall promptly reimburse                           gal    papers    re-
                    us for such part of the de-                            ceived in connec-
                    ductible amount as we have                             tion with the claim
                    paid.                                                  or "suit";
       d.   Additional Conditions                                     (2) Authorize us to ob-
            As respects Employee Benefit Li-                               tain records and
            ability Coverage, SECTION IV -                                 other information;
            COMMERCIAL GENERAL LIABIL-                                (3) Cooperate with us
            ITY CONDITIONS is amended as fol-                              in the investigation
            lows:                                                          or settlement of the
            (1) Item 2. Duties in the Event of                             claim or defense
                Occurrence, Offense, Claim or                              against the "suit";
                Suit is deleted in its entirety and                        and
                replaced by the following:                            (4) Assist us, upon our
                                                                           request, in the en-
                                                                           forcement of any
                                                                           right against any

GCP 203 05 11                                                                    Page 5 of 11
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 180 of 340 PageID #:193

                               person or organi-                            limit of insurance to the
                               zation which may                             total applicable limits of
                               be liable to the in-                         insurance of all insur-
                               sured because of                             ers.
                               an act, error or
                               omission to which                       c.   No Coverage
                               this insurance may                           This insurance shall not
                               also apply.                                  cover any loss for which
                     d.   No insured will, except                           the insured is entitled to
                          at that insured's own                             recovery under any
                          cost, voluntarily make a                          other insurance in force
                          payment, assume any                               previous to the effective
                          obligation, or incur any                          date of this Coverage
                          expense without our                               Part.
                          consent.                      e.   Additional Definitions
           (2) Item 5. Other Insurance is de-                As respects Employee Benefit Li-
                leted in its entirety and replaced           ability Coverage, SECTION V -
                by the following:                            DEFINITIONS is amended as follows:
                5.   Other Insurance                         (1) The  following      definitions    are
                     If other valid and collectible              added:
                     insurance is available to the               1.    "Administration" means:
                     insured for a loss we cover
                     under this Coverage Part,                         a.   Providing information to
                     our obligations are limited as                         "employees", including
                     follows:                                               their dependents and
                                                                            beneficiaries, with re-
                     a.   Primary Insurance                                 spect to eligibility for or
                          This insurance is pri-                            scope of "employee
                          mary except when c.                               benefit programs";
                          below applies. If this in-                   b.   Interpreting the       "em-
                          surance is primary, our                           ployee     benefit      pro-
                          obligations are not af-                           grams";
                          fected unless any of the
                          other insurance is also                      c.   Handling records in
                          primary. Then, we will                            connection with the
                          share with all that other                         "employee benefit pro-
                          insurance      by     the                         grams"; or
                          method described in b.
                          below.                                       d.   Effecting, continuing or
                                                                            terminating any "em-
                     b.   Method of Sharing                                 ployee's" participation in
                                                                            any benefit included in
                          If all of the other insur-                        the "employee benefit
                          ance permits contribu-                            program".
                          tion by equal shares, we
                          will follow this method                      However,      "administration"
                          also. Under this ap-                         does not include:
                          proach each insurer
                          contributes          equal                   a.   Handling payroll deduc-
                          amounts until it has paid                         tions; or
                          its applicable limit of in-
                                                                       b.   The failure to effect or
                          surance or none of the                            maintain any insurance
                          loss remains, whichever                           or adequate limits of
                          comes first.                                      coverage of insurance,
                          If any of the other insur-                        including but not limited
                          ance does not permit                              to unemployment insur-
                          contribution by equal                             ance, social security
                          shares, we will contrib-                          benefits, workers' com-
                          ute by limits. Under this                         pensation and disability
                          method, each insurer's                            benefits.
                          share is based on the                  2.    "Cafeteria plans" means
                          ratio of its applicable                      plans authorized by applica-

GCP 203 05 11                                                                          Page 6 of 11
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 181 of 340 PageID #:194

                     ble law to allow "employees"                 (2) The following definitions are de-
                     to elect to pay for certain                       leted in their entirety and re-
                     benefits with pre-tax dollars.                    placed by the following:
                3.   "Employee     benefit    pro-                     21. "Suit" means a civil proceed-
                     grams" means a program                                 ing in which money dam-
                     providing some or all of the                           ages because of an act, er-
                     following benefits to "em-                             ror or omission to which this
                     ployees", whether provided                             insurance applies are al-
                     through a "cafeteria plan" or                          leged. "Suit" includes:
                     otherwise:
                                                                            a.    An arbitration proceed-
                     a.   Group life insurance;                                   ing in which such dam-
                          group accident or health                                ages are claimed and to
                          insurance; dental, vision                               which the insured must
                          and hearing plans; and                                  submit or does submit
                          flexible spending ac-                                   with our consent;
                          counts; provided that no
                          one other than an "em-                            b.    Any other alternative
                          ployee" may subscribe                                   dispute resolution pro-
                          to such benefits and                                    ceeding in which such
                          such benefits are made                                  damages are claimed
                          generally available to                                  and to which the insured
                          those "employees" who                                   submits with our con-
                          satisfy the plan's eligibil-                            sent; or
                          ity requirements;
                                                                            c.    An appeal of a civil pro-
                     b.   Profit sharing plans,                                   ceeding.
                          employee          savings
                          plans, employee stock                        8.   "Employee" means a person
                                                                            actively employed, formerly
                          ownership plans, pen-
                                                                            employed, on leave of ab-
                          sion plans and stock
                                                                            sence or disabled, or retired.
                          subscription plans, pro-
                                                                            "Employee"     includes     a
                          vided that no one other
                                                                            "leased worker". "Employee"
                          than an "employee" may
                                                                            does not include a "tempo-
                          subscribe to such bene-
                                                                            rary worker".
                          fits and such benefits
                          are made generally             2.   Unintentional Failure to Disclose Haz-
                          available to all "employ-           ards
                          ees" who are eligible
                          under the plan for such             SECTION IV - COMMERCIAL GENERAL
                          benefits;                           LIABILITY CONDITIONS, 7. Representa-
                                                              tions is hereby amended by the addition
                     c.   Unemployment      insur-            of the following:
                          ance, social security
                          benefits, workers' com-             Based on our dependence upon your rep-
                          pensation and disability            resentations as to existing hazards, if un-
                          benefits; and                       intentionally you should fail to disclose all
                                                              such hazards at the inception date of your
                     d.   Vacation plans, includ-             policy, we will not reject coverage under
                          ing buy and sell pro-               this Coverage Part based solely on such
                          grams; leave of ab-                 failure.
                          sence programs, includ-
                          ing military, maternity,       3.   Medical Payments
                          family, and civil leave;
                          tuition assistance plans;           The Medical Expense Limit of Any One
                          transportation       and            Person as stated in the Declarations is
                                                              amended to the limit shown in Section B.
                          health club subsidies.
                                                              Limits of Insurance, 3. Medical Pay-
                4.   "First effective date" means             ment of this endorsement.
                     the date upon which cover-
                     age was first effected in a         4.   180 Day Coverage for Newly Formed or
                     series of uninterrupted re-              Acquired Organizations
                     newals of insurance cover-               SECTION II - WHO IS AN INSURED is
                     age.                                     amended as follows:



GCP 203 05 11                                                                               Page 7 of 11
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 182 of 340 PageID #:195

        Subparagraph a. of Paragraph 4. is hereby                      to which this insurance
        deleted and replaced by the following:                         would apply; and
        a.   Insurance under this provision is af-            (b) They are not specifically
             forded only until the 180th day after                named as an additional in-
             you acquire or form the organization                 sured under any other provi-
             or the end of the policy period, which-              sion of, or endorsement
             ever is earlier;                                     added to, this Coverage
                                                                  Part.
   5.   Waiver of Subrogation
                                                          (2) Only the following persons or or-
        SECTION IV - COMMERCIAL GENERAL                       ganizations are additional insur-
        LIABILITY CONDITIONS, 9. Transfer of                  eds under this endorsement, and
        Rights of Recovery Against Others to                  insurance coverage provided to
        Us is hereby amended by the addition of               such additional insureds is lim-
        the following:                                        ited as provided herein:
        We waive any right of recovery we may                 (a) The manager or lessor of a
        have because of payments we make for                      premises leased to you with
        injury or damage arising out of your ongo-                whom you have agreed per
        ing operations or "your work" done under a                Paragraph 6.a.(1) above to
        written contract requiring such waiver with               provide insurance, but only
        that person or organization and included in               with respect to liability aris-
        the "products-completed operations haz-                   ing out of the ownership,
        ard". However, our rights may only be                     maintenance or use of that
        waived prior to the "occurrence" giving rise              part of a premises leased to
        to the injury or damage for which we make                 you, subject to the following
        payment under this Coverage Part. The                     additional exclusions:
        insured must do nothing after a loss to im-
        pair our rights. At our request, the insured              This insurance does not ap-
        will bring "suit" or transfer those rights to             ply to:
        us and help us enforce those rights.
                                                                  1)   Any "occurrence" which
   6.   Automatic Additional Insured - Speci-                          takes place after you
        fied Relationships                                             cease to be a tenant in
                                                                       that premises.
        a.   The following is hereby added to
             SECTION II - WHO IS AN INSURED:                      2)   Structural  alterations,
                                                                       new construction or
             (1) Any person or organization de-                        demolition  operations
                 scribed in Paragraph 6.a.(2) be-                      performed by or on be-
                 low (hereinafter referred to as                       half of such additional
                 additional insured) whom you are                      insured.
                 required to add as an additional
                 insured under this Coverage Part             (b) Any person or organization
                 by reason of:                                    from which you lease
                                                                  equipment with whom you
                 (a) A written contract or agree-                 have agreed per Paragraph
                         ment; or                                 6.a.(1) above to provide in-
                 (b) An oral agreement or con-                    surance. Such person(s) or
                         tract where a certificate of             organization(s) are insureds
                         insurance showing that per-              solely with respect to their li-
                         son or organization as an                ability arising out of the
                         additional insured has been              maintenance, operation or
                         issued,                                  use by you of equipment
                                                                  leased to you by such per-
                 is an insured, provided:                         son(s) or organization(s).
                                                                  However, this insurance
                 (a) The written or oral contract                 does not apply to any "oc-
                         or agreement is:                         currence" which takes place
                         1)   Currently in effect or              after the equipment lease
                              becomes effective dur-              expires.
                              ing the policy period;          (c) Any person or organization
                              and                                 (referred to below as vendor)
                         2)   Executed prior to an                with whom you have agreed
                              "occurrence" or offense             per Paragraph 6.a.(1) above
                                                                  to provide insurance, but

GCP 203 05 11                                                                     Page 8 of 11
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 183 of 340 PageID #:196

                 only with respect to "bodily                        f)   Demonstration, in-
                 injury" or "property damage"                             stallation, servicing
                 arising out of "your products"                           or repair opera-
                 which are distributed or sold                            tions, except such
                 in the regular course of the                             operations       per-
                 vendor's business, subject to                            formed at the ven-
                 the following additional ex-                             dor's premises in
                 clusions:                                                connection with the
                                                                          sale of the product;
                 1)   The insurance afforded
                      the vendor does not ap-                        g) Products which, af-
                      ply to:                                             ter distribution or
                                                                          sale by you, have
                      a)   "Bodily injury" or                             been labeled or re-
                           "property damage"                              labeled or used as
                           for which the ven-                             a container, part or
                           dor is obligated to                            ingredient of any
                           pay damages by                                 other thing or sub-
                           reason of the as-                              stance by or for the
                           sumption of liability                          vendor.
                           in a contract or
                           agreement.       This                2)   This insurance does not
                           exclusion does not                        apply to any insured
                           apply to liability for                    person or organization:
                           damages that the
                           vendor would have                         a)   From whom you
                           in the absence of                              have       acquired
                           the contract or                                such products, or
                           agreement;                                     any ingredient, part
                                                                          or container, enter-
                      b) Any express war-                                 ing into, accompa-
                           ranty unauthorized                             nying or containing
                           by you;                                        such products; or
                      c)   Any physical or                           b) When liability in-
                           chemical change in                             cluded within the
                           the product made                               "products-
                           intentionally by the                           completed opera-
                           vendor;                                        tions hazard" has
                                                                          been excluded un-
                      d) Repackaging,                                     der this Coverage
                           unless unpacked                                Part with respect to
                           solely for the pur-                            such products.
                           pose of inspection,
                           demonstration,                   (d) Any state or political subdivi-
                           testing, or the sub-                 sion with which you have
                           stitution of parts                   agreed     per     Paragraph
                           under instructions                   6.a.(1) above to provide in-
                           from the manufac-                    surance, subject to the fol-
                           turer, and then re-                  lowing additional provision:
                           packaged in the
                           original container;                  This insurance applies only
                                                                with respect to the following
                      e)   Any failure to make                  hazards for which the state
                           such inspections,                    or political subdivision has
                           adjustments, tests                   issued a permit in connec-
                           or servicing as the                  tion with premises you own,
                           vendor has agreed                    rent or control and to which
                           to make or nor-                      this insurance applies:
                           mally undertakes
                           to make in the                       1)   The existence, mainte-
                           usual course of                           nance, repair, construc-
                           business, in con-                         tion, erection, or re-
                           nection with the                          moval of advertising
                           distribution or sale                      signs, awnings, cano-
                           of the products;                          pies, cellar entrances,
                                                                     coal holes, driveways,
                                                                     manholes, marquees,
GCP 203 05 11                                                                   Page 9 of 11
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 184 of 340 PageID #:197

                         hoist away openings,                           this endorsement shall also
                         sidewalk vaults, street                        be excess.
                         banners, or decorations
                         and similar exposures;       7.   Property Damage to Borrowed Equip-
                         or                                ment
                    2)   The construction, erec-           a.   The following is hereby added to Ex-
                         tion, or removal of ele-               clusion j. Damage to Property of
                         vators; or                             Paragraph 2., Exclusions of SEC-
                                                                TION I - COVERAGES, COVERAGE
                    3)   The ownership, mainte-                 A. BODILY INJURY AND PROP-
                         nance, or use of any                   ERTY DAMAGE LIABILITY.
                         elevators covered by
                         this insurance.                        Paragraphs (3) and (4) of this exclu-
                                                                sion do not apply to tools or equip-
            (3) Any insurance provided to an ad-                ment loaned to you, provided they are
                ditional insured designated under               not being used to perform operations
                Paragraph       6.a.(2) Subpara-                at the time of loss.
                graphs (a), (b) and (d) does not
                apply to "bodily injury", "property        b.   With respect to the insurance pro-
                damage" or "personal and adver-                 vided by this section of the endorse-
                tising injury" arising out of the               ment, the following additional provi-
                sole negligence or willful miscon-              sions apply:
                duct of the additional insured or               (1) The Limits of Insurance shown in
                their agents, "employees" or any                    the Declarations are replaced by
                other representative of the addi-                   the limits designated in Section
                tional insured.                                     B. Limits of Insurance, 7.
       b.   SECTION IV - COMMERCIAL GEN-                            Property Damage to Borrowed
            ERAL LIABILITY CONDITIONS is                            Equipment of this endorsement
            hereby amended as follows:                              with respect to coverage pro-
                                                                    vided by this endorsement.
            Condition 5. Other Insurance is                         These limits are inclusive of and
            amended to include:                                     not in addition to the limits being
                                                                    replaced. The Limits of Insurance
            (1) Where required by a written con-                    shown in Section B. Limits of
                tract or agreement, this insur-                     Insurance, 7. Property Damage
                ance is primary and / or noncon-                    to Borrowed Equipment of this
                tributory as respects any other                     endorsement fix the most we will
                insurance policy issued to the                      pay in any one "occurrence" re-
                additional insured, and such                        gardless of the number of:
                other insurance policy shall be
                excess and / or noncontributing,                    (a) Insureds;
                whichever applies, with this in-
                surance.                                            (b) Claims    made     or   "suits"
                                                                        brought; or
            (2) Any insurance provided by this
                endorsement shall be primary to                     (c) Persons  or organizations
                other insurance available to the                        making claims or bringing
                additional insured except:                              "suits".

                (a) As otherwise provided in                    (2) Deductible Clause
                    SECTION IV - COMMER-                            (a) Our obligation to pay dam-
                    CIAL GENERAL LIABILITY                              ages on your behalf applies
                    CONDITIONS, 5. Other In-                            only to the amount of dam-
                    surance, b. Excess Insur-                           ages for each "occurrence"
                    ance; or                                            which are in excess of the
                (b) For any other valid and col-                        deductible amount stated in
                    lectible insurance available                        Section B. Limits of Insur-
                    to the additional insured as                        ance, 7. Property Damage
                    an additional insured by at-                        to Borrowed Equipment of
                    tachment of an endorsement                          this endorsement. The limits
                    to another insurance policy                         of insurance will not be re-
                    that is written on an excess                        duced by the application of
                    basis. In such case, the                            such deductible amount.
                    coverage provided under


GCP 203 05 11                                                                          Page 10 of 11
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 185 of 340 PageID #:198

                  (b) SECTION IV - COMMER-                     in the jurisdiction where an "occurrence"
                      CIAL GENERAL LIABILITY                   or offense to which this insurance applies
                      CONDITIONS, 2. Duties in                 takes place.
                      the Event of Occurrence,
                      Offense, Claim or Suit, ap-         9.   Broadened Notice of Occurrence
                        plies to each claim or "suit"          Paragraph a. of SECTION IV - COM-
                        irrespective of the amount.            MERCIAL GENERAL LIABILITY CONDI-
                  (c) We may pay any part or all               TIONS, 2. Duties in the Event of Occur-
                        of the deductible amount to            rence, Offense, Claim or Suit is hereby
                        effect settlement of any               deleted and replaced by the following:
                        claim or "suit" and, upon no-          a.   You must see to it that we are notified
                        tification of the action taken,             as soon as practicable of an "occur-
                        you shall promptly reimburse                rence" or an offense which may result
                        us for such part of the de-                 in a claim. To the extent possible, no-
                        ductible amount as has been                 tice should include:
                        paid by us.
                                                                    (1) How, when and where the "oc-
   8.   Employees as Insureds - Specified                               currence" or offense took place;
        Health Care Services
                                                                    (2) The names and addresses of any
        It   is hereby agreed that Paragraph                            injured persons and witnesses;
        2.a.(1)(d) of SECTION II - WHO IS AN                            and
        INSURED, does not apply to your "em-
        ployees" who provide professional health                    (3) The nature and location of any in-
        care services on your behalf as duly li-                        jury or damage arising out of the
        censed:                                                         "occurrence" or offense.
        a.    Nurses;                                               This requirement applies only when
                                                                    the "occurrence" or offense is known
        b.    Emergency Medical Technicians; or                     to an "authorized representative".
        c.    Paramedics,




GCP 203 05 11                                                                              Page 11 of 11
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 186 of 340 PageID #:199
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 187 of 340 PageID #:200
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            ADDITIONAL INSURED--CO-OWNER OF INSURED
                            PREMISES
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART.
                                               SCHEDULE
Location of Premises:
545 N RAND RD
LAKE ZURICH, IL 60047-3134



Name of Person or Organization:
SPD DEVELOPMENT LLC
545 N RAND RD
LAKE ZURICH, IL 60047-3134




(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)
WHO IS AN INSURED (Section II) is amended to include as an insured the person(s) or organization(s) shown
in the Schedule, but only with respect to liability as co-owner of the premises shown in the Schedule.




CG 20 27 11 85         Copyright, Insurance Services Office, Inc., 1984
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 188 of 340 PageID #:201
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 189 of 340 PageID #:202



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EXCLUSION - SERVICES FURNISHED BY
                           HEALTH CARE PROVIDERS
This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                    SCHEDULE
     Description Of Operations:
     DENTIST




(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)
The following exclusion is added to Paragraph 2.,
Exclusions of Section I - Coverage A - Bodily In-                b.   Any health or therapeutic service, treat-
jury And Property Damage Liability and Paragraph                      ment, advice or instruction; or
2., Exclusions of Section I - Coverage B - Personal              c.   Any service, treatment, advice or instruction
And Advertising Injury Liability:                                     for the purpose of appearance or skin en-
With respect to any operation shown in the Schedule,                  hancement, hair removal or replacement or
this insurance does not apply to "bodily injury",                     personal grooming.
"property damage" or "personal and advertising in-          2.   The furnishing or dispensing of drugs or med-
jury" arising out of:                                            ical, dental or surgical supplies or appliances; or
1.     The rendering or failure to render:                  3.   The handling or treatment of dead bodies, in-
       a.   Medical, surgical, dental, x-ray or nursing          cluding autopsies, organ donation or other pro-
            service, treatment, advice or instruction, or        cedures.
            the related furnishing of food or beverages;




CG 22 44 07 98                    Copyright, Insurance Services Office, Inc., 1997
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 190 of 340 PageID #:203
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 191 of 340 PageID #:204


    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION - ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION AND
                 DATA-RELATED LIABILITY - WITH
               LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:


    COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.s. of Section I - Coverage A -                             ing out of that which is described in
   Bodily Injury and Property Damage Liability                            Paragraph (1) or (2) above.
    is replaced by the following:
                                                                          However, unless Paragraph (1)
    2.   Exclusions                                                       above applies, this exclusion does
                                                                          not apply to damages because of
         This insurance does not apply to:                                "bodily injury".
         s.   Access or Disclosure of Confiden-             B. The following is added to Paragraph 2. Exclu-
              tial or Personal Information and                 sions of Section I - Coverage B - Personal
              Data-Related Liability                           and Advertising Injury Liability:
              Damages arising out of:                            2.   Exclusions
              (1) Any access to or disclosure of                      This insurance does not apply to:
                  any person's or organization's
                  confidential or personal informa-                   Access or Disclosure of Confidential or
                  tion, including patents, trade se-                  Personal Information
                  crets, processing methods, cus-
                  tomer lists, financial information,                 "Personal and advertising injury" arising
                  credit card information, health in-                 out of any access to or disclosure of any
                  formation or any other type of                      person's or organization's confidential or
                  nonpublic information; or                           personal information, including patents,
                                                                      trade secrets, processing methods, cus-
              (2) The loss of, loss of use of, dam-                   tomer lists, financial information, credit
                  age to, corruption of, inability to                 card information, health information or any
                  access, or inability to manipulate                  other type of nonpublic information.
                  electronic data.
                                                                      This exclusion applies even if damages
              This exclusion applies even if dam-                     are claimed for notification costs, credit
              ages are claimed for notification                       monitoring expenses, forensic expenses,
              costs, credit monitoring expenses, fo-                  public relations expenses or any other
              rensic expenses, public relations ex-                   loss, cost or expense incurred by you or
              penses or any other loss, cost or ex-                   others arising out of any access to or dis-
              pense incurred by you or others aris-                   closure of any person's or organization's
                                                                      confidential or personal information.




                                    Includes copyrighted material of Insurance
GA 3024 05 14                        Services Office, Inc., with its permission.
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 192 of 340 PageID #:205
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 193 of 340 PageID #:206
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART

A.   Paragraph d. of SECTION I - COVERAGES,                            ners, managers, executive officers, "em-
     COVERAGE A. BODILY INJURY AND                                     ployees" assigned to manage that addi-
     PROPERTY DAMAGE LIABILITY, 1. Insur-                              tional insured's insurance program, or
     ing Agreement is deleted in its entirety and                      "employees" assigned to give or receive
     replaced by the following:                                        notice of an "occurrence", "personal and
                                                                       advertising injury" offense, claim or "suit":
     d.   You will be deemed to know that "bodily
          injury" or "property damage" has oc-                         (1) Reports all, or any part, of the "bodily
          curred at the earliest time when any                             injury" or "property damage" to us or
          "authorized representative":                                     any other insurer;
          (1) Reports all, or any part, of the "bodily                 (2) Receives a written or verbal demand
              injury" or "property damage" to us or                        or claim for damages because of the
              any other insurer;                                           "bodily injury" or "property damage";
          (2) Receives a written or verbal demand                      (3) First observes the "bodily injury" or
              or claim for damages because of the                          "property damage";
              "bodily injury" or "property damage";
                                                                       (4) Becomes aware by any means other
          (3) First observes the "bodily injury" or                        than as described in (3) above, that
              "property damage";                                           "bodily injury" or "property damage"
                                                                           had occurred or had begun to occur;
          (4) Becomes aware by any means other                             or
              than as described in (3) above, that
              "bodily injury" or "property damage"                     (5) Becomes aware of a condition from
              had occurred or had begun to occur;                          which "bodily injury" or "property
              or                                                           damage" was substantially certain to
                                                                           occur.
          (5) Becomes aware of a condition from
              which "bodily injury" or "property             C.   COVERAGE B. PERSONAL AND ADVER-
              damage" was substantially certain to                TISING INJURY LIABILITY, 1. Insuring
              occur.                                              Agreement is deleted in its entirety and re-
                                                                  placed by the following:
B.   SECTION I - COVERAGES, COVERAGE A.                           1.   Insuring Agreement
     BODILY INJURY AND PROPERTY DAMAGE
     LIABILITY, 2. Exclusions, r. Additional In-                       a.   We will pay those sums that the in-
     sured Prior Knowledge is deleted in its en-                            sured becomes legally obligated to
     tirety and replaced by the following:                                  pay as damages because of "per-
     r.   Additional Insured Prior Knowledge                                sonal and advertising injury" to which
                                                                            this insurance applies. We will have
          An additional insured added by attach-                            the right and duty to defend the in-
                                                                            sured against any "suit" seeking
          ment of an endorsement to this Coverage                           those damages. However, we will
          Part that is seeking coverage for a claim                         have no duty to defend the insured
          or "suit", if that additional insured knew,                       against any "suit" seeking damages
          per the following paragraph, that "bodily                         for "personal and advertising injury"
          injury" or "property damage" had oc-                              to which this insurance does not ap-
          curred or had begun to occur, in whole or                         ply. We may, at our discretion, in-
          in part, prior to the "coverage term" in                          vestigate any offense and settle any
                                                                            claim or "suit" that may result. But:
          which such "bodily injury" or "property
          damage" occurs or begins to occur.                                (1) The amount we will pay for
                                                                                damages is limited as described
          An additional insured added by attach-                                in SECTION III - LIMITS OF IN-
          ment of an endorsement to this Coverage                               SURANCE; and
          Part will be deemed to have known that                            (2) Our right and duty to defend
          "bodily injury" or "property damage" has                              ends when we have used up the
          occurred or has begun to occur at the                                 applicable limit of insurance in
          earliest time when that additional insured,                           the payment of judgments or
          or any one of its owners, members, part-                              settlements under SECTION I -

                                     Includes copyrighted material of Insurance
GA 4205 IL 10 01                      Services Office, Inc., with its permission.                     Page 1 of 2
       Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 194 of 340 PageID #:207
                   COVERAGES, COVERAGE A.                               for under SUPPLEMENTARY PAY-
                   BODILY INJURY AND PROP-                              MENTS - COVERAGES A AND B.
                   ERTY DAMAGE LIABILITY;
                   SECTION I - COVERAGES,                          b.   This insurance applies to "personal
                   COVERAGE B. PERSONAL                                 and advertising injury" only if:
                   AND ADVERTISING INJURY
                   LIABILITY; or medical expenses                       (1) The "personal and advertising
                   under SECTION I - COVER-                                 injury" is caused by an offense
                   AGES, COVERAGE C. MEDI-                                  arising out of your business; and
                   CAL PAYMENTS.
            No other obligation or liability to pay                     (2) The "personal and advertising
            sums or perform acts or services is                             injury" offense was committed in
            covered unless expressly provided                               the "coverage territory" during
                                                                            the policy period.
                                                          D.   COVERAGE B. PERSONAL AND ADVER-
                                                               TISING INJURY LIABILITY, 2. Exclusions, q.
                                                               Additional Insured Prior Knowledge is de-
                                                               leted in its entirety.




                                  Includes copyrighted material of Insurance
GA 4205 IL 10 01                   Services Office, Inc., with its permission.                  Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 195 of 340 PageID #:208
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  MOBILE EQUIPMENT SUBJECT TO MOTOR
                       VEHICLE INSURANCE LAWS
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART

A.   SECTION I - COVERAGES, COVERAGE A.                                     (2) or f. (3) of the definition of "mobile
     BODILY INJURY AND PROPERTY DAMAGE                                      equipment".
     LIABILITY, 2. Exclusions, g. Aircraft, Auto or
     Watercraft is replaced by the following:                B.   SECTION II - WHO IS AN INSURED is
                                                                  amended to include:
     This insurance does not apply to:
                                                                  4.   With respect to "mobile equipment" reg-
     g.   Aircraft, Auto or Watercraft                                 istered in your name under any motor
                                                                       vehicle registration law, any person is an
          "Bodily injury" or "property damage" aris-                   insured while driving such equipment
          ing out of the ownership, maintenance,                       along a public highway with your permis-
          use or entrustment to others of any air-                     sion. Any other person or organization
          craft, "auto" or watercraft owned or oper-                   responsible for the conduct of such per-
          ated by or rented or loaned to any in-                       son is also an insured, but only with re-
          sured. Use includes operation and                            spect to liability arising out of the opera-
          "loading or unloading".                                      tion of the equipment, and only if no other
          This exclusion applies even if the claims                    insurance of any kind is available to that
          against any insured allege negligence or                     person or organization for this liability.
          other wrongdoing in the supervision, hir-                    However, no person or organization is an
          ing, employment, training or monitoring of                   insured with respect to:
          others by that insured, if the "occurrence"                  a.   "Bodily injury" to a co-"employee" of
          which caused the "bodily injury" or "prop-                        the person driving the equipment; or
          erty damage" involved the ownership,
          maintenance, use or entrustment to oth-                      b.   "Property damage" to property
          ers of any aircraft, "auto" or watercraft                         owned by, rented to, in the charge of
          that is owned or operated by or rented or                         or occupied by you or the employer
          loaned to any insured.                                            of any person who is an insured un-
                                                                            der this provision.
          This exclusion does not apply to:
                                                             C.   SECTION V - DEFINITIONS, 3. "Auto" and 15.
          (1) A watercraft while ashore on prem-                  "Mobile equipment" are replaced by the fol-
              ises that you own or rent;                          lowing:
          (2) A watercraft you do not own that is:                3.   "Auto" means a land motor vehicle, trailer
              (a) Less than 51 feet long; and                          or semitrailer designed for travel on pub-
                                                                       lic roads, including any attached machin-
              (b) Not being used to carry persons                      ery or equipment. But "auto" does not in-
                  or property for a charge;                            clude "mobile equipment".
          (3) Parking an "auto" on, or the ways                   15. "Mobile equipment" means any of the
              next to, premises you own or rent,                      following types of land vehicles, including
              provided the "auto" is not owned by                     any attached machinery or equipment:
              or rented or loaned to you or the in-
              sured;                                                   a.   Bulldozers, farm machinery, forklifts
                                                                            and other vehicles designed for use
          (4) Liability assumed under any "insured                          principally off public roads;
              contract" for the ownership, mainte-
              nance or use of aircraft or watercraft;                  b.   Vehicles maintained for use solely
              or                                                            on or next to premises you own or
                                                                            rent;
          (5) "Bodily injury" or "property damage"
              arising out of the operation of any of                   c.   Vehicles    that   travel   on   crawler
              the equipment listed in Paragraph f.                          treads;



                                      Includes copyrighted material of ISO
GA 4250 11 05                          Properties, Inc., with its permission                            Page 1 of 2
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 196 of 340 PageID #:209
       d.   Vehicles, whether self-propelled or                      (1) Equipment designed primarily for:
            not, maintained primarily to provide
            mobility to permanently mounted;                              (a) Snow removal;

            (1) Power cranes, shovels, loaders,                           (b) Road maintenance, but not con-
                diggers or drills; or                                         struction or resurfacing; or

            (2) Road construction or resurfacing                          (c) Street cleaning;
                equipment such as graders,                           (2) Cherry pickers and similar devices
                scrapers or rollers;                                     mounted on automobile or truck
       e.   Vehicles not described in a., b., c. or                      chassis and used to raise or lower
            d. above that are not self-propelled                         workers; and
            and are maintained primarily to pro-                     (3) Air compressors, pumps and gen-
            vide mobility to permanently at-                             erators, including spraying, welding,
            tached equipment of the following                            building cleaning, geophysical explo-
            types:                                                       ration, lighting and well servicing
            (1) Air compressors, pumps and                               equipment.
                generators, including spraying,            D.   This endorsement does not apply to any li-
                welding, building cleaning, geo-                ability arising from an "occurrence" caused by
                physical exploration, lighting and              or arising from any land vehicle if:
                well servicing equipment; or
                                                                1.   You have an Auto Coverage Form in
            (2) Cherry pickers and similar de-                       force at the time of the "occurrence"; and
                vices used to raise or lower
                workers;                                        2.   The land vehicle meets the definition of
                                                                     auto in your Auto Coverage Form or pol-
       f.   Vehicles not described in a., b., c. or                  icy, regardless of whether or not such
            d. above maintained primarily for                        land vehicle is:
            purposes other than the transporta-
            tion of persons or cargo.                                a.   A covered auto under such Auto
                                                                          Coverage Form or policy; or
            However, self-propelled vehicles with
            the following types of permanently                       b.   Specifically described on a schedule
            attached equipment are not "mobile                            of covered autos on your Auto Cov-
            equipment" but will be considered                             erage Form or policy.
            "autos":




                                    Includes copyrighted material of ISO
GA 4250 11 05                        Properties, Inc., with its permission                         Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 197 of 340 PageID #:210
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

     BODILY INJURY EXCEPTIONS TO POLLUTANT EXCLUSION
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
For purposes of insurance provided by this endorsement:
1.   Sudden and Accidental Exception                             b.   The injured person is clinically diagnosed
                                                                      or treated by a physician for the "bodily
     Exclusion f. Pollutant, (1)(a) and (1)(d) of                     injury" caused by the exposure to "gase-
     SECTION I - COVERAGES, COVERAGE A.                               ous or airborne pollutants" within one
     BODILY INJURY AND PROPERTY DAMAGE                                year of such first exposure.
     LIABILITY do not apply to "bodily injury" pro-
     vided:                                                 4.   Amended Who Is An Insured
     a.   The "release" of "pollutants" from which               As respects the insurance provided by Para-
          the "bodily injury" arises is "sudden" and             graphs 1. and 3. of this endorsement, the
          "accidental"; and                                      Sudden and Accidental Exception and the
                                                                 Off Premises Exception, SECTION II - WHO
     b.   The injured person's first exposure to                 IS AN INSURED is deleted in its entirety and
          such "pollutants" occurred during the                  replaced by the following:
          policy period; and
                                                                 The coverage afforded shall apply only to
     c.   The injured person is clinically diagnosed             Named Insureds. We shall have no duty to
          or treated by a physician for the "bodily              defend or pay damages for any person or or-
          injury" caused by exposure to such "pol-               ganization that is not a Named Insured.
          lutants" within one year of such first ex-
          posure.                                           5.   SECTION IV - COMMERCIAL GENERAL LI-
                                                                 ABILITY CONDITIONS 5. Other Insurance
2.   Amendment to On Premises Exception                          b. Excess Insurance is amended to include
     The on premises exception to the Pollutant                  the following:
     Exclusion, f.(1)(a)1) c) of SECTION I - COV-                The insurance provided by Paragraphs 1.
     ERAGES, COVERAGE A. BODILY INJURY                           Sudden and Accidental Exception and 3.
     AND PROPERTY DAMAGE LIABILITY, is                           Off Premises Exception, of this endorsement
     deleted in its entirety and replaced by the fol-            is excess over any other valid and collectible
     lowing:                                                     insurance, whether primary, excess, contin-
     c)   Within one year of such first exposure,                gent or on any other basis, except insurance
          the person injured is clinically diagnosed             written specifically to cover as excess over the
          or treated by a physician for the medical              limits of insurance that apply in this endorse-
          condition caused by the exposure to such               ment.
          vapors. However, Paragraph c) does not            6.   As respects the insurance provided by Para-
          apply if the "bodily injury" is caused by              graphs 1. and 3. of this endorsement, SEC-
          vapors produced by or originating from                 TION V - DEFINITIONS is amended to add
          equipment that is used to heat, cool or                the following:
          dehumidify the building, or equipment
          that is used to heat water for personal                1.   "Accidental" means unintended and un-
          use, by the building's occupants or their                   expected.
          guests.
                                                                 2.   "Gaseous or airborne pollutants" means
3.   Off Premises Exception                                           "pollutants" which:
     Exclusion f. Pollutant (1)(d) of SECTION I -                     (a) Are a gas, smoke, fume, vapor or
     COVERAGES, COVERAGE A. BODILY IN-                                    other similar airborne substance; and
     JURY AND PROPERTY DAMAGE LIABILITY
     does not apply to "bodily injury" that is caused                 (b) Are the result of the "release" of such
     by "gaseous or airborne pollutants" provided:                        "pollutants" from materials, machin-
                                                                          ery or equipment brought on or to
     a.   The injured person's first exposure to                          the "work site" by any Named In-
          "gaseous or airborne pollutants" occurred                       sured or any "employees", contrac-
          during the policy period; and                                   tors or subcontractors working di-


                                    Includes copyrighted material of Insurance
GA 478 12 04                         Services Office, Inc., with its permission.                    Page 1 of 2
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 198 of 340 PageID #:211
            rectly or indirectly on any Named In-                  "pollutant" which results from a series of
            sured's behalf.                                        ongoing events which constitute a course
                                                                   of conduct or course of business is not
        "Gaseous or airborne pollutants" does                      "sudden".
        not include asbestos or lead.
                                                              5.   "Work site" means any premises, site or
   3.   "Release" means actual discharge, dis-                     location while a Named Insured or a
        persal, seepage, migration, release, es-                   Named Insured's "employees", contrac-
        cape or emission.                                          tors or subcontractors are performing op-
   4.   "Sudden" means abrupt, immediate and                       erations directly or indirectly on the
        brief as well as unexpected and without                    Named Insured's behalf, provided the
        prior notice. "Sudden" has a temporal                      premises, site or location is not owned or
        element which requires that the "release"                  occupied by or rented or loaned to a
        of "pollutants" begins and ends within a                   Named Insured.
        brief period of time. A "release" of a




                                 Includes copyrighted material of Insurance
GA 478 12 04                      Services Office, Inc., with its permission.                    Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 199 of 340 PageID #:212
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 CinciPak™
              COMMERCIAL GENERAL LIABILITY AMENDATORY
                           ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART

I.   SECTION I - COVERAGES, COVERAGE A.                                      tents of such premises, rented to you
     BODILY INJURY AND PROPERTY DAMAGE                                       for a period of 7 or fewer consecutive
     LIABILITY, Paragraph 2. Exclusions is                                   days, for which the amount we will
     amended as follows:                                                     pay is limited to the Damage To
                                                                             Premises Rented To You Limit as
     A. Exclusion j. Damage to Property is de-                               described in SECTION III - LIMITS
         leted in its entirety and replaced by the fol-                      OF INSURANCE.
         lowing:
                                                                             Paragraph (2) of this exclusion does
         j.    Damage to Property                                            not apply if the premises are "your
               "Property damage" to:                                         work" and were never occupied,
                                                                             rented or held for rental by you.
               (1) Property you own, rent or oc-
                   cupy, including any costs or ex-                          Paragraphs (3), (4), (5) and (6) of this
                   penses incurred by you, or any                            exclusion do not apply to liability as-
                   other person, organization or en-                         sumed under a sidetrack agreement.
                   tity, for repair, replacement, en-                        Paragraph (6) of this exclusion does
                   hancement, restoration or main-                           not apply to "property damage" in-
                   tenance of such property for any                          cluded in the "products-completed
                   reason, including prevention of                           operations hazard".
                   injury to a person or damage to
                   another's property;                              B. The last Paragraph of 2. Exclusions is
                                                                        deleted in its entirety and replaced by the
               (2) Premises you sell, give away or                      following:
                   abandon, if the "property dam-
                   age" arises out of any part of                       Exclusions c. through q. do not apply to
                   those premises;                                      "property damage" by fire, explosion,
                                                                        lightning, smoke, soot or water to prem-
               (3) Property loaned to you;                              ises while rented to you or temporarily oc-
               (4) Personal property in the care,                       cupied by you with permission of the
                   custody or control of an insured;                    owner, for which the amount we will pay is
                                                                        limited to the Damage to Premises
               (5) That particular part of real prop-                   Rented To You Limit as described in
                   erty on which you or any contrac-                    SECTION III - LIMITS OF INSURANCE.
                   tors or subcontractors working
                   directly or indirectly on your be-         II.   SECTION I - COVERAGES, SUPPLEMEN-
                   half are performing operations, if               TARY PAYMENTS - COVERAGES A AND B,
                   the "property damage" arises out                 is amended as follows:
                   of those operations; or                          A. Paragraph 2. is deleted in its entirety and
               (6) That particular part of any prop-                    replaced by the following:
                   erty that must be restored, re-                      2.   Up to $1,000 for cost of bail bonds
                   paired or replaced because "your                          required because of accidents or traf-
                   work" was incorrectly performed                           fic law violations arising out of the
                   on it.                                                    use of any vehicle to which the Bodily
               Paragraphs (1), (3) and (4) of this ex-                       Injury Liability Coverage applies. We
               clusion do not apply to "property                             do not have to furnish these bonds.
               damage" (other than damage by fire,                  B. Paragraph 4. is deleted in its entirety and
               explosion, lightning, smoke, soot or                     replaced by the following:
               water) to premises, including the con-

                                       Includes copyrighted material of Insurance
GCP 201 05 11                           Services Office, Inc. with its permission.                     Page 1 of 2
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 200 of 340 PageID #:213
         4.   All reasonable expenses incurred by                 Insurance Paragraph b.(1)(b) is deleted in its
              the insured at our request to assist us             entirety and replaced by the following:
              in the investigation or defense of the
              claim or "suit", including actual loss of           (b) That is Fire, Explosion, lightning, smoke,
              earnings up to $500 a day because of                     soot or Water Damage insurance for
              time off from work.                                      premises rented to you or temporarily oc-
                                                                       cupied by you with permission of the own-
III. SECTION III - LIMITS OF INSURANCE,                                er;
     Paragraph 6. is deleted in its entirety and re-
    placed by the following:                                 V. SECTION V. - DEFINITIONS, Definition 12.
                                                                "Insured contract" Paragraph a. is deleted in
    6.   Subject to 5. above, the Damage to Prem-                 its entirety and replaced by the following:
         ises Rented to You Limit is the most we
         will pay under COVERAGE A. BODILY                        a.   A contract for a lease of premises. How-
         INJURY AND PROPERTY DAMAGE LI-                                ever, that portion of the contract for a
         ABILITY for damages because of "prop-                         lease of premises that indemnifies any
         erty damage" to any one premises, while                       person or organization for "property dam-
         rented to you, or in the case of damage by                    age" by fire, explosion, lightning, smoke,
         fire, explosion, lightning, smoke, soot or                    soot or water to premises while rented to
         water, while rented to you or temporarily                     you or temporarily occupied by you with
         occupied by you with permission of the                        permission of the owner is not an "insured
         owner.                                                        contract";

IV. SECTION IV - COMMERCIAL GENERAL LI-
    ABILITY CONDITIONS, Condition 5. Other




                                      Includes copyrighted material of Insurance
GCP 201 05 11                          Services Office, Inc. with its permission.                     Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 201 of 340 PageID #:214
                     THE CINCINNATI                                  INSURANCE COMPANY
                                                        A Stock Insurance Company


    ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE
                  FORM DECLARATIONS
NOTICE: INSURANCE COVERAGE UNDER ANY PARTICULAR COVERAGE INCLUDED WITHIN THIS
        FORM IS NOT IN FORCE UNLESS THE CORRESPONDING SECTION OF THESE
        DECLARATIONS HAS BEEN COMPLETED.
Attached to and forming a part of POLICY NUMBER: ECP 026 96 01
Named Insured is the same as it appears in the Common Policy Declarations
COVERAGE PROVISIONS (Only those items marked by an x , where so indicated, are applicable):
                                           Limits of Insurance:
                                                                                 Limit of Insurance:
                                                                                     Blanket:
  X Coverage A - Electronic Data Processing Property: ................................................. $
                                                                                                                                X See Scheduled
                                                                                                                                    Premises
                                                                                                                                    Endorsement
  X Coverage A - Coverage Extensions:
                                                                                 Limit of Insurance - Unless Otherwise Stated:
       a. Debris Removal: .............................................................. $50,000             -        $
       b. Duplicate and Backup Electronic Media and
          Records: ............................................................................ $10,000      -        $        25,000
       c. Off Premises: 20% of the Coverage A Limit of
          Insurance subject to a maximum of: $50,000                                                                  $
       d. Pollutant Clean Up and Removal .................................. $10,000                          -        $
       e. Recharge or Refill of a Fire Protection
          Device: ............................................................................. $50,000      -        $
       f. Third Party Host: ............................................................. $10,000            -        $
                                                                                                                              Limit of Insurance:
                                                                                                                                 Blanket:
  X Coverage B - Business Income and Extra Expense: ................................................ $
                                                                                                                                X See Scheduled
                                                                                                                                    Premises
                                                                                                                                    Endorsement
  X Coverage C - Additional Coverages:
                                                                                 Limit of Insurance - Unless Otherwise Stated:
    1. Denial of Service ............................................................. $ 10,000 -                                $
    2. Loss Establishment Expenses ..................................... $ 5,000 -                                               $
    3. Malicious Code ................................................................ $ 10,000 -                                $
    4. Unauthorized Use ........................................................... $ 10,000 -                                   $
    Note: The maximum aggregate Limit of Insurance for any Additional Coverage in any one "coverage
          term" is three times the Limit of Insurance stated here.
                                                                      Deductibles:
                                                                                                                                           Deductible:
Coverage A:
    Basic: ............................................................................................................................... $         1,000
    Specified Losses: .......................................................................................................... $                   2,500
Coverage B:                                                                                                                                (Hours)         24
FORMS AND / OR ENDORSEMENTS APPLICABLE TO ELECTRONIC DATA PROCESSING
COVERAGE FORM:
MA123              08/07 ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE FORM (EDP) -
                         TABLE OF CONTENTS
MA4050IL           04/10 OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT
MA135              11/99 COMMERCIAL INLAND MARINE CONDITIONS
MA4015             06/07 SCHEDULED PREMISES ENDORSEMENT
MA489IL            11/16 ILLINOIS CHANGES




MA 573 06 07                                          ECP 026 96 01                                                                   Page 1 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 202 of 340 PageID #:215
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 203 of 340 PageID #:216

LOSS PAYEE (if any)
SPECIAL PROVISIONS (if any)




MA 573 06 07                  ECP 026 96 01                               Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 204 of 340 PageID #:217
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 205 of 340 PageID #:218

                     ELECTRONIC DATA PROCESSING EQUIPMENT
                         COVERAGE FORM (EDP) - TABLE OF
                                   CONTENTS
Coverage Part Provision:                                                                                                                      Begins on Page:
Preamble .....................................................................................................................................................3
Section I - Coverages: ...............................................................................................................................3
      Coverage A - Electronic Data Processing Property: .....................................................................3
      1.      Insuring Agreement.......................................................................................................................3
      2.      Covered Property ..........................................................................................................................3
      3.      Property Not Covered ...................................................................................................................3
      4.      Covered Causes of Loss ..............................................................................................................3
      5.      Coverage Extensions:...................................................................................................................3
              a. Debris Removal .....................................................................................................................3
              b. Duplicate and Backup Electronic Media and Records ........................................................4
              c. Off Premises ..........................................................................................................................4
              d. Pollutant Clean Up and Removal..........................................................................................4
              e. Preservation of Property........................................................................................................4
              f. Recharge or Refill of a Fire Protection Device .....................................................................5
              g. Third Party Host .....................................................................................................................5
              h. Newly Acquired Property.......................................................................................................5
      Coverage B - Business Income and Extra Expense:.....................................................................5
      1.      Insuring Agreement.......................................................................................................................5
      2.      Covered Property ..........................................................................................................................5
      3.      Property Not Covered ...................................................................................................................5
      4.      Covered Causes of Loss ..............................................................................................................5
      5.      Additional Coverage:.....................................................................................................................5
              Extended Business Income..........................................................................................................5
      Coverage C - Additional Coverages:................................................................................................5
      1.      Denial of Service ...........................................................................................................................6
      2.      Loss Establishment Expenses .....................................................................................................6
      3.      Malicious Code..............................................................................................................................6
      4.      Unauthorized Use .........................................................................................................................6
Section II - Exclusions ...............................................................................................................................6
Section III - Limits of Insurance and Deductibles: .................................................................................8
1.    Limits of Insurance: ..............................................................................................................................8
2.    Deductibles: ..........................................................................................................................................8
           a. Coverage A............................................................................................................................8
           b. Coverage B............................................................................................................................8
           c. Coverage C............................................................................................................................8
Section IV - Additional Conditions: ..........................................................................................................8
1.    Coverage A - Electronic Data Processing Property - Conditions:......................................................8
      Valuation ...............................................................................................................................................9
2.    Coverage B - Business Income and Extra Expense - Conditions: ....................................................9
      a. Appraisal........................................................................................................................................9
      b. Loss Determination .......................................................................................................................9
      c. Resumption of Operations............................................................................................................10
3.    Common Conditions:............................................................................................................................10
      a. Duties in the Event of Loss ...........................................................................................................10
      b. Blanket Insurance .........................................................................................................................11
      c. Joint Insured..................................................................................................................................11
      d. Legal Action Against Us................................................................................................................11

                                       Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07                        American Association of Insurance Services with their permission.                                                Page 1 of 15
           Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 206 of 340 PageID #:219

                    ELECTRONIC DATA PROCESSING EQUIPMENT
                        COVERAGE FORM (EDP) - TABLE OF
                                  CONTENTS
      e.     Loss Payee ................................................................................................................................... 11
      f.     Multi-Year Policies ........................................................................................................................ 11
      g.     Non-Accumulation of Limits of Insurance.................................................................................... 12
      h.     Other Insurance............................................................................................................................ 12
      i.     Protective Safeguards.................................................................................................................. 12
      j.     Recoveries.................................................................................................................................... 12
      k.     Transfer of Your Rights of Recovery Against Others to Us........................................................ 12
Section V - Definitions: ............................................................................................................................. 12
1.    "Actual cash value" .............................................................................................................................. 12
2.    "Business income" ............................................................................................................................... 13
3.    "Computer system" .............................................................................................................................. 13
4.    "Coverage term"................................................................................................................................... 13
5.    "Coverage territory".............................................................................................................................. 13
6.    "Denial of service"................................................................................................................................ 13
7.    "Electronic media and records" ........................................................................................................... 13
8.    "Electronic securities" .......................................................................................................................... 13
9.    "Evidences of debt".............................................................................................................................. 13
10.   "Extra expense" ................................................................................................................................... 13
11.   "Hardware" ........................................................................................................................................... 13
12.   "Loss" ................................................................................................................................................... 13
13.   "Loss establishment expenses" .......................................................................................................... 14
14.   "Malicious code"................................................................................................................................... 14
15.   "Mechanical breakdown" ..................................................................................................................... 14
16.   "Money" ................................................................................................................................................ 14
17.   "Occurrence" ........................................................................................................................................ 14
18.   "Operations" ......................................................................................................................................... 14
19.   "Other property" ................................................................................................................................... 14
20.   "Period of restoration".......................................................................................................................... 14
21.   "Pollutants" ........................................................................................................................................... 14
22.   "Premises"............................................................................................................................................ 14
23.   "Production equipment" ....................................................................................................................... 14
24.   "Securities" ........................................................................................................................................... 14
25.   "Service agreement" ............................................................................................................................ 14
26.   "Specified causes of loss" ................................................................................................................... 14
27.   "Sudden and accidental" ..................................................................................................................... 15
28.   "Suspension"........................................................................................................................................ 15
29.   "Telecommunications equipment"....................................................................................................... 15
30.   "Temporarily"........................................................................................................................................ 15
31.   "Unauthorized use" .............................................................................................................................. 15
32.   "Valuable papers and records" ........................................................................................................... 15




                                       Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07                        American Association of Insurance Services with their permission.                                                 Page 2 of 15
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 207 of 340 PageID #:220


              ELECTRONIC DATA PROCESSING EQUIPMENT
                         COVERAGE FORM

Various provisions in this Coverage Part restrict              a.   "Electronic media and records" that can-
this insurance. Read the entire Coverage Part                       not be replaced with similar property of
carefully to determine rights, duties and what is                   like kind and quality.
and is not covered.
                                                               b.   Property that you have rented or leased
Throughout this Coverage Part the words "you"                       to another person or organization and is
and "your" refer to the Named Insured shown in                      not at your "premises".
the Declarations. The words "we", "us" and "our"
refer to the company providing this insurance.                 c.   Contraband or property in the course of
                                                                    illegal transit or trade.
Other words and phrases that appear in quotation
marks have special meaning. Refer to Section V -               d.   "Production equipment".
Definitions.                                                   e.   Copyrights, patents, trademarks, trade
Section I - Coverages                                               secrets or other intellectual property.

Coverage A - Electronic Data Processing Prop-                  f.   Personally identifiable information of per-
erty                                                                sons or entities other than you or your
                                                                    employees.
1.   Insuring Agreement
                                                               g.   Property held as samples or for sale.
     We will pay for "loss" to Covered Property re-
     sulting from a Covered Cause of Loss.                     h.   Records of accounts receivable.

2.   Covered Property                                          i.   Any machine or apparatus that is used
                                                                    for research, medical, diagnostic, surgi-
     Covered Property, as used in Coverage A of                     cal, dental or pathological purposes.
     this Coverage Part, means the following type
     of property:                                              j.   "Electronic securities", "evidences      of
                                                                    debt", "money" and "securities".
     a.   Your "hardware";
                                                               k.   "Valuable papers and records".
     b.   Climate control equipment, and other
          electrical equipment, used exclusively          4.   Covered Causes of Loss
          with your "hardware";                                Covered Causes of Loss, with respect to
     c.   Your "electronic media and records";                 Coverage A, means risks of direct "loss" to
                                                               Covered Property except those causes of
     d.   Your "telecommunications equipment";                 "loss" listed in Section II - Exclusions.
     e.   Your programming documentation and              5.   Coverage Extensions
          instruction manuals; and
                                                               Unless stated otherwise, the Limits of Insur-
     f.   Similar property of others in your care,             ance referenced in the following Coverage
          custody or control,                                  Extensions are in addition to, and not included
                                                               within, Section III - Limits of Insurance and
     While located:                                            Deductibles, 1. Limits of Insurance for Cov-
     a.   On your "premises" or within one thou-               erage A.
          sand (1,000) feet thereof (except as may             a.   Debris Removal
          be provided in the Section I - Cover-
          ages, Coverage A - Electronic Data                        (1) We will pay your expense to remove
          Processing Property, 5. Coverage Ex-                          the debris of Covered Property
          tensions); and                                                caused by or resulting from a Cov-
                                                                        ered Cause of Loss that occurs dur-
     b.   In the "coverage territory" (except as may                    ing the policy period. The expenses
          be provided in the Section I - Cover-                         will be paid only if they are reported
          ages, Coverage A - Electronic Data                            to us in writing within one hundred-
          Processing Property, 5. Coverage Ex-                          eighty (180) days of the date of di-
          tensions).                                                    rect "loss".
3.   Property Not Covered
     Covered Property does not include:

                           Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07            American Association of Insurance Services with their permission.       Page 3 of 15
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 208 of 340 PageID #:221

        (2) The most we will pay under this                        (2) "Temporarily" in storage; or
            Coverage Extension is twenty-five
            (25) percent (%) of:                                   (3) In the custody of your employee for
                                                                       the purpose of conducting your busi-
            (a) The amount we pay for the di-                          ness.
                rect "loss" to Covered Property;
                plus                                               This is not an additional Limit of Insur-
                                                                   ance. It is included within the Coverage A
            (b) The deductible in this Coverage                    Limit of Insurance.
                Part applicable to that "loss".
                                                                   This Coverage Extension applies to Cov-
            This Coverage Extension is included                    ered Property whether or not it is located
            within the Limit of Insurance shown                    within the "coverage territory".
            in the Declarations for Coverage A.
            However, if:                                           If the Limit of Insurance stated in the
                                                                   Declarations is other than the $50,000
            (a) The sum of direct "loss" and de-                   maximum stated, then the Limit of Insur-
                bris removal expense exceeds                       ance that applies to all "loss" in any one
                the Limit of Insurance for Cover-                  "occurrence" is the greater of the limit
                age A; or                                          stated or the twenty percent (20%) of the
                                                                   Coverage A Limit of Insurance limitation.
            (b) The debris removal expense
                exceeds the amount payable                    d.   Pollutant Clean Up and Removal
                under the twenty-five (25) per-
                cent (%) limitation in this Cover-                 (1) We will pay your expenses to extract
                age Extension;                                         "pollutants" from land or water at the
                                                                       "premises" if the discharge, disper-
            we will pay up to the additional Limit                     sal, seepage, migration, release, es-
            of Insurance for Debris Removal                            cape or emission of the "pollutants":
            stated in the Declarations for each
            "premises" in any one "occurrence".                        (a) Is from Covered Property;

        (3) This Coverage Extension does not                           (b) Is caused by a Covered Cause
            apply to costs to:                                             of Loss; and

            (a) Extract "pollutants" from land or                      (c) Occurs during the policy period.
                water; or                                              The expenses will be paid only if
            (b) Remove, restore or         replace                     they are reported to us in writing
                polluted land or water.                                within one hundred eighty (180) days
                                                                       of the date on which the Covered
   b.   Duplicate and Backup Electronic Media                          Cause of Loss occurs.
        and Records
                                                                   (2) This Coverage Extension does not
        We will pay up to the Limit of Insurance                       apply to costs to test for, monitor or
        for Duplicate and Backup Electronic Me-                        assess the existence, concentration
        dia and Records stated in the Declara-                         or effects of "pollutants". But we will
        tions in any one "occurrence" for "loss" to                    pay for testing which is performed in
        "electronic media and records" due to a                        the course of extracting the "pollut-
        Covered Cause of Loss while such prop-                         ants" from the land or water.
        erty is stored away from your "premises"
        other than "temporarily".                                  (3) The most we will pay under this
                                                                       Coverage Extension for each
        This Coverage Extension does not apply                         "premises" for the sum of all covered
        to "loss" insured under the Third Party                        expenses arising out of Covered
        Host Coverage Extension.                                       Causes of Loss during each "cover-
                                                                       age term" is the Limit of Insurance
   c.   Off Premises                                                   stated in the Declarations for Pollut-
        We will pay up to the Limit of Insurance                       ant Clean Up and Removal.
        for Off Premises stated in the Declara-               e.   Preservation of Property
        tions in any one "occurrence" for "loss" to
        Covered Property due to a Covered                          If it is necessary to move Covered Prop-
        Cause of Loss while such property is                       erty from the "premises" to preserve it
        away from your "premises":                                 from "loss" by a Covered Cause of Loss,
                                                                   we will pay for any direct "loss" to that
        (1) "Temporarily" in transit;                              property:

                          Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07           American Association of Insurance Services with their permission.       Page 4 of 15
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 209 of 340 PageID #:222

        (1) While it is being moved or while                           but in no event shall we pay more
            "temporarily" stored at a location                         than $250,000 under this Coverage
            other than a "premises"; and                               Extension for any one "loss".
        (2) Only if the "loss" occurs within thirty                    You will report such newly acquired
            (30) days after the property is first                      property, or Covered Property al-
            moved.                                                     ready insured by this policy which is
                                                                       moved to a newly acquired location,
        This Coverage Extension is included                            to us within 90 days from the date
        within the Limit of Insurance shown in the                     the Covered Property is acquired or
        Declarations for Coverage A.                                   moved, as the case may be, and pay
   f.   Recharge or Refill of a Fire Protection                        any additional premium due. If you
        Device                                                         do not report such property or
                                                                       movement of property , coverage will
        We will pay for your expense to recharge                       cease automatically after the 90
        or refill any fire protective devices that are                 days has elapsed. However, in no
        designed specifically to protect Covered                       event shall coverage be extended
        Property when these devices have been                          beyond the expiration of this policy.
        discharged in a "loss" insured by Cover-
        age A of this Coverage Part or have been         Coverage B - Business Income and Extra Ex-
        accidentally discharged. The most we will        pense
        pay in any one "loss" or "sudden and ac-         1.   Insuring Agreement
        cidental" discharge is the Limit of Insur-
        ance for Recharge or Refill of a Fire Pro-            We will pay your actual loss of "business in-
        tection Device stated in the Declarations.            come" as well as "extra expense" that results
                                                              from the necessary "suspension" of your "op-
   g.   Third Party Host                                      erations" during the "period of restoration" due
        We will pay up to the Limit of Insurance              to "loss" to Covered Property resulting from a
        for Third Party Host stated in the Declara-           Covered Cause of Loss.
        tions in any one "occurrence" for "loss"         2.   Covered Property
        to:
                                                              Covered Property, as used in Coverage B of
        Your "electronic media and records"                   this Coverage Part, is the same as that appli-
        away from your "premises" due to a Cov-               cable to Coverage A.
        ered Cause of Loss, but only while such
        "electronic media and records" are               3.   Property Not Covered
        hosted in the "hardware" of a third party
        information technology provider, with                 Covered Property does not include Property
        whom you have directly contracted for                 Not Covered under Coverage A.
        such service.                                    4.   Covered Causes of Loss
        This is not an additional Limit of Insur-             Covered Causes of Loss, with respect to
        ance. It is included within the Coverage A            Coverage B, means risks of direct "loss" to
        Limit of Insurance.                                   Covered Property except those causes of
        This Coverage Extension:                              "loss" listed in Section II - Exclusions.

        (1) Applies to "electronic media and rec-        5.   Additional Coverage
            ords" whether or not they are located             This Additional Coverage does not provide
            within the "coverage territory"; and              additional Limits of Insurance.
        (2) Does not apply to "loss" insured un-              Extended Business Income
            der the Duplicate and Backup Elec-
            tronic Media and Records Coverage                 If the necessary "suspension" of your "opera-
            Extension.                                        tions" produces a "business income" loss
                                                              payable under this Coverage Part, we will pay
   h.   Newly Acquired Property                               for the actual loss of "business income" you
        We will provide coverage as follows:                  incur during the period that:

        (1) On newly acquired Covered Property                a.   Begins on the date Covered Property is
            up to the total limit shown on the                     actually repaired, rebuilt or replaced and
            Declarations Page for Total Covered                    "operations" are resumed; and
            Property whether located at a current             b.   Ends on the earlier of:
            location or newly acquired location,

                          Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07           American Association of Insurance Services with their permission.       Page 5 of 15
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 210 of 340 PageID #:223

         (1) The date you could restore your "op-                (6) Your members, if you are a limited liability
             erations", with reasonable speed, to                    company; or
             the level which would generate the
             "business income" that would have                   (7) A person or organization, other than your
             existed if no direct "loss" to Covered                  employees, to whom you have entrusted
             Property due to a Covered Cause of                      Covered Property.
             Loss had occurred; or                          4.   Unauthorized Use
         (2) Sixty (60) consecutive days after the               We will pay up to the Limit of Insurance stated
             date determined in 5.a. above.                      in the Declarations for Unauthorized Use for
     However, Extended Business Income does                      all "loss", loss of "business income" or "extra
     not apply to loss of "business income" in-                  expense" under Coverages A and B arising
     curred as a result of unfavorable business                  from "unauthorized use" by any person or or-
     conditions caused by the impact of the Cov-                 ganization other than:
     ered Cause of Loss in the area where your                   (1) You;
     "premises" are located.
                                                                 (2) Your partners;
Coverage C - Additional Coverages
                                                                 (3) Your directors;
The Limits of Insurance provided in the following
Additional Coverages are included within and are                 (4) Your officers;
not in addition to the Limits of Insurance applicable
to Coverages A or B, unless stated otherwise                     (5) Your trustees;
therein.                                                         (6) Your members, if you are a limited liability
1.   Denial of Service                                               company; or

     We will pay up to the Limit of Insurance stated             (7) A person or organization, other than your
     in the Declarations for Denial of Service for                   employees, to whom you have entrusted
     loss of "business income" or "extra expense"                    Covered Property.
     under Coverage B caused by a "denial of                Section II - Exclusions
     service".
                                                            Coverage A - Electronic Data Processing Prop-
2.   Loss Establishment Expenses                            erty and Coverage B - Business Income and
     Subsequent to the detection of a potential             Extra Expense - Exclusions
     "loss" insured under Coverage A or B, we will          The following exclusions apply to Coverages A
     pay up to the Limit of Insurance stated in the         and B, unless stated otherwise herein:
     Declarations for "loss establishment ex-
     penses" incurred within ninety (90) days of the        1.   We will not pay for a "loss", loss of "business
     detection of the "loss" or potential "loss".                income" or "extra expense" caused directly or
                                                                 indirectly by any of the following. Such "loss",
     This Limit of Insurance is in addition to the               loss of "business income" or "extra expense"
     Limits of Insurance for Coverages A and B.                  is excluded regardless of any other cause or
3.   Malicious Code                                              event that contributes concurrently or in any
                                                                 sequence to the "loss", loss of "business in-
     We will pay up to the Limit of Insurance stated             come" or "extra expense":
     in the Declarations for Malicious Code for all
     "loss", loss of "business income" or "extra ex-             a.   Governmental Action
     pense" under Coverages A and B arising                           Seizure or destruction of property by or-
     from the introduction of a "malicious code" to                   der of governmental authority.
     your "electronic media and records" or "hard-
     ware" by any person or organization other                        But we will pay for acts of destruction or-
     than:                                                            dered by governmental authority and
                                                                      taken at the time of a fire to prevent its
     (1) You;                                                         spread if the fire would be covered under
     (2) Your partners;                                               this Coverage Part.

     (3) Your directors;                                         b.   Nuclear Hazard

     (4) Your officers;                                               (1) Any weapon employing atomic fis-
                                                                          sion or fusion; or
     (5) Your trustees;



                             Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07              American Association of Insurance Services with their permission.       Page 6 of 15
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 211 of 340 PageID #:224

          (2) Nuclear reaction or radiation, or ra-             d.   Interruption, disruption, or slow down in
              dioactive contamination from any                       normal network service or function due to
              other cause.                                           activity on the network or network server.
     c.   Satellite Communications                                   This exclusion does not apply to "denial
                                                                     of service".
          The disruption or failure of any satellite
          communication system, or any part                     e.   Voluntary parting with any property by
          thereof.                                                   you or anyone entrusted with the property
                                                                     if induced to do so by any fraudulent
     d.   War and Military Action                                    scheme, trick, device or false pretense.
          (1) War, including undeclared or civil                f.   Unauthorized instructions to transfer
              war;                                                   property to any person or to any place.
          (2) Warlike action by a military force, in-           g.   Bookkeeping, accounting or billing errors
              cluding action in hindering or de-                     or omissions.
              fending against an actual or ex-
              pected attack, by any government,                 h.   Any processing or work upon Covered
              sovereign or other authority using                     Property. But if "loss" by fire results, we
              military personnel or other agents; or                 will pay for that resulting "loss", loss of
                                                                     "business income" or "extra expense".
          (3) Insurrection, rebellion, revolution,
              usurped power or action taken by                  i.   "Denial of service", "malicious code" or
              governmental authority in hindering                    "unauthorized use".
              or defending against any of these.
                                                                     However, this exclusion shall not apply to
     e.   Utility Interruption                                       the extent that insurance coverage is
                                                                     provided under Section I - Coverages,
          The intentional suspension of any utility                  Coverage C - Additional Coverages.
          service by you or the utility provider.
                                                           3.   We will not pay for a "loss", loss of "business
     f.   Tidal Wave or Tsunami                                 income" or "extra expense" caused by or re-
          Tidal wave or tsunami, even if attributable           sulting from any of the following. But if "loss",
          to an earthquake or volcanic eruption.                loss of "business income" or "extra expense"
                                                                caused by a Covered Cause of Loss results,
2.   We will not pay for "loss", loss of "business              we will pay for that resulting "loss", loss of
     income" or "extra expense" caused by or re-                "business income" or "extra expense":
     sulting from any of the following:
                                                                a.   Acts or decisions, including the failure to
     a.   Delay or loss of market, except as may                     act or decide, of any person, group, or-
          be provided under Coverage B.                              ganization or governmental body.
     b.   Dishonest or criminal acts by you, any of             b.   Wear and tear, hidden or latent defect,
          your partners, directors, trustees, officers,              gradual deterioration, or depreciation.
          members or managers (if you are a lim-
          ited liability company) or anyone en-                 c.   The failure of "hardware" or "electronic
          trusted with the property, except employ-                  media and records" to function as de-
          ees, whether or not acting alone or in                     signed or anticipated to function by you
          collusion with others or whether or not                    or any other person or organization pro-
          occurring during the hours of employ-                      viding, designing or recommending said
          ment. But this exclusion does not apply to                 "hardware" or "electronic media and rec-
          a carrier for hire.                                        ords" to you.

     c.   Discharge, dispersal, seepage, migration,                  However, this exclusion will not apply if
          release, escape or emission of "pollut-                    the failure of "hardware" or "electronic
          ants" unless the discharge, dispersal,                     media and records" to function is caused
          seepage, migration, release, escape or                     by:
          emission is itself caused by any of the                    (1) A Covered Cause of Loss emanating
          "specified causes of loss". But if the dis-                    from a source external to the "hard-
          charge, dispersal, seepage, migration,                         ware" or "electronic media and rec-
          release, escape or emission of "pollut-                        ords"; or
          ants" results in a "specified cause of
          loss", we will pay for the "loss" caused by                (2) The "sudden and accidental" "me-
          that "specified cause of loss".                                chanical breakdown" of "hardware".


                            Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07             American Association of Insurance Services with their permission.        Page 7 of 15
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 212 of 340 PageID #:225

4.   Insurance provided by Coverages A and B                            plicable to the Additional Coverages
     does not apply to:                                                 applicable to the "loss".
     a.   Payment of costs, fees, or other ex-                      (3) The most we will pay for all "loss" in
          penses you incur in establishing either                       any "coverage term" for each Addi-
          the existence or the amount of "loss",                        tional Coverage is three times the
          loss of "business income" or "extra ex-                       Limit of Insurance stated for each in
          pense", except as provided for under                          the Declarations.
          Section I - Coverages, Coverage C -
          Additional Coverages, 2. Loss Estab-            2.   Deductibles
          lishment Expenses.                                   a.   Coverage A
     b.   "Loss", loss of "business income" or "ex-                 We will not pay for "loss" in any one "oc-
          tra expense", or any part thereof, the                    currence" until the amount of the adjusted
          proof of which as to its existence or                     "loss" before applying the applicable Lim-
          amount is dependent solely upon:                          its of Insurance exceeds the Deductible
          (1) An inventory computation;                             shown in the Deductible section of the
                                                                    Declarations for Coverage A. We will then
          (2) A profit and loss computation; or                     pay the amount of the adjusted "loss" in
                                                                    excess of the Deductible, up to the appli-
          (3) An audit of records.                                  cable Limit of Insurance.
5.   Insurance provided by Coverage A does not                      (1) The Basic Deductible shown on the
     apply to loss of "business income" or "extra                       Declarations applies to "loss" from all
     expense".                                                          Covered Causes of Loss except
Section III - Limits of Insurance and Deductibles                       those referenced in (2) below.

1.   Limits of Insurance                                            (2) The Specified Losses Deductible
                                                                        shown on the Declarations applies to
     a.   The most we will pay for any one "occur-                      "loss" caused by "sudden and acci-
          rence" is the applicable Limits of Insur-                     dental" "mechanical breakdown" or
          ance for Coverages A and B and Cover-                         artificially generated electrical distur-
          age C - Additional Coverages, 2. Loss                         bance.
          Establishment Expenses stated in the
          Declarations or any endorsement amen-                b.   Coverage B
          datory thereof.                                           We will not pay your actual loss of "busi-
     b.   With respect to Section I - Coverages,                    ness income" or "extra expense" arising
          Coverage C - Additional Coverages:                        from any one "loss" until and unless the
                                                                    necessary "suspension" of your "opera-
          (1) Under Coverage C - Additional                         tions" has exceeded the Deductible in
              Coverages, 2. Loss Establishment                      hours stated in the Declarations for Cov-
              Expenses, we will not pay more than                   erage B. We will then pay the amount of
              the lesser of:                                        your actual loss of "business income" or
                                                                    "extra expense" in excess of the Deducti-
              (a) The Limit of Insurance stated in                  ble, up to the Limit of Insurance.
                  the Declarations for Loss Estab-
                  lishment Expenses; or                        c.   Coverage C
              (b) The actual cost of the "loss" in-                 We will not pay for "loss", loss of "busi-
                  sured under Coverages A or B                      ness income", "extra expenses" or "loss
                  in "Loss establishment ex-                        establishment expenses" under Section I
                  penses".                                          - Coverages, Coverage C - Additional
                                                                    Coverages unless and until an insured
          (2) In the event that a single "occur-                    "loss", loss of "business income" or "extra
              rence" involves one or more of the                    expenses" under Coverage A or B ex-
              following:                                            ceeds their deductible.
              (a) "Denial of service";                    Section IV - Additional Conditions
              (b) "Malicious code"; or                    The following Conditions apply in addition to the
              (c) "Unauthorized use",                     Commercial Inland Marine Conditions and the
                                                          Common Policy Conditions:
              the most we will pay in total is the
              single highest Limit of Insurance ap-       1.   Coverage A - Electronic Data Processing
                                                               Property - Conditions

                           Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07            American Association of Insurance Services with their permission.        Page 8 of 15
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 213 of 340 PageID #:226

   The following Condition applies to Coverage                          ment of your "electronic media and
   A only:                                                              records" or that led to the develop-
                                                                        ment of any proprietary or confiden-
   Valuation                                                            tial information or intellectual prop-
   In the COMMERCIAL INLAND MARINE                                      erty.
   CONDITIONS, GENERAL CONDITIONS, F.                              (3) If you do not replace or reproduce
   Valuation is replaced by the following with re-                     the "electronic media and records",
   spect to Covered Property under Coverage A:                         the most we will pay is the cost of
   a.   Valuation of Covered Property under                            blank "electronic media and rec-
        Coverage A, other than that described in                       ords".
        Paragraph b. below:                                        The most we will pay is the Limit of Insur-
        If you repair or replace this property with                ance shown on the Declarations.
        due diligence following "loss", the prop-        2.   Coverage B - Business Income and Extra
        erty will be valued at the full cost of repair        Expense - Conditions
        or replacement. However, the most we
        will pay is the least of the following:               The following Conditions apply to Coverage B
                                                              only:
        (1) The cost of replacing that property
            with property of similar or greater               a.   Appraisal
            quality and function, provided the
            cost is no greater than the original                   In the COMMERCIAL INLAND MARINE
            purchase price of the property plus                    CONDITIONS, LOSS CONDITIONS, B.
            twenty (20) percent (%);                               Appraisal is replaced by the following:

        (2) The amount you actually and neces-                     If you and we disagree on the amount of
            sarily spend to repair or replace the                  Net Income and operating expense or the
            property; or                                           amount of loss, either may make a written
                                                                   demand for an appraisal of the loss. In
        (3) The Limit of Insurance applicable to                   this event, each party will select a com-
            the property.                                          petent and impartial appraiser.
        If you do not repair or replace this prop-                 The two appraisers will select an umpire.
        erty with due diligence following "loss",                  If they cannot agree, either may request
        the most we will pay will be the least of                  that a judge of a court having jurisdiction
        the following:                                             make selection. The appraisers will state
                                                                   separately the amount of Net Income and
             (a) The "actual cash value" of the                    operating expense or amount of loss. If
                 property;                                         they fail to agree, they will submit their
             (b) The "actual cash value" of re-                    differences to the umpire. A decision
                 pairs with material of like kind                  agreed to by any two will be binding.
                 and quality; or                                   Each will:

             (c) The Limit of Insurance applica-                   (1) Pay its chosen appraiser; and
                 ble to the property.                              (2) Bear the other expenses of the ap-
        We reserve the right to repair or replace                      praisal and umpire equally.
        the property or to pay for the property in                 If there is an appraisal, we will still retain
        "money".                                                   our right to deny the claim.
        In the event of "loss", the value of prop-            b.   Loss Determination
        erty will be determined as of the date of
        "loss".                                                    (1) The amount of "business income"
                                                                       loss will be determined based on:
   b.   Valuation of "electronic media and rec-
        ords":                                                          (a) The Net Income of the business
                                                                            before the Covered Cause of
        (1) We will not pay for more than the                               Loss occurred;
            actual reproduction costs of covered
            "electronic media and records".                             (b) The likely Net Income of the
                                                                            business if no Covered Cause of
        (2) But we will not pay the cost to dupli-                          Loss had occurred, but not in-
            cate research or operations that                                cluding any Net Income that
            were developed away from your                                   likely would have resulted from
            "premises" that led to the develop-                             an increase in the volume of

                          Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07           American Association of Insurance Services with their permission.         Page 9 of 15
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 214 of 340 PageID #:227

                business due to favorable busi-                            or stock) at the "premises" or
                ness conditions caused by the                              elsewhere.
                impact of the Covered Cause of
                Loss on customers or on other                         (b) "Extra expense" loss to the ex-
                businesses;                                               tent you can return "operations"
                                                                          to normal and discontinue such
            (c) The operating expenses, in-                               "extra expense".
                cluding payroll expenses, nec-
                essary to resume "operations"                     (2) If you do not resume "operations" or
                with the same quality of service                      do not resume "operations" as
                that existed just before the Cov-                     quickly as possible, we will pay
                ered Cause of Loss; and                               based on the length of time it should
                                                                      have taken with due diligence to re-
            (d) Other relevant sources of infor-                      sume operations as quickly as pos-
                mation, including:                                    sible.
                1)   Your financial records and         3.   Common Conditions
                     accounting procedures;
                                                             The following Conditions apply to all Cover-
                2)   Bills, invoices and other               ages provided under this Coverage Part:
                     vouchers; and
                                                             a.   Duties in the Event of Loss
                3)   Deeds, liens or contracts.
                                                                  In the COMMERCIAL INLAND MARINE
        (2) The amount of "extra expense" will                    CONDITIONS, LOSS CONDITIONS, C.
            be determined based on:                               Duties in the Event of Loss is replaced
                                                                  by the following:
            (a) All necessary and reasonable
                expenses that exceed the nor-                     (1) In the event of:
                mal operating expenses that
                would have been incurred by                           (a) "Loss" to Covered Property; or
                "operations" during the "period                       (b) Loss of, or loss from damage to
                of restoration" if no Covered                             Covered Property, or a situation
                Cause of Loss had occurred.                               that may result in loss of, or loss
                We will deduct from the total of                          from damage to Covered Prop-
                such expenses:                                            erty,
                1)   The salvage value that re-                       You must see that the following are
                     mains of any property                            done:
                     bought for temporary use
                     during the "period of resto-                     1)   Notify the police if a law may
                     ration", once "operations"                            have been broken.
                     are resumed; and
                                                                      2)   Notify us as soon as possible.
                2)   Any "extra expense" that is                           Include a description of any
                     paid for by other insurance,                          property involved.
                     except for insurance that is
                     written subject to the same                      3)   As soon as possible, give us a
                     plan, terms, conditions and                           description of how, when and
                     provisions as this insur-                             where the loss occurred.
                     ance; and                                        4)   Take all reasonable steps to
            (b) All necessary and reasonable                               protect the Covered Property
                expenses that reduce the "busi-                            from further damage, and keep
                ness income" loss that other-                              a record of your expenses nec-
                wise would have been incurred.                             essary to protect the Covered
                                                                           Property. This will not increase
   c.   Resumption of Operations                                           the Limit of Insurance. However,
                                                                           we will not pay for any subse-
        (1) We will reduce the amount of your:                             quent loss resulting from a
            (a) "Business income" loss other                               cause of loss that is not a Cov-
                than "extra expense", to the ex-                           ered Cause of Loss. Also, if fea-
                tent you can resume your "op-                              sible, set the damaged property
                erations", in whole or in part, by                         aside in the best possible order
                using damaged or undamaged                                 for examination.
                property (including merchandise

                         Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07          American Association of Insurance Services with their permission.      Page 10 of 15
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 215 of 340 PageID #:228

            5)   As often as may be reasonably                          sured will act for itself and for every
                 required, permit us to:                                other Insured for all purposes of this
                                                                        insurance. If the first Named Insured
                 a)   Inspect the property proving                      ceases to be covered under this
                      the loss;                                         policy, then the next Named Insured
                 b)   Examine your books, rec-                          will become the first Named Insured.
                      ords, "electronic media and                   (2) If any Insured or partner, officer, or
                      records" and "hardware";                          member or manager (applicable to
                 c)   Take samples of damaged                           limited liability companies) of that In-
                      and undamaged property                            sured has knowledge of any infor-
                      for inspection, testing and                       mation relevant to this insurance,
                      analysis; and                                     that knowledge is considered knowl-
                                                                        edge of every Insured.
                 d)   Make copies from your
                      books, records, "electronic                   (3) An employee of any Insured is con-
                      media and records" and                            sidered to be an employee of every
                      "hardware".                                       Insured.

            6)   Send us signed, sworn proof of                     (4) If this insurance or any of its cover-
                 loss containing the information                        ages is cancelled or terminated as to
                 we request to investigate the                          any Insured, loss sustained by that
                 claim. You must do this within 60                      Insured is covered only if discovered
                 days after our request. We will                        no later than one year from the date
                 supply you with the necessary                          of that cancellation or termination.
                 forms.                                             (5) We will not pay more for loss sus-
            7)   Cooperate with us in the investi-                      tained by more than one Insured
                 gation or settlement of the claim.                     than the amount we would pay if all
                                                                        the loss had been sustained by one
            8)   If you intend to continue your                         Insured.
                 business, you must resume all
                 or part of your "operations" as               d.   Legal Action Against Us
                 quickly as possible.                               In the COMMERCIAL INLAND MARINE
            9)   Make no statement that will as-                    CONDITIONS, GENERAL CONDITIONS,
                 sume any obligation or admit                       B. Legal Action Against Us is replaced
                 any liability, for any loss for                    by the following:
                 which we may be liable, without                    No one may bring legal action against us
                 our prior written consent.                         under this Coverage Part unless:
            10) Promptly send us any legal pa-                      (1) There has been full compliance with
                pers or notices received con-                           all the terms of this Coverage Part;
                cerning the loss.
                                                                    (2) At least ninety (90) days has passed
        (2) We may examine any insured under                            since you filed proof of loss with us;
            oath, while not in the presence of                          and
            any other insured and at such times
            as may be reasonably required,                          (3) Brought within two (2) years from the
            about any matter relating to this in-                       date you discover the loss in ques-
            surance or the claim, including an in-                      tion.
            sured's books and records. In the
            event of an examination, an in-                    e.   Loss Payee
            sured's answers must be signed.                         For Covered Property in which both you
   b.   Blanket Insurance                                           and a Loss Payee listed in the Declara-
                                                                    tions have an insurable interest, we will:
        If blanket insurance is indicated ( x ) in
        the Declarations, the Limit of Insurance                    (1) Adjust "losses" with you; and
        for that Coverage applies to all "prem-                     (2) Pay any claim for insured "loss"
        ises" within the "coverage territory".                          jointly to you and the Loss Payee, as
   c.   Joint Insured                                                   interests may appear.

        (1) If more than one Insured is named in               f.   Multi-Year Policies
            the Declarations, the first Named In-

                           Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07            American Association of Insurance Services with their permission.       Page 11 of 15
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 216 of 340 PageID #:229

        If this Coverage Part is issued for more                  Coverage for which the protective safe-
        than one annual policy period, the pre-                   guards apply is automatically suspended
        mium may be adjusted at the inception of                  at that "premises" if you fail to notify us
        each following "coverage term" based on                   immediately. This suspension will last un-
        our rates in effect at that time.                         til the equipment or services are back in
                                                                  operation.
   g.   Non-Accumulation of Limits of Insur-
        ance                                                 j.   Recoveries
        Regardless of the number of "coverage                     In the COMMERCIAL INLAND MARINE
        terms" this insurance remains in force or                 CONDITIONS, LOSS CONDITIONS, I.
        the number of premiums paid, no Limit of                  Recoveries is replaced by the following:
        Insurance accumulates from year to year
        or period to period.                                      (1) Any recoveries, less the cost of ob-
                                                                      taining them, made after settlement
   h.   Other Insurance                                               of loss covered by this insurance will
                                                                      be distributed as follows:
        In the COMMERCIAL INLAND MARINE
        CONDITIONS, LOSS CONDITIONS, F.                               (a) To you, until you are reimbursed
        Other Insurance is replaced by the fol-                           for any loss that you sustain that
        lowing:                                                           exceeds the Limit of Insurance
                                                                          plus the Deductible Amount, if
        (1) If you have other insurance subject                           any;
            to the same plan, terms, conditions
            and provisions as the insurance un-                       (b) Then to us, until we are reim-
            der this Coverage Part, we will pay                           bursed for the settlement made;
            our share of the covered loss or
            damage. Our share is the proportion                       (c) Then to you, until you are reim-
            that the applicable Limit of Insurance                        bursed for that part of loss equal
            under this Coverage Part bears to                             to the Deductible Amount, if any.
            the Limits of Insurance of all insur-                 (2) You will pay us the amount of all re-
            ance covering on the same basis.                          coveries you receive for a "loss" paid
        (2) If there is other insurance covering                      by us. But any recoveries in excess
            the same loss or damage, other than                       of the amount we have paid belong
            that described in (1) above, we will                      to you.
            pay only for the amount of covered                    (3) Recoveries do not include any re-
            loss or damage in excess of the                           covery from insurance, suretyship,
            amount due from that other insur-                         reinsurance, security or indemnity
            ance, whether you can collect on it                       taken for our benefit.
            or not. But we will not pay more than
            the applicable Limit of Insurance.               k.   Transfer of Your Rights of Recovery
                                                                  Against Others to Us
        (3) Irrespective of Paragraphs h.(1) or
            (2) above, this Coverage Part is al-                  In the COMMERCIAL INLAND MARINE
            ways excess of a "service agree-                      CONDITIONS, LOSS CONDITIONS, K.
            ment". We will pay only the amount                    Transfer of Rights of Recovery Against
            of insured "loss" that is not covered                 Others to Us is replaced by the following:
            by the "service agreement" in the
            form of repairs or other compensa-                    You must transfer to us all of your rights
            tion. But we will not pay more than                   of recovery against any person or organi-
            the applicable Limit of Insurance.                    zation for any loss you sustained and for
                                                                  which we have paid or settled. You must
   i.   Protective Safeguards                                     also do everything necessary to secure
                                                                  those rights and do nothing after loss to
        You must maintain the protective safe-                    impair them.
        guards stated by you to be in effect at a
        "premises" when this coverage began.            Section V - Definitions
        If you fail to keep the protective safe-        The following terms, when appearing in quotation
        guards:                                         marks, have the following meanings wherever
                                                        used in this Coverage Part:
        1)   In working condition at a "premises";
             and                                        1.   "Actual cash value" means replacement cost
                                                             less a deduction that reflects depreciation,
        2)   In operation when you are closed to             age, condition and obsolescence.
             business;

                         Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07          American Association of Insurance Services with their permission.      Page 12 of 15
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 217 of 340 PageID #:230

2.   "Business income" means the:                               b.   Impeding Internet access of authorized
                                                                     external users to your "computer sys-
     a.   Net Income (net profit or loss before in-                  tem".
          come taxes) that would have been
          earned or incurred; and                          7.   "Electronic media and records" means infor-
                                                                mation, facts, instructions, concepts and pro-
     b.   Continuing normal operating expenses                  grams converted and stored in a form usable
          incurred, including payroll.                          in "hardware". It also includes the materials,
3.   "Computer system" means a configuration of                 such as magnetic tapes, disc packs, paper
     "hardware" and "electronic media and rec-                  tapes and cards, floppy discs and compact
     ords", including "telecommunications equip-                discs, upon which such information, facts, in-
     ment" which may be integrated into or con-                 structions, concepts and programs are re-
     nected to such "hardware", purposely de-                   corded and stored.
     signed to perform a particular function or            8.   "Electronic securities" means any share, par-
     functions.                                                 ticipation, or other interest in property of, or an
4.   "Coverage term" means the following individ-               enterprise of, the issuer or an obligation of the
     ual increment, or if a multi-year policy period,           issuer which:
     increments, of time, which comprise the policy             a.   Is a type commonly dealt in upon securi-
     period of this Coverage Part:                                   ties exchanges or markets;
     a.   The year commencing on the Effective                  b.   Is either one of a class or series or by its
          Date of this Coverage Part at 12:01 AM                     terms divisible into a class or series of
          standard time at your mailing address                      shares, participations, interests, or obli-
          shown in the Declarations, and if a multi-                 gations; and
          year policy period, each consecutive an-
          nual period thereafter, or portion thereof if              (1) Is not represented by an instrument;
          any period is for a period of less than 12
          months, constitute individual "coverage                    (2) Is part of a master or global certifi-
          terms". The last "coverage term" ends at                       cate; or
          12:00 AM standard time at your mailing                     (3) Represents a paper certificate that
          address shown in the Declarations on the                       has been surrendered by a financial
          earlier of:                                                    institution and which paper certificate
          (1) The day the policy period shown in                         has been combined into a master
              the Declarations ends; or                                  depository note and the paper certifi-
                                                                         cates are immobilized and such se-
          (2) The day the policy to which this Cov-                      curity is shown as an electronic entry
              erage Part is attached is terminated                       on the account of the transferor,
              or cancelled.                                              pledgor, or pledgee on the books of
                                                                         a Central Depository.
     b.   However, if after the issuance of this
          Coverage Part, any "coverage term" is            9.   "Evidences of debt" means instruments exe-
          extended for an additional period of less             cuted by your customer and held by you
          than 12 months, that additional period of             which in the regular course of business are
          time will be deemed to be part of the last            treated as evidencing the customer's debt to
          preceding "coverage term".                            you, including records of charges and ac-
                                                                counts receivable.
5.   "Coverage territory" means the United States
     of America (including its territories and pos-        10. "Extra expense" means the necessary and
     sessions), Puerto Rico and Canada.                        reasonable expenses you incur during the
                                                               "period of restoration" that you would not have
6.   "Denial of service" means the malicious and               incurred if there had been no "loss" due to a
     intentional inundating of your "computer sys-             Covered Cause of Loss to Covered Property.
     tem" with messages, instructions, queries or
     requests that deplete resources enough to re-         11. "Hardware" means an assemblage of elec-
     strict, limit or prevent access for the purposes          tronic machine components capable of ac-
     of nuisance, sabotage or malicious tampering              cepting and processing "electronic media and
     which has the effect of:                                  records" for the purpose of producing desired
                                                               results.
     a.   Depleting system resources available
          through the Internet to authorized exter-             However, "hardware" does not include "tele-
          nal users of your "computer system"; and              communications equipment".
                                                           12. "Loss" means:


                            Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07             American Association of Insurance Services with their permission.        Page 13 of 15
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 218 of 340 PageID #:231

    a.   "Sudden and accidental" physical loss or                       erty due to a Covered Cause of Loss
         physical damage; and                                           had occurred; or
    b.   With respect only to "denial of service",                  (2) As long as it would reasonably take
         "malicious code" or "unauthorized use",                        to repair, rebuild or replace the dam-
         also includes "sudden and accidental"                          aged Covered Property.
         damage, loss of use, loss of access or
         loss of functionality.                           21. "Pollutants" means any solid, liquid, gaseous
                                                              or thermal irritant or contaminant, including
13. "Loss establishment expenses" means actual                smoke, vapor, soot, fumes, acids, alkalis,
    and necessary expenses incurred at our re-                chemicals, petroleum, petroleum products
    quest to assist you in establishing either the            and petroleum by-products, and waste. Waste
    existence or the amount of loss insured under             includes materials to be recycled, recondi-
    this Coverage Part.                                       tioned or reclaimed. "Pollutants" include but
                                                              are not limited to substances which are gen-
14. "Malicious code" means a computer code                    erally recognized in industry or government to
    created for the purpose of destroying, cor-               be harmful or toxic to persons, property, or the
    rupting or otherwise adversely affecting a                environment regardless of whether injury or
    "computer system".                                        damage is caused directly or indirectly by the
15. "Mechanical breakdown" means the malfunc-                 "pollutants" and whether:
    tion or failure of moving or electronic parts,             a.   You are regularly or otherwise engaged
    component failure, faulty installation or blow-                 in activities which taint or degrade the
    out.                                                            environment; or
16. "Money" means:                                             b.   You use, generate or produce the "pol-
    a.   Currency, coins, and bank notes in cur-                    lutant".
         rent use and having a face value;                22. "Premises" means any building you lease,
    b.   Travelers checks, registered checks, and             rent or own and while you occupy it in con-
         money orders held for sale to the public;            ducting your business.
         and                                              23. "Production equipment" means any machin-
    c.   Electronic cash equivalents.                         ery and related components, including any
                                                              integrated or dedicated "computer system",
17. "Occurrence" means an act or event or a se-               which is used, or can be used, to produce or
    ries of related acts or events that result in a           process other tangible property.
    Covered Cause of Loss.
                                                          24. "Securities" means negotiable and non-
18. "Operations" means your business activities               negotiable instruments or contracts repre-
    occurring at the "premises".                              senting either "money" or "other property" and
                                                              includes:
19. "Other property" means any tangible property
    of value other than "money", "securities",                 a.   Tokens, tickets, revenue and other
    "electronic securities", or "electronic media                   stamps (whether represented by actual
    and records".                                                   stamps or unused value in a meter) in
                                                                    current use; and
    However, "other property" does not include
    copyrights, patents, trademarks, trade secrets             b.   "Evidences of debt" issued in connection
    or other intellectual property.                                 with credit or charge cards not issued by
                                                                    you.
20. "Period of restoration" means that period of
    time that:                                            25. "Service agreement" means a service plan or
                                                              warranty, or other similar service or warranty
    a.   Begins with the end of the time deductible           agreement, even if it is characterized as in-
         for Coverage B referenced in the Decla-              surance.
         rations. Such deductible commences on
         the date and time of direct "loss" to Cov-       26. "Specified causes of loss" means: Fire; light-
         ered Property due to a Covered Cause of              ning; explosion; windstorm or hail; smoke; air-
         Loss; and                                            craft or vehicles; riot or civil commotion; van-
                                                              dalism; leakage from fire extinguishing
    b.   Ends on the earlier of:                              equipment; sinkhole collapse; volcanic action;
         (1) The date you could restore your "op-             falling objects; weight of snow, ice or sleet;
             erations", with reasonable speed, to             water damage.
             the condition that would have existed             a.   Sinkhole collapse means the "sudden
             if no direct "loss" to Covered Prop-                   and accidental" sinking or collapse of

                           Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07            American Association of Insurance Services with their permission.     Page 14 of 15
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 219 of 340 PageID #:232

         land into underground empty spaces cre-               voice or "electronic media and records" com-
         ated by the action of water on limestone              munications over telephone lines, data lines
         or dolomite. This cause of "loss" does not            or air waves.
         include:
                                                               However, "telecommunications       equipment"
         (1) The cost of filling sinkholes; or                 does not include "hardware".
         (2) Sinking or collapse of land into             30. "Temporarily" means:
             manmade underground cavities.
                                                               a.   Not permanently; and
    b.   Falling objects does not include "loss" to:
                                                               b.   For a period of 30 consecutive days or
         (1) Covered Property in the open; or                       less.
         (2) The interior of a building or structure,     31. "Unauthorized use" means:
             or property inside a building or
             structure, unless the roof or an out-             a.   Illegal or malicious entry into your "com-
             side wall of the building or structure                 puter system" by a person not authorized
             is first damaged by a falling object.                  to do so by you which results in the dis-
                                                                    tortion or corruption of such "computer
    c.   Water damage means "sudden and acci-                       system"; or
         dental" discharge or leakage of water or
         steam as the direct result of the breaking            b.   Entry into or use of your "computer sys-
         apart or cracking of any part of a system                  tem" by a party:
         or appliance (other than a sump system                     (1) Not authorized by you to do so; or
         including its related equipment and parts)
         containing water or steam.                                 (2) Authorized by you to do so, but who
                                                                        does so to use it in an unauthorized
27. "Sudden and accidental" means abrupt, im-                           manner,
    mediate and brief as well as unintended and
    unexpected and without prior notice.                            Which results in the distortion or corrup-
                                                                    tion of your "computer system".
28. "Suspension" means the complete or partial
    cessation of your business activities.                32. "Valuable papers and records" means in-
                                                              scribed, printed or written documents, manu-
29. "Telecommunications equipment" means                      scripts or records, including abstracts, books,
    telephones, including any related switching               deeds, drawings, films, maps or mortgages.
    systems or similar equipment, fax machines
    and other similar equipment used to transmit




                           Includes copyrighted material of ISO Properties, Inc., and
MA 123 08 07            American Association of Insurance Services with their permission.     Page 15 of 15
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 220 of 340 PageID #:233
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 221 of 340 PageID #:234
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                    COMPLIANCE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE PART
Section IV - Additional Conditions, 3. Common Conditions is amended to include the following:
Office of Foreign Assets Control (OFAC) Compliance
Whenever insurance coverage provided by this policy would be in violation of any United States economic or
trade sanctions, such insurance coverage will not be provided under this policy.




MA 4050 IL 04 10
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 222 of 340 PageID #:235
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 223 of 340 PageID #:236
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 COMMERCIAL INLAND MARINE CONDITIONS
The following conditions apply in addition to the Common Policy Conditions and applicable Additional Condi-
tions in Commercial Inland Marine Coverage Forms:


LOSS CONDITIONS                                                    7.   If requested, permit us to question you
                                                                        under oath, at such times as may be rea-
A.   Abandonment                                                        sonably required, about any matter relat-
                                                                        ing to this insurance or your claim, in-
     There can be no abandonment of any prop-                           cluding your books and records. In such
     erty to us.                                                        event, your answers must be signed.
B.   Appraisal                                                     8.   Send us a signed, sworn statement of
     If we and you disagree on the value of the                         "loss" containing the information we re-
     property or the amount of "loss", either may                       quest to settle the claim. You must do
     make written demand for an appraisal of the                        this within 60 days after our request. We
     "loss". In this event, each party will select a                    will supply you with the necessary forms.
     competent and impartial appraiser. The two                    9.   Promptly send us any legal papers or no-
     appraisers will select an umpire. If they can-                     tices received concerning the "loss".
     not agree, either may request that selection
     be made by a judge of a court having jurisdic-                10. Cooperate with us in the investigation or
     tion. The appraisers will state separately the                    settlement of the claim.
     value of the property and amount of "loss". If
     they fail to agree, they will submit their differ-       D.   Insurance Under Two or More Coverages
     ences to the umpire. A decision agreed to by
     any two will be binding. Each party will:                     If two or more of this policy's coverages apply
                                                                   to the same "loss", we will not pay more than
     1.   Pay its chosen appraiser; and                            the actual amount of the "loss".
     2.   Bear the other expenses of the appraisal            E.   Loss Payment
          and umpire equally.
                                                                   We will pay or make good any "loss" covered
     If there is an appraisal, we will still retain our            under this Coverage Part within 30 days after:
     right to deny the claim.
                                                                   1.   We reach agreement with you;
C.   Duties in the Event of Loss
                                                                   2.   The entry of final judgment; or
     You must see that the following are done in
     the event of "loss" to Covered Property:                      3.   The filing of an appraisal award.
     1.   Notify the police if a law may have been                 We will not be liable for any part of a "loss"
          broken.                                                  that has been paid or made good by others.
     2.   Give us prompt notice of the "loss". In-            F.   Other Insurance
          clude a description of the property in-
          volved.                                                  If you have other insurance covering the
                                                                   same "loss" as the insurance under this Cov-
     3.   As soon as possible, give us a descrip-                  erage Part, we will pay only the excess over
          tion of how, when and where the "loss"                   what you should have received from the other
          occurred.                                                insurance. We will pay the excess whether
                                                                   you can collect on the other insurance or not.
     4.   Take all reasonable steps to protect the
          Covered Property from further damage                G. Pair, Sets or Parts
          and keep a record of your expenses
          necessary to protect the Covered Prop-                   1.   Pair or Set
          erty, for consideration in the settlement of                  In case of "loss" to any part of a pair or
          the claim. This will not increase the Limit
          of Insurance. However, we will not pay                        set we may:
          for any subsequent "loss" resulting from a                    a.   Repair or replace any part to restore
          cause of loss that is not a Covered                                the pair or set to its value before the
          Cause of Loss. Also if feasible, set the                           "loss"; or
          damaged property aside and in the best
          possible order for examination.                               b.   Pay the difference between the value
                                                                             of the pair or set before and after the
     5.   Make no statement that will assume any                             "loss".
          obligation or admit any liability, for any
          "loss" for which we may be liable, without               2.   Parts
          our consent.
                                                                        In case of "loss" to any part of Covered
     6.   Permit us to inspect the property and re-                     Property consisting of several parts when
          cords proving "loss".
                                                                        complete, we will only pay for the value of
                                                                        the lost or damaged part.
                                      Includes copyrighted material of Insurance
MA 135 11 99                           Services Office, Inc., with its permission.                   Page 1 of 2
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 224 of 340 PageID #:237
H.   Privilege to Adjust with Owner                              3.   Your interest in the Covered Property; or
     In the event of "loss" involving property of                4.   A claim under this Coverage Part.
     others in your care, custody or control, we
     have the right to:                                     B.   Legal Action Against Us
     1.   Settle the "loss" with the owners of the               No one may bring a legal action against us
          property. A receipt for payment from the               under this Coverage Part unless:
          owners of that property will satisfy any
          claim of yours.                                        1.   There has been full compliance with all
                                                                      the terms of this Coverage Part; and
     2.   Provide a defense for legal proceedings
          brought against you. If provided, the ex-              2.   The action is brought within 2 years after
          pense of this defense will be at our cost                   you first have knowledge of the "loss".
          and will not reduce the applicable Limit of       C.   Liberalization
          Insurance under this insurance.
                                                                 If, within 45 days prior to the beginning of this
I.   Recoveries                                                  Coverage Part or during the policy period, we
     Any recovery or salvage on a "loss" will ac-                make any changes to any forms or endorse-
     crue entirely to our benefit until the sum paid             ments of this Coverage Part for which there is
     by us has been made up.                                     currently no separate premium charge, and
                                                                 that change provides more coverage than this
J.   Reinstatement of Limit After Loss                           Coverage Part, the change will be considered
                                                                 as included until the end of the current policy
     The Limit of Insurance will not be reduced by               period. We will make no additional premium
     the payment of any claim, except for total                  charge for this additional coverage during the
     "loss" of a scheduled item, in which event we               interim.
     will refund the unearned premium on that
     item.                                                  D.   No Benefit to Bailee
K.   Transfer of Rights of Recovery Against                      No person or organization, other than you,
     Others to Us                                                having custody of Covered Property, will
                                                                 benefit from this insurance.
     If any person or organization to or for whom
     we make payment under this insurance has               E.   Policy Period
     rights to recover damages from another,
     those rights are transferred to us to the extent            We cover "loss" commencing during the pol-
     of our payment. That person or organization                 icy period shown in the Declarations.
     must do everything necessary to secure our             F.   Valuation
     rights and must do nothing after "loss" to im-
     pair them.                                                  The value of property will be the least of the
                                                                 following amounts:
GENERAL CONDITIONS
                                                                 1.   The actual cash value of that property;
A.   Concealment, Misrepresentation or Fraud
                                                                 2.   The cost of reasonably restoring that
     This Coverage Part is void in any case of                        property to its condition immediately be-
     fraud, intentional concealment or misrepre-                      fore "loss"; or
     sentation of a material fact, by you or any
     other insured, at any time, concerning:                     3.   The cost of replacing that property with
                                                                      substantially identical property.
     1.   This Coverage Part;
                                                                 In the event of "loss", the value of property will
     2.   The Covered Property;                                  be determined as of the time of "loss".




                                    Includes copyrighted material of Insurance
MA 135 11 99                         Services Office, Inc., with its permission.                    Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 225 of 340 PageID #:238
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     SCHEDULED PREMISES ENDORSEMENT
This endorsement modifies insurance provided under the following:
      ELECTRONIC DATA PROCESSING EQUIPMENT COVERAGE PART
I.                                    Schedule:
              Location Number                    Coverage A                     Coverage B
                                              Limit of Insurance             Limit of Insurance
                    1-1                          40,000                           10,000
                                                Blanket Insurance:
              Location Number                    Coverage A                     Coverage B
                                              Limit of Insurance             Limit of Insurance

                                             Newly Acquired Property
      Limit of Insurance: $250,000 - Unless Otherwise Stated
II.   Section I - Coverages is amended as follows:
      Section I - Coverages, Coverage A - Electronic Data Processing Property, Paragraph 5. Coverage
      Extensions is amended to include the following:
      NEWLY ACQUIRED PROPERTY
      (1) We will pay up to the Limit of Insurance for Newly Acquired Property stated in the Schedule of this
          endorsement in any one "occurrence" for "loss" to "newly acquired" Covered Property due to a Cov-
          ered Cause of Loss:
           (a) In excess of the Limit of Insurance for Coverage A applicable to the "premises" stated in the
               Schedule of this endorsement; or
           (b) At a location you lease, rent or own in the "coverage territory" and while you occupy it in con-
               ducting your business, but which has not yet been reported to us as a "premises".
      (2) You will report such "newly acquired" Covered Property to us within ninety (90) days of its acquisition
          and pay any additional premium due. Insurance coverage under this Coverage Extension ceases at
          the earlier of:
           (a) Ninety (90) days elapsing from the date of acquisition; or
           (b) The expiration of the policy period.
III. Section IV - Additional Conditions is amended as follows:
      3.   Common Conditions, b. Blanket Insurance is hereby deleted and replaced by the following:




                                        Includes copyrighted material of ISO
MA 4015 06 07                            Properties, Inc., with its permission.                    Page 1 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 226 of 340 PageID #:239
        b.   Blanket Insurance
             If blanket insurance is indicated by ( X ) in the Schedule of the Scheduled Premises Endorsement,
             the Limit of Insurance for each Coverage applies to all "premises" listed in the endorsement.
    IV. Section V - Definitions is amended as follows:
        A.   Definition 22. "Premises" is hereby deleted and replaced by the following:
             22. "Premises" means any building located at an address referenced in the Schedule of the Sched-
                 uled Premises Endorsement you lease, rent or own and while you occupy it in conducting your
                 business.
        B.   The following definition is added:
             "Newly acquired" means:
             a.   First acquired; or
             b.   First moved to a new location within the "coverage territory" not yet reported to us as a "premi-
                  ises",
             since the inception of the current "coverage term".




                                       Includes copyrighted material of ISO
MA 4015 06 07                           Properties, Inc., with its permission.                 Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 227 of 340 PageID #:240
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL INLAND MARINE COVERAGE PART

A. CANCELLATION (Common Policy Condi-                                       f.   A determination by the Director
    tions) is deleted in its entirety and replaced by                            of Insurance that the continua-
    the following:                                                               tion of the policy could place us
                                                                                 in violation of the insurance laws
    CANCELLATION                                                                 of this State.
        1.   The first Named Insured shown in the                      4.   Notice of cancellation will state the ef-
             Declarations may cancel this policy                            fective date of cancellation. The poli-
             by mailing to us advance written no-                           cy period will end on that date.
             tice of cancellation.
                                                                       5.   If this policy is cancelled we will send
        2.    a. We may cancel this policy by                               the first Named Insured any premium
                  mailing to you written notice stat-                       refund due. If we or the first Named
                  ing the reason for cancellation.                          Insured cancel, the refund will be pro
             b.   If we cancel nonpayment of                                rata. The cancellation will be effective
                  premium, we will mail the notice                          even if we have not offered a refund.
                  at least 10 days prior to the ef-          B. The following is added and supersedes any
                  fective date of cancellation.                   provision to the contrary:
             c.   If we cancel for a reason other                 NONRENEWAL
                  than nonpayment of premium,
                  we will mail the notice at least:               1.   If we decide not to renew this policy, we
                                                                       will mail written notice of nonrenewal no
                  (1) 30 days prior to the effective                   less than 60 days before the expiration
                       date of cancellation if the                     date to:
                       policy has been in effect for
                       less than 60 days.                              a.   You; and
                  (2) 60 days prior to the effective                   b.   The broker, if known to us, or the
                       date of cancellation if the                          agent of record.
                       policy has been in effect for
                       more than 60 days.                         2.   Even if we do not comply with these
                                                                       terms, this policy will terminate:
        3.   If this policy has been in effect for
             more than 60 days, we may cancel                          a.   On the expiration date if:
             only for one or more of the following                          (1) You fail to perform any of your
             reasons:                                                            obligations in connection with the
             a.   Nonpayment of premium;                                         payment of the premium for the
                                                                                 policy, or any installment pay-
             b.   The policy was obtained through                                ment, whether payable directly to
                  a material misrepresentation;                                  us or our agents or indirectly un-
                                                                                 der any premium finance plan or
             c.   Any insured has violated any of                                extension of credit; or
                  the terms and conditions of the
                  policy;                                                   (2) We have indicated our willing-
                                                                                 ness to renew this policy to you
             d.   The risk originally accepted has                               or your representative; or
                  measurably increased;
                                                                            (3) You have notified us or our
             e.   Certification to the Director of In-                           agent that you do not want to re-
                  surance of the loss of reinsur-                                new this policy.
                  ance by the insurer that provided
                  coverage to us for all or a sub-                     b.   On the effective date of any other in-
                  stantial part of the underlying risk                      surance replacing this policy.
                  insured; or

                                     Includes copyrighted material of Insurance
MA 489 IL 11 16                       Services Office, Inc., with its permission.                        Page 1 of 2
       Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 228 of 340 PageID #:241
C. Mailing of Notices                                              1.   Until there has been full compliance
                                                                        with all the terms of this Coverage
    We will mail cancellation and nonrenewal no-                        Part; and
    tices to you, and the agent or broker, at the
    last addresses known to us. Proof of mailing                   2.   More than 2 years after you first file a
    will be sufficient proof of notice.                                 sworn proof of "loss" document with
                                                                        our agent or us. But we will extend
D. Commercial Inland Marine General Condition                           this 2-year period by the number of
   B. LEGAL ACTION AGAINST US is replaced                               days between the date you filed a
    by the following:                                                   sworn proof of "loss" document and
    B. LEGAL ACTION AGAINST US                                          the date the claim is denied in whole
                                                                        or in part by us.
        No one may bring a legal action against
        us:




                                  Includes copyrighted material of Insurance
MA 489 IL 11 16                    Services Office, Inc., with its permission.                    Page 2 of 2
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 229 of 340 PageID #:242

                THE CINCINNATI                    INSURANCE COMPANY
                                            A Stock Insurance Company


        CRIME AND FIDELITY COVERAGE PART DECLARATIONS
                     (COMMERCIAL ENTITIES)

Attached to and forming part of POLICY NUMBER:       ECP 026 96 01
Named Insured is the same as it appears in the Common Policy Declarations
 Item    Location (address)
        REFER TO CA911



 Employee Benefit Plan(s) Included as Insureds:



 Coverage is Written:
  Ẍ Primary                  ¨ Excess                  ¨ Coindemnity                  ¨ Concurrent

 Coverage is provided only for the Crime Coverage for which a Limit of Insurance is shown below:
                                                                   Limit of             Deductible
 Insuring Agreements Forming Part of This Coverage Part            Insurance            Amount
                                                                    Per Occurrence       Per Occurrence

 1.      Employee Theft                                             $     100,000        $         500
 2.      Forgery or Alteration                                      $      25,000        $         500
 3.      Inside the Premises - Theft of Money and Securities        $      15,000        $         500
 4.      Inside the Premises - Robbery or Safe Burglary of          $                    $
         Other Property
 5.      Outside the Premises                                       $          5,000     $         500
 6.      Computer Fraud                                             $                    $
 7.      Funds Transfer Fraud                                       $                    $
 8.      Money Orders and Counterfeit Money                         $      10,000        $         500

If added by Endorsement, Insuring Agreement(s):
                                                                    $                    $

Forms and endorsements applicable to this Coverage Part at policy inception.
CR0020        05/06 COMMERCIAL CRIME COVERAGE FORM (DISCOVERY FORM)
CCP402        02/14 CINCIPAK™ MEDICAL / DENTAL OFFICE COMMERCIAL CRIME AMENDATORY
                    ENDORSEMENT
CA440         08/07 COMMERCIAL CRIME COVERAGE FORM AMENDATORY ENDORSEMENT
CA470IL       11/16 ILLINOIS CHANGES
CA911         08/07 CRIME AND FIDELITY SCHEDULE OF LOCATIONS
The Crime and Fidelity Coverage Part (Commercial Entities) consist of this Declaration Form and the
Commercial Crime Coverage Form.




  CA 516 03 09                                                      ECP 026 96 01                  Page 1 of   1
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 230 of 340 PageID #:243
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 231 of 340 PageID #:244

                     COMMERCIAL CRIME COVERAGE FORM
                            (DISCOVERY FORM)
Various provisions in this policy restrict coverage.                       forged or altered, and you have our
Read the entire policy carefully to determine rights,                      written consent to defend against the
duties and what is or is not covered.                                      suit, we will pay for any reasonable
                                                                           legal expenses that you incur and
Throughout this policy the words "you" and "your"                          pay in that defense. The amount that
refer to the Named Insured shown in the Declara-                           we will pay is in addition to the Limit
tions. The words "we", "us" and "our" refer to the                         of Insurance applicable to this In-
Company providing this insurance.                                          suring Agreement.
Other words and phrases that appear in quotation                 3.   Inside The Premises - Theft of Money
marks have special meaning. Refer to Section F.                       and Securities
Definitions.
                                                                      a.   We will pay for loss of "money" and
A.   Insuring Agreements                                                   "securities" inside the "premises" or
     Coverage is provided under the following In-                          "banking premises":
     suring Agreements for which a Limit of Insur-                         (1) Resulting directly from "theft"
     ance is shown in the Declarations and applies                             committed by a person present
     to loss that you sustain resulting directly from                          inside such "premises" or
     an "occurrence" taking place at any time                                  "banking premises"; or
     which is "discovered" by you during the Policy
     Period shown in the Declarations or during the                        (2) Resulting directly from disap-
     period of time provided in the Extended Pe-                               pearance or destruction.
     riod to Discover Loss Condition E.1.g.:
                                                                      b.   We will pay for loss from damage to
     1.   Employee Theft                                                   the "premises" or its exterior result-
                                                                           ing directly from an actual or at-
          We will pay for loss of or damage to                             tempted "theft" of "money" and "se-
          "money", "securities" and "other property"                       curities", if you are the owner of the
          resulting directly from "theft" committed                        "premises" or are liable for damage
          by an "employee", whether identified or                          to it.
          not, acting alone or in collusion with other
          persons.                                                    c.   We will pay for loss of or damage to
                                                                           a locked safe, vault, cash register,
          For the purposes of this Insuring Agree-                         cash box or cash drawer located in-
          ment, "theft" shall also include forgery.                        side the "premises" resulting directly
     2.   Forgery or Alteration                                            from an actual or attempted "theft" of
                                                                           or unlawful entry into those contain-
          a.   We will pay for loss resulting directly                     ers.
               from "forgery" or alteration of checks,
               drafts, promissory notes, or similar              4.   Inside the Premises - Robbery or Safe
               written promises, orders or directions                 Burglary of Other Property
               to pay a sum certain in "money" that                   a.   We will pay for loss of or damage to
               are:                                                        "other property":
               (1) Made or drawn by or drawn                               (1) Inside the "premises" resulting
                   upon you; or                                                directly from an actual or at-
               (2) Made or drawn by one acting as                              tempted "robbery" of a "custo-
                   your agent;                                                 dian"; or

               or that are purported to have been                          (2) Inside the "premises" in a safe
               so made or drawn.                                               or vault resulting directly from an
                                                                               actual or attempted "safe bur-
               For the purposes of this Insuring                               glary".
               Agreement, a substitute check as
               defined in the Check Clearing for the                  b.   We will pay for loss from damage to
               21st Century Act shall be treated the                       the "premises" or its exterior result-
               same as the original it replaced.                           ing directly from an actual or at-
                                                                           tempted "robbery" or "safe burglary"
          b.   If you are sued for refusing to pay                         of "other property", if you are the
               any instrument covered in Paragraph                         owner of the "premises" or are liable
               2.a., on the basis that it has been                         for damage to it.

CR 00 20 05 06                              © ISO Properties, Inc., 2005                           Page 1 of 13
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 232 of 340 PageID #:245
          c.   We will pay for loss of or damage to               one of those Insuring Agreements or Cover-
               a locked safe or vault located inside              ages.
               the "premises" resulting directly from
               an actual or attempted "robbery" or           C.   Deductible
               "safe burglary".                                   We will not pay for loss resulting directly from
     5.   Outside the Premises                                    an "occurrence" unless the amount of loss
                                                                  exceeds the Deductible Amount shown in the
          a.   We will pay for loss of "money" and                Declarations. We will then pay the amount of
               "securities" outside the "premises" in             loss in excess of the Deductible Amount, up to
               the care and custody of a "messen-                 the Limit of Insurance.
               ger" or an armored motor vehicle
               company resulting directly from               D.   Exclusions
               "theft", disappearance or destruction.             1.   This insurance does not cover:
          b.   We will pay for loss of or damage to                    a.   Acts Committed by You, Your
               "other property" outside the "prem-                          Partners or Your Members
               ises" in the care and custody of a
               "messenger" or an armored motor                              Loss resulting from "theft" or any
               vehicle company resulting directly                           other dishonest act committed by:
               from an actual or attempted "rob-
               bery".                                                       (1) You; or

     6.   Computer Fraud                                                    (2) Any of your partners or "mem-
                                                                                bers";
          We will pay for loss of or damage to
          "money", "securities" and "other property"                        whether acting alone or in collusion
          resulting directly from the use of any                            with other persons.
          computer to fraudulently cause a transfer                    b.   Acts of Employees Learned of by
          of that property from inside the "prem-                           You Prior to the Policy Period
          ises" or "banking premises":
                                                                            Loss caused by an "employee" if the
          a.   To a person (other than a "messen-                           "employee" had also committed
               ger") outside those "premises"; or                           "theft" or any other dishonest act
          b.   To a place outside those "premises".                         prior to the effective date of this in-
                                                                            surance and you or any of your part-
     7.   Funds Transfer Fraud                                              ners, "members", "managers", offi-
                                                                            cers, directors or trustees, not in
          We will pay for loss of "funds" resulting di-                     collusion with the "employee",
          rectly from a "fraudulent instruction" di-                        learned of that "theft" or dishonest
          recting a financial institution to transfer,                      act prior to the Policy Period shown
          pay or deliver "funds" from your "transfer                        in the Declarations.
          account".
                                                                       c.   Acts Of Employees, Managers, Di-
     8.   Money Orders and Counterfeit Money                                rectors, Trustees or Representa-
          We will pay for loss resulting directly from                      tives
          your having accepted in good faith, in ex-                        Loss resulting from "theft" or any
          change for merchandise, "money" or                                other dishonest act committed by
          services:                                                         any of your "employees", "manag-
          a.   Money orders issued by any post of-                          ers", directors, trustees or authorized
               fice, express company or bank that                           representatives:
               are not paid upon presentation; or                           (1) Whether acting alone or in collu-
          b.   "Counterfeit money" that is acquired                             sion with other persons; or
               during the regular course of busi-                           (2) While performing services for
               ness.                                                            you or otherwise;
B.   Limit of Insurance                                                     except when covered under Insuring
     The most we will pay for all loss resulting di-                        Agreement A.1.
     rectly from an "occurrence" is the applicable                     d.   Confidential Information
     Limit of Insurance shown in the Declarations.
                                                                            Loss resulting from:
     If any loss is covered under more than one
     Insuring Agreement or Coverage, the most we                            (1) The unauthorized disclosure of
     will pay for such loss shall not exceed the                                your confidential information in-
     largest Limit of Insurance available under any                             cluding, but not limited to, pat-

CR 00 20 05 06                              © ISO Properties, Inc., 2005                            Page 2 of 13
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 233 of 340 PageID #:246
                 ents, trade secrets, processing                   j.   War and Military Action
                 methods or customer lists; or
                                                                        Loss or damage resulting from:
            (2) The unauthorized use or disclo-
                sure of confidential information                        (1) War, including undeclared or
                of another person or entity                                 civil war;
                which is held by you including,                         (2) Warlike action by a military
                but not limited to, financial in-                           force, including action in hin-
                formation, personal information,                            dering or defending against an
                credit card information or similar                          actual or expected attack, by
                non-public information.                                     any government, sovereign or
       e.   Governmental Action                                             other authority using military
                                                                            personnel or other agents; or
            Loss resulting from seizure or de-
            struction of property by order of gov-                      (3) Insurrection, rebellion, revolu-
            ernmental authority.                                            tion, usurped power, or action
                                                                            taken by governmental authority
       f.   Indirect Loss                                                   in hindering or defending
                                                                            against any of these.
            Loss that is an indirect result of an
            "occurrence" covered by this insur-               2.   Insuring Agreement A.1. does not cover:
            ance including, but not limited to,
            loss resulting from:                                   a.   Inventory Shortages

            (1) Your inability to realize income                        Loss, or that part of any loss, the
                that you would have realized                            proof of which as to its existence or
                had there been no loss of or                            amount is dependent upon:
                damage to "money", "securities"                         (1) An inventory computation; or
                or "other property".
                                                                        (2) A profit and loss computation.
            (2) Payment of damages of any
                type for which you are legally li-                      However, where you establish wholly
                able. But, we will pay compen-                          apart from such computations that
                satory damages arising directly                         you have sustained a loss, then you
                from a loss covered under this                          may offer your inventory records and
                insurance.                                              actual physical count of inventory in
                                                                        support of the amount of loss
            (3) Payment of costs, fees or other                         claimed.
                expenses you incur in estab-
                lishing either the existence or                    b.   Trading
                the amount of loss under this in-
                surance.                                                Loss resulting from trading, whether
                                                                        in your name or in a genuine or ficti-
       g.   Legal Fees, Costs and Expenses                              tious account.
            Fees, costs and expenses incurred                      c.   Warehouse Receipts
            by you which are related to any legal
            action, except when covered under                           Loss resulting from the fraudulent or
            Insuring Agreement A.2.                                     dishonest signing, issuing, cancelling
                                                                        or failing to cancel, a warehouse re-
       h.   Nuclear Hazard                                              ceipt or any papers connected with
                                                                        it.
            Loss or damage resulting from nu-
            clear reaction or radiation or radioac-           3.   Insuring Agreements A.3., A.4. and A.5.
            tive contamination, however caused.                    do not cover:
       i.   Pollution                                              a.   Accounting or Arithmetical Errors
                                                                        or Omissions
            Loss or damage caused by or re-
            sulting from pollution. Pollution                           Loss resulting from accounting or ar-
            means the discharge, dispersal,                             ithmetical errors or omissions.
            seepage, migration, release or es-
            cape of any solid, liquid, gaseous or                  b.   Exchanges or Purchases
            thermal irritant or contaminant, in-                        Loss resulting from the giving or sur-
            cluding smoke, vapor, soot, fumes,                          rendering of property in any ex-
            acids, alkalis, chemicals and waste.                        change or purchase.
            Waste includes materials to be recy-
            cled, reconditioned or reclaimed.

CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 3 of 13
       Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 234 of 340 PageID #:247
       c.   Fire                                                                     (ii) Weaknesses in the
                                                                                          source code within
            Loss or damage resulting from fire,                                           your computer system.
            however caused, except:
                                                                            (2) But, this Exclusion does not ap-
            (1) Loss of or damage to "money"                                    ply under Insuring Agreement
                and "securities"; and                                           A.5. to loss of "money", "securi-
            (2) Loss from damage to a safe or                                   ties" or "other property" while
                vault.                                                          outside the "premises" in the
                                                                                care and custody of a "messen-
       d.   Money Operated Devices                                              ger" if you:
            Loss of property contained in any                                   (a) Had no knowledge of any
            money operated device unless the                                        threat at the time the con-
            amount of "money" deposited in it is                                    veyance began; or
            recorded by a continuous recording
            instrument in the device.                                           (b) Had knowledge of a threat
                                                                                    at the time the conveyance
       e.   Motor Vehicles or Equipment and                                         began, but the loss was not
            Accessories                                                             related to the threat.
            Loss of or damage to motor vehicles,                       g.   Vandalism
            trailers or semi-trailers or equipment
            and accessories attached to them.                               Loss from damage to the "premises"
                                                                            or its exterior, or to any safe, vault,
       f.   Transfer or Surrender of Property                               cash register, cash box, cash drawer
                                                                            or "other property" by vandalism or
            (1) Loss of or damage to property                               malicious mischief.
                after it has been transferred or
                surrendered to a person or                             h.   Voluntary Parting of Title to or
                place outside the "premises" or                             Possession of Property
                "banking premises":
                                                                            Loss resulting from your, or anyone
                   (a) On the basis of unauthor-                            acting on your express or implied
                       ized instructions;                                   authority, being induced by any dis-
                                                                            honest act to voluntarily part with title
                   (b) As a result of a threat to do                        to or possession of any property.
                       bodily harm to any person;
                                                                  4.   Insuring Agreement A.6. does not cover:
                   (c) As a result of a threat to do
                       damage to any property;                         a.   Credit Card Transactions
                   (d) As a result of a threat to in-                       Loss resulting from the use or pur-
                       troduce a denial of service                          ported use of credit, debit, charge,
                       attack into your computer                            access, convenience, identification,
                       system;                                              stored-value or other cards or the
                                                                            information contained on such cards.
                   (e) As a result of a threat to in-
                       troduce a virus or other ma-                    b.   Funds Transfer Fraud
                       licious instruction into your
                       computer system which is                             Loss resulting from a "fraudulent in-
                       designed to damage, de-                              struction" directing a financial institu-
                       stroy or corrupt data or                             tion to transfer, pay or deliver "funds"
                       computer programs stored                             from your "transfer account".
                       within your computer sys-                       c.   Inventory Shortages
                       tem;
                                                                            Loss, or that part of any loss, the
                   (f)   As a result of a threat to                         proof of which as to its existence or
                         contaminate, pollute or ren-                       amount is dependent upon:
                         der substandard your prod-
                         ucts or goods; or                                  (1) An inventory computation; or
                   (g) As a result of a threat to                           (2) A profit and loss computation.
                       disseminate, divulge or util-
                       ize:
                         (i)   Your confidential infor-
                               mation; or



CR 00 20 05 06                               © ISO Properties, Inc., 2005                            Page 4 of 13
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 235 of 340 PageID #:248
     5.   Insuring Agreement A.7. does not cover:                           (2) For the first 90 days after the
                                                                                effective date of such consolida-
          COMPUTER FRAUD                                                        tion, merger or purchase or ac-
          Loss resulting from the use of a computer                             quisition of assets or liabilities,
          to fraudulently cause a transfer of                                   the coverage provided by this
          "money", "securities" or "other property".                            insurance shall apply to such
                                                                                consolidated or merged entity or
E.   Conditions                                                                 such purchased or acquired as-
                                                                                sets or liabilities, provided that
     The following Conditions apply in addition to                              all "occurrences" causing or
     the Common Policy Conditions:                                              contributing to a loss involving
     1.   Conditions Applicable to all Insuring                                 such consolidation, merger or
          Agreements                                                            purchase or acquisition of as-
                                                                                sets or liabilities, must take
          a.   Additional Premises or Employees                                 place after the effective date of
                                                                                such consolidation, merger or
               If, while this insurance is in force, you                        purchase or acquisition of as-
               establish any additional "premises"                              sets or liabilities.
               or hire additional "employees", other
               than through consolidation or merger                    d.   Cooperation
               with, or purchase or acquisition of
               assets or liabilities of, another entity,                    You must cooperate with us in all
               such "premises" and "employees"                              matters pertaining to this insurance
               shall automatically be covered under                         as stated in its terms and conditions.
               this insurance. Notice to us of an in-                  e.   Duties in the Event of Loss
               crease in the number of "premises"
               or "employees" need not be given                             After you "discover" a loss or a situa-
               and no additional premium need be                            tion that may result in loss of or
               paid for the remainder of the Policy                         damage to "money", "securities" or
               Period shown in the Declarations.                            "other property" you must:
          b.   Concealment,       Misrepresentation                         (1) Notify us as soon as possible. If
               or Fraud                                                         you have reason to believe that
                                                                                any loss (except for loss cov-
               This insurance is void in any case of                            ered under Insuring Agreement
               fraud by you as it relates to this in-                           A.1. or A.2.) involves a violation
               surance at any time. It is also void if                          of law, you must also notify the
               you or any other Insured, at any                                 local law enforcement authori-
               time, intentionally conceal or misrep-                           ties.
               resent a material fact concerning:
                                                                            (2) Submit to examination under
               (1) This insurance;                                              oath at our request and give us
               (2) The property covered under this                              a signed statement of your an-
                   insurance;                                                   swers.

               (3) Your interest in the property                            (3) Produce for our examination all
                   covered under this insurance; or                             pertinent records.

               (4) A claim under this insurance.                            (4) Give us a detailed, sworn proof
                                                                                of loss within 120 days.
          c.   Consolidation - Merger or Acquisi-
               tion                                                         (5) Cooperate with us in the investi-
                                                                                gation and settlement of any
               If you consolidate or merge with, or                             claim.
               purchase or acquire the assets or li-
               abilities of, another entity:                           f.   Employee Benefit Plans

               (1) You must give us written notice                          (1) The "employee benefit plans"
                   as soon as possible and obtain                               shown in the Declarations
                   our written consent to extend                                (hereafter referred to as Plan)
                   the coverage provided by this                                are included as Insureds under
                   insurance to such consolidated                               Insuring Agreement A.1.
                   or merged entity or such pur-                            (2) If any Plan is insured jointly with
                   chased or acquired assets or li-                             any other entity under this in-
                   abilities. We may condition our                              surance, you or the Plan Ad-
                   consent by requiring payment of                              ministrator must select a Limit of
                   an additional premium; but                                   Insurance for Insuring Agree-

CR 00 20 05 06                               © ISO Properties, Inc., 2005                           Page 5 of 13
       Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 236 of 340 PageID #:249
                 ment A.1. that is sufficient to                            ance provides coverage for loss
                 provide a Limit of Insurance for                           sustained prior to its effective
                 each Plan that is at least equal                           date.
                 to that required if each Plan
                 were separately insured.                               (2) No later than 1 year from the
                                                                            date of that cancellation with re-
            (3) With respect to loss sustained or                           gard to any "employee benefit
                "discovered" by any such Plan,                              plans".
                Insuring Agreement A.1. is re-
                placed by the following:                           h.   Joint Insured

                 We will pay for loss of or dam-                        (1) If more than one Insured is
                 age to "funds" and "other prop-                            named in the Declarations, the
                 erty" resulting directly from                              first Named Insured will act for
                 fraudulent or dishonest acts                               itself and for every other Insured
                 committed by an "employee",                                for all purposes of this insur-
                 whether identified or not, acting                          ance. If the first Named Insured
                 alone or in collusion with other                           ceases to be covered, then the
                 persons.                                                   next Named Insured will be-
                                                                            come the first Named Insured.
            (4) If the first Named Insured is an
                entity other than a Plan, any                           (2) If any Insured, or partner,
                payment we make for loss sus-                               "member" or officer of that In-
                tained by any Plan will be made                             sured has knowledge of any in-
                to the Plan sustaining the loss.                            formation relevant to this insur-
                                                                            ance, that knowledge is consid-
            (5) If two or more Plans are insured                            ered knowledge of every In-
                under this insurance, any pay-                              sured.
                ment we make for loss:
                                                                        (3) An "employee" of any Insured is
                 (a) Sustained by two or more                               considered to be an "employee"
                     Plans; or                                              of every Insured.
                 (b) Of commingled "funds" or                           (4) If this insurance or any of its
                     "other property" of two or                             coverages is cancelled as to
                     more Plans;                                            any Insured, loss sustained by
                                                                            that Insured is covered only if it
                     resulting directly from an                             is "discovered" by you:
                     "occurrence" will be made
                     to each Plan sustaining loss                           (a) No later than 60 days from
                     in the proportion that the                                 the date of that cancellation.
                     Limit of Insurance required                                However, this extended pe-
                     for each Plan bears to the                                 riod to "discover" loss ter-
                     total Limit of Insurance of all                            minates immediately upon
                     Plans sustaining loss.                                     the effective date of any
                                                                                other insurance obtained by
            (6) The Deductible Amount applica-                                  that Insured, whether from
                ble to Insuring Agreement A.1.                                  us or another insurer, re-
                does not apply to loss sustained                                placing in whole or in part
                by any Plan.                                                    the coverage afforded un-
       g.   Extended Period to Discover Loss                                    der this insurance, whether
                                                                                or not such other insurance
            We will pay for loss that you sus-                                  provides coverage for loss
            tained prior to the effective date of                               sustained prior to its effec-
            cancellation of this insurance, which                               tive date.
            is "discovered" by you:
                                                                            (b) No later than 1 year from
            (1) No later than 60 days from the                                  the date of that cancellation
                date of that cancellation. How-                                 with regard to any "em-
                ever, this extended period to                                   ployee benefit plans".
                "discover" loss terminates im-
                mediately upon the effective                            (5) We will not pay more for loss
                date of any other insurance ob-                             sustained by more than one In-
                tained by you, whether from us                              sured than the amount we would
                or another insurer, replacing in                            pay if all such loss had been
                whole or in part the coverage                               sustained by one Insured.
                afforded under this insurance,
                whether or not such other insur-
CR 00 20 05 06                           © ISO Properties, Inc., 2005                          Page 6 of 13
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 237 of 340 PageID #:250
            (6) Payment by us to the first                                       (i)   The Limit of Insurance
                Named Insured for loss sus-                                            and Deductible Amount
                tained by any Insured, other                                           of that other insurance,
                than an "employee benefit plan",                                       whether you can collect
                shall fully release us on account                                      on it or not; or
                of such loss.
                                                                                 (ii) The Deductible Amount
       i.   Legal Action Against Us                                                   shown in the Declara-
                                                                                      tions;
            You may not bring any legal action
            against us involving loss:                                      whichever is greater. Our pay-
                                                                            ment for loss is subject to the
            (1) Unless you have complied with                               terms and conditions of this in-
                all the terms of this insurance;                            surance.
            (2) Until 90 days after you have filed                      (2) Excess Insurance
                proof of loss with us; and
                                                                            (a) When this insurance is
            (3) Unless brought within 2 years                                   written excess over other
                from the date you "discovered"                                  insurance, we will only pay
                the loss.                                                       for the amount of loss that
                 If any limitation in this Condition                            exceeds the Limit of Insur-
                 is prohibited by law, such limita-                             ance      and     Deductible
                 tion is amended so as to equal                                 Amount of that other insur-
                 the minimum period of limitation                               ance, whether you can col-
                 provided by such law.                                          lect on it or not. Our pay-
                                                                                ment for loss is subject to
       j.   Liberalization                                                      the terms and conditions of
                                                                                this insurance.
            If we adopt any revision that would
            broaden the coverage under this in-                             (b) However, if loss covered
            surance without additional premium                                  under this insurance is
            within 45 days prior to or during the                               subject to a Deductible, we
            Policy Period shown in the Declara-                                 will reduce the Deductible
            tions, the broadened coverage will                                  Amount shown in the Decla-
            immediately apply to this insurance.                                rations, by the sum total of
                                                                                all such other insurance
       k.   Other Insurance                                                     plus any Deductible Amount
            If other valid and collectible insur-                               applicable to that other in-
            ance is available to you for loss cov-                              surance.
            ered under this insurance, our obli-                   l.   Ownership of Property; Interests
            gations are limited as follows:                             Covered
            (1) Primary Insurance                                       The property covered under this in-
                 When this insurance is written                         surance is limited to property:
                 as primary insurance, and:                             (1) That you own or lease; or
                 (a) You have other insurance                           (2) That you hold for others whether
                     subject to the same terms                              or not you are legally liable for
                     and conditions as this in-                             the loss of such property.
                     surance, we will pay our
                     share of the covered loss.                         However, this insurance is for your
                     Our share is the proportion                        benefit only. It provides no rights or
                     that the applicable Limit of                       benefits to any other person or or-
                     Insurance shown in the                             ganization. Any claim for loss that is
                     Declarations bears to the                          covered under this insurance must
                     total limit of all insurance                       be presented by you.
                     covering the same loss.
                                                                   m. Policy Bridge - Discovery Replac-
                 (b) You have other insurance                         ing Loss Sustained
                     covering the same loss
                     other than that described in                       (1) If this insurance replaces insur-
                     Paragraph (1)(a), we will                              ance that provided you with an
                     only pay for the amount of                             extended period of time after
                     loss that exceeds:                                     cancellation in which to discover
                                                                            loss and which did not terminate


CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 7 of 13
       Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 238 of 340 PageID #:251
                 at the time this insurance be-                         (2) Recoveries do not include any
                 came effective:                                            recovery:
                 (a) We will not pay for any loss                           (a) From insurance, suretyship,
                     that occurred during the                                   reinsurance, security or in-
                     Policy Period of that prior                                demnity taken for our bene-
                     insurance which is "discov-                                fit; or
                     ered" by you during the
                     extended period to "dis-                               (b) Of original "securities" after
                     cover" loss, unless the                                    duplicates of them have
                     amount of loss exceeds the                                 been issued.
                     Limit of Insurance and De-                    p.   Territory
                     ductible Amount of that prior
                     insurance. In that case, we                        This insurance covers loss that you
                     will pay for the excess loss                       sustain resulting directly from an
                     subject to the terms and                           "occurrence" taking place within the
                     conditions of this policy.                         United States of America (including
                                                                        its territories and possessions),
                 (b) However, any payment we                            Puerto Rico and Canada.
                     make for the excess loss
                     will not be greater than the                  q.   Transfer of Your Rights of Recov-
                     difference between the Limit                       ery Against Others to Us
                     of Insurance and Deductible
                     Amount of that prior insur-                        You must transfer to us all your
                     ance and the Limit of Insur-                       rights of recovery against any person
                     ance shown in the Declara-                         or organization for any loss you
                     tions. We will not apply the                       sustained and for which we have
                     Deductible Amount shown                            paid or settled. You must also do
                     in the Declarations to this                        everything necessary to secure
                     excess loss.                                       those rights and do nothing after loss
                                                                        to impair them.
            (2) The Other Insurance Condition
                E.1.k. does not apply to this                      r.   Valuation - Settlement
                Condition.                                              (1) The value of any loss for pur-
       n.   Records                                                         poses of coverage under this
                                                                            policy shall be determined as
            You must keep records of all prop-                              follows:
            erty covered under this insurance so
            we can verify the amount of any loss.                           (a) Loss of "money" but only up
                                                                                to and including its face
       o.   Recoveries                                                          value. We will, at your op-
                                                                                tion, pay for loss of "money"
            (1) Any recoveries, whether ef-                                     issued by any country other
                fected before or after any pay-                                 than the United States of
                ment under this insurance,                                      America:
                whether made by us or you,
                shall be applied net of the ex-                                  (i)   At face value in the
                pense of such recovery:                                                "money" issued by that
                                                                                       country; or
                 (a) First, to you in satisfaction
                     of your covered loss in ex-                                 (ii) In the United States of
                     cess of the amount paid                                          America dollar equiva-
                     under this insurance;                                            lent determined by the
                                                                                      rate of exchange pub-
                 (b) Second, to us in satisfaction                                    lished in The Wall
                     of amounts paid in settle-                                       Street Journal on the
                     ment of your claim;                                              day the loss was "dis-
                 (c) Third, to you in satisfaction                                    covered".
                     of any Deductible Amount;                              (b) Loss of "securities" but only
                     and                                                        up to and including their
                 (d) Fourth, to you in satisfaction                             value at the close of busi-
                     of any loss not covered un-                                ness on the day the loss
                     der this insurance.                                        was "discovered". We may,
                                                                                at our option:



CR 00 20 05 06                           © ISO Properties, Inc., 2005                           Page 8 of 13
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 239 of 340 PageID #:252
                     (i)   Pay the market value of                                     i.    Until the lost or
                           such "securities" or re-                                          damaged property
                           place them in kind, in                                            is actually repaired
                           which event you must                                              or replaced; and
                           assign to us all your
                           rights, title and interest                                  ii.   Unless the repairs
                           in and to those "securi-                                          or     replacement
                           ties"; or                                                         are made as soon
                                                                                             as      reasonably
                     (ii) Pay the cost of any                                                possible after the
                          Lost Securities Bond                                               loss or damage.
                          required in connection
                          with issuing duplicates                                 If the lost or damaged
                          of   the     "securities".                              property is not repaired or
                          However, we will be li-                                 replaced, we will pay on an
                          able only for the pay-                                  actual cash value basis.
                          ment of so much of the                         (2) We will, at your option, settle
                          cost of the bond as                                loss or damage to property other
                          would be charged for a                             than "money":
                          bond having a penalty
                          not    exceeding       the                         (a) In the "money" of the coun-
                          lesser of the:                                         try in which the loss or
                                                                                 damage occurred; or
                           i.    Market value of
                                 the "securities" at                         (b) In the United States of
                                 the close of busi-                              America dollar equivalent of
                                 ness on the day                                 the "money" of the country
                                 the loss was "dis-                              in which the loss or damage
                                 covered"; or                                    occurred determined by the
                                                                                 rate of exchange published
                           ii.   The Limit of Insur-                             in The Wall Street Journal
                                 ance applicable to                              on the day the loss was
                                 the "securities".                               "discovered".
                 (c) Loss of or damage to "other                         (3) Any property that we pay for or
                     property" or loss from dam-                             replace becomes our property.
                     age to the "premises" or its
                     exterior for the replacement              2.   Conditions Applicable         to   Insuring
                     cost of the property without                   Agreement A.1.
                     deduction for depreciation.
                     However, we will not pay                       a.   Termination as to Any Employee
                     more than the least of the                          This Insuring Agreement terminates
                     following:                                          as to any "employee":
                     (i)   The cost to replace the                       (1) As soon as:
                           lost or damaged prop-
                           erty with property of                             (a) You; or
                           comparable     material
                           and quality and used                              (b) Any of your partners,
                           for the same purpose;                                 "members", "managers", of-
                                                                                 ficers, directors or trustees
                     (ii) The amount you actu-                                   not in collusion with the
                          ally spend that is nec-                                "employee";
                          essary to repair or re-
                          place the lost or dam-                             learn of "theft" or any other dis-
                          aged property; or                                  honest act committed by the
                                                                             "employee" whether before or
                     (iii) The Limit of Insurance                            after becoming employed by
                           applicable to the lost or                         you.
                           damaged property.
                                                                         (2) On the date specified in a notice
                     With regard to Paragraphs                               mailed to the first Named In-
                     r.(1)(c)(i) through                                     sured. That date will be at least
                     r.(1)(c)(iii), we will not pay                          30 days after the date of mailing.
                     on a replacement cost basis
                     for any loss or damage:                                 We will mail or deliver our notice
                                                                             to the first Named Insured's last
                                                                             mailing address known to us. If

CR 00 20 05 06                            © ISO Properties, Inc., 2005                            Page 9 of 13
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 240 of 340 PageID #:253
                 notice is mailed, proof of mailing                         (1) Precious metals, precious or
                 will be sufficient proof of notice.                            semi-precious stones, pearls,
                                                                                furs, or completed or partially
        b.   Territory                                                          completed articles made of or
             We will pay for loss caused by any                                 containing such materials that
             "employee" while temporarily outside                               constitute the principal value of
             the territory specified in the Territory                           such articles; or
             Condition E.1.p. for a period of not                           (2) Manuscripts, drawings, or rec-
             more than 90 consecutive days.                                     ords of any kind, or the cost of
   3.   Conditions Applicable          to   Insuring                            reconstructing them or repro-
        Agreement A.2.                                                          ducing any information con-
                                                                                tained in them.
        a.   Deductible Amount
                                                                  5.   Conditions Applicable        to   Insuring
             The Deductible Amount does not                            Agreement A.6.
             apply to legal expenses paid under
             Insuring Agreement A.2.                                   a.   Special Limit of Insurance for
                                                                            Specified Property
        b.   Electronic and Mechanical Signa-
             tures                                                          We will only pay up to $5,000 for any
                                                                            one "occurrence" of loss of or dam-
             We will treat signatures that are pro-                         age to manuscripts, drawings, or re-
             duced or reproduced electronically,                            cords of any kind, or the cost of re-
             mechanically or by other means the                             constructing them or reproducing
             same as handwritten signatures.                                any information contained in them.
        c.   Proof of Loss                                             b.   Territory
             You must include with your proof of                            We will cover loss that you sustain
             loss any instrument involved in that                           resulting directly from an "occur-
             loss, or, if that is not possible, an af-                      rence" taking place anywhere in the
             fidavit setting forth the amount and                           world. Territory Condition E.1.p. does
             cause of loss.                                                 not apply to Insuring Agreement A.6.
        d.   Territory                                       F.   Definitions
             We will cover loss that you sustain                  1.   "Banking premises" means the interior of
             resulting directly from an "occur-                        that portion of any building occupied by a
             rence" taking place anywhere in the                       banking institution or similar safe de-
             world. Territory Condition E.1.p. does                    pository.
             not apply to Insuring Agreement A.2.
                                                                  2.   "Counterfeit money" means an imitation
   4.   Conditions Applicable to            Insuring                   of "money" that is intended to deceive
        Agreements A.4. and A.5.                                       and to be taken as genuine.
        a.   Armored Motor Vehicle Compa-                         3.   "Custodian" means you, or any of your
             nies                                                      partners or "members", or any "em-
                                                                       ployee" while having care and custody of
             Under Insuring Agreement A.5., we                         property inside the "premises", excluding
             will only pay for the amount of loss                      any person while acting as a "watchper-
             you cannot recover:                                       son" or janitor.
             (1) Under your contract with the ar-                 4.   "Discover" or "discovered" means the
                 mored motor vehicle company;                          time when you first become aware of
                 and                                                   facts which would cause a reasonable
             (2) From any insurance or indem-                          person to assume that a loss of a type
                 nity carried by, or for the benefit                   covered by this insurance has been or
                 of customers of, the armored                          will be incurred, regardless of when the
                 motor vehicle company.                                act or acts causing or contributing to such
                                                                       loss occurred, even though the exact
        b.   Special Limit of Insurance for                            amount or details of loss may not then be
             Specified Property                                        known.
             We will only pay up to $5,000 for any                     "Discover" or "discovered" also means
             one "occurrence" of loss of or dam-                       the time when you first receive notice of
             age to:                                                   an actual or potential claim in which it is
                                                                       alleged that you are liable to a third party


CR 00 20 05 06                              © ISO Properties, Inc., 2005                           Page 10 of 13
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 241 of 340 PageID #:254
        under circumstances which, if true, would                      (5) Any natural person who is a
        constitute a loss under this insurance.                            former "employee", partner,
                                                                           "member", "manager", director
   5.   "Employee":                                                        or trustee retained as a consult-
        a.   "Employee" means:                                             ant while performing services for
                                                                           you;
             (1) Any natural person:
                                                                       (6) Any natural person who is a
                 (a) While in your service and                             guest student or intern pursuing
                     for the first 30 days imme-                           studies or duties, excluding,
                     diately after termination of                          however, any such person while
                     service, unless such termi-                           having care and custody of
                     nation is due to "theft" or                           property outside the "premises";
                     any other dishonest act
                     committed by the "em-                             (7) Any "employee" of an entity
                     ployee";                                              merged or consolidated with you
                                                                           prior to the effective date of this
                 (b) Who you compensate di-                                insurance; or
                     rectly by salary, wages or
                     commissions; and                                  (8) Any of your "managers", direc-
                                                                           tors or trustees while:
                 (c) Who you have the right to
                     direct and control while                              (a) Performing acts within the
                     performing services for you;                              scope of the usual duties of
                                                                               an "employee"; or
             (2) Any natural person who is fur-
                 nished temporarily to you:                                (b) Acting as a member of any
                                                                               committee duly elected or
                 (a) To substitute for a perma-                                appointed by resolution of
                     nent "employee" as defined                                your board of directors or
                     in Paragraph a.(1), who is                                board of trustees to perform
                     on leave; or                                              specific, as distinguished
                                                                               from general, directorial
                 (b) To meet seasonal or short-                                acts on your behalf.
                     term work load conditions;
                                                                  b.   "Employee" does not mean any
                 while that person is subject to                       agent, broker, factor, commission
                 your direction and control and                        merchant, consignee, independent
                 performing services for you, ex-                      contractor or representative of the
                 cluding, however, any such per-                       same general character not specified
                 son while having care and cus-                        in Paragraph 5.a.
                 tody of property outside the
                 "premises";                                 6.   "Employee benefit plan" means any wel-
                                                                  fare or pension benefit plan shown in the
             (3) Any natural person who is                        Declarations that you sponsor and which
                 leased to you under a written                    is subject to the Employee Retirement In-
                 agreement between you and a                      come Security Act of 1974 (ERISA) and
                 labor leasing firm, to perform                   any amendments thereto.
                 duties related to the conduct of
                 your business, but does not                 7.   "Forgery" means the signing of the name
                 mean a temporary employee as                     of another person or organization with
                 defined in Paragraph a.(2);                      intent to deceive; it does not mean a sig-
                                                                  nature which consists in whole or in part
             (4) Any natural person who is:                       of one's own name signed with or without
                 (a) A trustee, officer, employee,                authority, in any capacity, for any pur-
                     administrator or manager,                    pose.
                     except an administrator or              8.   "Fraudulent instruction" means:
                     manager who is an inde-
                     pendent contractor, of any                   a.   An electronic, telegraphic, cable,
                     "employee benefit plan";                          teletype, telefacsimile or telephone
                     and                                               instruction which purports to have
                                                                       been transmitted by you, but which
                 (b)     A director or trustee of                      was in fact fraudulently transmitted
                       yours while that person is                      by someone else without your
                       engaged      in   handling                      knowledge or consent;
                       "funds" or "other property"
                       of any "employee benefit                   b.   A written instruction (other than
                       plan";                                          those described in Insuring Agree-
CR 00 20 05 06                          © ISO Properties, Inc., 2005                          Page 11 of 13
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 242 of 340 PageID #:255
             ment A.2.) issued by you, which was                           (3) A series of acts whether or not
             forged or altered by someone other                                related;
             than you without your knowledge or
             consent, or which purports to have                            committed by a person acting alone
             been issued by you, but was in fact                           or in collusion with other persons, in-
             fraudulently issued without your                              volving one or more instruments,
             knowledge or consent; or                                      during the Policy Period shown in the
                                                                           Declarations, before such Policy Pe-
        c.   An electronic, telegraphic, cable,                            riod or both.
             teletype, telefacsimile, telephone or
             written instruction initially received by               c.    Under All Other Insuring Agree-
             you which purports to have been                               ments:
             transmitted by an "employee" but                              (1) An individual act or event;
             which was in fact fraudulently trans-
             mitted by someone else without your                           (2) The combined total of all sepa-
             or the "employee's" knowledge or                                  rate acts or events whether or
             consent.                                                          not related; or
   9.   "Funds" means "money" and "securities".                            (3) A series of acts or events
                                                                               whether or not related;
   10. "Manager" means a person serving in a
       directorial capacity for a limited liability                        committed by a person acting alone
       company.                                                            or in collusion with other persons, or
                                                                           not committed by any person, during
   11. "Member" means an owner of a limited li-                            the Policy Period shown in the Dec-
       ability company represented by its mem-                             larations, before such Policy Period
       bership interest, who also may serve as a                           or both.
       "manager".
                                                                15. "Other property" means any tangible
   12. "Messenger" means you, or a relative of                      property other than "money" and "securi-
       yours, or any of your partners or "mem-                      ties" that has intrinsic value. "Other prop-
       bers", or any "employee" while having                        erty" does not include computer pro-
       care and custody of property outside the                     grams, electronic data or any property
       "premises".                                                  specifically excluded under this insur-
   13. "Money" means:                                               ance.

        a.   Currency, coins and bank notes in                  16. "Premises" means the interior of that por-
             current use and having a face value;                   tion of any building you occupy in con-
             and                                                    ducting your business.

        b.   Travelers checks, register checks                  17. "Robbery" means the unlawful taking of
             and money orders held for sale to                      property from the care and custody of a
             the public.                                            person by one who has:

   14. "Occurrence" means:                                           a.    Caused or threatened to cause that
                                                                           person bodily harm; or
        a.   Under Insuring Agreement A.1.:
                                                                     b.    Committed an obviously unlawful act
             (1) An individual act;                                        witnessed by that person.
             (2) The combined total of all sepa-                18. "Safe burglary" means the unlawful taking
                 rate acts whether or not related;                  of:
                 or
                                                                     a.    Property from within a locked safe or
             (3) A series of acts whether or not                           vault by a person unlawfully entering
                 related;                                                  the safe or vault as evidenced by
                                                                           marks of forcible entry upon its exte-
             committed by an "employee" acting                             rior; or
             alone or in collusion with other per-
             sons, during the Policy Period shown                    b.    A safe or vault from inside the
             in the Declarations, before such Pol-                         "premises".
             icy Period or both.
                                                                19. "Securities" means negotiable and non-
        b.   Under Insuring Agreement A.2.:                         negotiable instruments or contracts rep-
                                                                    resenting either "money" or property and
             (1) An individual act;                                 includes:
             (2) The combined total of all sepa-                     a.    Tokens, tickets, revenue and other
                 rate acts whether or not related;                         stamps (whether represented by
                 or
CR 00 20 05 06                              © ISO Properties, Inc., 2005                          Page 12 of 13
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 243 of 340 PageID #:256
            actual stamps or unused value in a                           phone instructions communicated di-
            meter) in current use; and                                   rectly through an electronic funds
                                                                         transfer system; or
       b.   Evidences of debt issued in connec-
            tion with credit or charge cards,                      b.    By means of written instructions
            which cards are not issued by you;                           (other than those described in In-
                                                                         suring Agreement A.2.) establishing
       but does not include "money".                                     the conditions under which such
   20. "Theft" means the unlawful taking of                              transfers are to be initiated by such
       property to the deprivation of the Insured.                       financial institution through an elec-
                                                                         tronic funds transfer system.
   21. "Transfer account" means an account
       maintained by you at a financial institution           22. "Watchperson" means any person you
       from which you can initiate the transfer,                  retain specifically to have care and cus-
       payment or delivery of "funds":                            tody of property inside the "premises"
                                                                  and who has no other duties.
       a.   By means of electronic, telegraphic,
            cable, teletype, telefacsimile or tele-




CR 00 20 05 06                            © ISO Properties, Inc., 2005                         Page 13 of 13
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 244 of 340 PageID #:257
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 245 of 340 PageID #:258
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                CinciPak™
               MEDICAL/DENTAL OFFICE COMMERCIAL CRIME
                     AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:


      COMMERCIAL CRIME COVERAGE PART

I.    Section D. Exclusions, Paragraph 3. is modified by deleting in its entirety subparagraph d. Money
      Operated Devices.
II.   Section E. Conditions, 1. Conditions Applicable to All Insuring Agreements, f. Employee Benefit
      Plans, (1) is deleted in its entirety and replaced by the following:
               (1) "Employee benefit plans" (hereafter referred to as Plan) are included as Insureds under
                   Insuring Agreement A.1.
III. Section F. Definitions is amended by deleting definition 6. "Employee benefit plan" in its entirety and
      replacing it with the following:
      6.   "Employee benefit plan" means any welfare or pension benefit plan that you sponsor and which is
           subject to the Employee Retirement Income Security Act of 1974 (ERISA) and any amendments
           thereto.




                                         Includes copyrighted material of ISO
CCP 402 02 14                             Properties, Inc., with its permission.
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 246 of 340 PageID #:259
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 247 of 340 PageID #:260
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    COMMERCIAL CRIME COVERAGE FORM
                       AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
     COMMERCIAL CRIME COVERAGE FORM
A.   It is agreed that E. Conditions, 1. Conditions Applicable to all Insuring Agreements, j. Liberalization
     is deleted in its entirety and replaced by the following:
     j.   Liberalization
          If, within 60 days prior to the beginning of this Coverage Part or during the policy period, we make
          any changes to any forms or endorsements of this Coverage Part for which there is currently no
          separate premium charge, and that change provides more coverage than this Coverage Part, the
          change will automatically apply to this Coverage Part as of the latter of:
          a.   The date we implemented the change in your state; or
          b.   The date this Coverage Part became effective; and
          will be considered as included until the end of the current policy period. We will make no additional
          premium charge for this additional coverage during the interim.
B.   It is agreed that D. Exclusions, 1. i. Pollution is deleted in its entirety and replaced by the following:
     i.   Pollutants
          Loss or damage caused by or resulting from pollutants. Pollutants mean any solid, liquid, gaseous or
          thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals, petro-
          leum and petroleum by-products, and waste. Waste includes materials to be recycled, reconditioned
          or reclaimed. Pollutants include but are not limited to substances which are generally recognized in
          industry or government to be harmful or toxic to persons, property, or the environment regardless of
          whether injury or damage is caused directly or indirectly by the "pollutants" and whether:
          a.   You are regularly or otherwise engaged in activities which taint or degrade the environment; or
          b.   You use, generate or produce the pollutant.




                                     Includes copyrighted material of Insurance
CA 440 08 07                          Services Office, Inc., with its permission.
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 248 of 340 PageID #:261
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 249 of 340 PageID #:262
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL CRIME COVERAGE FORM
                               ®
    CRIME EXPANDED COVERAGE (XC ) COVERAGE FORM (DISCOVERY FORM)
    EMPLOYEE THEFT AND FORGERY POLICY
    GOVERNMENT CRIME COVERAGE FORM

A. The Cancellation Common Policy Condition or                            substantial part of the underlying risk
   the Cancellation of Policy Condition is deleted                        insured; or
    in its entirety and replaced by the following:
                                                                     f.   A determination by the Director of In-
    1.   The first Named Insured shown in the Dec-                        surance that the continuation of the pol-
         larations may cancel this policy by mailing to                   icy could place us in violation of the in-
         us advance written notice of cancellation.                       surance laws of this State.
    2.   Cancellation of Policies in Effect 60 Days             4.   Notice of cancellation will state the effective
         or Less                                                     date of cancellation. The policy period will
                                                                     end on that date.
         a.   We may cancel this policy by mailing to
              you written notice stating the reason for         5.   If this policy is cancelled we will send the
              cancellation.                                          first Named Insured any premium refund
                                                                     due. If we or the first Named Insured cancel,
         b.   If we cancel for nonpayment of premi-                  the refund will be pro rata. The cancellation
              um, we will mail the notice at least 10                will be effective even if we have not offered
              days prior to the effective date of can-               a refund.
              cellation.
                                                           B. The following is added and supersedes any oth-
         c.   If we cancel for a reason other than              er provision to the contrary:
              nonpayment of premium, we will mail
              the notice at least:                              NONRENEWAL
              (1) 30 days prior to the effective date           If we decide not to renew or continue this policy,
                  of cancellation if the policy has             we will mail you and your agent or broker written
                  been in effect for less than 60               notice, stating the reason for nonrenewal, at
                  days.                                         least 60 days before the end of the policy period.
                                                                If we offer to renew or continue and you do not
              (2) 60 days prior to the effective date           accept, this policy will terminate at the end of the
                  of cancellation if the policy has             current policy period. Failure to pay the required
                  been in effect for more than 60               renewal or continuation premium when due shall
                  days.                                         mean that you have not accepted our offer.
    3.   60 Days or More                                        If we fail to mail proper written notice of nonre-
         If this policy has been in effect for more than        newal and you obtain other insurance, this policy
         60 days, we may cancel only for one or                 will end on the effective date of that insurance.
         more of the following reasons:                    C. Mailing of Notices
         a.   Nonpayment of premium;                            We will mail cancellation and nonrenewal notices
         b.   The policy was obtained through a ma-             to the last addresses known to us. Proof of mail-
              terial misrepresentation;                         ing will be sufficient proof of notice.

         c.   Any insured has violated any of the          D. Under the Commercial Crime Coverage Form,
              terms and conditions of the policy;               Commercial Crime Policy, Government Crime
                                                                Coverage Form, Government Crime Policy and
         d.   The risk originally accepted has meas-            Employee Theft And Forgery Policy, the Legal
              urably increased;                                 Action Against Us Condition is replaced by the
                                                                following:
         e.   Certification to the Director of Insurance
              of the loss of reinsurance by the insurer
              that provided coverage to us for all or a

                                     Includes copyrighted material of Insurance
CA 470 IL 11 16                       Services Office, Inc., with its permission.                     Page 1 of 2
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 250 of 340 PageID #:263
    LEGAL ACTION AGAINST US                                   2.   Until 90 days after you have filed proof of
                                                                   loss with us; and
    You may not bring any legal action against us in-
    volving loss:                                             3.   Unless brought within 2 years from the date
                                                                   you "discover" the loss. But we will extend
    1.   Unless you have complied with all the terms               this 2-year period by the number of days be-
         of this insurance; and                                    tween the date proof of loss is filed and the
                                                                   date the claim is denied in whole or in part.




                                   Includes copyrighted material of Insurance
CA 470 IL 11 16                     Services Office, Inc., with its permission.                   Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 251 of 340 PageID #:264
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           CRIME AND FIDELITY SCHEDULE OF LOCATIONS
This endorsement modifies insurance provided under the following:
    COMMERCIAL CRIME COVERAGE FORM
    COMMERCIAL CRIME POLICY
    EMPLOYEE THEFT AND FORGERY POLICY
    GOVERNMENT CRIME COVERAGE FORM
    GOVERNMENT CRIME POLICY

LOC. STREET ADDRESS           CITY    STATE     ZIP CODE
1     545 N RAND RD
      LAKE ZURICH, IL 60047-3134




CA 911 08 07
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 252 of 340 PageID #:265
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 253 of 340 PageID #:266

                       The Cincinnati Insurance Company
                                      A Stock Insurance Company


                      DENTIST'S
 PROFESSIONAL LIABILITY COVERAGE PART DECLARATIONS
                   (OCCURRENCE)
Attached to and forming part of POLICY NUMBER: ECP 026 96 01              Effective Date    10-14-2017
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

LIMITS OF INSURANCE
     $ 1,000,000           Each Dental Incident Limit - COVERAGE A - PROFESSIONAL LIABILITY
     $ 5,000               Any One Person - COVERAGE B - FIRST AID PAYMENTS
     $ 3,000,000           Aggregate Limit


Who Is Covered Under This Insurance:

 Name                                                                       Code           Premium
 SANDY POINT DENTAL PC                                                      80239              INCL

 JOHN M MCNERNEY DDS                                                        80227             1,489
 SAM CALABRESE DDS                                                          80227             1,711

FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
PA128    10/11 DENTIST'S PROFESSIONAL LIABILITY OCCURRENCE COVERAGE FORM
PA206    08/07 MEDICAL WASTE DEFENSE EXPENSES REIMBURSEMENT COVERAGE
PA258    03/16 PATIENT INFORMATION PRIVACY INCIDENT COVERAGE
PA322    03/13 EXCLUSION - GENERAL ANESTHESIA
PA4150IL 08/07 ILLINOIS CHANGES - DENTIST'S PROFESSIONAL LIABILITY OCCURRENCE
                  COVERAGE FORM
PA205    11/13 DEPARTMENT OF PROFESSIONAL REGULATION (DPR) COVERAGE




PA 531 10 11                                      ECP 026 96 01                            Page 1 of   1
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 254 of 340 PageID #:267
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 255 of 340 PageID #:268

            DENTIST'S PROFESSIONAL LIABILITY OCCURRENCE
                COVERAGE FORM - TABLE OF CONTENTS
Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble..................................................................................................................................................2
SECTION I - COVERAGES: ....................................................................................................................2
COVERAGE A. PROFESSIONAL LIABILITY: .......................................................................................2
      1. Insuring Agreement...................................................................................................................2
      2. Exclusions: ................................................................................................................................2
         a. Aircraft, Auto or Watercraft ...................................................................................................2
         b. Asbestos ...............................................................................................................................2
         c. Contractual Liability...............................................................................................................2
         d. Discrimination........................................................................................................................2
         e. Dishonest, Criminal or Malicious Acts ..................................................................................2
         f. Employer's Liability ...............................................................................................................2
         g. Employment-Related Practices.............................................................................................3
         h. Nuclear..................................................................................................................................3
         i. Other Operations ..................................................................................................................3
         j. Pollutant ................................................................................................................................3
         k. Sexual Molestation, Misconduct or Assault ..........................................................................3
         l. War........................................................................................................................................4
         m. Workers' Compensation and Similar Laws ...........................................................................4
         n. Botulinum Toxin or Dermal Fillers ........................................................................................4
      3. Supplementary Payments - Coverage A. ...............................................................................4
COVERAGE B. FIRST AID PAYMENTS.................................................................................................4
      1. Insuring Agreement...................................................................................................................4
      2. Exclusions: ................................................................................................................................5
            a.    Excluded Under Coverage A. ..............................................................................................5
            b.    First Aid Services Provided by You ......................................................................................5
            c.    Workers' Compensation and Similar Laws ...........................................................................5
            d.    Failure to Diagnose...............................................................................................................5
SECTION II - WHO IS AN INSURED.......................................................................................................5
SECTION III - LIMITS OF INSURANCE ..................................................................................................5
SECTION IV - CONDITIONS: ..................................................................................................................6
      1.    Bankruptcy...................................................................................................................................6
      2.    Duties in the Event of Dental Incident, Claim or Suit ..................................................................6
      3.    Legal Action Against Us ..............................................................................................................6
      4.    Liberalization ...............................................................................................................................6
      5.    Multi-Year Policies.......................................................................................................................6
      6.    Other Insurance...........................................................................................................................6
      7.    Representations ..........................................................................................................................6
      8.    Separation of Insureds ................................................................................................................7
      9.    Transfer of Rights of Recovery Against Others to Us .................................................................7
      10.   When We Do Not Renew ............................................................................................................7
SECTION V - DEFINITIONS: ...................................................................................................................7
      1.    "Coverage term" ..........................................................................................................................7
      2.    "Coverage territory" .....................................................................................................................7
      3.    "Damages"...................................................................................................................................7
      4.    "Dental incident" ..........................................................................................................................7
      5.    "Independent contractor".............................................................................................................8
      6.    "Pollutants" ..................................................................................................................................8
      7.    "Profession or Professional services"..........................................................................................8
      8.    "Suit"............................................................................................................................................8
      9.    "Workplace" .................................................................................................................................8


                                                           Includes copyrighted material of ISO
PA 128 10 11                                                Properties, Inc., with its permission.                                                     Page 1 of 8
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 256 of 340 PageID #:269

                         DENTIST'S PROFESSIONAL
                 LIABILITY OCCURRENCE COVERAGE FORM
Various provisions in this Coverage Part restrict                  b.   This insurance applies to injury only if:
coverage. Read the entire Coverage Part carefully
to determine rights, duties and what is and what is                     (1) The "dental incident" takes place in
not covered.                                                                the "coverage territory"; and

Throughout this Coverage Part the words "you"                           (2) The earlier of the following first oc-
and "your" refer to the Named Insured shown in                              curs during the "coverage term":
the Declarations. The words "we", "us" and "our"                            (a) The first injury arising from the
refer to the Company providing this insurance.                                    "dental incident" occurs; or
The word "insured" means any person or organiza-                            (b) The first injury arising from the
tion qualifying as such under SECTION II - WHO                                    "dental incident" begins to occur.
IS AN INSURED.
                                                              2.   Exclusions
Other words and phrases that appear in quotation
marks have special meaning. Refer to SECTION V                     This insurance does not apply to:
- DEFINITIONS.
                                                                   a.   Aircraft, Auto or Watercraft
SECTION I - COVERAGES
                                                                        Injury arising out of the ownership, main-
COVERAGE A. PROFESSIONAL LIABILITY                                      tenance, operation, use, entrustment,
                                                                        loading or unloading of any motor vehicle,
1.   Insuring Agreement                                                 trailer, watercraft, or aircraft.
     a.   We will pay those sums that the insured                  b.   Asbestos
          becomes legally obligated to pay as
          "damages" due to injury caused by a                           Injury arising out of, attributable to, or any
          "dental incident" to which this insurance                     way related to asbestos in any form or
          applies. We will have the right and duty to                   transmitted in any manner.
          defend the insured against any "suit"
          seeking those "damages". However, we                     c.   Contractual Liability
          will have no duty to defend the insured                       Any liability for which the insured is obli-
          against any "suit" seeking "damages" to                       gated to pay "damages" by reason of the
          which this insurance does not apply. We                       assumption of liability in a contract or
          may, at our discretion, investigate any                       agreement. However, this exclusion does
          "dental incident" and, only with your writ-                   not apply to liability for "damages" that the
          ten consent, settle any claim or "suit" that                  insured would have in the absence of the
          may result. But:                                              contract or agreement.
          (1) The amount we will pay for "dam-                     d.   Discrimination
              ages" is limited as described in
              SECTION III - LIMITS OF INSUR-                            Any liability based upon, arising out of, di-
              ANCE; and                                                 rectly or indirectly resulting from or in
                                                                        consequence of, or in any way involving
          (2) Our right and duty to defend ends                         non-employment related discrimination.
              when we have used up the applica-
              ble limit of insurance in the payment                e.   Dishonest, Criminal or Malicious Acts
              of judgments or settlements under
              SECTION I - COVERAGES, COV-                               Acts, errors, omissions or malpractice of
              ERAGE A. PROFESSIONAL LI-                                 any insured that are dishonest, criminal or
              ABILITY; or first aid expenses under                      malicious.
              SECTION I - COVERAGES, COV-                          f.   Employer's Liability
              ERAGE B. FIRST AID PAYMENTS.
                                                                        Injury, sickness or disease, including
          No other obligation or liability to pay sums                  death, suffered by:
          or perform acts or services is covered
          unless expressly provided for under                           (1) An employee of an insured sustained
          SECTION I - COVERAGES, COVERAGE                                   in the "workplace";
          A. PROFESSIONAL LIABILITY, Para-
          graph 3. Supplementary Payments -                             (2) An employee of an insured arising
          Coverage A.                                                       out of the performance of duties re-



                                        Includes copyrighted material of ISO
PA 128 10 11                             Properties, Inc., with its permission.                         Page 2 of 8
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 257 of 340 PageID #:270
             lated to the conduct of the insured's                        the hazardous properties, including radio-
             business; or                                                 active, toxic or explosive properties, of
                                                                          any nuclear material. Nuclear material
        (3) The spouse, child, parent, brother or                         means any source material, special nu-
             sister of that employee as a conse-                          clear material, or by-product materials as
             quence of (1) or (2) above.                                  those terms are defined under the Atomic
        This exclusion applies:                                           Energy Act of 1954 or any amendments
                                                                          thereto.
        (1) Whether an insured may be liable as
             an employer or in any other capacity;                   i.   Other Operations
             and                                                          "Damages" for which the insured may be
        (2) To any obligation to share "damages"                          held liable as a:
             with or repay someone else who                               (1) Proprietor, superintendent, executive
             must pay "damages" because of the                                officer, stockholder or member of the
             injury, sickness or disease, including                           board of directors, trustees or gover-
             death.                                                           nors of any hospital, sanitarium, clinic
   g.   Employment-Related Practices                                          with bed and board facilities, nursing
                                                                              home; or
        Injury to:
                                                                          (2) Laboratory; or
        (1) A person arising out of any:
                                                                          (3) Any other business enterprise.
             (a) Refusal to employ that person;
                                                                          Paragraph (2) of this exclusion does not
             (b) Termination of that person's em-                         apply to work completed for a patient of
                     ployment; or                                         an insured by a laboratory owned and
                                                                          operated by you.
             (c) Other employment-related prac-
                     tices, policies, acts or omissions             j.    Pollutant
                     including but not limited to coer-
                     cion, criticism, demotion, evalua-                   Loss, injury, cost or expense arising out
                     tion, failure to promote, reas-                      of the actual, alleged or threatened dis-
                     signment, discipline, defamation,                    charge, dispersal, seepage, migration, re-
                     harassment, humiliation, dis-                        lease, escape or emission of "pollutants",
                     crimination or malicious prose-                      including any loss, cost or expense aris-
                     cution directed at that person; or                   ing out of any:

        (2) The spouse, child, parent, brother or                         (1) Request, demand, order or statutory
             sister of that person as a conse-                                or regulatory requirement that any in-
             quence of injury to that person at                               sured or others test for, monitor,
             whom any of the employment-related                               clean up, remove, contain, treat, de-
             practices described in Paragraphs                                toxify or neutralize, or in any way re-
             (1)(a), (b) or (c) above is directed.                            spond to, or assess the effects of,
                                                                              "pollutants"; or
        This exclusion applies:
                                                                          (2) Claim or suit by or on behalf of a
        (1) Whether the injury-causing event de-                              governmental authority for "dam-
            scribed in Paragraphs (1)(a), (b) or                              ages" because of testing for, monitor-
            (c) above occurs before employment,                               ing, cleaning up, removing, contain-
             during employment or after employ-                               ing, treating, detoxifying or neutraliz-
             ment of that person;                                             ing, or in any way responding to, or
                                                                              assessing the effects of, "pollutants".
        (2) Whether the insured may be liable as
             an employer or in any other capacity;                   k.   Sexual Molestation, Misconduct or As-
             and                                                          sault
        (3) To any obligation to share "damages"                          Any claim made against an insured for
             with or repay someone else who                               any act of sexual molestation, sexual
             must pay "damages" because of the                            misconduct or sexual assault. However,
             injury.                                                      we will defend any civil "suit" against an
                                                                          insured seeking "damages" which would
   h.   Nuclear                                                           be covered if this exclusion did not apply.
        Any liability based upon, arising out of, di-                     In such case, we will pay only the fees,
        rectly or indirectly resulting from or in                         costs and expenses of such defense
        consequence of, or in any way involving                           unless:


                                          Includes copyrighted material of ISO
PA 128 10 11                               Properties, Inc., with its permission.                       Page 3 of 8
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 258 of 340 PageID #:271
        (1) The insured is convicted of a criminal           3.   Supplementary Payments - Coverage A.
              offense arising from the alleged act
              of sexual molestation, sexual mis-                  We will pay with respect to any claim we in-
              conduct or sexual assault;                          vestigate or settle or any "suit" against an in-
                                                                  sured we defend:
        (2) The insured pleads guilty or no con-
              test to a criminal charge or charges                a.   All expenses we incur.
              arising from the alleged act of sexual              b.   All reasonable expenses incurred by the
              molestation, sexual misconduct or                        insured at our request to assist us in the
              sexual assault;                                          investigation or defense of the claim or
        (3) The insured admits to their personal                       "suit", including actual loss of earnings up
              participation in or condoning of the                     to $500 a day because of time off from
              alleged act of sexual molestation,                       work.
              sexual misconduct or sexual assault;                c.   The cost of bonds to release attachments
              or                                                       but only for bond amounts within the ap-
        (4) The insured's personal participation                       plicable limit of insurance. We do not
              in or condoning of the alleged act of                    have to furnish these bonds.
              sexual molestation, sexual miscon-                  d.   All court costs taxed against the insured
              duct or sexual assault is determined                     in the "suit". However, these payments do
              to have occurred by a court of com-                      not include attorneys' fees or attorneys'
              petent jurisdiction in a civil action,                   expenses taxed against the insured.
        at which point our duty to defend the in-                 e.   All interest on the full amount of any
        sured or pay "damages" on behalf of the                        judgment that accrues after entry of the
        insured shall cease.                                           judgment and before we have paid, of-
   l.   War                                                            fered to pay, or deposited in court the part
                                                                       of the judgment that is within the applica-
        Injury, however caused, arising, directly                      ble limit of insurance.
        or indirectly, out of:
                                                                  These payments will not reduce the limits of
        (1) War, including undeclared or civil                    insurance.
              war;
                                                             COVERAGE B. FIRST AID PAYMENTS
        (2) Warlike action by a military force, in-
              cluding action in hindering or defend-         1.   Insuring Agreement
              ing against an actual or expected at-               a.   We will pay first aid expenses as de-
              tack, by any government, sovereign                       scribed in Paragraph b. below that result
              or other authority using military per-                   from physical injury to a person that oc-
              sonnel or other agents; or                               curs immediately while an insured is
        (3) Insurrection,    rebellion, revolution,                    physically rendering "professional ser-
              usurped power, or action taken by                        vices" to that person, provided that:
              governmental authority in hindering                      (1) The injury takes place in the "cover-
              or defending against any of these.                           age territory" and during the policy
   m. Workers' Compensation and Similar                                    period;
      Laws                                                             (2) The expenses are incurred and re-
        Any obligation of the insured under a                              ported to us within one year of the
        workers' compensation, disability benefits                         date of the injury; and
        or unemployment compensation law or                            (3) The injured person submits to ex-
        any similar law.                                                   amination, at our expense, by physi-
   n.   Botulinum Toxin or Dermal Fillers                                  cians of our choice as often as we
                                                                           reasonably require.
        "Damages" arising or resulting from any
        cosmetic dermal procedures including                      b.   We will make these payments regardless
        botulinum toxins, hyaluronic acid prod-                        of fault. These payments will not exceed
        ucts, collagen injections, dermabrasions,                      the applicable Limits of Insurance. We will
        dermal fillers, or any other similar or re-                    pay reasonable first aid expenses for:
        lated procedures.                                              (1) First aid administered at the time of
                                                                           the injury;




                                       Includes copyrighted material of ISO
PA 128 10 11                            Properties, Inc., with its permission.                       Page 4 of 8
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 259 of 340 PageID #:272
          (2) Necessary medical, surgical, x-ray                     c.   An organization other than a partnership,
              and dental services, including pros-                        joint venture or limited liability company,
              thetic devices; and                                         including:
          (3) Necessary ambulance, hospital, pro-                         (1) Its executive officers and directors,
              fessional nursing and funeral ser-                              but only with respect to their duties
              vices.                                                          as your executive officers or direc-
                                                                              tors; and
     c.   We will make these payments only with
          your consent.                                                   (2) Its stockholders, but only with respect
                                                                              to their liability as stockholders,
2.   Exclusions
                                                                     but only for the acts, errors, omissions or mal-
     We will not pay for first aid expenses:                         practice of others. However, none of the fore-
     a.   Excluded Under Coverage A.                                 going are insureds with respect to "profes-
                                                                     sional services" they furnish or which are fur-
          Resulting from liability excluded under                    nished by a person under their personal direc-
          COVERAGE A. PROFESSIONAL LI-                               tion, control or supervision.
          ABILITY.
                                                                3.   The legal representative of an insured who
     b.   First Aid Services Provided by You                         dies is an insured, but only with respect to du-
                                                                     ties as such. That representative will have all
          Resulting from first aid services provided                 rights and duties under this Coverage Part.
          by you, any insured or anyone else you
          have contracted with to provide such ser-             4.   The employees and "independent contractor"
          vices.                                                     dental hygienists and dental assistants of
                                                                     those insureds described in Paragraphs 1. or
     c.   Workers' Compensation and Similar                          2. above, but only while acting within the
          Laws                                                       scope of their duties as such and only with re-
          To a person, whether or not an employee                    spect to "professional services" performed on
          of the insured, if benefits for the injury are             behalf of an insured described in Paragraphs
          payable or must be provided under a                        1. or 2. above.
          workers' compensation or disability bene-                  However, employed or "independent contrac-
          fits law or a similar law.                                 tor" physicians, nurse anesthetists or dentists
     d.   Failure to Diagnose                                        are not insureds.

          Resulting from the failure to diagnose or             No person or organization is an insured with re-
          treat any condition.                                  spect to the conduct of any current or past partner-
                                                                ship, joint venture or limited liability company that
SECTION II - WHO IS AN INSURED                                  is not shown as a Named Insured in the Declara-
                                                                tions.
1.   Each individual designated in the Who Is Cov-
     ered Under This Insurance section of the Den-              SECTION III - LIMITS OF INSURANCE
     tist's Professional Liability Coverage Part Dec-
     larations is an insured.                                   1.   The Limits of Insurance shown in the Dentist's
                                                                     Professional Liability Declarations and the
2.   The following entities, if listed in the Who Is                 rules below fix the most we will pay regardless
     Covered Under This Insurance section of the                     of the number of:
     Dentist's Professional Liability Coverage Part
     Declarations, are insured to the extent set                     a.   Claims made or "suits" brought; or
     forth below:                                                    b.   Persons or organizations making claims
     a.   A partnership or joint venture, including its                   or bringing "suits".
          members or partners, but only with re-                2.   Subject to 3. below, the Each Dental Incident
          spect to the conduct of your business;                     Limit is the most we will pay for the sum of:
     b.   A limited liability company, including its                 a.   "Damages" under COVERAGE A; and
          members and managers. However:
                                                                     b.   First Aid expenses under COVERAGE B;
          (1) Members are insureds only with re-
              spect to the conduct of your busi-                     arising out of any one "dental incident".
              ness; and
                                                                3.   The Aggregate Limit is the most we will pay
          (2) Managers are insureds only with re-                    for the sum of:
              spect to their duties as your manag-
              ers; and                                               a.   "Damages" under COVERAGE A; and
                                                                     b.   First Aid expenses under COVERAGE B;

                                          Includes copyrighted material of ISO
PA 128 10 11                               Properties, Inc., with its permission.                        Page 5 of 8
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 260 of 340 PageID #:273
     for all claims or "suits" to which this insurance                  assume any obligation, or incur any ex-
     applies.                                                           pense without our written consent.
4.   Subject to 2. above, the First Aid Expenses              3.   Legal Action Against Us
     Limit is the most we will pay under COVER-
     AGE B. for all first aid expenses because of                  No person or organization has a right under
     injury sustained by any one person.                           this Coverage Part:

5.   The Limits of Insurance as described in Para-                 a.   To join us as a party or otherwise bring us
     graphs 1., 2. and 3. of SECTION III - LIMITS                       into a "suit" asking for "damages" from an
     OF INSURANCE apply separately to each in-                          insured; or
     sured. However, only one Each Dental Inci-                    b.   To sue us on this Coverage Part unless
     dent Limit and one Aggregate Limit shall apply                     all of its terms have been fully complied
     collectively to all insureds described in SEC-                     with.
     TION II - WHO IS AN INSURED, Paragraph 2.
                                                                   A person or organization may sue us to re-
6.   The Limits of Insurance of this Coverage Part                 cover on an agreed settlement or on a final
     apply separately to each "coverage term".                     judgment against an insured; but we will not
SECTION IV - CONDITIONS                                            be liable for "damages" that are not payable
                                                                   under the terms of this Coverage Part or that
1.   Bankruptcy                                                    are in excess of the applicable limit of insur-
                                                                   ance. An agreed settlement means a settle-
     Bankruptcy or insolvency of an insured or of                  ment and release of liability signed by us, the
     an insured's estate will not relieve us of our                insured and the claimant or the claimant's le-
     obligations under this Coverage Part.                         gal representative.
2.   Duties in the Event of Dental Incident,                  4.   Liberalization
     Claim or Suit
                                                                   If, within 60 days prior to the beginning of this
     a.   You must see to it that we are notified                  Coverage Part or during the "coverage term",
          promptly of every "dental incident" which                we make any changes to any forms or en-
          may result in a claim. Notice should in-                 dorsements of this Coverage Part for which
          clude:                                                   there is currently no separate premium
          (1) How, when and where the "dental in-                  charge, and that change provides more cov-
              cident" took place; and                              erage than this Coverage Part, the change will
                                                                   automatically apply to this insurance as of the
          (2) The names and addresses of any in-                   latter of:
              jured persons and witnesses.
                                                                   a.   The date we implemented the change in
     b.   If a claim is made or "suit" is brought                       your state; or
          against any insured, you must see to it
          that we receive prompt written notice of                 b.   The date this insurance became effective;
          the claim or "suit".                                          and

     c.   You and any other involved insured must:                 will be considered as included until the end of
                                                                   the current Policy Period. We will make no
          (1) Immediately send us copies of any                    additional premium charge for this additional
              demands, notices, summonses, or                      coverage during the interim.
              legal papers received in connection
              with the claim or "suit";                       5.   Multi-Year Policies

          (2) Authorize us to obtain records and                   If this Coverage Part is issued for more than
              other information;                                   one year, the premium shall be computed an-
                                                                   nually based on our rates or premiums in ef-
          (3) Cooperate with us in the investigation               fect at each anniversary.
              or settlement of the claim or defense
              against the "suit"; and                         6.   Other Insurance

          (4) Assist us, upon our request, in the                  This insurance is excess over, and shall not
              enforcement of any right against any                 contribute with any other insurance, whether
              person or organization which may be                  primary, excess, contingent or on any other
              liable to the insured because of in-                 basis. This condition will not apply to insur-
              jury, sickness or disease to which                   ance specifically written as excess over this
              this insurance may also apply.                       Coverage Part.

     d.   No insureds will, except at that insured's          7.   Representations
          own cost, voluntarily make a payment,                    By accepting this Coverage Part, you agree:

                                        Includes copyrighted material of ISO
PA 128 10 11                             Properties, Inc., with its permission.                       Page 6 of 8
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 261 of 340 PageID #:274
     a.   The statements in the Dentist's Profes-                        (2) The day the policy to which this Cov-
          sional Liability Declarations are accurate                         erage Part is attached is terminated
          and complete;                                                      or cancelled.
     b.   Those statements are based upon repre-                    b.   However, if after the issuance of this
          sentations you made to us; and                                 Coverage Part, any "coverage term" is
                                                                         extended for an additional period of less
     c.   We have issued this Coverage Part in re-                       than 12 months, that additional period of
          liance upon your representations.                              time will be deemed to be part of the last
8.   Separation of Insureds                                              preceding "coverage term".

     Except with respect to any rights or duties               2.   "Coverage territory" means anywhere in the
     specifically assigned in this Coverage Part to                 world provided the original claim or "suit" for
     the first Named Insured, this insurance ap-                    such "damages" or first aid expenses is
     plies:                                                         brought within the United States of America,
                                                                    its territories or possessions, Puerto Rico or
     a.   As if each insured were the only insured;                 Canada.
          and
                                                               3.   "Damages" means monetary compensation
     b.   Separately to each insured against whom                   payable because of an injury, sickness or dis-
          claim is made or "suit" is brought.                       ease, including death, to which this insurance
                                                                    applies.
9.   Transfer of Rights of Recovery Against
     Others to Us                                              4.   "Dental incident":
     If the insured has rights to recover all or part               a.   Means any act, error, omission or mal-
     of any payment we have made under this                              practice arising out of the providing of or
     Coverage Part, those rights are transferred to                      failing to provide "professional services"
     us. The insured must do nothing after loss to                       by:
     impair them. At our request, the insured will
     bring "suit" or transfer those rights to us and                     (1) An insured;
     help us enforce them.                                               (2) An employee of an insured;
10. When We Do Not Renew                                                 (3) Any person acting under an insured's
     If we decide not to renew this Coverage Part,                           personal direction, control or supervi-
     we will mail or deliver to the first Named In-                          sion;
     sured shown in the Declarations written notice                      (4) Any person for whose acts an in-
     of the nonrenewal not less than 30 days be-                             sured is legally liable; or
     fore the expiration date.
                                                                         (5) An insured while acting as an instruc-
     If notice is mailed, proof of mailing will be suf-                      tor of dentistry or as a member of a
     ficient proof of notice.                                                formal dental accreditation, stan-
SECTION V - DEFINITIONS                                                      dards review or similar professional
                                                                             board or committee; and
1.   "Coverage term" means the following individ-
     ual increment, or if a multi-year policy period,               b.   For purposes of determining what we will
     increments, of time, which comprise the policy                      pay under this coverage:
     period of this Coverage Part:                                       (1) All injury resulting from a series of
     a.   The year commencing on the Effective                               acts or omissions in rendering "pro-
          Date of this Coverage Part at 12:01 AM                             fessional services" to one person; or
          standard time at your mailing address                          (2) All injury occurring while an insured
          shown in the Declarations, and if a multi-                         is acting as an instructor of dentistry
          year policy period, each consecutive an-                           or as a member of a formal dental
          nual period thereafter, or portion thereof if                      accreditation, standards review or
          any period is for a period of less than 12                         similar professional board or commit-
          months, constitute individual "coverage                            tee in connection with a single per-
          terms". The last "coverage term" ends at                           son or organization; or
          12:00 AM standard time at your mailing
          address shown in the Declarations on the                       (3) All injury arising out of or in connec-
          earlier of:                                                        tion with the continuous or repeated
                                                                             exposure to substantially the same
          (1) The date the policy period shown in                            conditions,
              the Declarations ends; or
                                                                         shall be considered as arising from one
                                                                         "dental incident" regardless of the time

                                         Includes copyrighted material of ISO
PA 128 10 11                              Properties, Inc., with its permission.                           Page 7 of 8
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 262 of 340 PageID #:275
          frame over which such "dental incidents"                 b.   Dental hygiene by a duly licensed dental
          or injury occur. A "dental incident" shall                    hygienist;
          be deemed to have occurred in the "cov-
          erage term" in which the earliest "dental                c.   Dental assisting by a duly licensed dental
          incident" occurred.                                           assistant;

5.   "Independent contractor" means a natural                      d.   Dental consulting by a licensed dentist; or
     person who provides "professional services"                   e.   Rendering an opinion as a dental expert
     on your behalf.                                                    by a licensed dentist when retained to ex-
6.   "Pollutants" means any solid, liquid, gaseous                      amine human remains,
     or thermal irritant or contaminant, including                 as prescribed by the applicable statutes and
     smoke, vapor, soot, fumes, acids, alkalis,                    licensing laws of the jurisdictions which the in-
     chemicals, petroleum, petroleum products and                  sured practices.
     petroleum by-products, and waste. Waste in-
     cludes materials to be recycled, reconditioned           8.   "Suit" means a civil proceeding in which
     or reclaimed. "Pollutants" include but are not                "damages" to which this insurance applies are
     limited to substances which are generally rec-                alleged. "Suit" includes:
     ognized in industry or government to be harm-
     ful or toxic to persons, property or the envi-                a.   An arbitration proceeding in which "dam-
     ronment regardless of whether the injury or                        ages" are claimed and to which the in-
     damage is caused directly or indirectly by the                     sured must submit or does submit with
     "pollutants" and whether:                                          our consent;

     a.   The insured is regularly or otherwise en-                b.   Any other alternative dispute resolution
          gaged in activities which taint or degrade                    proceeding in which such "damages" are
          the environment; or                                           claimed and to which the insured submits
                                                                        with our consent; or
     b.   The insured uses, generates or produces
          the "pollutant".                                         c.   An appeal of a civil proceeding.

7.   "Profession" or "Professional services" means            9.   "Workplace" means that place and during
     the practice of:                                              such hours to which the employee sustaining
                                                                   injury was assigned by you, or any other per-
     a.   Dentistry by a duly licensed dentist;                    son or entity acting on your behalf, to work on
                                                                   the date the injury was suffered.




                                        Includes copyrighted material of ISO
PA 128 10 11                             Properties, Inc., with its permission.                       Page 8 of 8
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 263 of 340 PageID #:276
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      MEDICAL WASTE DEFENSE EXPENSES
                         REIMBURSEMENT COVERAGE
This endorsement modifies insurance provided under the following:
    DENTIST'S PROFESSIONAL LIABILITY OCCURRENCE COVERAGE FORM

                                                   SCHEDULE
                                Limit of Insurance: $50,000 "Defense Expenses"


A. SECTION I - COVERAGES is amended to                                 c.    Persons or organizations bringing
    include the following:                                                   "civil suits".
    COVERAGE D. MEDICAL WASTE DEFENSE                             2.   The "Defense Expenses" Limit of Insur-
    EXPENSES REIMBURSEMENT                                             ance stated in the Schedule of this en-
                                                                       dorsement is the most we will reimburse
    1.   Insuring Agreement                                            for the sum of all "civil suits" to which this
         We will reimburse you for the "defense                        insurance applies.
         expenses" you incur as a result of a "civil              3.   The Limit of Insurance provided under this
         suit" alleging you violated a law or regula-                  endorsement applies separately to each
         tion governing the disposal of medical                        "coverage term".
         waste. This coverage applies only to a
         "civil suit" which is brought against you           C. SECTION IV - CONDITIONS is amended to
         during the policy period. We have no right               include the following:
         or duty to defend you for any such "civil
         suit".                                                   Duties in the Event of Civil Suit
         No other obligation or liability to pay sums             You must see to it that we are notified in writ-
         or perform acts or services is covered.                  ing as soon as practicable that a "civil suit" to
                                                                  which this insurance applies has been brought
    2.   Exclusions                                               against you. Notice should include:
         This insurance does not apply to:                        a.   How, when and where the incident that
                                                                       resulted in a "civil suit" took place; and
         a.   Any incident that is insured under an-
              other provision which forms a part of               b.   Copies of notices or other legal papers
              this policy or any other policy in which                 received in connection with the "civil suit".
              it is more specifically described.
                                                             D. SECTION V - DEFINITIONS is amended to
         b.   A "civil suit" arising from any incident            include:
              that took place prior to the effective
              date of this policy.                                1.   "Civil suit" means a civil proceeding
                                                                       brought against you by a federal or state
B. SECTION III - LIMITS OF INSURANCE is de-                            environmental protection agency to which
    leted in its entirety and replaced by the follow-                  this insurance applies.
    ing with respect only to the insurance cover-
    age afforded under this endorsement:                          2.   "Defense expenses" means necessary
                                                                       and reasonable legal fees, costs and ex-
    1.   The Limit of Insurance stated in the                          penses incurred by you as a result of an
         Schedule of this endorsement and the                          investigation, defense and appeal of a
         rules below fix the most we will pay re-                      "civil suit". "Defense expenses" shall not
         gardless of the number of:                                    include your remuneration or overhead
                                                                       expenses.
         a.   Insureds;
         b.   "Civil suits" brought; or



                          All other terms and conditions of this policy remain unchanged.


PA 206 08 07
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 264 of 340 PageID #:277
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 265 of 340 PageID #:278
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      PATIENT INFORMATION PRIVACY INCIDENT COVERAGE
This endorsement modifies insurance provided under the following:


     DENTIST PROFESSIONAL LIABILITY COVERAGE FORM
     DENTIST PROFESSIONAL LIABILITY COVERAGE FORM CLAIMS-MADE

                                                   SCHEDULE
                                  Information Privacy Incident Limit: $25,000

1.   For this endorsement only, SECTION I -                          control of personal identifying financial or
     COVERAGE, 1. Insuring Agreement, Para-                          medical information of your patients in the
     graph a. is amended to include the following:                   scope of your "professional health care
                                                                     services". The laws for which breaches or
     We will pay on your behalf "defense expenses"                   violations are intended to be covered by
     and "damages" you are legally obligated to pay                  this endorsement include, but are not lim-
     for an "information privacy incident".                          ited to:
2.   For this endorsement only, the last paragraph                   (1) The Health Insurance Portability &
     of SECTION III - LIMITS OF INSURANCE is                             Accountability Act of 1996 (HIPAA)
     amended to include the following:                                   including any amendments;
     The amount shown in the Schedule for In-                        (2) The Gramm-Leach-Bliley Act of 1999
     formation Privacy Incident Limit on this en-                        (GLB) including any amendments;
     dorsement is the most we will pay for all                           and
     claims arising out of a single "information pri-
     vacy incident". The Information Privacy Inci-                   (3) State laws directly related to privacy
     dent Limit provided under this endorsement                          protection of patients.
     applies separately to each "coverage term".
                                                           5.   For this endorsement only, SECTION V - DEF-
3.   For this endorsement only, SECTION IV -                    INITIONS, "Profession" or "Professional ser-
     CONDITIONS is amended as follows:                          vices" is amended to include the following:
     Condition 2. Duties of the Insured in the                  "Profession" or "Professional services" means
     Event of a Dental Incident, Claim or Suit is               the practice of:
     amended to include the following:
                                                                f.   Maintaining the confidentiality and security
     You must see to it that we are notified prompt-                 of personal identifying financial or medical
     ly in writing of every claim made, investigation                information of your patients in conform-
     or disciplinary proceeding brought against you                  ance with U.S. federal and/or state stat-
     alleging an "information privacy incident" to                   utes and regulations.
     which this insurance applies. All other provi-
     sions of the Duties in the Event of a Dental               "Profession" or "Professional services" also in-
     Incident, Claim or Suit Condition apply.                   cludes services performed by any person as a:

4.   For this endorsement only, SECTION V - DEF-                a.   Member of a formal accreditation, stand-
     INITIONS is amended to include the following:                   ards review or equivalent professional
                                                                     board or committee of the Named In-
     a.   "Defense expenses" means fees, costs or                    sured; or
          expenses incurred by us or by you, includ-
          ing reasonable fees charged by an attor-              b.   Person charged with executing the direc-
          ney retained by you, with our written con-                 tives of such board or committee.
          sent, to defend you in a civil investigation          Any such act or omission together with all re-
          or disciplinary proceeding arising out of an          lated acts or omissions in the furnishing of
          "information privacy incident".                       such services to any one person shall be con-
     b.   "Information privacy incident" means an               sidered one "information privacy incident".
          act, error or omission by you which results      6.   For this endorsement only, SECTION V - DEF-
          in a breach or violation of U.S. federal              INITIONS, "Damages" is deleted in its entirety
          and/or state statutes and regulations in              and replaced by the following:
          connection with the care, custody and

PA 258 03 16                                                                                       Page 1 of 2
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 266 of 340 PageID #:279
   "Damages" means all monetary damages, in-                 b.   Punitive or exemplary damages, the mul-
   cluding civil fines or penalties, which are paya-              tiplied portion of multiplied damages;
   ble because of injury to which this Coverage
   Part applies.                                             c.   Any amount for which you are not finan-
                                                                  cially liable; or
   Damages do not include:
                                                             d.   Any award that is uninsurable under the
   a.   Criminal fines or penalties imposed by                    law governing this Coverage Part.
        law;
                  All other terms and conditions of this Coverage Part remain unchanged.




PA 258 03 16                                                                                 Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 267 of 340 PageID #:280
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EXCLUSION - GENERAL ANESTHESIA
This endorsement modifies insurance provided under the following:


     DENTIST'S PROFESSIONAL LIABILITY OCCURRENCE COVERAGE FORM

SECTION I - COVERAGES, COVERAGE A. PROFESSIONAL LIABILITY, 2. Exclusions is amended to
include the following:
This insurance does not apply to:
Any liability for "damages" arising out of the use of general anesthesia or deep sedation, unless the general
anesthesia or deep sedation is administered:
1.   By a person other than an insured that is certified and accredited in the administration of general
     anesthesia; and
2.   In facilities and with equipment, personnel, processes and procedures meeting all applicable regulatory or
     statutory requirements.




PA 322 03 13
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 268 of 340 PageID #:281
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 269 of 340 PageID #:282
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   ILLINOIS CHANGES - DENTIST'S PROFESSIONAL LIABILITY
              OCCURRENCE COVERAGE FORM
This endorsement modifies insurance provided under the following:
    DENTIST'S PROFESSIONAL LIABILITY OCCURRENCE COVERAGE FORM

A. SECTION I - COVERAGE, 2. Exclusions, a.                              which becomes uncontrollable or breaks
   Abuse or Molestation and j. Pollutant are                            out from where it was intended to be.
    deleted in their entirety and replaced by the
    following:                                                 B. SECTION IV - CONDITIONS, 6. Other Insur-
                                                                  ance is deleted in its entirety and replaced by
    a.   Abuse or Molestation                                      the following:
         With respect to any person who actively                   6.   Other Insurance
         participates in any actual, alleged or
         threatened abuse or molestation of any                         If other valid and collectible insurance is
         person, this insurance does not apply to:                      available to the insured for a loss we
                                                                        cover under this Coverage Part our obli-
         Any liability based upon, arising out of, di-                  gations are limited.
         rectly or indirectly resulting from or in con-
         sequence of, or in any way involving any                       If all of the other insurance permits con-
         actual, alleged or threatened abuse or                         tribution by equal shares, we will follow
         molestation of any person.                                     this method also. Under this approach
                                                                        each insurer contributes equal amounts
    j.   Pollutant                                                      until it has paid its applicable limit of in-
                                                                        surance or none of the loss remains,
         Injury arising out of the actual, alleged or                   whichever comes first. If any of the other
         threatened discharge, dispersal, seep-                         insurance does not permit contribution by
         age, migration, release, escape or emis-                       equal shares, we will contribute by limits.
         sion of "pollutants" at any time except in-                    Under this method, each insurer's share
         jury arising out of heat, smoke or fumes                       is based on the ratio of its applicable limit
         from a hostile fire. Hostile fire means one                    of insurance to the total applicable limits
                                                                        of insurance of all insurers.




                                         Includes copyrighted material of ISO
PA 4150 IL 08 07                          Properties, Inc., with its permission.
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 270 of 340 PageID #:283
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 271 of 340 PageID #:284
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         DEPARTMENT OF PROFESSIONAL REGULATION (DPR)
                         COVERAGE
This endorsement modifies insurance provided under the following:


    DENTIST'S PROFESSIONAL LIABILITY OCCURRENCE COVERAGE FORM

                                                       Schedule
                                                 Limits of Insurance

                                           Each Investigation      $ 25,000
                                           Aggregate               $ 75,000

A. SECTION I - COVERAGES is amended to                                  b.    Suspension or Revocation of Li-
    include the following:                                                    cense
    COVERAGE C. DEPARTMENT OF PRO-                                            Due to the suspension or revocation
    FESSIONAL REGULATION (DPR) INVESTI-                                       of an insured's license.
    GATIONS
                                                                B. SECTION III - LIMITS OF INSURANCE is de-
    1.   Insuring Agreement                                        leted in its entirety and replaced by the follow-
                                                                   ing with respect only to the insurance cover-
         a.   We will pay "investigation expenses"                 age afforded under this endorsement:
              incurred by an insured who becomes
              the subject of a Department of Pro-                  1.   The Limits of Insurance shown in the
              fessional Regulation (DPR), or a                          Schedule of this endorsement and the
              similar state regulatory board, inves-                    rules below fix the most we will pay re-
              tigation. However, the amount we will                     gardless of the number of:
              pay for "investigation expenses" is
              limited as described in Section B. of                     a.    Insureds;
              this endorsement.                                         b.    Investigations commenced; or
         b.   This insurance applies to an investi-                     c.    Persons or organizations commenc-
              gation, as described in Paragraph                               ing investigations.
              1.a. above, only if the investigation is
              commenced due to a "dental inci-                     2.   Subject to 3. below, the Each Investiga-
              dent" that is insured under COVER-                        tion Limit is the most we will pay for the
              AGE A. PROFESSIONAL LIABILITY                             sum of "investigation expenses" under
              of this Coverage Part.                                    COVERAGE C. arising out of any one in-
                                                                        vestigation.
         No other obligation or liability to pay sums
         or perform acts or services is covered.                   3.   The Aggregate Limit is the most we will
                                                                        pay for the sum of "investigation ex-
    2.   Exclusions                                                     penses" under COVERAGE C. for all in-
         This insurance does not apply to "investi-                     vestigations to which this insurance ap-
         gation expenses" incurred:                                     plies.

         a.   Medicare or Medicaid                                 The Limits of Insurance provided under this
                                                                   endorsement apply separately to each "cover-
              To defend an insured for any issues                  age term".
              related to Medicare and/or Medicaid
              billing, including, but not limited to, al-       C. SECTION IV - CONDITIONS is amended to
              legations of billing errors or fraudu-               include the following:
              lent billing.                                        Duties in the Event of a Department of Pro-
                                                                   fessional Regulation (DPR) Investigation
                                                                   You, and any other involved insured, must see
                                                                   to it that we receive written notice of any DPR

PA 205 11 13                                                                                           Page 1 of 2
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 272 of 340 PageID #:285
   investigation within 30 days after you, or any              "Investigation expenses" shall not include:
   other insured, have received notice of a DPR
   investigation.                                                  (1) Payments made under SECTION I -
                                                                       COVERAGES, COVERAGE A., Par-
D. SECTION V - DEFINITIONS is amended to                               agraph 3. Supplementary Payments
   include the following:                                              - Coverage A.;
   "Investigation expenses" means:                                 (2) Salary charges of regular "employ-
                                                                        ees" or officials of ours or fees and
   a.   Reasonable fees, costs and expenses                             expenses of independent adjusters;
        charged by attorneys or arbitrators for a
        Department of Professional Regulation                      (3) Salaries, loss of earnings, reim-
        (DPR), or similar state regulatory board,                       bursement for the insured's time or
        investigation brought against an insured;                       attendance required in any investiga-
                                                                        tion except as provided in Paragraph
   b.   All other reasonable and necessary fees,                        c. above;
        costs and expenses resulting from the in-
        vestigation; and                                           (4) Other remuneration by or to any in-
                                                                        sured; or
   c.   Up to $500 per day for actual loss of earn-
        ings suffered by the insured under inves-                  (5) Fines or penalties resulting from a
        tigation because of time off from work                          Department of Professional Regula-
        while attending a Department of Profes-                         tion (DPR), or similar state regulatory
        sional Regulation (DPR), or similar state                       board, investigation.
        regulatory board, hearing.


                       All other terms and conditions of this policy remain unchanged.




PA 205 11 13                                                                                      Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 273 of 340 PageID #:286


                THE CINCINNATI                        INSURANCE COMPANY
                                                 CINCINNATI, OHIO
                       BUSINESS AUTO COVERAGE PART DECLARATIONS
 ITEM ONE
 Attached to and forming part of POLICY NUMBER: EBA 026 96 01
 Named Insured is the same as it appears in the Common Policy Declarations.
 ITEM TWO                      SCHEDULE OF COVERAGES AND COVERED AUTOS
 This coverage part provides only those coverages where a premium or "incl" is shown in the premium column below.
 The limit of Insurance for each coverage listed is subject to all applicable policy provisions. Each of these coverages
 will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular
 coverage by the entry of one or more of the symbols from the COVERED AUTO Section of the Business Auto
 Coverage Form next to the name of the coverage.
                                       COVERED AUTOS                                    LIMIT
                                      (Entry of one or more
          COVERAGES                  of the symbols from the        THE MOST WE WILL PAY FOR ANY ONE               PREMIUM
                                       COVERED AUTOS                           ACCIDENT OR LOSS
                                     Section of the Business
                                      Auto Coverage Form
                                     shows which autos are
                                          covered autos)

LIABILITY                           8, 9                   $   2,000,000                                         INCL
PERSONAL INJURY PROTECTION                                 Separately stated in each P.I.P.
(or equivalent No-fault coverage)                          endorsement minus $                   Ded.

ADDED PERSONAL INJURY                                      Separately stated in each added P.I.P.
PROTECTION (or equivalent                                  endorsement
added No-fault coverage)
PROPERTY PROTECTION                                        Separately stated in each P. P.I.
INSURANCE (Michigan only)                                  endorsement minus $                   Ded
                                                           for each accident
AUTO. MEDICAL PAYMENTS
                                                           $
UNINSURED MOTORISTS                 8, 9
                                                           $   2,000,000                                         INCL
UNDERINSURED MOTORISTS
(When not included in                                      $   SEE AA4183                                        INCL
Uninsured Motorists Coverage)       8, 9
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE                                            Whichever is less minus $ SEE AA4183
COMPREHENSIVE COVERAGE              8                      Ded. For each covered auto. But no
                                                           Deductible applies to loss caused by                  INCL
                                                           Fire or lightning. See Item Three for hired or
                                                           borrowed "autos"
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE SPECIFIED                                  Whichever is less minus $                  Ded. For
CAUSES OF LOSS COVERAGE                                    Each covered auto. For loss caused by mischief
                                                           or vandalism. See Item Three for hired or
                                                           borrowed "autos"
PHYSICAL DAMAGE                                            Actual cash value or cost of repair,
COLLISION COVERAGE                  8                      Whichever is less minus $ SEE AA4183                  INCL
                                                           Ded for each covered auto. See Item
                                                           Three for hired or borrowed "autos".

PHYSICAL DAMAGE INSURANCE
TOWING AND LABOR                                           $                 for each disablement of a
                                                           private passenger auto

PREMIUM FOR ENDORSEMENTS
                                                                *ESTIMATED TOTAL PREMIUM
                                                                                                                 INCL

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4183         02/06    AUTOMOBILE SCHEDULE
AA101          03/06    BUSINESS AUTO COVERAGE FORM
AA2009         01/17    CHANGES - TOWING AND LABOR
AA296          07/12    CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC EQUIPMENT COVERAGE
                          Inc ludes copyrighted material of Insurance
AA 505 03 06                Services Office, Inc., with its permission. EBA 026 96 01                      Page 1 of 3
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 274 of 340 PageID #:287
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 275 of 340 PageID #:288

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4044IL       01/15 ILLINOIS UNINSURED MOTORISTS COVERAGE
AA4045IL       11/08 ILLINOIS UNDERINSURED MOTORISTS COVERAGE
AA4136IL       01/15 ILLINOIS CHANGES
AA4231         08/08 SUPPLEMENTARY SCHEDULE FOR BUSINESS AUTO--ITEMS FOUR, FIVE, AND
                     SIX
AA4263IL       04/10 OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT
CA0270         08/94 ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL

* This policy may be subject to final audit




                         Inc ludes copyrighted material of Insurance
AA 505 03 06               Services Office, Inc., with its permission. EBA 026 96 01   Page 2 of 3
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 276 of 340 PageID #:289
           Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 277 of 340 PageID #:290




                                      QUICK REFERENCE
                               COMMERCIAL AUTO COVERAGE PART
                                BUSINESS AUTO COVERAGE FORM
                                                 READ YOUR POLICY CAREFULLY

DECLARATIONS PAGES
      Named Insured and Mailing Address
      Policy Period
      Description of Business
      Coverages and Limits of Insurance
SECTION I - COVERED AUTOS                                                                                                              Beginning on Page
      Description of Covered Auto Designation Symbols.............................................................................1
      Owned Autos You Acquire After the Policy Begins .............................................................................1
      Certain Trailers, Mobile Equipment and
      Temporary Substitute Autos............................................................................................................... 2
SECTION II - LIABILITY COVERAGE
      Coverage............................................................................................................................................ 2
      Who is an Insured .............................................................................................................................. 2
      Coverage Extensions
           Supplementary Payments........................................................................................................... 2
           Out of State................................................................................................................................. 3
      Exclusions .......................................................................................................................................... 3
      Limit of Insurance............................................................................................................................... 5
SECTION III - PHYSICAL DAMAGE COVERAGE
      Coverage............................................................................................................................................ 7
      Exclusions .......................................................................................................................................... 7
      Limit of Insurance............................................................................................................................... 8
      Deductible............................................................................................................................................8
SECTION IV - BUSINESS AUTO CONDITIONS
      Loss Conditions
          Appraisal for Physical Damage Loss .......................................................................................... 9
          Duties in the Event of Accident, Claim, Suit or Loss................................................................... 9
          Legal Action Against Us.............................................................................................................. 9
          Loss Payment - Physical Damage Coverages............................................................................ 9
          Transfer of Rights of Recovery Against Others to Us............................................................... 10
      General Conditions
          Bankruptcy................................................................................................................................ 10
          Concealment, Misrepresentation or Fraud................................................................................ 10
          Liberalization ............................................................................................................................. 10
          No Benefit to Bailee - Physical Damage Coverages................................................................. 10
          Other Insurance ........................................................................................................................ 10
          Premium Audit........................................................................................................................... 10
          Policy Period, Coverage Territory ............................................................................................. 10
          Two or More Coverage Forms or Policies Issued by Us........................................................... 11
SECTION V - DEFINITIONS ................................................................................................................... 11
COMMON POLICY CONDITIONS
      Cancellation
      Changes
      Examination of Your Books and Records
      Inspections and Surveys
      Premiums
      Transfer of Your Rights and Duties under this Policy
ENDORSEMENTS (If Any)



                                                Inc ludes copyrighted material of Insurance
          AA 505 03 06                            Services Office, Inc., with its permission. EBA 026 96 01                                                     Page 3 of 3
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 278 of 340 PageID #:291
            Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 279 of 340 PageID #:292

                                       AUTOMOBILE SCHEDULE
                                                    ITEM     THREE

Attached to and forming a part of Policy Number    EBA 026 96 01            , effective 10-14-2017
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: IL
Bodily Injury:   2,000,000 CSL                            Property Damage:       INCLUDED
UM/UIM:          2,000,000

Veh.
No. Vehicle Information
       HIRED AND NON-OWNED                                                                  Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI             PD             MP              OTC            COLL            UM                           TOTAL
       INCL           INCL           N/A             N/A            N/A             INCL                       INCL
       HIRED AUTO PHYSICAL DAMAGE                 LIMIT: 40,000                             Class:            Territory
       OTC-COMP DED: 250                                                  Coll Ded: 500



       BI             PD             MP              OTC            COLL            UM                           TOTAL
                                                     54             81                                         135

    SYMBOLS:
    BI   -- Bodily Injury                                    SPEC    -- Specified Perils
    PD   -- Property Damage                                  COLL    -- Collision
    MP   -- Medical Payments                                 UM      -- Uninsured Motorists
    OTC -- Other Than Collision (ACV Coverage applies        UIM     -- Underinsured Motorists
            unless Stated Amount Value is indicated)         PIP     -- Personal Injury Protection
    CAC -- Combined Additional Coverage                      T&L     -- Towing and Labor Costs
    FT&S -- Fire, Theft, and Supplemental                    RR      -- Rental Reimbursement




 AA 4183 02 06                                                                                           Page 1 of 1
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 280 of 340 PageID #:293
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 281 of 340 PageID #:294
                        BUSINESS AUTO COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION V -
DEFINITIONS.
                                    SECTION I - COVERED AUTOS
ITEM TWO of the Declarations shows the "autos"                        they are licensed or principally garaged
that are covered "autos" for each of your cover-                      are required to have and cannot reject
ages. The following numerical symbols describe                        Uninsured Motorists Coverage. This in-
the "autos" that may be covered "autos". The                          cludes those "autos" you acquire owner-
symbols entered next to a coverage on the Decla-                      ship of after the policy begins provided
rations designate the only "autos" that are covered                   they are subject to the same state unin-
"autos".                                                              sured motorists requirement.
A.   Description of Covered Auto Designation                     7 = SPECIFICALLY DESCRIBED "AUTOS".
     Symbols                                                         Only those "autos" described in ITEM
                                                                     THREE of the Declarations for which a
     SYMBOL            DESCRIPTION                                   premium charge is shown (and for Liabil-
     1 = ANY "AUTO".                                                 ity Coverage any "trailers" you don't own
                                                                     while attached to a power unit described
     2 = OWNED "AUTOS" ONLY. Only those                              in ITEM THREE).
         "autos" you own (and for Liability Cover-
         age any "trailers" you don't own while at-              8 = HIRED "AUTOS" ONLY. Only those
         tached to power units you own). This in-                    "autos" you lease, hire, rent or borrow.
         cludes those "autos" you acquire owner-                     This does not include any "auto" you
         ship of after the policy begins.                            lease, hire, rent, or borrow from any of
                                                                     your "employees" or partners (if you are a
     3 = OWNED        PRIVATE         PASSENGER                      partnership), members (if you are a lim-
         "AUTOS" ONLY. Only the private pas-                         ited liability company) or members of their
         senger "autos" you own. This includes                       households.
         those private passenger "autos" you ac-
         quire ownership of after the policy begins.             9 = NONOWNED "AUTOS" ONLY. Only
                                                                     those "autos" you do not own, lease, hire,
     4 = OWNED "AUTOS" OTHER THAN PRI-                               rent or borrow that are used in connec-
         VATE PASSENGER "AUTOS" ONLY.                                tion with your business. This includes
         Only those "autos" you own that are not                     "autos" owned by your "employees",
         of the private passenger type (and for Li-                  partners (if you are a partnership), mem-
         ability Coverage any "trailers" you don't                   bers (if you are a limited liability com-
         own while attached to power units you                       pany), or members of their households
         own). This includes those "autos" not of                    but only while used in your business or
         the private passenger type you acquire                      your personal affairs.
         ownership of after the policy begins.
                                                            B.   Owned Autos You Acquire After the Policy
     5 = OWNED "AUTOS" SUBJECT TO NO-                            Begins
         FAULT. Only those "autos" you own that
         are required to have No-Fault benefits in               1.   If Symbols 1, 2, 3, 4, 5, or 6 are entered
         the state where they are licensed or prin-                   next to a coverage in ITEM TWO of the
         cipally garaged. This includes those                         Declarations, then you have coverage for
         "autos" you acquire ownership of after                       "autos" that you acquire of the type de-
         the policy begins provided they are re-                      scribed for the remainder of the policy pe-
         quired to have No-Fault benefits in the                      riod.
         state where they are licensed or princi-                2.   But, if Symbol 7 is entered next to a cov-
         pally garaged.                                               erage in ITEM TWO of the Declarations,
     6 = OWNED "AUTOS" SUBJECT TO A                                   an "auto" you acquire will be a covered
         COMPULSORY UNINSURED MOTOR-                                  "auto" for that coverage only if:
         ISTS LAW. Only those "autos" you own                         a.   We already cover all "autos" that you
         that because of the law in the state where                        own for that coverage or it replaces

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                  Page 1 of 14
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 282 of 340 PageID #:295
               an "auto" you previously owned that                2.   "Mobile equipment" while being carried or
               had that coverage; and                                  towed by a covered "auto".
          b.   You tell us within 30 days after you               3.   Any "auto" you do not own while used
               acquire it that you want us to cover it                 with the permission of its owner as a
               for that coverage.                                      temporary substitute for a covered "auto"
                                                                       you own that is out of service because of
C.   Certain Trailers, Mobile Equipment and                            its:
     Temporary Substitute Autos
                                                                       a.   Breakdown;
     If Liability Coverage is provided by this Cov-
     erage Form, the following types of vehicles                       b.   Repair;
     are also covered "autos" for Liability Cover-
     age:                                                              c.   Servicing;

     1.   "Trailers" with a load capacity of 2,000                     d.   "Loss"; or
          pounds or less designed primarily for                        e.   Destruction.
          travel on public roads.
                                  SECTION II - LIABILITY COVERAGE
                                                                                ered "auto". This exception does
A.   Coverage                                                                   not apply if the covered "auto" is
     We will pay all sums an "insured" legally must                             a "trailer" connected to a cov-
     pay as damages because of "bodily injury" or                               ered "auto" you own.
     "property damage" to which this insurance                              (2) Your "employee" if the covered
     applies, caused by an "accident" and resulting                             "auto" is owned by that "em-
     from the ownership, maintenance or use of a                                ployee" or a member of his or
     covered "auto".                                                            her household.
     We will also pay all sums an "insured" legally                         (3) Someone using a covered
     must pay as a "covered pollution cost or ex-                               "auto" while he or she is working
     pense" to which this insurance applies,                                    in a business of selling, servic-
     caused by an "accident" and resulting from                                 ing, repairing, parking or storing
     the ownership, maintenance or use of cov-                                  "autos" unless that business is
     ered "autos". However, we will only pay for the                            yours.
     "covered pollution cost or expense" if there is
     either "bodily injury" or "property damage" to                         (4) Anyone other than your "em-
     which this insurance applies that is caused by                             ployees", partners (if you are a
     the same "accident".                                                       partnership), members (if you
                                                                                are a limited liability company),
     We have the right and duty to defend any "in-                              or a lessee or borrower or any of
     sured" against a "suit" asking for such dam-                               their "employees", while moving
     ages or a "covered pollution cost or expense".                             property to or from a covered
     However, we have no duty to defend any "in-                                "auto".
     sured" against a "suit" seeking damages for
     "bodily injury" or "property damage" or a "cov-                        (5) A partner (if you are a partner-
     ered pollution cost or expense" to which this                              ship), or a member (if you are a
     insurance does not apply. We may investigate                               limited liability company), for a
     and settle any claim or "suit" as we consider                              covered "auto" owned by him or
     appropriate. Our duty to defend or settle ends                             her or a member of his or her
     when the Liability Coverage Limit of Insurance                             household.
     has been exhausted by payment of judg-
     ments or settlements.                                             c.   Anyone liable for the conduct of an
                                                                            "insured" described above but only
     1.   Who is an Insured                                                 to the extent of that liability.
          The following are "insureds":                           2.   Coverage Extensions
          a.   You for any covered "auto".                             a.   Supplementary Payments
          b.   Anyone else while using with your                            We will pay for the "insured":
               permission a covered "auto" you
               own, hire or borrow except:                                  (1) All expenses we incur.

               (1) The owner or anyone else from                            (2) Up to $2,000 for the cost of bail
                   whom you hire or borrow a cov-                               bonds (including bonds for re-
                                                                                lated traffic law violations) re-

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                   Page 2 of 14
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 283 of 340 PageID #:296
                  quired because of an "accident"                1.   Expected or Intended Injury
                  we cover. We do not have to
                  furnish these bonds.                                "Bodily injury" or "property damage"
                                                                      which may reasonably be expected to re-
              (3) The cost of bonds to release                        sult from the intentional or criminal acts of
                  attachments in any "suit" against                   the "insured" or which is in fact expected
                  the "insured" we defend, but                        or intended by the "insured", even if the
                  only for bond amounts within our                    injury or damage is of a different degree
                  Limit of Insurance.                                 or type than actually expected or in-
                                                                      tended. This exclusion does not apply to
              (4) All reasonable expenses in-                         "bodily injury" resulting from the use of
                  curred by the "insured" at our                      reasonable force to protect persons or
                  request, including actual loss of                   property.
                  earnings up to $250 a day be-
                  cause of time off from work.                   2.   Contractual
              (5) All costs taxed against the "in-                    Liability assumed under any contract or
                  sured" in any "suit" against the                    agreement.
                  "insured" we defend.
                                                                      But this exclusion does not apply to liabil-
              (6) All interest on the full amount of                  ity for damages:
                  any judgment that accrues after
                  entry of the judgment in any                        a.   Assumed in a contract or agreement
                  "suit" against the "insured" we                          that is an "insured contract" provided
                  defend, but our duty to pay in-                          the "bodily injury" or "property dam-
                  terest ends when we have paid,                           age" occurs subsequent to the exe-
                  offered to pay or deposited in                           cution of the contract or agreement;
                  court the part of the judgment                           or
                  that is within our Limit of Insur-                  b.   That the "insured" would have in the
                  ance.                                                    absence of the contract or agree-
              These payments will not reduce the                           ment.
              Limit of Insurance.                                3.   Workers' Compensation
         b.   Out-of-State Coverage Extensions                        Any obligation for which the "insured" or
              While a covered "auto" is away from                     the "insured's" insurer may be held liable
              the state where it is licensed we will:                 under any workers' compensation, dis-
                                                                      ability benefits or unemployment com-
              (1) Increase the Limit of Insurance                     pensation law or any similar law.
                  for Liability Coverage to meet
                  the limits specified by a compul-              4.   Employee Indemnification and Em-
                  sory or financial responsibility                    ployer's Liability
                  law of the jurisdiction where the                   "Bodily injury" to:
                  covered "auto" is being used.
                  This extension does not apply to                    a.   An "employee" of the "insured" sus-
                  the limit or limits specified by                         tained in the "workplace";
                  any law governing motor carri-
                  ers of passengers or property.                      b.   An "employee" of the "insured" aris-
                                                                           ing out of the performance of duties
              (2) Provide the minimum amounts                              related to the conduct of the "in-
                  and types of other coverages,                            sured's" business; or
                  such as no-fault, required of out-
                  of-state vehicles by the jurisdic-                  c.   The spouse, child, parent, brother or
                  tion where the covered "auto" is                         sister of that "employee" as a conse-
                  being used.                                              quence of Paragraph a. or b. above.

              We will not pay anyone more than                        This Exclusion applies:
              once for the same elements of loss                           (1) Whether the "insured" may be
              because of these extensions.                                     liable as an employer or in any
B.   Exclusions                                                                other capacity; and

     This insurance does not apply to any of the                           (2) To any obligation to share dam-
     following:                                                                ages with or repay someone
                                                                               else who must pay damages
                                                                               because of the injury.


                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                   Page 3 of 14
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 284 of 340 PageID #:297
        But this exclusion does not apply to "bod-                        hicle insurance law where it is li-
        ily injury" to domestic "employees" not                           censed or principally garaged.
        entitled to workers' compensation bene-
        fits or to liability assumed by the "insured"            10. Completed Operations
        under an "insured contract" other than a                     "Bodily injury" or "property damage" aris-
        contract or agreement with a labor leas-                     ing out of your work after that work has
        ing firm. For the purposes of the Cover-                     been completed or abandoned.
        age Form, a domestic "employee" is a
        person engaged in household or domes-                        In this exclusion, your work means:
        tic work performed principally in connec-
        tion with a residence premises.                              a.   Work or operations performed by
                                                                          you or on your behalf; and
   5.   Fellow Employee
                                                                     b.   Materials, parts or equipment fur-
        "Bodily injury" to any fellow "employee" of                       nished in connection with such work
        the "insured" arising out of and in the                           or operations.
        course of the fellow "employee's" em-
        ployment or while performing duties re-                      Your work includes warranties or repre-
        lated to the conduct of your business.                       sentations made at any time with respect
                                                                     to the fitness, quality, durability or per-
   6.   Care, Custody or Control                                     formance of any of the items included in
                                                                     Paragraphs a. or b. above.
        "Property damage" to or "covered pollu-
        tion cost or expense" involving property                     Your work will be deemed completed at
        owned or transported by the "insured" or                     the earliest of the following times:
        in the "insured's" care, custody or control.
        But this exclusion does not apply to liabil-                      (1) When all of the work called for in
        ity assumed under a sidetrack agree-                                  your contract has been com-
        ment.                                                                 pleted.

   7.   Handling of Property                                              (2) When all of the work to be done
                                                                              at the site has been completed if
        "Bodily injury" or "property damage" re-                              your contract calls for work at
        sulting from the handling of property:                                more than one site.
        a.   Before it is moved from the place                            (3) When that part of the work done
             where it is accepted by the "insured"                            at a job site has been put to its
             for movement into or onto the cov-                               intended use by any person or
             ered "auto"; or                                                  organization other than another
                                                                              contractor    or   subcontractor
        b.   After it is moved from the covered                               working on the same project.
             "auto" to the place where it is finally
             delivered by the "insured".                             Work that may need service, mainte-
                                                                     nance, correction, repair or replacement,
   8.   Movement of Property by Mechanical                           but which is otherwise complete, will be
        Device                                                       treated as completed.
        "Bodily injury" or "property damage" re-                 11. Pollutant
        sulting from the movement of property by
        a mechanical device (other than a hand                       "Bodily injury" or "property damage" aris-
        truck) unless the device is attached to the                  ing out of the actual, alleged or threat-
        covered "auto".                                              ened discharge, dispersal, seepage, mi-
                                                                     gration, release, escape or emission of
   9.   Operations                                                   "pollutants":
        "Bodily injury" or "property damage" aris-                   a.   That are, or that are contained in any
        ing out of the operation of:                                      property that is:
        a.   Any equipment listed in Paragraphs                           (1) Being transported or towed by,
             6.b. and 6.c. of the definition of "mo-                          handled, or handled for move-
             bile equipment"; or                                              ment into, onto or from, the cov-
        b.   Machinery or equipment that is on,                               ered "auto";
             attached to, or part of, a land vehicle                      (2) Otherwise in the course of tran-
             that would qualify under the definition                          sit by or on behalf of the "in-
             of "mobile equipment" if it were not                             sured"; or
             subject to a compulsory or financial
             responsibility law or other motor ve-

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                 Page 4 of 14
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 285 of 340 PageID #:298
            (3) Being stored, disposed of,                          d.    At or from any premises, site or loca-
                treated or processed in or upon                           tion on which any insured or any
                the covered "auto";                                       contractors or subcontractors work-
                                                                          ing directly or indirectly on any in-
       b.   Before the "pollutants" or any prop-                          sured's behalf are performing opera-
            erty in which the "pollutants" are                            tions:
            contained are moved from the place
            where they are accepted by the "in-                           (1) If the "pollutants" are brought on
            sured" for movement into or onto the                              or to the premises, site or loca-
            covered "auto"; or                                                tion in connection with such op-
                                                                              erations by such "insured", con-
       c.   After the "pollutants" or any property                            tractor or subcontractor; or
            in which the "pollutants" are con-
            tained are moved from the covered                             (2) If the operations are to test for,
            "auto" to the place where they are fi-                            monitor, clean up, remove,
            nally delivered, disposed of or aban-                             contain, treat, detoxify or neu-
            doned by the "insured".                                           tralize, or in any way respond to,
                                                                              or assess the effects of "pollut-
       Paragraph a. of this exclusion does not                                ants".
       apply to fuels, lubricants, fluids, exhaust
       gases or other similar "pollutants" that are                 Subparagraph d.(1) does not apply to
       needed for or result from the normal                         "bodily injury" or "property damage" aris-
       electrical, hydraulic or mechanical func-                    ing out of the escape of fuels, lubricants
       tioning of the covered "auto" or its parts,                  or other operating fluids which are
       if:                                                          needed to perform the normal electrical,
                                                                    hydraulic or mechanical functions neces-
            (1) The "pollutants" escape, seep,                      sary for the operation of "mobile equip-
                migrate, or are discharged, dis-                    ment" or its parts, if such fuels, lubricants
                persed or released directly from                    or other operating fluids escape from a
                an "auto" part designed by its                      vehicle part designed to hold, store or re-
                manufacturer to hold, store, re-                    ceive them. This exception does not ap-
                ceive or dispose of such "pollut-                   ply if the fuels, lubricants or other operat-
                ants"; and                                          ing fluids are intentionally discharged,
            (2) The "bodily injury", "property                      dispersed or released, or if such fuels, lu-
                damage" or "covered pollution                       bricants or other operating fluids are
                cost or expense" does not arise                     brought on or to the premises, site or lo-
                out of the operation of any                         cation with the intent to be discharged,
                equipment listed in Paragraphs                      dispersed or released as part of the op-
                6.b. and 6.c. of the definition of                  erations being performed by such "in-
                "mobile equipment".                                 sured", contractor or subcontractor.

       However, this exception to Paragraph a.                  12. War
       does not apply if the fuels, lubricants, flu-                "Bodily injury" or "property damage" aris-
       ids, exhaust gases or other similar "pol-                    ing directly or indirectly out of:
       lutants" are intentionally discharged, dis-
       persed or released.                                          a.    War, including undeclared or civil
                                                                          war;
       Paragraphs b. and c. of this exclusion do
       not apply to "accidents" that occur away                     b.    Warlike action by a military force, in-
       from premises owned by or rented to an                             cluding action in hindering or de-
       "insured" with respect to "pollutants" not                         fending against an actual or ex-
       in or upon a covered "auto" if:                                    pected attack, by any government,
                                                                          sovereign or other authority using
            (1) The "pollutants" or any property                          military personnel or other agents; or
                in which the "pollutants" are
                contained are upset, overturned                     c.    Insurrection, rebellion, revolution,
                or damaged as a result of the                             usurped power, or action taken by
                maintenance or use of a cov-                              governmental authority in hindering
                ered "auto"; and                                          or defending against any of these.
            (2) The discharge, dispersal, seep-                 13. Racing
                age, migration, release, emis-
                sion or escape of the "pollut-                      Covered "autos" while used in any pro-
                ants" is caused directly by such                    fessional or organized racing or demoli-
                upset, overturn or damage.                          tion contest or stunting activity, or while
                                                                    practicing for such contest or activity. This

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                   Page 5 of 14
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 286 of 340 PageID #:299
          insurance also does not apply while that                No one will be entitled to receive duplicate
          covered "auto" is being prepared for such               payments for the same elements of "loss" un-
          a contest or activity.                                  der this Coverage Form and any Medical
                                                                  Payments Coverage endorsement, Uninsured
C.   Limit of Insurance                                           Motorists Coverage endorsement or Underin-
     Regardless of the number of covered "autos",                 sured Motorists Coverage endorsement at-
     "insureds", premiums paid, claims made or                    tached to this Coverage Part.
     vehicles involved in the "accident", the most           D.   Mobile Equipment Subject to Motor Vehicle
     we will pay for the total of all damages and                 Insurance Laws
     "covered pollution cost or expense" com-
     bined, resulting from any one "accident" is the              As respects SECTION II - LIABILITY COV-
     Limit of Insurance for Liability Coverage                    ERAGE any land vehicle, which would qualify
     shown in the Declarations.                                   as "mobile equipment", except that it is sub-
                                                                  ject to a compulsory or financial responsibility
     All "bodily injury", "property damage" and                   law or other motor vehicle insurance law
     "covered pollution cost or expense" resulting                where it is licensed or principally garaged, is
     from continuous or repeated exposure to sub-                 considered a covered "auto" under SECTION
     stantially the same conditions will be consid-               II - LIABILITY COVERAGE, irrespective of the
     ered as resulting from one "accident".                       Auto Designation Symbols shown for SEC-
                                                                  TION II - LIABILITY COVERAGE in the Decla-
                                                                  rations.
                            SECTION III - PHYSICAL DAMAGE COVERAGE
                                                                       incurred each time a covered "auto" of
A.   Coverage                                                          the private passenger type is disabled.
     1.   We will pay for "loss" to a covered "auto"                   However, the labor must be performed at
          or its equipment under:                                      the place of disablement.

          a.   Comprehensive Coverage                             3.   Glass Breakage - Hitting a Bird or
                                                                       Animal - Falling Objects or Missiles
               From any cause except:
                                                                       If you carry Comprehensive Coverage for
               (1) The covered "auto's" collision                      the damaged covered "auto", we will pay
                   with another object; or                             for the following under Comprehensive
                                                                       Coverage:
               (2) The covered "auto's" overturn.
                                                                       a.   Glass breakage;
          b.   Specified Causes of Loss Cover-
               age                                                     b.   "Loss" caused by hitting a bird or
                                                                            animal; and
               Caused by:
                                                                       c.   "Loss" caused by falling objects or
               (1) Fire, lightning or explosion;                            missiles.
               (2) Theft;                                              However, you have the option of having
               (3) Windstorm, hail or earthquake;                      glass breakage caused by a covered
                                                                       "auto's" collision or overturn considered a
               (4) Flood;                                              "loss" under Collision Coverage.
               (5) Mischief or vandalism; or                      4.   Coverage Extensions
               (6) The sinking, burning, collision or                  a.   Transportation Expenses
                   derailment of any conveyance
                   transporting the covered "auto".                         We will also pay up to $20 per day to
                                                                            a maximum of $600 for temporary
          c.   Collision Coverage                                           transportation expense incurred by
                                                                            you because of the total theft of a
               Caused by:                                                   covered "auto" of the private pas-
               (1) The covered "auto's" collision                           senger type. We will pay only for
                   with another object; or                                  those covered "autos" for which you
                                                                            carry either Comprehensive or
               (2) The covered "auto's" overturn.                           Specified Causes of Loss Coverage.
                                                                            We will pay for temporary transporta-
     2.   Towing                                                            tion expenses incurred during the
          We will pay up to the limit shown in the                          period beginning 48 hours after the
          Declarations for towing and labor costs                           theft and ending, regardless of the
                                                                            policy's expiration, when the covered

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 6 of 14
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 287 of 340 PageID #:300
               "auto" is returned to use or we pay                              in hindering or defending
               for its "loss".                                                  against any of these.
          b.   Loss of Use Expenses                               2.   We will not pay for "loss" to any covered
                                                                       "auto" while used in any professional or
               For Hired Auto Physical Damage, we                      organized racing or demolition contest or
               will pay expenses for which an "in-                     stunting activity, or while practicing for
               sured" becomes legally responsible                      such contest or activity. We will also not
               to pay for loss of use of a vehicle                     pay for "loss" to any covered "auto" while
               rented or hired without a driver, un-                   that covered "auto" is being prepared for
               der a written rental contract or                        such a contest or activity.
               agreement. We will pay for loss of
               use expenses if caused by:                         3.   We will not pay for "loss" caused by or
                                                                       resulting from any of the following unless
               (1) Other than collision only if the                    caused by other "loss" that is covered by
                   Declarations indicate that Com-                     this insurance:
                   prehensive Coverage is pro-
                   vided for any covered "auto";                       a.   Wear and tear, freezing, mechanical
                                                                            or electrical breakdown; or
               (2) Specified Causes of Loss only if
                   the Declarations indicate that                      b.   Blowouts, punctures or other road
                   Specified Causes of Loss Cov-                            damage to tires.
                   erage is provided for any cov-
                   ered "auto"; or                                4.   We will not pay for "loss" to any of the
                                                                       following:
               (3) Collision only if the Declarations
                   indicate that Collision Coverage                    a.   Tapes, records, discs or other similar
                   is provided for any covered                              audio, visual or data electronic de-
                   "auto".                                                  vices designed for use with audio,
                                                                            visual or data electronic equipment.
               However, the most we will pay for
               any expenses for loss of use is $20                     b.   Any device designed or used to de-
               per day, to a maximum of $600.                               tect speed measuring equipment
                                                                            such as radar or laser detectors and
B.   Exclusions                                                             any jamming apparatus intended to
                                                                            elude or disrupt speed measurement
     1.   We will not pay for "loss" caused by or                           equipment.
          resulting from any of the following. Such
          "loss" is excluded regardless of any other                   c.   Any electronic equipment, without
          cause or event that contributes concur-                           regard to whether this equipment is
          rently or in any sequence to the "loss".                          permanently installed, that receives
                                                                            or transmits audio, visual or data
          a.   Nuclear Hazard                                               signals and that is not designed
               (1) The explosion of any weapon                              solely for the reproduction of sound.
                   employing atomic fission or fu-                     d.   Any accessories used with the elec-
                   sion; or                                                 tronic equipment described in Para-
               (2) Nuclear reaction or radiation, or                        graph c. above.
                   radioactive contamination, how-                     Exclusions 4.c. and 4.d. do not apply to:
                   ever caused.
                                                                       a.   Equipment designed solely for the
          b.   War or Military Action                                       reproduction of sound and accesso-
               (1) War, including undeclared or                             ries used with such equipment, pro-
                   civil war;                                               vided such equipment is perma-
                                                                            nently installed in the covered "auto"
               (2) Warlike action by a military                             at the time of the "loss" or such
                   force, including action in hin-                          equipment is removable from a
                   dering or defending against an                           housing unit which is permanently
                   actual or expected attack, by                            installed in the covered "auto" at the
                   any government, sovereign or                             time of the "loss", and such equip-
                   other authority using military                           ment is designed to be solely oper-
                   personnel or other agents; or                            ated by use of the power from the
                                                                            "auto's" electrical system, in or upon
               (3) Insurrection, rebellion, revolu-                         the covered "auto"; or
                   tion, usurped power or action
                   taken by governmental authority                     b.   Any other electronic equipment that
                                                                            is:

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 7 of 14
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 288 of 340 PageID #:301
               (1) Necessary for the normal op-                         b.   The cost of repairing or replacing the
                   eration of the covered "auto" or                          damaged or stolen property with
                   the monitoring of the covered                             other property of like kind and qual-
                   "auto's" operating system; or                             ity.
               (2) An integral part of the same unit               2.   An adjustment for depreciation and
                   housing any sound reproducing                        physical condition will be made in deter-
                   equipment described in Para-                         mining actual cash value in the event of a
                   graph a. above and permanently                       total "loss".
                   installed in the opening of the
                   dash or console of the covered                  3.   If a repair or replacement results in better
                   "auto" normally used by the                          than like kind or quality, we will not pay
                   manufacturer for installation of a                   for the amount of the betterment.
                   radio.                                     D.   Deductible
     5.   We will not pay for "loss" to a covered                  For each covered "auto", our obligation to pay
          "auto" due to "diminution in value".                     for, repair, return or replace damaged or sto-
C.   Limit of Insurance                                            len property will be reduced by the applicable
                                                                   deductible shown in the Declarations. Any
     1.   The most we will pay for "loss" in any one               Comprehensive Coverage deductible shown
          "accident" is the lesser of:                             in the Declarations does not apply to "loss"
                                                                   caused by fire or lightning.
          a.   The actual cash value of the dam-
               aged or stolen property as of the
               time of the "loss"; or
                            SECTION IV - BUSINESS AUTO CONDITIONS

The following conditions apply in addition to the                            (1) How, when and where the "ac-
Common Policy Conditions:                                                        cident" or "loss" occurred;
A.   Loss Conditions                                                         (2) The "insured's" name and ad-
                                                                                 dress; and
     1.   Appraisal for Physical Damage Loss
                                                                             (3) To the extent possible, the
          If you and we disagree on the amount of                                names and addresses of any
          "loss", either may demand an appraisal of                              injured persons and witnesses.
          the "loss". In this event, each party will
          select a competent appraiser. The two                         b.   Additionally, you and any other in-
          appraisers will select a competent and                             volved "insured" must:
          impartial umpire. The appraisers will state
          separately the actual cash value and                               (1) Assume no obligation, make no
          amount of "loss". If they fail to agree, they                          payment or incur no expense
          will submit their differences to the umpire.                           without our consent, except at
          A decision agreed to by any two will be                                the "insured's" own cost.
          binding. Each party will:                                          (2) Immediately send us copies of
          a.   Pay its chosen appraiser; and                                     any request, demand, order, no-
                                                                                 tice, summons or legal paper
          b.   Bear the other expenses of the ap-                                received concerning the claim or
               praisal and umpire equally.                                       "suit".
          If we submit to an appraisal, we will still                        (3) Cooperate with us in the investi-
          retain our right to deny the claim.                                    gation or settlement of the claim
                                                                                 or defense against the "suit".
     2.   Duties in the Event of Accident, Claim,
          Suit or Loss                                                       (4) Authorize us to obtain medical
                                                                                 records or other pertinent infor-
          We have no duty to provide coverage                                    mation.
          under this policy unless there has been
          full compliance with the following duties:                         (5) Submit to examination, at our
                                                                                 expense, by physicians of our
          a.   In the event of "accident", claim,                                choice, as often as we reasona-
               "suit" or "loss", you must give us or                             bly require.
               our authorized representative prompt
               notice of the "accident" or "loss". In-
               clude:

                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 8 of 14
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 289 of 340 PageID #:302
        c.   If there is "loss" to a covered "auto"                  erage Form has rights to recover dam-
             or its equipment you must also do                       ages from another, those rights are
             the following:                                          transferred to us. That person or organi-
                                                                     zation must do everything necessary to
             (1) Promptly notify the police if the                   secure our rights and must do nothing
                 covered "auto" or any of its                        after "accident" or "loss" to impair them.
                 equipment is stolen.
                                                           B.   General Conditions
             (2) Take all reasonable steps to
                 protect the covered "auto" from                1.   Bankruptcy
                 further damage. Also keep a re-
                 cord of your expenses for con-                      Bankruptcy or insolvency of the "insured"
                 sideration in the settlement of                     or the "insured's" estate will not relieve us
                 the claim.                                          of any obligations under this Coverage
                                                                     Form.
             (3) Permit us to inspect the covered
                 "auto" and records proving the                 2.   Concealment,      Misrepresentation       or
                 "loss" before its repair or dispo-                  Fraud
                 sition.                                             This Coverage Form is void in any case
             (4) Agree to examinations under                         of fraud by you at any time as it relates to
                 oath at our request and give us                     this Coverage Form. It is also void if you
                 a signed statement of your an-                      or any other "insured", at any time, inten-
                 swers.                                              tionally conceal or misrepresent a mate-
                                                                     rial fact concerning:
   3.   Legal Action Against Us
                                                                     a.   This Coverage Form;
        No one may bring a legal action against
        us under this Coverage Form until:                           b.   The covered "auto";

        a.   There has been full compliance with                     c.   Your interest in the covered "auto";
             all the terms of this Coverage Form;                         or
             and                                                     d.   A claim under this Coverage Form.
        b.   Under Liability Coverage, we agree                 3.   Liberalization
             in writing that the "insured" has an
             obligation to pay or until the amount                   If within 60 days prior to the beginning of
             of that obligation has finally been                     this Coverage Part or during the policy
             determined by judgment after trial.                     period, we make any changes to any
             No one has the right under this pol-                    forms or endorsements of this Coverage
             icy to bring us into an action to de-                   Part for which there is currently no sepa-
             termine the "insured's" liability.                      rate premium charge, and that change
                                                                     provides more coverage than this Cover-
   4.   Loss Payment - Physical Damage                               age Part, the change will automatically
        Coverages                                                    apply to this Coverage Part as of the lat-
        At our option we may:                                        ter of:

        a.   Pay for, repair or replace damaged                      a.   The date we implemented             the
             or stolen property;                                          change in your state; or

        b.   Return the stolen property, at our                      b.   The date this Coverage Part became
             expense. We will pay for any dam-                            effective; and
             age that results to the "auto" from the                 will be considered as included until the
             theft; or                                               end of the current policy period. We will
        c.   Take all or any part of the damaged                     make no additional premium charge for
             or stolen property at an agreed or                      this additional coverage during the in-
             appraised value.                                        terim.

        If we pay for the "loss", our payment will              4.   No Benefit to Bailee - Physical Damage
        include the applicable sales tax for the                     Coverages
        damaged or stolen property.                                  We will not recognize any assignment or
   5.   Transfer of Rights of Recovery Against                       grant any coverage for the benefit of any
        Others to Us                                                 person or organization holding, storing or
                                                                     transporting property for a fee regardless
        If any person or organization to or for                      of any other provision of this Coverage
        whom we make payment under this Cov-                         Form.

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                   Page 9 of 14
        Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 290 of 340 PageID #:303
   5.   Other Insurance                                             b.   If this policy is issued for more than
                                                                         one year, the premium for this Cov-
        a.   For any covered "auto" you own, this                        erage Form will be computed annu-
             Coverage Form provides primary in-                          ally based on our rates or premiums
             surance. For any covered "auto" you                         in effect at the beginning of each
             don't own, the insurance provided by                        year of the policy.
             this Coverage Form is excess over
             any other collectible insurance.                  7.   Policy Period, Coverage Territory
             However, while a covered "auto"
             which is a "trailer" is connected to                   Under this Coverage Form, we cover
             another vehicle, the Liability Cover-                  "accidents" and "losses" occurring:
             age this Coverage Form provides for                    a.   During the Policy Period shown in
             the "trailer" is:                                           the Declarations; and
             (1) Excess while it is connected to a                  b.   Within the coverage territory.
                 motor vehicle you do not own.
                                                                    The coverage territory is:
             (2) Primary while it is connected to
                 a covered "auto" you own.                          a.   The United States of America;
        b.   For Hired Auto Physical Damage                         b.   The territories and possessions of
             Coverage, any covered "auto" you                            the United States of America;
             lease, hire, rent or borrow is deemed
             to be a covered "auto" you own.                        c.   Puerto Rico;
             However, any "auto" that is leased,                    d.   Canada; and
             hired, rented or borrowed with a
             driver is not a covered "auto".                        e.   Anywhere in the world if:
        c.   Regardless of the provisions of                             (1) A covered "auto" of the private
             Paragraph a. above, this Coverage                               passenger type is leased, hired,
             Form's Liability Coverage is primary                            rented or borrowed without a
             for any liability assumed under an                              driver for a period of 30 days or
             "insured contract".                                             less; and
        d.   When this Coverage Form and any                             (2) The "insured's" responsibility to
             other Coverage Form or policy cov-                              pay damages is determined in a
             ers on the same basis, either excess                            "suit" on the merits, in the United
             or primary, we will pay only our                                States of America, the territories
             share. Our share is the proportion                              and possessions of the United
             that the Limit of Insurance of our                              States of America, Puerto Rico,
             Coverage Form bears to the total of                             or Canada or in a settlement we
             the limits of all the Coverage Forms                            agree to.
             and policies covering on the same
             basis.                                                 We also cover "loss" to, or "accidents" in-
                                                                    volving, a covered "auto" while being
   6.   Premium Audit                                               transported between any of these places.
        a.   The estimated premium for this Cov-               8.   Two or More Coverage Forms or Poli-
             erage Form is based on the expo-                       cies Issued by Us
             sures you told us you would have
             when this policy began. We will                        If this Coverage Form and any other
             compute the final premium due when                     Coverage Form or policy issued to you by
             we determine your actual exposures.                    us or any company affiliated with us apply
             The estimated total premium will be                    to the same "accident", the aggregate
             credited against the final premium                     maximum Limit of Insurance under all the
             due and the first Named Insured will                   Coverage Forms or policies shall not ex-
             be billed for the balance, if any. The                 ceed the highest applicable Limit of In-
             due date for the final premium or ret-                 surance under any one Coverage Form
             rospective premium is the date                         or policy. This condition does not apply to
             shown as the due date on the bill. If                  any Coverage Form or policy issued by
             the estimated total premium exceeds                    us or an affiliated company specifically to
             the final premium due, the first                       apply as excess insurance over this Cov-
             Named Insured will get a refund.                       erage Form.




                                  Includes copyrighted material of Insurance
AA 101 03 06                       Services Office, Inc., with its permission.                   Page 10 of 14
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 291 of 340 PageID #:304
                                        SECTION V - DEFINITIONS
A.   "Accident" includes continuous or repeated                            where they are accepted by the "in-
     exposure to the same conditions resulting in                          sured" for movement into or onto the
     "bodily injury" or "property damage".                                 covered "auto"; or
B.   "Auto" means:                                                    c.   After the "pollutants" or any property
                                                                           in which the "pollutants" are con-
     1.   A land motor vehicle, "trailer" or semi-                         tained are moved from the covered
          trailer designed for travel on public roads;                     "auto" to the place where they are fi-
          or                                                               nally delivered, disposed of or aban-
     2.   Any other land vehicle that is subject to a                      doned by the "insured".
          compulsory or financial responsibility law                  Paragraph a. above does not apply to fu-
          or other motor vehicle insurance law                        els, lubricants, fluids, exhaust gases or
          where it is licensed or principally ga-                     other similar "pollutants" that are needed
          raged.                                                      for or result from the normal electrical,
     However, "auto" does not include "mobile                         hydraulic or mechanical functioning of the
     equipment".                                                      covered "auto" or its parts, if:

C.   "Bodily injury" means bodily injury, sickness or                      (1) The "pollutants" escape, seep,
     disease sustained by a person including                                   migrate, or are discharged, dis-
     death resulting from any of these.                                        persed or released directly from
                                                                               an "auto" part designed by its
D.   "Covered pollution cost or expense" means                                 manufacturer to hold, store, re-
     any cost or expense arising out of:                                       ceive or dispose of such "pollut-
                                                                               ants"; and
     1.   Any request, demand, order or statutory
          or regulatory requirement that the "in-                          (2) The "bodily injury", "property
          sured" or others test for, monitor, clean                            damage" or "covered pollution
          up, remove, contain, treat, detoxify or                              cost or expense" does not arise
          neutralize, or in any way respond to, or                             out of the operation of any
          assess the effects of "pollutants"; or                               equipment listed in Paragraphs
                                                                               6.b. or 6.c. of the definition of
     2.   Any claim or "suit" by or on behalf of a                             "mobile equipment".
          governmental authority for damages be-
          cause of testing for, monitoring, cleaning                  Paragraphs b. and c. above do not apply
          up, removing, containing, treating, de-                     to "accidents" that occur away from
          toxifying or neutralizing, or in any way re-                premises owned by or rented to an "in-
          sponding to, or assessing the effects of                    sured" with respect to "pollutants" not in
          "pollutants".                                               or upon a covered "auto" if:
     "Covered pollution cost or expense" does not                          (1) The "pollutants" or any property
     include any cost or expense arising out of the                            in which the "pollutants" are
     actual, alleged or threatened discharge, dis-                             contained are upset, overturned
     persal, seepage, migration, release, escape                               or damaged as a result of the
     or emission of "pollutants":                                              maintenance or use of a cov-
                                                                               ered "auto"; and
          a.   That are, or that are contained in any
               property that is:                                           (2) The discharge, dispersal, seep-
                                                                               age, migration, release, escape
               (1) Being transported or towed by,                              or emission of the "pollutants" is
                   handled, or handled for move-                               caused directly by such upset,
                   ment into, onto or from the cov-                            overturn or damage.
                   ered "auto";
                                                             E.   "Diminution in value" means the actual or per-
               (2) Otherwise in the course of tran-               ceived loss in market value or resale value
                   sit by or on behalf of the "in-                which results from a direct and accidental
                   sured";                                        "loss".
               (3) Being stored, disposed of,                F.   "Employee" includes a "leased worker". "Em-
                   treated or processed in or upon                ployee" does not include a "temporary
                   the covered "auto"; or                         worker".
          b.   Before the "pollutants" or any prop-          G. "Insured" means any person or organization
               erty in which the "pollutants" are               qualifying as an insured in the Who is an In-
               contained are moved from the place               sured provision of the applicable coverage.

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 11 of 14
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 292 of 340 PageID #:305
     Except with respect to the Limit of Insurance,                     c.   That holds a person or organization
     the coverage afforded applies separately to                             engaged in the business of trans-
     each insured who is seeking coverage or                                 porting property by "auto" for hire
     against whom a claim or "suit" is brought.                              harmless for your use of a covered
                                                                             "auto" over a route or territory that
H.   "Insured contract":                                                     person or organization is authorized
     1.   Means:                                                             to serve by public authority.

          a.   A lease of premises;                           I.   "Leased worker" means a person leased to
                                                                   you by a labor leasing firm under an agree-
          b.   A sidetrack agreement;                              ment between you and the labor leasing firm,
                                                                   to perform duties related to the conduct of
          c.   An easement or license agreement,                   your business. "Leased worker" includes su-
               except in connection with construc-                 pervisors furnished to you by the labor leasing
               tion or demolition operations on or                 firm. "Leased worker" does not include a
               within 50 feet of a railroad;                       "temporary worker".
          d.   An obligation, as required by ordi-            J.   "Loss" means direct and accidental loss or
               nance, to indemnify a municipality,                 damage.
               except in connection with work for a
               municipality;                                  K.   "Mobile equipment" means any of the follow-
                                                                   ing types of land vehicles, including any at-
          e.   That part of any other contract or                  tached machinery or equipment:
               agreement pertaining to your busi-
               ness (including an indemnification of               1.   Bulldozers, farm machinery, forklifts and
               a municipality in connection with                        other vehicles designed for use princi-
               work performed for a municipality)                       pally off public roads;
               under which you assume the tort li-
               ability of another to pay for "bodily               2.   Vehicles maintained for use solely on or
               injury" or "property damage" to a                        next to premises you own or rent;
               third party or organization. Tort liabil-           3.   Vehicles that travel on crawler treads;
               ity means a liability that would be im-
               posed by law in the absence of any                  4.   Vehicles, whether self-propelled or not,
               contract or agreement;                                   maintained primarily to provide mobility to
                                                                        permanently mounted:
          f.   That part of any other contract or
               agreement entered into, as part of                       a.   Power cranes, shovels, loaders, dig-
               your business, pertaining to the                              gers or drills; or
               rental or lease, by you or any of your
               "employees", of any "auto". How-                         b.   Road construction or resurfacing
               ever, such contract or agreement                              equipment such as graders, scrap-
               shall not be considered an "insured                           ers or rollers.
               contract" to the extent that it obli-               5.   Vehicles not described in Paragraphs 1.,
               gates you or any of your "employ-                        2., 3., or 4. above that are not self-
               ees" to pay for "property damage" to                     propelled and are maintained primarily to
               any "auto" rented or leased by you                       provide mobility to permanently attached
               or any of your "employees".                              equipment of the following types:
     2.   Does not include that part of any contract                    a.   Air compressors, pumps and gen-
          or agreement:                                                      erators, including spraying, welding,
          a.   That indemnifies a railroad for "bodily                       building cleaning, geophysical explo-
               injury" or "property damage" arising                          ration, lighting and well servicing
               out of construction or demolition op-                         equipment; or
               erations, within 50 feet of any rail-                    b.   Cherry pickers and similar devices
               road property and affecting any rail-                         used to raise or lower workers.
               road bridge or trestle, tracks, road
               beds, tunnel, underpass or crossing;                6.   Vehicles not described in Paragraphs 1.,
               or                                                       2., 3., or 4. above maintained primarily for
                                                                        purposes other than the transportation of
          b.   That pertains to the loan, lease      or                 persons or cargo. However, self-
               rental of an "auto" to you or any     of                 propelled vehicles with the following
               your "employees", if the "auto"       is                 types of permanently attached equipment
               loaned, leased or rented with          a                 are not "mobile equipment" but will be
               driver; or                                               considered "autos":
                                                                        a.   Equipment designed primarily for:
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                  Page 12 of 14
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 293 of 340 PageID #:306
               (1) Snow removal;                                   2.   The "insured" uses, generates or pro-
                                                                        duces the "pollutant".
               (2) Road maintenance, but not con-
                   struction or resurfacing; or               M. "Property damage" means damage to or loss
                                                                 of use of tangible property.
               (3) Street cleaning;
                                                              N.   "Suit" means a civil proceeding in which:
          b.   Cherry pickers and similar devices
               mounted on automobile or truck                      1.   Damages because of "bodily injury" or
               chassis and used to raise or lower                       "property damage"; or
               workers; and
                                                                   2.   A "covered pollution cost or expense",
          c.   Air compressors, pumps and gen-
               erators, including spraying, welding,               to which this insurance applies, are alleged.
               building cleaning, geophysical explo-                    "Suit" includes:
               ration, lighting or well servicing
               equipment.                                               a.   An arbitration proceeding in which
                                                                             such damages or "covered pollution
     However, "mobile equipment" does not in-                                costs or expenses" are claimed and
     clude land vehicles that are subject to a com-                          to which the "insured" must submit or
     pulsory or financial responsibility law or other                        does submit with our consent; or
     motor vehicle insurance law where it is li-
     censed or principally garaged. Land vehicles                       b.   Any other alternative dispute resolu-
     subject to a compulsory or financial responsi-                          tion proceeding in which such dam-
     bility law or other motor vehicle insurance law                         ages or "covered pollution costs or
     are considered "autos".                                                 expenses" are claimed and to which
                                                                             the insured submits with our con-
L.   "Pollutants" means any solid, liquid, gaseous                           sent.
     or thermal irritant or contaminant, including
     smoke, vapor, soot, fumes, acids, alkalis,               O. "Temporary worker" means a person who is
     chemicals, petroleum, petroleum products                    furnished to you to substitute for a permanent
     and their by-products, and waste. Waste in-                 "employee" on leave or to meet seasonal or
     cludes materials to be recycled, reconditioned              short-term workload conditions.
     or reclaimed. "Pollutants" include but are not
     limited to substances which are generally rec-           P.   "Trailer" includes semitrailer.
     ognized in industry or government to be                  Q. "Workplace" means that place and during
     harmful or toxic to persons, property or the                such hours to which the "employee" sustain-
     environment regardless of whether injury or                 ing "bodily injury" was assigned by you, or
     damage is caused directly or indirectly by the              any other person or entity acting on your be-
     "pollutants" and whether:                                   half, to work on the date of the "accident".
     1.   The "insured" is regularly or otherwise
          engaged in activities which taint or de-
          grade the environment; or
                 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                 (Broad Form)
1.   The insurance does not apply:                                           respect to which (a) any person or
                                                                             organization is required to maintain
     A.   Under any Liability Coverage, to "bodily                           financial protection pursuant to the
          injury" or "property damage":                                      Atomic Energy Act of 1954, or any
          (1) With respect to which an "insured"                             law amendatory thereof, or (b) the
              under the policy is also an "insured"                          "insured" is, or had this policy not
              under a nuclear energy liability policy                        been issued would be, entitled to in-
              issued by Nuclear Energy Liability                             demnity from the United States of
              Insurance        Association,   Mutual                         America, or any agency thereof, un-
              Atomic Energy Liability Underwriters                           der any agreement entered into by
              or Nuclear Insurance Association of                            the United States of America, or any
              Canada, or would be an "insured"                               agency thereof, with any person or
              under any such policy but for its ter-                         organization.
              mination upon exhaustion of its limit                B.   Under any Medical Payments coverage,
              of liability; or                                          to expenses incurred with respect to
          (2) Resulting from the "hazardous prop-                       "bodily injury" resulting from the "hazard-
              erties" of "nuclear material" and with
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 13 of 14
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 294 of 340 PageID #:307
          ous properties" of "nuclear facility" by any            used or exposed to radiation in a "nuclear re-
          person or organization.                                 actor";
     C.   Under any Liability Coverage, to "bodily                "Waste" means any waste material (a) con-
          injury" or "property damage" resulting                  taining "byproduct material" other than the
          from the "hazardous properties" of "nu-                 tailings or wastes produced by the extraction
          clear material", if:                                    or concentration of uranium or thorium from
                                                                  any ore processed primarily for its "source
          (1) The "nuclear material" (a) is at any                material" content, and (b) resulting from the
              "nuclear facility" owned by, or oper-               operation by any person or organization of
              ated by or on behalf of, an "insured"               any "nuclear facility" included under the first
              or (b) has been discharged or dis-                  two paragraphs of the definition of "nuclear
              persed therefrom;                                   facility".
          (2) The "nuclear material" is contained in              "Nuclear facility" means:
              "spent fuel" or "waste" at any time
              possessed, handled, used, proc-                     (a) Any "nuclear reactor";
              essed, stored, transported or dis-
              posed of by or on behalf of an "in-                 (b) Any equipment or device designed or
              sured"; or                                              used for (1) separating the isotopes of
                                                                      uranium or plutonium, (2) processing or
          (3) The "bodily injury" or "property dam-                   utilizing "spent fuel", or (3) handling,
              age" arises out of the furnishing by                    processing or packaging "waste";
              an "insured" of services, materials,
              parts or equipment in connection                    (c) Any equipment or device used for the
              with the planning, construction,                        processing, fabricating or alloying of
              maintenance, operation or use of                        "special nuclear material" if at any time
              any "nuclear facility", but if such fa-                 the total amount of such material in the
              cility is located within the United                     custody of the "insured" at the premises
              States of America, its territories or                   where such equipment or device is lo-
              possessions or Canada, this Exclu-                      cated consists of or contains more than
              sion (3) applies only to "property                      25 grams of plutonium or uranium 233 or
              damage" to such "nuclear facility"                      any combination thereof, or more than
              and any property thereat.                               250 grams of uranium 235;

2.   As used in this endorsement:                                 (d) Any structure, basin, excavation, prem-
                                                                      ises or place prepared or used for the
     "Hazardous properties" include radioactive,                      storage or disposal of "waste";
     toxic or explosive properties;
                                                             and includes the site on which any of the foregoing
     "Nuclear material" means "source material",             is located, all operations conducted on such site
     "special nuclear material" or "byproduct mate-          and all premises used for such operations:
     rial";
                                                             "Nuclear reactor" means any apparatus designed
     "Source material", "special nuclear material",          or used to sustain nuclear fission in a self-
     and "byproduct material" have the meanings              supporting chain reaction or to contain a critical
     given them in the Atomic Energy Act of 1954             mass of fissionable material;
     or in any law amendatory thereof;
                                                             "Property damage" includes all forms of radioac-
     "Spent fuel" means any fuel element or fuel             tive contamination of property.
     component, solid or liquid, which has been




                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 14 of 14
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 295 of 340 PageID #:308
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CHANGES - TOWING AND LABOR
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COV-
     ERAGE, A. Coverage, 2. Towing is deleted
     in its entirety and replaced with:
     2.   Towing
          We will pay up to the limit shown in the
          Declarations for towing and labor costs
          incurred each time a covered "auto" is
          disabled. However, the labor must be per-
          formed at the place of disablement.




AA 2009 01 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 296 of 340 PageID #:309
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 297 of 340 PageID #:310
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC
                     EQUIPMENT COVERAGE
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COVER-                  2.    SECTION III - PHYSICAL DAMAGE COVER-
     AGE, B. Exclusions, 4. is deleted in its en-                AGE, C. Limits of Insurance, 1. is deleted in
     tirety and replaced with:                                   its entirety and replaced with:
     4.   We will not pay for "loss" to any of the fol-          1.   The most we will pay for:
          lowing:
                                                                      a.   "Loss" to any covered "auto" is the
          a.   Tapes, records, discs or similar au-                        lesser of;
               dio, visual or data electronic devices
               designed for use with audio, visual or                      (1) The actual cash value of the
               data electronic equipment.                                      damaged or stolen property as of
                                                                               the time of the "loss"; or
          b.   Any device designed or used to de-
               tect speed-measuring equipment,                             (2) The cost of repairing or replacing
               such as radar or laser detectors, and                           the damaged or stolen property
               any jamming apparatus intended to                               with other property of like kind or
               elude or disrupt speed-measuring                                quality.
               equipment.                                             b.   All electronic equipment that repro-
          c.   Any electronic equipment, without re-                       duces, receives or transmits audio,
               gard to whether this equipment is                           visual or data signals in any one
               permanently installed, that repro-                          "loss", is up to $1,000, if, at the time
               duces, receives or transmits audio,                         of "loss", such electronic equipment
               visual or data signals.                                     is:

          d.   Any accessories used with the elec-                         (1) Permanently installed in or upon
               tronic equipment described in Para-                             the covered "auto" in a housing,
               graph c. above.                                                 opening or other location that is
                                                                               not normally used by the "auto"
          Exclusions 4.c. and 4.d. do not apply to                             manufacturer for the installation
          equipment designed to be operated solely                             of such equipment;
          by use of the power from the "auto's" elec-
          trical system that, at the time of "loss", is:                   (2) Removable from a permanently
                                                                               installed housing unit as de-
          a.   Permanently installed in or upon the                            scribed in Paragraph b.1. above;
               covered "auto";                                                 or
          b.   Removable from a housing unit which                         (3) An integral part of such equip-
               is permanently installed in or upon                             ment as described in Para-
               the covered "auto";                                             graphs b.(1) and b.(2) above.
          c.   An integral part of the same unit           3.    AUDIO, VISUAL AND DATA ELECTRONIC
               housing any electronic equipment                  EQUIPMENT COVERAGE ADDED LIMITS
               described in Paragraphs a. and b.
               above; or                                         The sub-limit in Paragraph 1.b. above is in ad-
                                                                 dition to the Limit of Insurance shown in the
          d. Necessary for the normal operation                  Schedule of the Audio, Visual and Data
               of the covered "auto" or the monitor-             Equipment Coverage endorsement, if pur-
               ing of the covered "auto's" operating             chased.
               system.


AA 296 07 12
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 298 of 340 PageID #:311
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 299 of 340 PageID #:312
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ILLINOIS UNINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named Insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:


    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  10-14-2017                                               EBA 026 96 01
Named Insured:

SANDY POINT DENTAL PC
                                                  SCHEDULE
  Limit of Insurance
  $ REFER TO AA4183                            Each "Accident"

(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement).


A. Coverage                                                         that are necessary to recover from the own-
                                                                    er or operator of the "uninsured motor vehi-
    1.   We will pay all sums the "insured" is legally              cle".
         entitled to recover as compensatory dam-
         ages from the owner or operator of:                   2.   We will pay under this endorsement only if
                                                                    the limits of insurance under all applicable
         a.   An "uninsured motor vehicle" as de-                   liability bonds or policies have been partially
              fined in Paragraph F.4.a. and b. be-                  or fully exhausted by payment of judgments
              cause of "bodily injury":                             or settlements.
              (1) Sustained by the "insured"; and              3.   Any judgment for damages arising out of a
              (2) Cause by an "accident".                           "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         b.   An "uninsured motor vehicle" as de-                   ing on us.
              fined in Paragraph F.4.c. because of
              "bodily injury" sustained by the "in-       B. Who is an Insured
              sured".                                          The following are "insureds":
         The owner's or operator's liability for these         1. If any natural persons are specifically listed
         damages must result from the ownership,                    as a Named Insured on this endorsement,
         maintenance or use of the "uninsured motor                 the following persons are "insureds":
         vehicle". The "insured" shall be required to
         prove all elements of the "insured's" claim

                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                       Page 1 of 4
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 300 of 340 PageID #:313
         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all damag-
              ages he or she is entitled to recover                 es, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Uninsured Motorists Cover-
    2.   If an entity other than a natural person is                age shown in the Schedule or the Declara-
         listed as a Named Insured on this endorse-                 tions.
         ment, and no natural persons are listed as a
         Named Insured in the endorsement, the fol-                 We will apply the limit shown in the sched-
         lowing persons are "insureds":                             ule or the Declarations to first provide the
                                                                    separate limits required by the Illinois Safety
         a.   Any natural person, but only for injuries             Responsibility Law as follows:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   $25,000 for "bodily injury" to any one
              Coverage Form or a temporary substi-                       person due to and arising out of any
              tute for such covered "auto". In such                      one "accident", and
              case, the covered "auto" must be out of               b.   $50,000 for "bodily injury" to two or
              service because of its break down, re-                     more persons due to and arising out of
              pair, servicing, "loss" or destruction.                    any one "accident".
         b.   Any natural person is an "insured", but               This provision will not change our total limit
              only for damages he or she is entitled                of insurance.
              to recover because of "bodily injury"
              sustained by an "insured" described in           2.   No one will be entitled to receive duplicate
              Paragraph B.2.a.                                      payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
C. Exclusions                                                       Coverage Form.
    This insurance does not apply to any of the fol-                We will not make a duplicate payment under
    lowing:                                                         this endorsement for any element of "loss"
    1.   Any claim settled with the person(s) or or-                for which payment has been made by or for
         ganization(s) legally responsible for the "ac-             anyone who is legally liable.
         cident" or the insurer or legal representative             We will not pay for any element of "loss" if a
         of such person(s) or organization(s) without               person is entitled to receive payment for the
         our consent.                                               same element of "loss" under any personal
    2.   The direct or indirect benefit of any insurer              injury protection benefits, workers' compen-
         or self-insurer under any personal injury pro-             sation, disability benefits, pension statutes
         tection benefits, workers' compensation,                   or similar laws, including medical payments
         disability benefits, pension statutes or simi-             made under any statute.
         lar laws.                                             3.   The limit of insurance provided in this en-
    3.   "Bodily injury" sustained by an "insured"                  dorsement shall be reduced by all sums
         while the "insured" is operating, or "occupy-              available for payment to the "insured" for
         ing" a "motor vehicle" owned by, furnished                 "bodily injury" under all liability bonds or pol-
         to, or available for the regular use of a                  icies covering persons or organizations le-
         Named Insured or, if the Named Insured is                  gally liable for the "accident".
         a natural person, a spouse, or a resident
         relative of such Named Insured, if the "mo-
                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                         Page 2 of 4
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 301 of 340 PageID #:314
E. Changes in Conditions                                              c.   You and any other involved "insured"
                                                                           must cooperate with us in the investiga-
    The Conditions for Illinois Uninsured Motor-                           tion, settlement or defense of the claim
    ists Coverage are changed as follows:                                  or "suit". Cooperation includes, but is
    1.   With respect to an "uninsured motor vehi-                         not limited to, identifying all parties who
         cle", the Other Insurance Condition in the                        may be responsible for the "accident"
         Business Auto and Garage Coverage                                 and all insurers who may be obligated
         Forms and Other Insurance Primary and                             to provide coverage.
         Excess Insurance Provisions in the Truck-               3.   Transfer of Rights of Recovery Against
         ers and Motor Carrier Coverage Forms are                     Others to Us does not apply.
         replaced by the following:
                                                                 4.   The following Condition is added:
         If there is other applicable insurance availa-
         ble under one or more policies or provisions                 Reimbursement And Trust
         of coverage:
                                                                      If we make any payment and the "insured"
         a.   The maximum recovery under all cov-                     recovers from another party, the "insured"
              erage forms or policies combined may                    shall hold the proceeds in trust for us and
              equal but not exceed the highest appli-                 pay us back the amount we have paid.
              cable limit for any one vehicle under
              any coverage form or policy providing              5.   Legal Action Against Us is replaced by the
              coverage on either a primary or excess                  following:
              basis.                                                  No lawsuit or action whatsoever or any pro-
         b.   Any insurance we provide with respect                   ceeding in arbitration shall be brought
              to a vehicle you do not own shall be ex-                against us for the recovery of any claim un-
              cess over any other collectible unin-                   der the provisions of the Uninsured Motor-
              sured motorists insurance. We will pay                  ists Coverage of this Coverage Form unless
              only the amount by which the limit of in-               the "insured" has satisfied all of the things
              surance for this coverage exceeds the                   that "insured" is required to do under the
              limits of such other insurance.                         terms and conditions of this endorsement.
                                                                      Any claim or "suit" for Uninsured Motorists
         c.   If the coverage under this endorsement                  Coverage must be brought within two (2)
              is provided:                                            years of the date of the "accident" causing
                                                                      the "bodily injury" or one (1) year after the
              (1) On a primary basis, we will pay on-                 date the liability insurer of the "uninsured
                   ly our share of the "loss" that must               motor vehicle" becomes insolvent, whichev-
                   be paid under insurance providing                  er is later. Our subrogation rights also must
                   coverage on a primary basis. Our                   not be prejudiced.
                   share is the proportion that our lim-
                   it of insurance bears to the total of         6.   The following Condition is added:
                   all applicable limits of insurance for
                   coverage on a primary basis.                       Arbitration

              (2) On an excess basis, we will pay                     a.   If we and an "insured" do not agree:
                   only our share of the "loss" that                       (1) Whether that person is legally enti-
                   must be paid under insurance                                    tled to recover damages from a
                   providing coverage on an excess                                 party responsible for the "acci-
                   basis. Our share is the proportion                              dent"; or
                   that our limit of insurance bears to
                   the total of all applicable limits of                   (2) As to the amount of damages that
                   insurance for coverage on an ex-                                may be recovered;
                   cess basis.
                                                                           the matter may be settled by arbitration.
    2.   Duties in the Event of Accident, Claim,                           However, disputes concerning cover-
         Suit or Loss is changed by adding the fol-                        age under this endorsement may not
         lowing:                                                           be arbitrated.
         a.   You or any other involved "insured"                          The "insured" and we must mutually
              must promptly notify the police if a hit-                    agree to arbitrate the disagreements. If
              and-run driver is involved;                                  the "insured" and we do not agree to
                                                                           arbitrate, then the disagreement will be
         b.   You or any other involved "insured"                          resolved in a court having competent
              must promptly send us copies of the le-                      jurisdiction.
              gal papers if a "suit" is brought; and
                                                                           If arbitration is used, each party will se-
                                                                           lect an arbitrator. The two arbitrators
                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                        Page 3 of 4
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 302 of 340 PageID #:315
              will select a third. If they cannot agree               vehicle" also includes a motor home, pro-
              within 45 days as to the third arbitrator,              vided the motor home is not stationary and
              either may request that selection be                    is not being used as a temporary or perma-
              made by a judge of a court having ju-                   nent residence or office. "Motor vehicle"
              risdiction. Each party will:                            does not include a trolley, streetcar, "trailer",
                                                                      railroad engine, railroad car, motorized bicy-
              (1) Pay the expenses it incurs; and                     cle, golf cart, off-road recreational vehicle,
              (2) Bear the expenses of the third arbi-                snowmobile, fork lift, aircraft, watercraft,
                   trator equally.                                    construction equipment, farm tractor or oth-
                                                                      er vehicle designed and principally used for
         b.   Unless both parties agree otherwise,                    agricultural purposes, mobile home, vehicle
              arbitration will take place in the county               traveling on treads or rails or any similar ve-
              in which the "insured" lives. If arbitration            hicle.
              is submitted to the American Arbitration
              Association, then the American Arbitra-            3.   "Occupying" means in, upon, getting in, on,
              tion Association rules shall apply to all               out or off.
              matters except medical opinions. As to             4.   "Uninsured motor vehicle" means a land
              medical opinions, if the amount of                      "motor vehicle" or "trailer":
              damages being sought:
                                                                      a.   For which no liability bond or policy ap-
              (1) Is equal to or less than the mini-                       plies at the time of an "accident".
                   mum limit for "bodily injury" liability
                   specified by the Illinois Safety Re-               b.   For which an insuring or bonding com-
                   sponsibility Law, then the American                     pany denies coverage or is or becomes
                   Arbitration Association rules shall                     insolvent.
                   apply.
                                                                      c.   That is a hit-and-run vehicle and neither
              (2) Exceeds the minimum limit for                            the operator nor owner can be identi-
                   "bodily injury" liability specified by                  fied. The vehicle must either:
                   the Illinois Safety Responsibility
                   Law, then the rules of evidence                         (1) Hit an "insured", a covered "auto"
                   that apply in the circuit court for                             or a vehicle an "insured" is "occu-
                   placing medical opinions into evi-                              pying"; or
                   dence shall apply.                                      (2) Cause "bodily injury" to an "in-
              In all other arbitration proceedings, lo-                            sured" without hitting an "insured",
              cal rules of law as to arbitration proce-                            a covered "auto" or a vehicle an
              dure and evidence will apply. A decision                             "insured" is "occupying".
              agreed to by two of the arbitrators will                     We will only accept competent evi-
              be binding as to the amount of damag-                        dence which may include the testimony,
              es not exceeding the lesser of either:                       under oath, of a person making claim
              (1) $75,000 for "bodily injury" to any                       under this or similar coverage.
                   one person/$150,000 for "bodily in-                However, "uninsured motor vehicle" does
                   jury" to two or more persons                       not include any "motor vehicle":
                   caused by any one "accident"; or
                                                                      a.   Owned or operated by a self-insurer
              (2) The Limit of Uninsured Motorists                         under any applicable motor vehicle law,
                   Insurance shown in the Schedule                         except a self-insurer who is or be-
                   or Declarations.                                        comes insolvent and cannot provide the
F. Additional Definitions                                                  amounts required by that motor vehicle
                                                                           law.
    As used in this endorsement:
                                                                      b.   Owned by any governmental unit or
    1.   "Family member" means a natural person                            agency.
         who is related to and is a resident of the
         same household as a natural person shown                     c.   Designed for use mainly off public
         as a Named Insured on this endorsement.                           roads while not on public roads.
         Such relation may be by blood, marriage or                   d.   Owned by or furnished or available for
         adoption and may include a ward or foster                         your regular use or that of any "family
         child.                                                            member" or any other "insured".
    2.   "Motor vehicle" means a self-propelled vehi-                 e.   For which liability coverage is afforded
         cle designed for use and principally used on                      under this Coverage Form.
         public roads, including an automobile, truck,
         semi-tractor, motorcycle and bus. "Motor

                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                         Page 4 of 4
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 303 of 340 PageID #:316
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ILLINOIS UNDERINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  10-14-2017                                               EBA 026 96 01
Named Insured:

SANDY POINT DENTAL PC
                                                  SCHEDULE
  Limit of Liability

  $ REFER TO AA4183                                        Each Accident


(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)

With respect to coverage provided by this endorse-                       been partially or fully exhausted by
ment, the provisions of the Coverage Form apply                          payment of judgments or settlements;
unless modified by the endorsement.                                      or
A. Coverage                                                         b.   A "tentative settlement" has been made
                                                                         between an "insured" and a person(s)
    1.   We will pay all sums the "insured" is legally                   or organization(s) who may be legally
         entitled to recover as compensatory dam-                        responsible for the "accident", or the in-
         ages from the owner or operator of an "un-                      surer and legal representative of such
         derinsured motor vehicle". The damages                          person(s) or organization(s) and we:
         must result from "bodily injury" sustained by
         the "insured" caused by an "accident". The                      (1) Have been given a prompt written
         owner's or operator's liability for these dam-                          notice of such settlement and ad-
         ages must result from the ownership, main-                              vance payment to the "insured"
         tenance or use of the "underinsured motor                               equal to the "tentative settlement"
         vehicle". The "insured" shall be required to                            within 30 days after receipt of noti-
         prove all elements of the "insured's" claim                             fication; or
         that are necessary to recover from the
         owner or operator of the "underinsured" mo-                     (2) We and an "insured" have reached
         tor vehicle".                                                           a "settlement agreement".

    2.   We will pay under this endorsement only if            3.   Any judgment for damages arising out of a
         a. or b. below applies:                                    "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         a.   The limits of insurance under all appli-              ing on us.
              cable liability bonds or policies have

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                          Page 1 of 5
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 304 of 340 PageID #:317
B. Who is an Insured                                           3.   "Bodily injury" sustained by an "insured"
                                                                    while the "insured" is operating or "occupy-
    The following are "insureds":                                   ing" a "motor vehicle" owned by, furnished
    1.   If any natural persons are specifically listed             to, or available for the regular use of a
         as a Named Insured on this endorsement,                    Named Insured or, if the Named Insured is
         the following persons are "insureds":                      a natural person, a spouse or a resident
                                                                    relative of such Named Insured, if the "mo-
         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all dam-
              ages he or she is entitled to recover                 ages, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Underinsured Motorists
    2.   If an entity other than a natural person is                Coverage shown in the Schedule or the
         listed as the Named Insured on this en-                    Declarations.
         dorsement, and no natural persons are
         listed as Named Insureds in the Declara-              2.   Except in the event of a "settlement agree-
         tions, the following persons are "insureds":               ment", the limit of insurance provided in this
                                                                    endorsement shall be reduced by all sums
         a.   Any natural person, but only for injuries             available for payment:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   To the "insured" for "bodily injury" under
              Coverage Form or a temporary substi-                       all liability bonds or policies covering
              tute for such covered "auto". In such                      persons or organizations legally liable
              case, the covered "auto" must be out of                    for the "accident".
              service because of its break down, re-                b.   Under any automobile medical pay-
              pair, servicing, "loss" or destruction.                    ments coverage. However, the limit of
         b.   Any natural person is an "insured", but                    insurance provided in this endorsement
              only for damages he or she is entitled                     shall not be reduced by any sums paid
              to recover because of "bodily injury"                      or payable under Social Security dis-
              sustained by an "insured" described in                     ability benefits.
              Paragraph B.2.a.                                      No one will be entitled to receive duplicate
C. Exclusions                                                       payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
    This insurance does not apply to any of the fol-                Coverage Form.
    lowing:
                                                                    We will not make duplicate payment under
    1.   Any claim settled with the person(s) or or-                this endorsement for element of "loss" for
         ganization(s) legally responsible for the "ac-             which payment has been made by or for
         cident" or the insurer or legal representative             anyone who is legally liable.
         of such person(s) or organization(s) without
         our consent.                                               We will not pay for any element of "loss" if a
                                                                    person is entitled to receive payment for the
    2.   The direct or indirect benefit of any insurer              same element of "loss" under any personal
         under any personal injury protection, work-                injury protection, workers' compensation,
         ers' compensation, disability benefits, pen-               disability benefits, pension statutes or simi-
         sion statutes or similar law.                              lar law, including medical payments made
                                                                    under any statute

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                         Page 2 of 5
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 305 of 340 PageID #:318
    3.   In the event of a "settlement agreement",              2.   Duties in the Event of Accident, Claim,
         the maximum limit of insurance provided in                  Suit or Loss is changed by adding the fol-
         this endorsement shall be the amount by                     lowing:
         which the limit of insurance provided in this
         endorsement exceeds the limits of bodily in-                a.   A person seeking Underinsured Motor-
         jury liability bonds or policies applicable to                   ists Coverage must promptly notify us
         the owner or operator of the "underinsured                       in writing of a "tentative settlement" be-
         motor vehicle".                                                  tween the "insured" and a person(s) or
                                                                          organization(s) who may be legally re-
E. Changes in Conditions                                                  sponsible for the "accident", or the in-
                                                                          surer or legal representative of such
    The Conditions for Illinois Underinsured Mo-                          person(s) or organization(s) and allow
    torists Coverage are changed as follows:                              us 30 days to advance payment to that
    1.   With respect to an "underinsured motor ve-                       "insured" in an amount equal to the
         hicle", the Other Insurance Condition in                         "tentative settlement" to preserve our
         the Business Auto and Garage Coverage                            rights against the person(s) or organi-
         Forms and Other Insurance Primary and                            zation(s) who may be legally responsi-
         Excess Insurance Provisions in the Truck-                        ble for the "accident", or the insurer or
         ers and Motor Carrier Coverage Forms are                         legal representative of such person(s)
         replaced by the following:                                       or organization(s).

         If there is other applicable insurance avail-               b.   File "suit" against the person(s) or or-
         able under one or more policies or provi-                        ganization(s) who may be legally re-
         sions of coverage:                                               sponsible for the "accident" or the in-
                                                                          surer or legal representative of such
         a.   The maximum recovery under all cov-                         person(s) or organization(s), prior to the
              erage forms or policies combined may                        conclusion of a "settlement agreement".
              equal but not exceed the highest appli-                     Such "suit" cannot be abandoned or
              cable limit for any one vehicle under                       settled without giving us notice in writ-
              any coverage form or policy providing                       ing of a "tentative settlement" between
              coverage on either a primary or excess                      the "insured" and a person(s) or organi-
              basis.                                                      zation(s) who may be legally responsi-
                                                                          ble for the "accident", or the insurer or
         b.   Any insurance we provide with respect                       legal representative of such person(s)
              to a vehicle you do not own shall be ex-                    or organization(s) and allowing us 30
              cess over any other collectible underin-                    days to advance payment to that "in-
              sured motorists insurance. We will pay                      sured" in an amount equal to that set-
              only the amount by which the limit of in-                   tlement to preserve our rights against
              surance for this coverage exceeds the                       the person(s) or organization(s) who
              limits of such other insurance.                             may be legally responsible for the "ac-
         c.   If the coverage under this endorsement                      cident", or the insurer or legal represen-
              is provided:                                                tative of such person(s) or organiza-
                                                                          tion(s);
              (1) On a primary basis, we will pay
                   only our share of the "loss" that                 c.   You or any other involved "insured"
                   must be paid under insurance pro-                      must promptly send us copies of the le-
                   viding coverage on a primary ba-                       gal papers if a "suit" is brought; and
                   sis. Our share is the proportion that             d.   You and any other involved "insured"
                   our limit of insurance bears to the                    must cooperate with us in the investiga-
                   total of all applicable limits of in-                  tion, settlement or defense of the claim
                   surance for coverage on a primary                      or "suit". Cooperation includes, but is
                   basis.                                                 not limited to, identifying all parties who
              (2) On an excess basis, we will pay                         may be responsible for the "accident"
                   only our share of the "loss" that                      and all insurers who may be obligated
                   must be paid under insurance pro-                      to provide coverage.
                   viding coverage on an excess ba-             3.   The following is added to Transfer of
                   sis. Our share is the proportion that             Rights of Recovery Against Others to Us:
                   our limit of insurance bears to the
                   total of all applicable limits of in-             Transfer of Rights of Recovery Against
                   surance for coverage on an excess                 Others to Us does not apply to damages
                   basis.                                            caused by an "accident" with an "underin-
                                                                     sured motor vehicle" if we:



                                        Includes copyrighted material of ISO
AA 4045 IL 11 08                         Properties, Inc., with its permission.                        Page 3 of 5
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 306 of 340 PageID #:319
         a.   Have been given prompt written notice              6.   The following Condition is added:
              of a "tentative settlement" between an
              "insured" and a person(s) or organiza-                  Arbitration
              tion(s) who may be legally responsible                  a.   If we and an "insured" do not agree:
              for the "accident", or the insurer or legal
              representative of such person(s) or or-                      (1) Whether that person is legally enti-
              ganization(s); and                                                   tled to recover damages from a
                                                                                   party responsible for the "acci-
         b.   Fail to advance payment to the "in-                                  dent"; or
              sured" in an amount equal to the "tenta-
              tive settlement" within 30 days after re-                    (2) As to the amount of damages that
              ceipt of notification.                                               may be recovered;
         If we advance payment to the "insured" in                         the matter may be settled by arbitration.
         an amount equal to the "tentative settle-                         However, disputes concerning cover-
         ment" within 30 days after receipt of notifica-                   age under this endorsement may not
         tion:                                                             be arbitrated.
         a.   That payment will be separate from any                       The "insured" and we must mutually
              amount the "insured" is entitled to re-                      agree to arbitrate the disagreements. If
              cover under the provisions of Underin-                       the "insured" and we do not agree to
              sured Motorists Coverage; and                                arbitrate, then the disagreement will be
                                                                           resolved in a court having competent
         b.   We also have a right to recover the ad-                      jurisdiction.
              vanced payment.
                                                                           If arbitration is used, each party will se-
         However, in the event of a "settlement                            lect an arbitrator. The two arbitrators
         agreement", we shall be entitled to recover                       will select a third. If they cannot ag-
         only for amounts which exceed the limit of                        gress within 45 days as to the third arbi-
         bodily injury liability bonds or policies appli-                  trator, either may request that selection
         cable to the owner or operator of the "under-                     be made by a judge of a court having
         insured motor vehicle".                                           jurisdiction. Each party will:
    4.   The following Condition is added:                                 (1) Pay the expenses it incurs; and
         Reimbursement And Trust                                           (2) Bear the expenses of the third arbi-
         If we make any payment and the "insured"                                  trator equally.
         recovers from another party, the "insured"                   b.   Unless both parties agree otherwise,
         shall hold the proceeds in trust for us and                       arbitration will take place in the county
         pay us back the amount we have paid.                              in which the "insured" lives. Local rules
         However, in the event of a "settlement                            of law as to arbitration procedures and
         agreement", we shall be entitled to recover                       evidence will apply. A decision agreed
         only for amounts which exceed the limit of                        to by two of the arbitrators will be bind-
         bodily injury liability bonds or policies appli-                  ing as to:
         cable to the owner or operator of the "under-                     (1) Whether the "insured" is legally en-
         insured motor vehicle".                                                   titled to recover damages from a
    5.   Legal Action Against Us is replaced by the                                party responsible for the "acci-
         following:                                                                dent"; and

         No lawsuit or action whatsoever or any pro-                       (2) The amount of damages.
         ceeding in arbitration shall be brought            F.   Additional Definitions
         against us for the recovery of any claim un-
         der the provisions of the Underinsured Mo-              As used in this endorsement:
         torists Coverage of this Coverage Form
         unless the "insured" has satisfied all of the           1.   "Family member" means a natural person
         things that "insured" is required to do under                who is related to and is a resident of the
         the terms and conditions of this endorse-                    same household as a natural person shown
         ment. Any claim or "suit" for Underinsured                   as a Named Insured on this endorsement.
         Motorists Coverage must be brought within                    Such relation may be by blood, marriage or
         two (2) years of the date of the "accident"                  adoption, and may include a ward or foster
         causing the "bodily injury" or one (1) year af-              child.
         ter the date the liability insurer of the "unin-        2.   "Motor vehicle" means a self-propelled vehi-
         sured motor vehicle" becomes insolvent,                      cle designed for use and principally used on
         whichever is later. Our subrogation rights                   public roads, including an automobile, truck,
         also must not be prejudiced.
                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                        Page 4 of 5
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 307 of 340 PageID #:320
         semi-tractor, motorcycle and bus. "Motor                     for damages incurred because of "bodily in-
         vehicle" also includes a motor home, pro-                    jury" sustained in an "accident" involving an
         vided the motor home is not stationary and                   "underinsured motor vehicle".
         is not being used as a temporary or perma-
         nent residence or office. "Motor vehicle"               6.   "Underinsured motor vehicle" means a land
         does not include a trolley, streetcar, "trailer",            "motor vehicle" or "trailer" of any type for
         railroad engine, railroad car, motorized bicy-               which the sum of the limits of coverage
         cle, golf cart, off-road recreational vehicle,               available for payment to the "insured" under
         snowmobile, fork lift, aircraft, watercraft,                 all liability bonds or policies covering per-
         construction equipment, farm tractor or                      son(s) or organization(s) liable to the "in-
         other vehicle designed and principally used                  sured" at the time of an "accident" are less
         for agricultural purposes, mobile home, ve-                  than the Limit of Insurance for this coverage
         hicle traveling on treads or rails or any simi-              or reduced by payments to others injured in
         lar vehicle.                                                 the accident to an amount which is less than
                                                                      the Limit of Insurance for this coverage.
    3.   "Occupying" means in, upon, getting in, on,                  However, "underinsured motor vehicle"
         out or off.                                                  does not include any "motor vehicle":
    4.   "Settlement agreement" means we and an                       a.   Owned or operated by any self-insurer
         "insured" agree that the "insured" is legally                     under any applicable motor vehicle law,
         entitled to recover, from the person(s) or or-                    except a self-insurer who is or be-
         ganization(s) who may be legally responsi-                        comes insolvent and cannot provide the
         ble for the "accident", or the legal represen-                    amount required by that motor vehicle
         tative of such person(s) or organization(s),                      law.
         damages for "bodily injury" and, without ar-
         bitration, agree also as to the amount of                    b.   Owned by any governmental unit or
         damages. Such agreement is final and bind-                        agency.
         ing regardless of any subsequent judgment                    c.   Designed for use mainly off public
         or settlement reached by the "insured" with                       roads while not on public roads.
         the person(s) or organization(s) who may be
         legally responsible for the "accident", or the               d.   Which is an "uninsured motor vehicle".
         legal representative of such person(s) or or-
         ganization(s),.                                              e.   Owned by, furnished or available for the
                                                                           regular use of any "insured", other than
    5.   "Tentative settlement" means an offer from                        the named insured, or a "family mem-
         the person(s) or organization(s) who may be                       ber" of a named insured.
         legally responsible for the "accident", or the
         legal representative of such person(s) or or-                f.   For which liability coverage is afforded
         ganization(s), to compensate an "insured"                         under this Coverage Form.




                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                      Page 5 of 5
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 308 of 340 PageID #:321
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 309 of 340 PageID #:322
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      ILLINOIS CHANGES
For a covered "auto" licensed or principally garaged in Illinois, this endorsement modifies insurance provided
under the following:
    BUSINESS AUTO COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


A. Changes in Liability Coverage                                       b.   The deductions are for prior wear and
                                                                            tear, missing parts and rust damages
    1.   Paragraph A.1.b.(3) of the Who is an In-                           that is reflective of the general overall
         sured provision does not apply.                                    condition of the vehicle considering
    2.   Our Limit of Insurance applies except                              its age. In this event, deductions may
         that we will apply the limit shown in the                          not exceed $500.
         Declarations to first provide the separate          C. Changes in Conditions
         limits required by the Illinois Safety Re-
         sponsibility Law as follows:                             The Other Insurance condition is changed by
                                                                  the addition of the following:
         a.   $25,000 for "bodily injury" to any one
              person caused by any one "accident",                Liability Coverage provided by this Coverage
                                                                  Form for any "auto" you do not own is primary
         b.   $50,000 for "bodily injury" to two or               if:
              more persons caused by any one
              "accident", and                                     1.   The "auto" is owned or held for sale or
                                                                       lease by a new or used vehicle dealer-
         c.   $20,000 for "property damage"                            ship;
              caused by any one "accident".
                                                                  2.   The "auto" is operated by an "insured"
    This provision will not change our total Limit                     with the permission of the dealership de-
    of Insurance.                                                      scribed in Paragraph 1. while your "auto"
B. Changes in Physical Damage Coverage                                 is being repaired or evaluated; and

    The following is added to the Limit of Insur-                 3.   The Limit of Insurance for Liability Cover-
    ance provision with respect to repair or re-                       age under this policy is at least:
    placement resulting in better than like kind or                    a.   $100,000 for "bodily injury" to any one
    quality and supercedes any provision to the                             person caused by any one "accident",
    contrary:
                                                                       b.   $300,000 for "bodily injury" to two or
    3.   We may deduct for betterment if:                                   more persons caused by any one
         a.   The deductions reflect a measurable                           "accident", and
              decrease in market value attributable                    c.   $50,000 for "property damage"
              to the poorer condition of, or prior                          caused by any one "accident".
              damage to, the vehicle.




                                       Includes copyrighted material of ISO
AA 4136 IL 01 15                        Properties, Inc., with its permission.
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 310 of 340 PageID #:323
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 311 of 340 PageID #:324

            SUPPLEMENTARY SCHEDULE FOR BUSINESS AUTO - ITEMS FOUR, FIVE, AND SIX
                                                                                       Attached to and forming a part of:
                                                                                       Form AA 505 (Business Auto Coverage Part)

                                                                                        EBA 026 96 01
                                                                                                        NUMBER
ITEM FOUR SCHEDULE OF HIRED OR
BORROWED COVERED AUTO COVERAGE AND PREMIUMS.
LIABILITY COVERAGE--RATING BASIS, COST OF HIRE
                                     ESTIMATED COST OF HIRE         RATE PER EACH $100
             STATE                       FOR EACH STATE                COST OF HIRE                      PREMIUM

                                                                                          TOTAL PREMIUM

Cost of hire means the total amount you incur for the hire of "autos" you don't own (not including "autos" you borrow or
rent from your partners or employees or their family members). Cost of hire does not include charges for services
performed by motor carriers of property or passengers.

PHYSICAL DAMAGE COVERAGE

                             LIMIT OF INSURANCE                                   RATE PER EACH
 COVERAGES
                            THE MOST WE WILL PAY                   ESTIMATED       $100 ANNUAL MINIMUM PREMIUM
                                 DEDUCTIBLE                         ANNUAL         COST OF HIRE PREMIUM
                                                                  COST OF HIRE
                   ACTUAL CASH VALUE, COST OF REPAIRS OR
                   $ 40,000        WHICHEVER IS LESS
COMPREHENSIVE                                                                                                             INCL
                   MINUS $ 250            DED. FOR EACH
                   COVERED AUTO, FOR ALL LOSS EXCEPT
                   FIRE
                   OR LIGHTNING
                 ACTUAL CASH VALUE, COST OF REPAIRS OR
                 $                WHICHEVER IS LESS
SPECIFIED CAUSES
OF LOSS          MINUS $25 DED. FOR EACH COVERED AUTO,
                 FOR LOSS CAUSED BY MISCHIEF OR
                 VANDALISM
                   ACTUAL CASH VALUE, COST OF REPAIRS OR
COLLISION
                   $ 40,000        WHICHEVER IS LESS
                                                                                                                          INCL
                   MINUS $ 500           DED. FOR EACH
                   COVERED AUTO
                                                                                  TOTAL PREMIUM                    INCL


ITEM FIVE SCHEDULE FOR NONOWNERSHIP LIABILITY

         Named Insured's Business                      Rating Basis                   Number                    Premium
 Other than a                                Number of
 Social Service Agency                       Employees
                                             Number of Partners
 Social Service Agency                       Number of
                                             Employees
                                             Number of Volunteers
                                                                                 TOTAL PREMIUM




                                      Contains copyrighted material of Insurance
                                       Services Office, Inc., with its permission.
AA 4231 08 08                         Copyright, Insurance Services Office, 1985                                 Page 1 of 2
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 312 of 340 PageID #:325

ITEM SIX SCHEDULE FOR GROSS RECEIPTS OR MILEAGE BASIS--LIABILITY COVERAGE--PUBLIC AUTO OR
LEASING RENTAL CONCERNS
    Estimated          RATES
      Yearly            Per $100 of Gross Receipts                                      PREMIUMS
                                   Per Mile
     Gross Receipts
                       LIABILITY      AUTO MEDICAL            LIABILITY                       AUTO MEDICAL
     Mileage                           COVERAGE              PAYMENTS                      COVERAGE PAYMENTS



                                   TOTAL PREMIUMS
                               MINIMUM PREMIUMS

When used as a premium basis:
FOR PUBLIC AUTOS
Gross Receipts means the total amount to which you are entitled for transporting passengers, mail or merchandise during
the policy period regardless of whether you or any other carrier originate the transportation. Gross Receipts does not
include:
A.   Amounts you pay to railroads, steamship lines, airlines and other motor carriers operating under their own ICC or
     PUC permits.
B.   Advertising Revenue.
C.   Taxes which you collect as a separate item and remit directly to a governmental division.
D.   C.O.D. collections for cost of mail or merchandise including collection fees.
Mileage means the total live and dead mileage of all revenue producing units operated during the policy period.
FOR RENTAL OR LEASING CONCERNS
Gross receipts means the total amount to which you are entitled for the leasing or rental of "autos" during the policy period
and includes taxes except those taxes which you collect as a separate item and remit directly to a governmental division.
Mileage means the total of all live and dead mileage developed by all the autos you leased or rented to others during the
policy period.




                                          Contains copyrighted material of Insurance
                                           Services Office, Inc., with its permission.
AA 4231 08 08                             Copyright, Insurance Services Office, 1985                          Page 2 of 2
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 313 of 340 PageID #:326
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                    COMPLIANCE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
SECTION IV - BUSINESS AUTO CONDITIONS, B. General Conditions of the BUSINESS AUTO
COVERAGE FORM and SECTION V - GARAGE CONDITIONS, B. General Conditions of the GARAGE
COVERAGE FORM are amended to include the following:
Office of Foreign Assets Control (OFAC) Compliance
Whenever insurance coverage provided by this policy would be in violation of any United States economic or
trade sanctions, such insurance coverage will not be provided under this policy.




AA 4263 IL 04 10
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 314 of 340 PageID #:327
 Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 315 of 340 PageID #:328

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
A.   The Cancellation Common Policy Condition is
     replaced by the following:                                       (2) 61 days or more, we will mail you at
                                                                          least 60 days written notice.
     CANCELLATION
                                                                 e.   If this policy in cancelled, we will send you
     a.   The first Named Insured shown in the Dec-                   any premium refund due. If we cancel, the
          larations may cancel this policy by mailing                 refund will be pro rata. If you cancel, the re-
          us advance written notice of cancellation.                  fund may be less than pro rata. The can-
                                                                      cellation will be effective even if we have not
     b.   When this policy is in effect 61 days or more               made or offered a refund.
          or is a renewal or continuation policy, we
          may cancel only for one or more of the fol-            f.   The effective date of cancellation stated in
          lowing reasons by mailing you written notice                the notice shall become the end of the pol-
          of cancellation stating the reasons for can-                icy period.
          cellation.
                                                                 g.   Our notice of cancellation will state the rea-
          (1) Nonpayment of premium.                                  son for cancellation.
          (2) The policy was obtained through a ma-              h.   A copy of the notice will also be sent to your
              terial misrepresentation.                               agent or broker and the loss payee.
          (3) Any "insured" has violated any of the         B.   The following is added and supersedes any pro-
              terms and conditions of the policy.                vision to the contrary:
          (4) The risk originally accepted           has         NONRENEWAL
              measurably increased.
                                                                 If we decide not to renew or continue this policy,
          (5) Certification to the Director of Insur-            we will mail you, your agent or broker and the
              ance of the loss of reinsurance by the             loss payee written notice, stating the reason for
              insurer which provided coverage to us              nonrenewal, at least 60 days before the end of
              for all or a substantial part of the               the policy period. If we offer to renew or con-
              underlying risk insured.                           tinue and you do not accept, this policy will ter-
          (6) A determination by the Director of In-             minate at the end of the current policy period.
              surance that the continuation of the               Failure to pay the required renewal or continua-
              policy could place us in violation of the          tion premium when due shall mean that you
              Illinois insurance laws.                           have not accepted our offer.

     c.   If we cancel for nonpayment of premium,                If we fail to mail proper written notice of non-
          we will mail you at least 10 days written no-          renewal and you obtain other insurance, this
          tice.                                                  policy will end on the effective date of that insur-
                                                                 ance.
     d.   If this policy is cancelled for other than non-
          payment of premium and the policy is in ef-       C.   Mailing of Notices
          fect:
                                                                 We will mail cancellation and nonrenewal no-
          (1) 60 days or less, we will mail you at               tices to the last addresses known to us. Proof
              least 30 days written notice.                      of mailing will be sufficient proof of notice.




CA 02 70 08 94                  Copyright, Insurance Services Office, Inc., 1994
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 316 of 340 PageID #:329
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 317 of 340 PageID #:330


                           The Cincinnati Insurance Company
                                         A Stock Insurance Company


           CINCINNATI DATA DEFENDER™ COVERAGE PART
                         DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: ECP 026 96 01               Effective Date 10-14-2017
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

Retroactive Date:     10-14-2017
                                    Limits of Insurance and Deductible
                                   Annual
     Insuring Agreement           Aggregate                     Sublimit                    Deductible
 A     Response Expenses       $50,000                                                    $1,000
                                                 Named Malware             $50,000
                                                 Forensic IT Review        $5,000
                                                 Legal Review              $5,000
                                                 PR Services               $5,000
                                                 Regulatory Fines and      $10,000
                                                 Penalties
                                                 PCI Fines and             $10,000
                                                 Penalties
 B     Defense and Liability   $50,000                                                    $1,000
                                                 Named Malware             $50,000
 C     Identity Recovery       $25,000                                                    $250
                                                 Lost W ages and           $5,000
                                                 Child and Elder Care
                                                 Mental Health             $1,000
                                                 Counseling
                                                 Miscellaneous             $1,000
                                                 Unnamed Costs

                       TOTAL ANNUAL PREMIUM                                $186
     Optional Supplemental Extended Reporting            Optional Supplemental Extended Reporting
                  Period - Term:                                     Period - Premium:
          1   YEAR                                                         35
          2   YEAR                                                         71
          3   YEAR                                                         94
          4   YEAR                                                         118
          5   YEAR                                                         129
          6   YEAR                                                         141
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:

HC 502 01 16                                                                                     Page 1 of 2
                                                                                       ECP 026 96 01
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 318 of 340 PageID #:331
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 319 of 340 PageID #:332

HC102     01/16 CINCINNATI DATA DEFENDER™ COVERAGE FORM
HC460IL   03/16 ILLINOIS CHANGES - CINCINNATI DATA DEFENDER™ COVERAGE PART




HC 502 01 16                                                                   Page 2 of 2
                                                                       ECP 026 96 01
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 320 of 340 PageID #:333
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 321 of 340 PageID #:334

                CINCINNATI DATA DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS

Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Response Expenses ............................................................................3
      2.     Insuring Agreement B - Defense and Liability ...........................................................................5
      3.     Insuring Agreement C - Identity Recovery .................................................................................5
B. Exclusions ............................................................................................................................................5
      1.     Applicable to Insuring Agreements A and B ...................................................................................5
             a.     Criminal Investigations or Proceedings ..............................................................................5
             b.     Deficiency Correction............................................................................................................5
             c.     Extortion .................................................................................................................................5
             d.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             e.     Non-monetary Relief..............................................................................................................6
             f.     Previously Reported Data Compromises ............................................................................6
             g.     Prior Data Compromises.......................................................................................................6
             h.     Prior or Pending Litigation ...................................................................................................6
             i.     Reckless Disregard ...............................................................................................................6
             j.     Unencrypted Data ..................................................................................................................6
             k.     Uninsurable ............................................................................................................................6
             l.     Willful Complicity...................................................................................................................6
      2.     Applicable to Insuring Agreement C................................................................................................6
             a.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             b.     Professional or Business Identity........................................................................................6
             c.     Unreported Identity Theft......................................................................................................6
      3.     Applicable to Insuring Agreements A, B and C...............................................................................6
             a.     Nuclear....................................................................................................................................6
             b.     War ..........................................................................................................................................6
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................7
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................8
SECTION IV - CONDITIONS ........................................................................................................................9
      1.     Bankruptcy ....................................................................................................................................9
      2.     Due Diligence ................................................................................................................................9
      3.     Duties in the Event of a Claim or Loss .......................................................................................9
      4.     Help Line ...................................................................................................................................... 10
      5.     Legal Action Against Us .............................................................................................................10
      6.     Legal Advice ................................................................................................................................10
      7.     Office of Foreign Assets Control (OFAC) Compliance............................................................11
      8.     Other Insurance...........................................................................................................................11
      9.     Pre-Notification Consultation ....................................................................................................11
      10.    Representations .......................................................................................................................... 11
      11.    Separation of Insureds ...............................................................................................................11
      12.    Service Providers........................................................................................................................11
      13.    Services .......................................................................................................................................11
      14.    Subrogation ................................................................................................................................. 12
      15.    Valuation - Settlement ................................................................................................................ 12
      16.    When We Do Not Renew ............................................................................................................12



                                                      Includes copyrighted material of Insurance
HC 102 01 16                                           Services Office, Inc. with its permission.                                                   Page 1 of 17
            Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 322 of 340 PageID #:335

                                                       TABLE OF CONTENTS (CONT'D)

Coverage Part Provision:                                                                                                                    Begins on Page:
SECTION V - EXTENDED REPORTING PERIODS...................................................................................12
SECTION VI - DEFINITIONS ......................................................................................................................13
      1.    "Affected individual".......................................................................................................................13
      2.    "Authorized representative"...........................................................................................................13
      3.    "Claim" ..........................................................................................................................................13
      4.    "Coverage term"............................................................................................................................14
      5.    "Coverage territory".......................................................................................................................14
      6.    "Data compromise liability"............................................................................................................14
      7.    "Defense costs".............................................................................................................................14
      8.    "Employee"....................................................................................................................................14
      9.    "Executive" ....................................................................................................................................15
      10.   "Identity recovery case manager"..................................................................................................15
      11.   "Identity recovery expenses".........................................................................................................15
      12.   "Identity recovery insured".............................................................................................................16
      13.   "Identity theft" ................................................................................................................................16
      14.   "Insured"........................................................................................................................................16
      15.   "Loss"............................................................................................................................................16
      16.   "Malware-related compromise" .....................................................................................................16
      17.   "Named insured" ...........................................................................................................................16
      18.   "Personal data compromise".........................................................................................................16
      19.   "Personally identifying information"...............................................................................................17
      20.   "Personally sensitive information" .................................................................................................17
      21.   "Policy period" ...............................................................................................................................17




                                                    Includes copyrighted material of Insurance
HC 102 01 16                                         Services Office, Inc. with its permission.                                                   Page 2 of 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 323 of 340 PageID #:336

          CINCINNATI DATA DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                         compromise" to "affected individuals"
coverage. Read the entire Coverage Part carefully                         as covered under coverage (3).
to determine rights, duties and what is and is not
covered.                                                                  (1) Forensic IT Review
Throughout this Coverage Part the words "you" and                              Professional information tech-
"your" refer to the "named insured" shown in the                               nologies review if needed to de-
Declarations. The words "we", "us" and "our" refer                             termine, within the constraints of
to the company providing this insurance.                                       what is possible and reasonable,
                                                                               the nature and extent of the
Other words and phrases that appear in quotation                               "personal data compromise" and
marks have special meaning. Refer to Section VI -                              the number and identities of the
Definitions.                                                                   "affected individuals".
SECTION I - COVERAGES                                                          This does not include costs to
                                                                               analyze, research or determine
A. Insuring Agreements                                                         any of the following:
    Coverage is provided under the following In-                               (a) Vulnerabilities in systems,
    suring Agreements for which an Aggregate                                        procedures or physical se-
    Limit of Insurance is shown in the Declara-                                     curity;
    tions:
                                                                               (b) Compliance with PCI or oth-
    1.   Insuring Agreement A - Response Ex-                                        er industry security stand-
         penses                                                                     ards; or
         a.   Coverage under Insuring Agreement                                (c) The nature or extent of loss
              A - Response Expenses applies only                                    or damage to data that is
              if all of the following conditions are                                not "personally identifying in-
              met:                                                                  formation" or "personally
              (1) There has been a "personal data                                   sensitive information".
                  compromise"; and                                             If there is reasonable cause to
              (2) Such "personal data compro-                                  suspect that a covered "personal
                  mise" is first discovered by you                             data compromise" may have oc-
                  during the "coverage term"; and                              curred, we will pay for costs cov-
                                                                               ered under Forensic IT Review,
              (3) Such "personal data compro-                                  even if it is eventually deter-
                  mise" took place in the "cover-                              mined that there was no covered
                  age territory"; and                                          "personal data compromise".
                                                                               However, once it is determined
              (4) Such "personal data compro-                                  that there was no covered "per-
                  mise" is reported to us within 60                            sonal data compromise", we will
                  days after the date it is first dis-                         not pay for any further costs.
                  covered by you.
                                                                          (2) Legal Review
         b.   If the conditions listed in a. above
              have been met, then we will provide                              Professional legal counsel re-
              coverage for the following expenses                              view of the "personal data com-
              when they arise directly from the                                promise" and how you should
              "personal data compromise" de-                                   best respond to it. If there is rea-
              scribed in a. above and are neces-                               sonable cause to suspect that a
              sary and reasonable. Coverages (4)                               covered "personal data com-
              and (5) apply only if there has been a                           promise" may have occurred, we
              notification of the "personal data                               will pay for costs covered under

                                     Includes copyrighted material of Insurance
HC 102 01 16                          Services Office, Inc. with its permission.                   Page 3 of 17
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 324 of 340 PageID #:337
               Legal Review, even if it is even-                                    A credit report and an
               tually determined that there was                                     electronic service au-
               no covered "personal data com-                                       tomatically monitoring
               promise". However, once it is de-                                    for activities affecting
               termined that there was no cov-                                      an individual's credit
               ered "personal data compro-                                          records. This service is
               mise", we will not pay for any fur-                                  subject to the "affected
               ther costs.                                                          individual" enrolling for
                                                                                    this service with the
           (3) Notification to Affected Indi-                                       designated service pro-
               viduals                                                              vider.
               We will pay your necessary and                                  2)   Identity  Restoration
               reasonable costs to provide noti-                                    Case Management
               fication of the "personal data
               compromise" to "affected indi-                                       As respects any "af-
               viduals".                                                            fected individual" who is
                                                                                    or appears to be a vic-
           (4) Services to Affected Individu-                                       tim of "identity theft"
               als                                                                  that may reasonably
               We will pay your necessary and                                       have arisen from the
               reasonable costs to provide the                                      "personal data com-
               following services to "affected                                      promise", the services
               individuals":                                                        of an identity restoration
                                                                                    professional who will
               (a) The following services apply                                     assist that "affected in-
                   to any "personal data com-                                       dividual" through the
                   promise".                                                        process of correcting
                                                                                    credit and other records
                   1)   Informational Materials                                     and, within the con-
                        A packet of loss pre-                                       straints of what is pos-
                        vention and customer                                        sible and reasonable,
                        support information.                                        restoring control over
                                                                                    his or her personal
                   2)   Help Line                                                   identity.
                        A toll-free telephone                         (5) PR Services
                        line for "affected indi-
                        viduals" with questions                            Professional public relations firm
                        about the "personal da-                            review of and response to the
                        ta compromise". Where                              potential impact of the "personal
                        applicable, the line can                           data compromise" on your busi-
                        also be used to request                            ness relationships.
                        additional services as                             This includes costs to implement
                        listed in (b)1) and 2)                             public relations recommenda-
                        below.                                             tions of such firm. This may in-
                        Note, calls by "affected                           clude advertising and special
                        individuals" or their rep-                         promotions designed to retain
                        resentatives to the Help                           your relationship with "affected
                        Line do not constitute                             individuals". However, we will not
                        the making of a "claim"                            pay for promotions:
                        under Insuring Agree-                              (a) Provided to any of your "ex-
                        ment B - Defense and                                   ecutives" or "employees"; or
                        Liability.
                                                                           (b) Costing more than $25 per
               (b) The following additional ser-                               "affected individual".
                   vices apply to "personal da-
                   ta compromise" events in-                          (6) Regulatory Fines and Penal-
                   volving "personally identify-                          ties
                   ing information".
                                                                           Any fine or penalty imposed, to
                   1)   Credit   Report      and                           the extent such fine or penalty is
                        Monitoring                                         legally insurable under the law of
                                                                           the applicable jurisdiction.


                                 Includes copyrighted material of Insurance
HC 102 01 16                      Services Office, Inc. with its permission.                  Page 4 of 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 325 of 340 PageID #:338
             (7) PCI Fines and Penalties                       3.   Insuring Agreement C - Identity Recov-
                                                                    ery
                 Any Payment Card Industry fine
                 or penalty imposed under a con-                    a.   Coverage under Insuring Agreement
                 tract to which you are a party.                         C - Identity Recovery applies only if
                 PCI Fines and Penalties do not                          all of the following conditions are met:
                 include any increased transac-
                 tion costs.                                             (1) There has been an "identity
                                                                             theft" involving the personal
   2.   Insuring Agreement B - Defense and                                   identity of an "identity recovery
        Liability                                                            insured" under this Coverage
                                                                             Part; and
        a.   Coverage under Insuring Agreement
             B - Defense and Liability applies only                      (2) Such "identity theft" is first dis-
             if all of the following conditions are                          covered by the "identity recovery
             met:                                                            insured" during the "coverage
                                                                             term"; and
             (1) During the "coverage term" or
                 any applicable Extended Report-                         (3) Such "identity theft" took place in
                 ing Period, you first receive no-                           the "coverage territory"; and
                 tice of a "claim" which:
                                                                         (4) Such "identity theft" is reported
                 (a) Arises from a "personal data                            to us within 60 days after it is
                      compromise" that:                                      first discovered by the "identity
                                                                             recovery insured".
                      1)   Took place on or after
                           the Retroactive Date                     b.   If the conditions listed in a. above
                           shown in the Declara-                         have been met, then we will provide
                           tions and before the                          the following to the "identity recovery
                           end of the "policy peri-                      insured":
                           od";
                                                                         (1) Services of an "identity recovery
                      2)   Took place in the "cov-                           case manager" as needed to re-
                           erage territory"; and                             spond to the "identity theft"; and
                      3)   Was submitted to us                           (2) Reimbursement of necessary
                           and covered under In-                             and reasonable "identity recov-
                           suring Agreement A -                              ery expenses" incurred as a di-
                           Response Expenses;                                rect result of the "identity theft".
                           and
                                                          B. Exclusions
                 (b) Is brought by one or more
                      "affected individuals" or by a           1.   Applicable to Insuring Agreements A and
                      governmental entity on be-                    B only:
                      half of one or more "affected                 This insurance does not apply to "loss" or
                      individuals"; and                             "claims" based upon, attributable to or
             (2) Such "claim" is reported to us as                  arising out of:
                 soon as practicable, but in no                     a.   Criminal Investigations or Pro-
                 event more than 60 days after                           ceedings
                 the date it is first received by
                 you.                                                    Any criminal investigations or pro-
                                                                         ceedings.
        b.   If the conditions listed in a. above
             have been met, then we will pay on                     b.   Deficiency Correction
             behalf of the "insured" "defense
             costs" and "data compromise liability"                      Costs to research or correct any defi-
             directly arising from the "claim".                          ciency. This includes, but is not lim-
                                                                         ited to, any deficiency in your sys-
        c.   All "claims" caused by a single "per-                       tems, procedures or physical security
             sonal data compromise" will be                              that may have contributed to a "per-
             deemed to have been made at the                             sonal data compromise".
             time that notice of the first of those
             "claims" is received by you.                           c.   Extortion
                                                                         Any extortion or blackmail. This in-
                                                                         cludes, but is not limited to, ransom
                                                                         payments and private security assis-
                                                                         tance.
                                   Includes copyrighted material of Insurance
HC 102 01 16                        Services Office, Inc. with its permission.                    Page 5 of 17
      Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 326 of 340 PageID #:339
       d.   Fraudulent, Dishonest or Criminal                      l.   Willful Complicity
            Acts
                                                                        The "insured's" intentional or willful
            Any criminal, fraudulent or dishonest                       complicity in a "personal data com-
            act, error or omission, or any inten-                       promise".
            tional or knowing violation of the law
            by the "insured".                                 2.   Applicable to Insuring Agreement C only:

       e.   Non-monetary Relief                                    This insurance does not apply to:

            That part of any "claim" seeking any                   a.   Fraudulent, Dishonest or Criminal
            non-monetary relief.                                        Acts

       f.   Previously Reported Data Com-                               Any fraudulent, dishonest or criminal
            promises                                                    act by an "identity recovery insured"
                                                                        or any person aiding or abetting an
            The same facts alleged or contained                         "identity recovery insured", or by any
            in any "claim" which has been report-                       "authorized representative" of an
            ed, or in any circumstances of which                        "identity recovery insured", whether
            notice has been given, under any in-                        acting alone or in collusion with oth-
            surance policy of which this Cover-                         ers. However, this exclusion shall not
            age Part is a renewal or replacement.                       apply to the interests of an "identity
                                                                        recovery insured" who has no
                                                                        knowledge of or involvement in such
       g.   Prior Data Compromises                                      fraud, dishonesty or criminal act.
            Any "personal data compromise" first                   b.   Professional or Business Identity
            occurring before the Retroactive Date
            shown in the Declarations, or any                           The theft of a professional or busi-
            "claim" arising from a "personal data                       ness identity.
            compromise" that first occurred prior                  c.   Unreported Identity Theft
            to the Retroactive Date shown in the
            Declarations.                                               An "identity theft" that is not reported
                                                                        in writing to the police.
       h.   Prior or Pending Litigation
                                                              3.   Applicable to Insuring Agreements A, B
            Any "claim" or other proceeding                        and C:
            against an "insured" which was pend-
            ing or existed prior to the "coverage                  This insurance does not apply to "loss" or
            term", or arising out of the same or                   "claims" based upon, attributable to or
            substantially the same facts, circum-                  arising out of:
            stances or allegations which are the
            subject of, or the basis for, such                     a.   Nuclear
            "claim" or other proceeding.                                Nuclear reaction or radiation or radi-
       i.   Reckless Disregard                                          oactive   contamination,     however
                                                                        caused.
            Your reckless disregard for the secu-
            rity of "personally identifying infor-                 b.   War
            mation" or "personally sensitive in-                        (1) War, including undeclared or civ-
            formation" in your care, custody or                               il war or civil unrest;
            control.
                                                                        (2) Warlike action by military force,
       j.   Unencrypted Data                                                  including action hindering or de-
            Any "personal data compromise" in-                                fending against an actual or ex-
            volving data that is being transmitted                            pected attack, by any govern-
            electronically, unless such data is en-                           ment, sovereign or other authori-
            crypted to protect the security of the                            ty using military personnel or
            transmission.                                                     other agents; or

       k.   Uninsurable                                                 (3) Insurrection, rebellion, revolu-
                                                                              tion, usurped power, or action
            Any amount not insurable under ap-                                taken by government authority in
            plicable law.                                                     hindering or defending against
                                                                              any of these.




                                  Includes copyrighted material of Insurance
HC 102 01 16                       Services Office, Inc. with its permission.                       Page 6 of 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 327 of 340 PageID #:340
SECTION II - LIMITS OF INSURANCE AND DE-                       6.   Coverage for Services to "affected indi-
DUCTIBLE                                                            viduals" is limited to costs to provide such
                                                                    services for a period of up to one year
A. Insuring Agreement A - Response Expenses:                        from the date of the notification to the "af-
   1.   The most we will pay under Insuring                         fected individuals". Notwithstanding the
        Agreement A - Response Expenses is the                      foregoing, coverage for Identity Restora-
        Response Expenses Limit of Insurance                        tion Case Management services initiated
        stated in the Declarations.                                 within such one year period may continue
                                                                    for a period of up to one year from the
   2.   The Response Expenses Limit of Insur-                       date such Identity Restoration Case Man-
        ance is an annual aggregate limit. This                     agement services are initiated.
        amount is the most we will pay for the to-
        tal of all "loss" covered under Insuring               7.   Response Expenses coverage is subject
        Agreement A - Response Expenses aris-                       to the Response Expenses Deductible
        ing out of all "personal data compromise"                   stated in the Declarations. You shall be
        events which are first discovered by you                    responsible for such deductible amount
        during the "coverage term". This limit ap-                  as respects each "personal data com-
        plies regardless of the number of "per-                     promise" covered under this Coverage
        sonal data compromise" events discov-                       Part. We may, at our option, pay any part
        ered by you during that period.                             or all of the deductible amount in order to
                                                                    respond effectively to a "personal data
   3.   A "personal data compromise" may be                         compromise" and, upon notification of the
        first discovered by you in one "coverage                    action taken, you shall promptly reimburse
        term" but cause covered "loss" in one or                    us for such part of the deductible amount
        more subsequent "coverage terms". If so,                    as has been paid by us.
        all covered "loss" arising from such "per-
        sonal data compromise" will be subject to         B. Insuring Agreement B - Defense and Liability:
        the Response Expenses Limit of Insur-                  1.   The most we will pay under Insuring
        ance applicable to the "coverage term"                      Agreement B - Defense and Liability (oth-
        when the "personal data compromise"                         er than post-judgment interest) is the Limit
        was first discovered by you.                                of Insurance stated in the Declarations.
                                                               2.   The Insuring Agreement B - Defense and
   4.   The most we will pay under Insuring                         Liability Limit of Insurance is an annual
        Agreement A - Response Expenses for                         aggregate limit. This amount is the most
        "loss" arising from any "malware-related                    we will pay for all "loss" covered under In-
        compromise" is the Named Malware sub-                       suring Agreement B - Defense and Liabil-
        limit stated in the Declarations. This sub-                 ity (other than post-judgment interest)
        limit is included within and not in addition                arising out of all "claims".
        to the Aggregate Limit of Insurance refer-
        enced in Paragraph 2. For the purpose of               3.   The most we will pay under Defense and
        the Named Malware sublimit, all "mal-                       Liability coverage for "loss" arising from
        ware-related compromises" that are                          any "malware-related compromise" is the
        caused, enabled or abetted by the same                      Named Malware sublimit stated in the
        virus or other malicious code are consid-                   Declarations. This sublimit is included
        ered to be a single "personal data com-                     within and not in addition to the Aggregate
        promise".                                                   Limit of Insurance referenced in Para-
                                                                    graph 2. For the purpose of the Named
   5.   The most we will pay under Insuring                         Malware sublimit, all "malware-related
        Agreement A - Response Expenses for                         compromises" that are caused, enabled
        Forensic IT Review, Legal Review, PR                        or abetted by the same virus or other ma-
        Services, Regulatory Fines and Penalties                    licious code are considered to be a single
        and PCI Fines and Penalties coverages                       "claim".
        for "loss" arising from any one "personal
        data compromise" is the applicable sub-                4.   The Defense and Liability Limit of Insur-
        limit for each of those coverages stated in                 ance for the Extended Reporting Periods
        the Declarations. These sublimits are part                  (if applicable) shall be part of, and not in
        of, and not in addition to, the Aggregate                   addition to, the Defense and Liability Limit
        Limit of Insurance referenced in Para-                      for the immediately preceding "coverage
        graph 2. PR Services coverage is also                       term".
        subject to a limit per "affected individual"           5.   The Insuring Agreement B - Defense and
        as described in Section I., A.1.b.(5) PR                    Liability coverage is subject to the Deduct-
        Services.                                                   ible stated in the Declarations. You shall
                                                                    be responsible for such deductible

                                   Includes copyrighted material of Insurance
HC 102 01 16                        Services Office, Inc. with its permission.                    Page 7 of 17
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 328 of 340 PageID #:341
         amount as respects each "claim" covered                  6.   Item h. (Miscellaneous Unnamed Costs)
         under this Coverage Part. We may, at our                      of the definition of "identity recovery ex-
         option, pay any part or all of the deducti-                   penses" is subject to the sublimit stated in
         ble amount to defend or effect settlement                     the Declarations. This sublimit is part of,
         of any "claim" or "loss" and, upon notifica-                  and not in addition to, the aggregate Limit
         tion of the action taken, you shall promptly                  of Insurance described in Paragraph 2.
         reimburse us for such part of the deducti-                    Coverage is limited to costs incurred with-
         ble amount as has been paid by us.                            in 12 months after the first discovery of
                                                                       the "identity theft" by the "identity recovery
C. Insuring Agreement C - Identity Recovery:                           insured".
    1.   Case Management Service is available as                  7.   Coverage under Insuring Agreement C -
         needed for any one "identity theft" for up                    Identity Recovery is subject to the Identity
         to 12 consecutive months from the incep-                      Recovery Deductible stated in the Decla-
         tion of the service. Expenses we incur to                     rations. Each "identity recovery insured"
         provide Case Management Service do not                        shall be responsible for such deductible
         reduce the Limit of Insurance available for                   amount only once during each "coverage
         "identity recovery expenses".                                 term". This deductible applies only to
    2.   Coverage under Insuring Agreement C -                         "identity recovery expenses".
         Identity Recovery is subject to the Annual          The Limits of Insurance apply separately to each
         Aggregate Limit of Insurance stated in the          "coverage term".
         Declarations per "identity recovery in-
         sured". Regardless of the number of                 SECTION III - DEFENSE AND SETTLEMENT
         "identity theft" incidents, this limit is the
         most we will pay for the total of all "loss"        The provisions contained within this Section apply
         arising out of all "identity thefts" suffered       only to Insuring Agreement B - Defense and Liabil-
         by one "identity recovery insured" which            ity.
         are first discovered by the "identity recov-        1.   We will have the right and duty to select coun-
         ery insured" during the "coverage term". If              sel and defend the "insured" against any
         an "identity theft" is first discovered in one           "claim" covered by Insuring Agreement B - De-
         "coverage term" and continues into other                 fense and Liability, regardless of whether the
         "coverage terms", all "loss" arising from                allegations of such "claim" are groundless,
         such "identity theft" will be subject to the             false or fraudulent. However, we shall have no
         aggregate Limit of Insurance applicable to               duty to defend the "insured" against any
         the "coverage term" when the "identity                   "claim" seeking damages or other relief not in-
         theft" was first discovered.                             sured by Insuring Agreement B - Defense and
    3.   Legal costs as provided under Item d. of                 Liability.
         the definition of "identity recovery expens-        2.   We may, with your written consent, make any
         es" are part of, and not in addition to, the             settlement of a "claim" which we deem rea-
         aggregate limit described in Paragraph 2.                sonable. If you withhold consent to such set-
                                                                  tlement, our liability for all "loss" resulting from
                                                                  such "claim" will not exceed the amount for
    4.   Item e. (Lost Wages) and Item f. (Child                  which we could have settled such "claim" plus
         and Elder Care Expenses) of the defini-                  "defense costs" incurred as of the date we
         tion of "identity recovery expenses" are                 proposed such settlement in writing to you.
         jointly subject to the sublimit stated in the
         Declarations. This sublimit is part of, and         3.   We shall not be obligated to pay any "loss", or
         not in addition to, the aggregate Limit of               to defend or continue to defend any "claim", af-
         Insurance described in Paragraph 2. Cov-                 ter the Insuring Agreement B - Defense and
         erage is limited to wages lost and ex-                   Liability Limit of Insurance has been exhaust-
         penses incurred within 12 months after                   ed.
         the first discovery of the "identity theft" by
         the "identity recovery insured".                    4.   We shall pay all interest on that amount of any
                                                                  judgment within the Insuring Agreement B -
    5.   Item g. (Mental Health Counseling) of the                Defense and Liability Limit of Insurance which
         definition of "identity recovery expenses"               accrues:
         is subject to the sublimit stated in the
         Declarations. This sublimit is part of, and              a.   After entry of judgment; and
         not in addition to, the aggregate limit de-              b.   Before we pay, offer to pay or deposit in
         scribed in Paragraph 2. Coverage is lim-                      court that part of the judgment within the
         ited to counseling that takes place within                    Insuring Agreement B - Defense and Lia-
         12 months after the first discovery of the                    bility Limit of Insurance or, in any case,
         "identity theft" by the "identity recovery in-                before we pay or offer to pay the entire In-
         sured".
                                      Includes copyrighted material of Insurance
HC 102 01 16                           Services Office, Inc. with its permission.                     Page 8 of 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 329 of 340 PageID #:342
          suring Agreement B - Defense and Liabil-                      Any subsequent "claim" arising out of any
          ity Limit of Insurance.                                       circumstance which is the subject of such
                                                                        a written notice will be deemed to have
     These interest payments shall be in addition to                    been made at the time written notice in
     and not part of the Defense and Liability Limit.                   compliance with these requirements was
SECTION IV – CONDITIONS                                                 first received by us.

1.   Bankruptcy                                                    b.   If a "claim" is brought against any "in-
                                                                        sured", you must:
     Your bankruptcy, or the bankruptcy of your es-
     tate if you are a sole proprietor, will not relieve                (1) Immediately record the specifics of
     us of our obligations under this Coverage Part.                        the "claim" and the date received;
                                                                            and
2.   Due Diligence
                                                                        (2) Provide us with written notice, as
     You agree to use due diligence to prevent and                          soon as practicable, but in no event
     mitigate "loss" covered under this Coverage                            more than 60 days after the date the
     Part. This includes, but is not limited to, com-                       "claim" is first received by you.
     plying with, and requiring your vendors to
     comply with, reasonable and industry-                              (3) Immediately send us copies of any
     accepted protocols for:                                                demands, notices, summonses or le-
                                                                            gal papers received in connection
     a.   Providing and maintaining appropriate                             with the "claim";
          physical security for your premises, com-
          puter systems and hard copy files;                            (4) Authorize us to obtain records and
                                                                            other information;
     b.   Providing and maintaining appropriate
          computer and Internet security;                               (5) Cooperate with us in the investiga-
                                                                            tion, settlement or defense of the
     c.   Maintaining and updating at appropriate                           "claim";
          intervals backups of computer data;
                                                                        (6) Assist us, upon our request, in the
     d.   Protecting transactions, such as pro-                             enforcement of any right against any
          cessing credit card, debit card and check                         person or organization which may be
          payments; and                                                     liable to you because of "loss" to
                                                                            which this insurance may also apply;
     e.   Appropriate disposal of files containing                          and
          "personally identifying information" or
          "personally sensitive information", includ-                   (7) Not take any action, or fail to take any
          ing shredding hard copy files and destroy-                        required action, that prejudices your
          ing physical media used to store electron-                        rights or our rights with respect to
          ic data.                                                          such "claim".
3.   Duties in the Event of a Claim or Loss                        c.   In the event of a "personal data compro-
                                                                        mise" covered under Insuring Agreement
     a.   If, during the "coverage term", the "in-                      A - Response Expenses, you must see
          sured" first becomes aware of any cir-                        that the following are done:
          cumstance that could reasonably be ex-
          pected to give rise to a "claim", the "in-                    (1) Notify the police if a law may have
          sured" may give written notice to us. The                         been broken.
          notice must be made as soon as practi-
          cable, but in no event more than 60 days                      (2) Notify us as soon as practicable, but
          after the date the circumstance is first dis-                     in no event more than 60 days after
          covered by the "insured", must be made                            the "personal data compromise". In-
          during the "coverage term" and must in-                           clude a description of any property
          clude:                                                            involved.

          (1) The specific details, including the                       (3) As soon as possible, give us a de-
              date, of the circumstance;                                    scription of how, when and where the
                                                                            "personal data compromise" oc-
          (2) The alleged injuries or damage sus-                           curred.
              tained or which may be sustained;
                                                                        (4) As often as may be reasonably re-
          (3) The names of potential claimants;                             quired, permit us to:
              and
                                                                            (a) Inspect the property proving the
          (4) The manner in which the "insured"                                  "personal data compromise";
              first became aware of the circum-
              stance.
                                       Includes copyrighted material of Insurance
HC 102 01 16                            Services Office, Inc. with its permission.                   Page 9 of 17
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 330 of 340 PageID #:343
              (b) Examine your books, records,                        In some cases, we may provide Case
                   electronic media and records                       Management services at our expense to
                   and hardware;                                      an "identity recovery insured" prior to a
                                                                      determination that a covered "identity
              (c) Take samples of damaged and                         theft" has occurred. Our provision of such
                   undamaged property for inspec-                     services is not an admission of liability
                   tion, testing and analysis; and                    under the policy. We reserve the right to
              (d) Make copies from your books,                        deny further coverage or service if, after
                   records, electronic media and                      investigation, we determine that a covered
                   records and hardware.                              "identity theft" has not occurred.

          (5) Send us signed, sworn proof of loss                     As respects Expense Reimbursement
              containing the information we request                   Coverage, the "identity recovery insured"
              to investigate the "personal data                       must send to us, within 60 days after our
              compromise". You must do this within                    request, receipts, bills or other records
              60 days after our request. We will                      that support his or her claim for "identity
              supply you with the necessary forms.                    recovery expenses".

          (6) Cooperate with us in the investigation        5.   Legal Action Against Us
              of the "personal data compromise" or               a.   No person or organization has a right:
              settlement of the "loss".
                                                                      (1) To join us as a party or otherwise
          (7) If you intend to continue your busi-                         bring us into a suit asking for damag-
              ness, you must resume all or part of                         es from an "insured"; or
              your operations as quickly as possi-
              ble.                                                    (2) To sue us under this Coverage Part
                                                                           unless all of its terms have been fully
          (8) Make no statement that will assume                           complied with.
              any obligation or admit any liability,
              for any loss for which we may be lia-                   A person or organization may sue us to
              ble, without our prior written consent.                 recover on an agreed settlement or on a
                                                                      final judgment against an "insured"; but
                                                                      we will not be liable for damages that are
          (9) Promptly send us any legal papers or                    not payable under this Coverage Part, or
              notices received concerning the "per-                   that are in excess of the applicable Ag-
              sonal data compromise" or "loss".                       gregate Limit of Insurance. An agreed set-
                                                                      tlement means a settlement and release
     d.   We may examine any "insured" under                          of liability signed by us, the first "named
          oath, while not in the presence of any oth-                 insured" and the claimant or the claim-
          er "insured" and at such times as may be                    ant's legal representative.
          reasonably required, about any matter re-
          lating to this insurance or the "claim" or             b.   You may not bring any legal action
          "loss", including an "insured's" books and                  against us involving "loss":
          records. In the event of an examination,
          an "insured's" answers must be signed.                      (1) Unless you have complied with all the
                                                                           terms of this insurance;
     e.   No "insured" may, except at their own
          cost, voluntarily make a payment, assume                    (2) Until 90 days after you have filed
          any obligation, or incur any expense with-                       proof of "loss" with us; and
          out our prior written consent.                              (3) Unless brought within 2 years from
4.   Help Line                                                             the date you reported the "claim" or
                                                                           "loss" to us.
     For assistance, the "identity recovery insured"
     should call the Identity Recovery Help Line                 If any limitation in this condition is prohibited by
     at 1-866-219-9831. The Identity Recovery                    law, such limitation is amended so as to equal
     Help Line can provide the "identity recovery                the minimum period of limitation provided by
     insured" with:                                              such law.

     a.   Information and advice for how to respond         6.   Legal Advice
          to a possible "identity theft"; and                    We are not your legal advisor. Our determina-
     b.   Instructions for how to submit a service               tion of what is or is not covered under this
          request for Case Management Service                    Coverage Part does not represent advice or
          and/or a claim form for Expense Reim-                  counsel from us about what you should or
          bursement Coverage.                                    should not do.


                                     Includes copyrighted material of Insurance
HC 102 01 16                          Services Office, Inc. with its permission.                   Page 10 of 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 331 of 340 PageID #:344
7.   Office of Foreign Assets Control (OFAC)                      tionnaire submitted in connection with this
     Compliance                                                   Coverage Part are true, accurate and com-
                                                                  plete. All such information and statements are
     Whenever insurance coverage provided by                      the basis for our issuing this Coverage Part
     this policy would be in violation of any United              and shall be considered as incorporated into
     States economic or trade sanctions, such in-                 and shall constitute a part of this Coverage
     surance coverage shall be null and void.                     Part. Misrepresentation or omission of any ma-
8.   Other Insurance                                              terial fact may be grounds for the rescission of
                                                                  this Coverage Part.
     a.   If any covered "loss" is covered by any
          other valid policy, then this Coverage Part        11. Separation of Insureds
          shall apply only in excess of the amount                Except with respect to the applicable Limit of
          of any deductible, retention and limit of in-           Insurance, and any rights or duties specifically
          surance under such other policy whether                 assigned in this Coverage Part or the policy to
          such other policy is stated to be primary,              which it is attached, to the first "named in-
          contributory, excess, contingent or other-              sured", this insurance applies separately to
          wise, unless such other policy is written               each "insured" against whom a "claim" is
          specifically excess of this Coverage Part               made.
          by reference in such other policy to this
          policy's policy number.                            12. Service Providers
     b.   When this insurance is excess, we will                  a.   We will only pay under this Coverage Part
          have no duty to defend the "insured"                         for services that are provided by service
          against any "claim" if any other insurer                     providers approved by us. You must ob-
          has a duty to defend the "insured" against                   tain our prior approval for any service pro-
          that "claim". But we will have the right to                  vider whose expenses you want covered
          associate in the defense and control of                      under this Coverage Part. We will not un-
          any "claim" that we reasonably believe is                    reasonably withhold such approval.
          likely to involve the insurance provided
          under this Coverage Part. If no other in-               b.   Prior to the Pre-Notification Consultation
          surer defends, we will undertake to do so,                   described in the Pre-Notification Consulta-
          but we will be entitled to the "insured's"                   tion Condition above, you must come to
          rights against all those other insurers.                     agreement with us regarding the service
                                                                       provider(s) to be used for the Notification
9.   Pre-Notification Consultation                                     to Affected Individuals and Services to Af-
                                                                       fected Individuals. We will suggest a ser-
     You agree to consult with us prior to the issu-                   vice provider. If you prefer to use an alter-
     ance of notification to "affected individuals".                   nate service provider, our coverage is
     We assume no responsibility under this Cov-                       subject to the following limitations:
     erage Part for any services promised to "af-
     fected individuals" without our prior agree-                      (1) Such alternate service provider must
     ment. If possible, this pre-notification consulta-                    be approved by us;
     tion will also include the designated service
     provider(s) as agreed to under Condition 12.                      (2) Such alternate service provider must
     Service Providers. You must provide the fol-                          provide services that are reasonably
     lowing at our pre-notification consultation with                      equivalent or superior in both kind
     you:                                                                  and quality to the services that would
                                                                           have been provided by the service
     a.   The exact list of "affected individuals" to                      provider we had suggested; and
          be notified, including contact information.
                                                                       (3) Our payment for services provided by
     b.   Information about the "personal data                             any alternate service provider will not
          compromise" that may appropriately be                            exceed the amount that we would
          communicated with "affected individuals".                        have paid using the service provider
                                                                           we had suggested.
     c.   The scope of services that you desire for
          the "affected individuals". For example,           13. Services
          coverage may be structured to provide
          fewer services in order to make those                   The following conditions apply as respects any
          services available to more "affected indi-              services provided to you or any "affected indi-
          viduals" without exceeding the available                vidual" or "identity recovery insured" by us, our
          Response Expenses Limit.                                designees or any service firm paid for in whole
                                                                  or in part under this Coverage Part:
10. Representations
                                                                  a.   The effectiveness of such services de-
     You represent that all information and state-                     pends on the cooperation and assistance
     ments contained in any application or ques-
                                      Includes copyrighted material of Insurance
HC 102 01 16                           Services Office, Inc. with its permission.                  Page 11 of 17
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 332 of 340 PageID #:345
         of you, "affected individuals" and "identity            agreed upon, or the other component of "loss"
         recovery insureds".                                     is due, respectively.
    b.   All services may not be available or appli-        16. When We Do Not Renew
         cable to all individuals. For example, "af-
         fected individuals" and "identity recovery              If we decide not to renew this Coverage Part,
         insureds" who are minors or foreign na-                 we will mail or deliver to the first "named in-
         tionals may not have credit records that                sured" shown in the Declarations written notice
         can be provided or monitored. Service in                of the nonrenewal not less than 30 days before
         Canada will be different from service in                the expiration date.
         the United States and Puerto Rico in ac-                If notice is mailed, proof of mailing will be suf-
         cordance with local conditions.                         ficient proof of notice.
    c.   We do not warrant or guarantee that the            SECTION V - EXTENDED REPORTING PERIODS
         services will end or eliminate all problems
         associated with the covered events.                The provisions contained within this Section apply
                                                            only to Insuring Agreement B - Defense and Liabil-
    d.   Except for the services of an "identity re-        ity.
         covery case manager" under Insuring
         Agreement C - Identity Recovery, which             1.   You shall have the right to the Extended Re-
         we will provide directly, you will have a di-           porting Periods described in this section, in the
         rect relationship with the professional ser-            event that:
         vice firms paid for in whole or in part un-
         der this Coverage Part. Those firms work                a.   You or we cancel this Coverage Part;
         for you.                                                b.   You or we refuse to renew this Coverage
14. Subrogation                                                       Part; or

    With respect to any payment under this Cov-                  c.   We renew this Coverage Part on other
    erage Part on behalf of any "insured", we shall                   than a claims-made basis or with a retro-
    be subrogated to the "insured's" rights of re-                    active date later than the Retroactive Date
    covery to the extent of such payment. The "in-                    shown in the Declarations.
    sured" shall execute all papers required and            2.   If an event as specified in Paragraph 1. has
    shall do everything necessary to secure and                  occurred, you shall have the right to the follow-
    preserve such rights, including the execution                ing:
    of such documents necessary to enable us to
    bring suit in the "insured's" name. Any recover-             a.   An Automatic Extended Reporting Period
    ies, less the cost of obtaining them, will be dis-                of 90 days after the effective date of can-
    tributed as follows:                                              cellation or nonrenewal at no additional
                                                                      premium in which to give to us written no-
    a.   To you, until you are reimbursed for any                     tice of a "claim" of which you first receive
         "loss" you sustain that exceeds the sum of                   notice during said Automatic Extended
         the applicable Aggregate Limit of Insur-                     Reporting Period for any "personal data
         ance and the Deductible Amount, if any;                      compromise" occurring on or after the
    b.   Then to us, until we are reimbursed for                      Retroactive Date shown on the Declara-
         the payment under this Coverage Part;                        tions and before the end of the "policy pe-
                                                                      riod" and which is otherwise covered by
    c.   Then to you, until you are reimbursed for                    this Coverage Part; and
         that part of the payment equal to the De-
         ductible Amount, if any.                                b.   Upon payment of the additional premium
                                                                      stated in the Declarations, a Supple-
15. Valuation - Settlement                                            mental Extended Reporting Period for the
                                                                      term stated in the Supplemental Extended
    All premiums, Limits of Insurance, Deductible                     Reporting Period Endorsement will be
    Amounts, "loss" and any other monetary                            provided immediately following the effec-
    amounts under this Coverage Part are ex-                          tive date of cancellation or nonrenewal in
    pressed and payable in the currency of the                        which to give to us written notice of a
    United States of America. If judgment is ren-                     "claim" of which you first receive notice
    dered, settlement is agreed to or another                         during said Supplemental Extended Re-
    component of "loss" under this Coverage Part                      porting Period for any "personal data
    is expressed in any currency other than United                    compromise" occurring on or after the
    States of America dollars, payment under this                     Retroactive Date shown in the Declara-
    Coverage Part shall be made in United States                      tions and before the end of the "policy pe-
    dollars at the rate of exchange published in                      riod" and which is otherwise covered by
    The Wall Street Journal on the date the final                     this Coverage Part.
    judgment is entered, settlement amount is

                                     Includes copyrighted material of Insurance
HC 102 01 16                          Services Office, Inc. with its permission.                  Page 12 of 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 333 of 340 PageID #:346
          To obtain the Supplemental Extended                          (3) You may have operations, interests
          Reporting Period, you must request it in                           or properties that are not insured un-
          writing and pay the additional premium                             der this policy. Individuals who have a
          due, within 60 days of the effective date of                       relationship with you through such
          cancellation or nonrenewal. The additional                         other operations, interests or proper-
          premium for the Supplemental Extended                              ties do not qualify as "affected indi-
          Reporting Period shall be fully earned at                          viduals". However, specific individu-
          the inception of the Supplemental Ex-                              als may qualify as "affected individu-
          tended Reporting Period. If we do not re-                          als" for another reason, such as be-
          ceive the written request as required, you                         ing an "employee" of the operation
          may not exercise this right at a later date.                       insured under this policy.
     c.   The Defense and Liability Limit of Insur-               c.   An "affected individual" may reside any-
          ance for the Extended Reporting Periods                      where in the world.
          shall be part of, and not in addition to, the
          Defense and Liability Limit of Insurance           2.   "Authorized representative" means a person or
          for the immediately preceding "coverage                 entity authorized by law or contract to act on
          term".                                                  behalf of an "identity recovery insured".

SECTION VI - DEFINITIONS                                     3.   "Claim":

1.   "Affected individual" means any person who is                a.   Means:
     your current, former or prospective customer,                     (1) A civil proceeding in which it is al-
     client, patient, member, owner, student, "ex-                           leged that one or more "affected indi-
     ecutive" or "employee" and whose "personally                            viduals" suffered damages arising
     identifying information" or "personally sensitive                       from:
     information" is lost, stolen, accidentally re-
     leased or accidentally published by a "personal                         (a) A "personal data compromise"
     data compromise" covered under this Cover-                                  that was covered under Insuring
     age Part. This definition is subject to the fol-                            Agreement A - Response Ex-
     lowing provisions:                                                          penses section of this Coverage
                                                                                 Part and in connection with
     a.   "Affected individual" does not include any                             which you submitted a claim to
          business or organization. Only an individ-                             us and provided notifications and
          ual person may be an "affected individu-                               services to "affected individuals"
          al".                                                                   in consultation with us pursuant
     b.   An "affected individual" must have a direct                            to Insuring Agreement A - Re-
          relationship with your interests as insured                            sponse Expenses; or
          under this policy. The following are exam-                         (b) The violation of a governmental
          ples of individuals who would not meet                                 statute or regulation arising from
          this requirement:                                                      a "personal data compromise"
          (1) If you aggregate or sell information                               that was covered under Insuring
              about individuals as part of your                                  Agreement A - Response Ex-
              business, the individuals about whom                               penses and in connection with
              you keep such information do not                                   which you submitted a claim to
              qualify as "affected individuals".                                 us and provided notifications and
              However, specific individuals may                                  services to "affected individuals"
              qualify as "affected individuals" for                              in consultation with us pursuant
              another reason, such as being an                                   to Insuring Agreement A - Re-
              "employee" of yours.                                               sponse Expenses.

          (2) If you store, process, transmit or                       (2) "Claim" includes:
              transport records, the individuals                             (a) An   arbitration proceeding in
              whose "personally identifying infor-                               which such damages are
              mation" or "personally sensitive in-                               claimed and to which the "in-
              formation" you are storing, pro-                                   sured" must submit or does
              cessing, transmitting or transporting                              submit with our consent;
              for another entity do not qualify as
              "affected individuals". However, spe-                          (b) Any other alternative dispute
              cific individuals may qualify as "af-                              resolution proceeding in which
              fected individuals" for another rea-                               such damages are claimed and
              son, such as being an "employee" of                                to which the "insured" must
              yours.                                                             submit or does submit with our
                                                                                 consent; or

                                      Includes copyrighted material of Insurance
HC 102 01 16                           Services Office, Inc. with its permission.                   Page 13 of 17
          Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 334 of 340 PageID #:347
              (c) A written demand for money,                      b.   With respect to Insuring Agreement B -
                   when such demand could rea-                          Defense and Liability, anywhere in the
                   sonably result in a civil proceed-                   world, however, "claims" must be brought
                   ing as described in this defini-                     in the United States (including its territo-
                   tion.                                                ries and possessions), Puerto Rico or
                                                                        Canada.
     b.   Does not include any demand or action
          brought by or on behalf of someone who                   c.   With respect to Insuring Agreement C -
          is:                                                           Identity Recovery, anywhere in the world
          (1) Your "executive";                               6.   "Data compromise liability":
          (2) Your owner or part-owner; or                         a.   Means the following, when they arise from
                                                                        a "claim":
          (3) A holder of your securities;
                                                                        (1) Damages, judgments or settlements
          in their capacity as such, whether directly,                      to "affected individuals";
          derivatively, or by class action. "Claim" will
          include proceedings brought by such indi-                     (2) Attorney's fees and other litigation
          viduals in their capacity as "affected indi-                      costs added to that part of any judg-
          viduals", but only to the extent that the                         ment paid by us, when such fees and
          damages claimed are the same as would                             costs are awarded by law or court or-
          apply to any other "affected individual".                         der; and
     c.   Does not include any demand or action                         (3) Pre-judgment interest on that part of
          brought by or on behalf of an organization,                       any judgment paid by us.
          business, institution or any other party that
          is not an "affected individual" or govern-               b.   Does not include:
          mental entity.                                                (1) Damages, judgments or settlements
4.   "Coverage term" means the following individu-                          to anyone who is not an "affected in-
     al increment, or if a multi-year "policy period",                      dividual";
     increments, of time, which comprise the "poli-                     (2) Civil or criminal fines or penalties im-
     cy period" of this Coverage Part:                                      posed by law;
     a.   The year commencing on the Effective                          (3) Punitive or exemplary damages;
          Date of this Coverage Part at 12:01 AM
          standard time at your mailing address                         (4) The multiplied portion of multiplied
          shown in the Declarations, and if a multi-                        damages;
          year "policy period", each consecutive an-
          nual period thereafter, or portion thereof if                 (5) Taxes; or
          any period is for a period of less than 12                    (6) Matters which may be deemed unin-
          months, constitute individual "coverage                           surable under the applicable law.
          terms". The last "coverage term" ends at
          12:00 AM standard time at your mailing              7.   "Defense costs":
          address shown in the Declarations on the
          earlier of:                                              a.   Means reasonable and necessary ex-
                                                                        penses resulting solely from the investiga-
          (1) The day the "policy period" shown in                      tion, defense and appeal of any "claim"
              the Declarations ends; or                                 against an "insured". Such expenses may
                                                                        be incurred by us. Such expenses may
          (2) The day the policy to which this Cov-                     include premiums for any appeal bond, at-
              erage Part is attached is terminated                      tachment bond or similar bond. However,
              or cancelled.                                             we have no obligation to apply for or fur-
     b.   However, if after the issuance of this Cov-                   nish such bond.
          erage Part, any "coverage term" is ex-                   b.   Do not include the salaries or wages of
          tended for an additional period of less                       your "employees" or "executives", or your
          than 12 months, that additional period of                     loss of earnings.
          time will be deemed to be part of the last
          preceding "coverage term".                          8.   "Employee" means any natural person, other
                                                                   than an "executive", who was, now is or will
5.   "Coverage territory" means:                                   be:
     a.   With respect to Insuring Agreement A -                   a.   Employed on a full- or part-time basis by
          Response Expenses, anywhere in the                            you;
          world.


                                       Includes copyrighted material of Insurance
HC 102 01 16                            Services Office, Inc. with its permission.                  Page 14 of 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 335 of 340 PageID #:348
     b.   Furnished temporarily to you to substitute                   name or identity as a result of an "identity
          for a permanent "employee" on leave or to                    theft".
          meet seasonal or short-term workload
          conditions;                                             c.   Costs for credit reports from established
                                                                       credit bureaus.
     c.   Leased to you by a labor leasing firm un-
          der an agreement between you and the                    d.   Fees and expenses for an attorney ap-
          labor leasing firm to perform duties relat-                  proved by us for the following:
          ed to the conduct of your business, but                      (1) The defense of any civil suit brought
          does not mean a temporary employee as                            against an "identity recovery insured".
          defined in Paragraph 8.b.; or
                                                                       (2) The removal of any civil judgment
     d.   Your volunteer worker, which includes                            wrongfully entered against an "identi-
          unpaid interns.                                                  ty recovery insured".
9.   "Executive" means any natural person who                          (3) Legal assistance for an "identity re-
     was, now is or will be:                                               covery insured" at an audit or hearing
     a.   The owner of a sole proprietorship that is                       by a governmental agency.
          a "named insured"; or                                        (4) Legal assistance in challenging the
     b.   A duly elected or appointed:                                     accuracy of the "identity recovery in-
                                                                           sured's" consumer credit report.
          (1) Director;
                                                                       (5) The defense of any criminal charges
          (2) Officer;                                                     brought against an "identity recovery
                                                                           insured" arising from the actions of a
          (3) Managing Partner;                                            third party using the personal identity
          (4) General Partner;                                             of the "identity recovery insured".

          (5) Member (if a limited liability compa-               e.   Actual lost wages of the "identity recovery
              ny);                                                     insured" for time reasonably and neces-
                                                                       sarily taken away from work and away
          (6) Manager (if a limited liability compa-                   from the work premises. Time away from
              ny); or                                                  work includes partial or whole work days.
                                                                       Actual lost wages may include payment
          (7) Trustee,                                                 for vacation days, discretionary days,
          of a "named insured".                                        floating holidays and paid personal days.
                                                                       Actual lost wages does not include sick
10. "Identity recovery case manager" means one                         days or any loss arising from time taken
     or more individuals assigned by us to assist an                   away from self-employment. Necessary
     "identity recovery insured" with communica-                       time off does not include time off to do
     tions we deem necessary for re-establishing                       tasks that could reasonably have been
     the integrity of the personal identity of the                     done during non-working hours.
     "identity recovery insured". This includes, with
     the permission and cooperation of the "identity              f.   Actual costs for supervision of children or
     recovery insured", written and telephone                          elderly or infirm relatives or dependents of
     communications with law enforcement authori-                      the "identity recovery insured" during time
     ties, governmental agencies, credit agencies                      reasonably and necessarily taken away
     and individual creditors and businesses.                          from such supervision. Such care must be
                                                                       provided by a professional care provider
11. "Identity recovery expenses" means the follow-                     who is not a relative of the "identity recov-
     ing when they are reasonable and necessary                        ery insured".
     expenses that are incurred as a direct result of
     an "identity theft" suffered by an "identity re-             g.   Actual costs for counseling from a li-
     covery insured":                                                  censed mental health professional. Such
                                                                       care must be provided by a professional
     a.   Costs for re-filing applications for loans,                  care provider who is not a relative of the
          grants or other credit instruments that are                  "identity recovery insured".
          rejected solely as a result of an "identity
          theft".                                                 h.   Any other reasonable costs necessarily
                                                                       incurred by an "identity recovery insured"
     b.   Costs for notarizing affidavits or other                     as a direct result of the "identity theft".
          similar documents, long distance tele-
          phone calls and postage solely as a result                   (1) Such costs include:
          of your efforts to report an "identity theft"
          or amend or rectify records as to your true


                                      Includes copyrighted material of Insurance
HC 102 01 16                           Services Office, Inc. with its permission.                  Page 15 of 17
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 336 of 340 PageID #:349
               (a) Costs by the "identity recovery             14. "Insured" means:
                    insured" to recover control over
                    his or her personal identity.                   a.   With respect to Insuring Agreement A -
                                                                         Response Expenses any "named in-
               (b) Deductibles or service fees from                      sured".
                    financial institutions.
                                                                    b.   With respect to Insuring Agreement B -
           (2) Such costs do not include:                                Defense and Liability:
               (a) Costs to avoid, prevent or detect                     (1) Any "named insured"; and
                    "identity theft" or other loss.
                                                                         (2) Any "employee" or "executive" of a
               (b) Money lost or stolen.                                     "named insured", but:
               (c) Costs that are restricted or ex-                          (a) Only for the conduct of the
                    cluded elsewhere in this Cover-                               "named insured's" business with-
                    age Part or policy.                                           in the scope of his or her em-
                                                                                  ployment or duties as an "execu-
12. "Identity recovery insured" means the follow-                                 tive"; and
    ing:
                                                                             (b) Such "employee" or "executive"
    a.     When the entity insured under this Cover-                              shall not be an "insured" to the
           age Part is a sole proprietorship, the                                 extent his or her actions or
           "identity recovery insured" is the individual                          omissions are criminal, fraudu-
           person who is the sole proprietor of the                               lent, dishonest or constitute an
           "named insured".                                                       intentional or knowing violation of
    b.     When the "named insured" under this                                    the law.
           Coverage Part is a partnership, the "iden-               c.   With respect to Insuring Agreement C -
           tity recovery insureds" are the current                       Identity Recovery any "named insured".
           partners.
                                                               15. "Loss" means:
    c.     When the "named insured" under this
           Coverage Part is a corporation or other                  a.   With respect to Insuring Agreement A -
           form of organization, other than those de-                    Response Expenses:
           scribed in a. or b. above, the "identity re-
           covery insureds" are all individuals having                   Those expenses enumerated in Section I,
           an ownership position of 20% or more of                       A., Paragraph 1.b.
           the insured entity. However, if and only if              b.   With respect to Insuring Agreement B -
           there is no one who has such an owner-                        Defense and Liability:
           ship position, then the "identity recovery
           insured" shall be:                                            (1) "Defense costs"; and
           (1) The chief executive of the insured en-                    (2) "Data compromise liability".
               tity; or
                                                                    c.   With respect to Insuring Agreement C -
           (2) As respects a religious institution, the                  Identity Recovery, "identity recovery ex-
               senior ministerial employee.                              penses".
    d.     The legally recognized spouse of any in-            16. "Malware-related compromise" means a "per-
           dividual described in a., b. or c. above.                sonal data compromise" that is caused, ena-
                                                                    bled or abetted by a virus or other malicious
    An "identity recovery insured" must always be                   code that, at the time of the "personal data
    an individual person. The "named insured" un-                   compromise", is named and recognized by the
    der this Coverage Part is not an "identity re-                  CERT® Coordination Center, McAfee®, Se-
    covery insured".                                                cunia, Symantec or other comparable third
13. "Identity theft" means the fraudulent use of                    party monitors of malicious code activity.
    "personally identifying information". This in-             17. "Named insured" means the entity or entities
    cludes fraudulently using such information to                   shown in the Declarations as a Named In-
    establish credit accounts, secure loans, enter                  sured.
    into contracts or commit crimes.
                                                               18. "Personal data compromise" means the loss,
    "Identity theft" does not include the fraudulent                theft, accidental release or accidental publica-
    use of a business name, d/b/a or any other                      tion of "personally identifying information" or
    method of identifying a business activity.                      "personally sensitive information" as respects
                                                                    one or more "affected individuals". If the loss,
                                                                    theft, accidental release or accidental publica-
                                                                    tion involves "personally identifying infor-
                                        Includes copyrighted material of Insurance
HC 102 01 16                             Services Office, Inc. with its permission.                  Page 16 of 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 337 of 340 PageID #:350
   mation", such loss, theft, accidental release or                   identifying information" or "personally
   accidental publication must result in or have                      sensitive information" has been lost, sto-
   the reasonable possibility of resulting in the                     len, accidentally released or accidentally
   fraudulent use of such information. This defini-                   published, even if there is no firm proof.
   tion is subject to the following provisions:
                                                                 d.   All incidents of "personal data compro-
   a.   At the time of the loss, theft, accidental re-                mise" that are discovered at the same
        lease or accidental publication, the "per-                    time or arise from the same cause will be
        sonally identifying information" or "per-                     considered one "personal data compro-
        sonally sensitive information" need not be                    mise".
        at the insured premises but must be in the
        direct care, custody or control of:                 19. "Personally identifying information" means in-
                                                                 formation, including health information, that
        (1) You; or                                              could be used to commit fraud or other illegal
                                                                 activity involving the credit, access to health
        (2) A professional entity with which you                 care or identity of an "affected individual" or
            have a direct relationship and to                    "identity recovery insured". This includes, but
            which you (or an "affected individual"               is not limited to, Social Security numbers or
            at your direction) have turned over                  account numbers.
            (directly or via a professional trans-
            mission or transportation provider)                  "Personally identifying information" does not
            such information for storage, pro-                   mean or include information that is otherwise
            cessing, transmission or transporta-                 available to the public, such as names and
            tion of such information.                            addresses.
   b.   "Personal data compromise" includes dis-            20. "Personally sensitive information" means pri-
        posal or abandonment of "personally iden-                vate information specific to an individual the
        tifying information" or "personally sensitive            release of which requires notification of "af-
        information" without appropriate safe-                   fected individuals" under any applicable law.
        guards such as shredding or destruction,                 "Personally sensitive information" does not
        subject to the following provisions:
                                                                 mean or include "personally identifying
        (1) The failure to use appropriate safe-                 information".
            guards must be accidental and not
            reckless or deliberate; and                     21. "Policy period" means the cumulative total of
                                                                 each individual "coverage term" comprising
        (2) Such disposal or abandonment must                    the period of time from the inception date of
            take place during the time period for                this Coverage Part shown in the Declarations
            which this Coverage Part is effective.               to the expiration date shown in the Declara-
                                                                 tions, or its earlier cancellation or termination
   c.   "Personal data compromise" includes sit-                 date.
        uations where there is a reasonable
        cause to suspect that such "personally




                                     Includes copyrighted material of Insurance
HC 102 01 16                          Services Office, Inc. with its permission.                  Page 17 of 17
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 338 of 340 PageID #:351
Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 339 of 340 PageID #:352
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     ILLINOIS CHANGES - CINCINNATI DATA
                         DEFENDERTM COVERAGE PART
This endorsement modifies insurance provided under the following:

                                      TM
    CINCINNATI DATA DEFENDER               COVERAGE PART

A. SECTION II - LIMITS OF INSURANCE AND                          7.   Office of Foreign Assets Control
   DEDUCTIBLE is amended to delete in their                           (OFAC) Compliance
   entirety subparagraphs 1. and 2. of Paragraph
   B. and replace them with the following:                            Whenever insurance coverage provided
                                                                      by this policy would be in violation of any
    1.   The most we will pay under Insuring                          United States economic or trade sanc-
         Agreement B - Defense and Liability (oth-                    tions, such insurance coverage will not be
         er than pre and post-judgment interest) is                   provided.
         the Limit of Insurance stated in the Decla-
         rations.                                           E. SECTION IV - CONDITIONS is amended to
                                                               delete in its entirety Condition 8. and replace it
    2.   The Insuring Agreement B - Defense and                  with the following:
         Liability Limit of Insurance is an annual
         aggregate limit. This amount is the most                8.   Other Insurance
         we will pay for all "loss" covered under In-                 If any "loss" resulting from any "claim" is
         suring Agreement B - Defense and Liabil-                     insured by any other valid policy, we shall
         ity (other than pre and post-judgment in-                    not be liable under this policy for a greater
         terest) arising out of all "claims".                         proportion of such "loss" than the applica-
B. SECTION III - DEFENSE AND SETTLEMENT                               ble Limit of Insurance stated in the Decla-
    is amended to delete in its entirety Paragraph                    rations bears to the total applicable limit of
    4. and replace it with the following:                             liability of all valid and collectible insur-
                                                                      ance against such "loss", unless such
    4.   We shall pay all interest on that amount of                  other insurance is purchased specifically
         any judgment within the Insuring Agree-                      to apply in excess of the Limit of Liability
         ment B - Defense and Liability Limit of In-                  stated in the Declarations of this policy.
         surance which accrues:
                                                            F.   SECTION IV - CONDITIONS is amended to
         a.   Before entry of judgment; or                       delete in its entirety Condition 10. and replace
                                                                 it with the following:
         b.   After entry of judgment, but before
              we pay, offer to pay or deposit in                 10. Representations
              court that part of the judgment within
              the Insuring Agreement B - Defense                      You represent that all information and
              and Liability Limit of Insurance or, in                 statements contained in any application or
              any case, before we pay or offer to                     questionnaire submitted in connection
              pay the entire Insuring Agreement B -                   with this Coverage Part are true, accurate
              Defense and Liability Limit of Insur-                   and complete. All such information       and
              ance.                                                   statements are the basis for our issuing
                                                                      this Coverage Part and shall be consid-
         These interest payments shall be in addi-                    ered as incorporated into and shall consti-
         tion to and not part of the Defense and Li-                  tute a part of this Coverage Part. Misrep-
         ability Limit.                                               resentation or omission of any material
                                                                      fact may be grounds for the rescission of
C. The following is added to SECTION IV -                             the policy if such misrepresentation is
   CONDITIONS, 5. Legal Action Against Us:                            made with actual intent to deceive or ma-
    The 2 year period for legal action against us is                  terially affects either the acceptance of the
    extended by the number of days between the                        risk or the hazard assumed by the com-
    date the proof of "loss" is filed with us and the                 pany.
    date we deny the "claim" in whole or in part.           G. SECTION VI - DEFINITIONS is amended to
D. SECTION IV - CONDITIONS is amended to                       delete definition 6. "Data compromise liability"
   delete in its entirety Condition 7. and replace it            in its entirety and replace it with the following:
    with the following:
                                    Includes copyrighted material of Insurance
HC 460 IL 03 16                      Services Office, Inc., with its permission.                      Page 1 of 2
         Case: 1:20-cv-02160 Document #: 1-1 Filed: 04/06/20 Page 340 of 340 PageID #:353
    6.   "Data compromise liability":                                      (3) Punitive or exemplary damages;
         a.   Means the following, when they arise                         (4) The multiplied portion of multi-
              from a "claim":                                                   plied damages;
              (1) Damages, judgments or settle-                            (5) Taxes; or
                  ments to "affected individuals";
                  and                                                      (6) Matters which may be deemed
                                                                                uninsurable under the applicable
              (2) Attorney's fees and other litiga-                             law.
                  tion costs added to that part of
                  any judgment paid by us, when              H. The following is added to definition 7. "De-
                  such fees and costs are award-                fense costs" in SECTION VI - DEFINITIONS:
                  ed by law or court order.                       "Defense costs":
         b.   Does not include:                                   c.   Do not include the salaries of our employ-
              (1) Damages, judgments or settle-                        ees or the salaries of your staff attorneys.
                  ments to anyone who is not an              I.   The term spouse is replaced by the following:
                  "affected individual";
                                                                  Spouse or party to a civil union recognized un-
              (2) Civil or criminal fines or penalties            der Illinois law.
                  imposed by law;




                                     Includes copyrighted material of Insurance
HC 460 IL 03 16                       Services Office, Inc., with its permission.                    Page 2 of 2
